Exhibit 10.2

EXECUTION VERSION

 

 

 

Published CUSIP Number: 45073CAL4

REVOLVING CREDIT AGREEMENT

Dated as of February 17, 2016

among

IASIS HEALTHCARE LLC,

as Borrower,

IASIS HEALTHCARE CORPORATION,

as Holdings,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Swing Line Lender and

L/C Issuer,

and

THE OTHER LENDERS PARTY HERETO

 

 

JPMORGAN CHASE BANK, N.A.,

as Sole Lead Arranger and Sole Book Runner,

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

SECTION 1.01.

  DEFINED TERMS      1   

SECTION 1.02.

  OTHER INTERPRETIVE PROVISIONS      45   

SECTION 1.03.

  ACCOUNTING TERMS      46   

SECTION 1.04.

  ROUNDING      46   

SECTION 1.05.

  REFERENCES TO AGREEMENTS, LAWS, ETC.      46   

SECTION 1.06.

  TIMES OF DAY      46   

SECTION 1.07.

  TIMING OF PAYMENT OR PERFORMANCE      46    ARTICLE II    THE COMMITMENTS AND
CREDIT EXTENSIONS   

SECTION 2.01.

  THE LOANS      47   

SECTION 2.02.

  BORROWINGS, CONVERSIONS AND CONTINUATIONS OF LOANS      47   

SECTION 2.03.

  LETTERS OF CREDIT      49   

SECTION 2.04.

  SWING LINE LOANS      56   

SECTION 2.05.

  PREPAYMENTS      59   

SECTION 2.06.

  TERMINATION OR REDUCTION OF COMMITMENTS      60   

SECTION 2.07.

  REPAYMENT OF LOANS      60   

SECTION 2.08.

  INTEREST      60   

SECTION 2.09.

  FEES      61   

SECTION 2.10.

  COMPUTATION OF INTEREST AND FEES      61   

SECTION 2.11.

  EVIDENCE OF INDEBTEDNESS      62   

SECTION 2.12.

  PAYMENTS GENERALLY      62   

SECTION 2.13.

  SHARING OF PAYMENTS      64   

SECTION 2.14.

  INCREMENTAL CREDIT EXTENSIONS      65   

SECTION 2.15.

  DEFAULTING LENDERS      66   

SECTION 2.16.

  REPLACEMENT OF REVOLVING CREDIT COMMITMENTS      67    ARTICLE III    TAXES,
INCREASED COSTS PROTECTION AND ILLEGALITY   

SECTION 3.01.

  TAXES      68   

SECTION 3.02.

  ILLEGALITY      70   

SECTION 3.03.

  INABILITY TO DETERMINE RATES      71   

SECTION 3.04.

 

INCREASED COST AND REDUCED RETURN; CAPITAL ADEQUACY; RESERVES ON LIBOR LOANS

     71   

SECTION 3.05.

  FUNDING LOSSES      72   

SECTION 3.06.

  MATTERS APPLICABLE TO ALL REQUESTS FOR COMPENSATION      73   

 

-i-



--------------------------------------------------------------------------------

SECTION 3.07.

  REPLACEMENT OF LENDERS UNDER CERTAIN CIRCUMSTANCES      74   

SECTION 3.08.

  SURVIVAL      75    ARTICLE IV    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS   

SECTION 4.01.

  CONDITIONS TO INITIAL CREDIT EXTENSION      75   

SECTION 4.02.

  CONDITIONS TO ALL CREDIT EXTENSIONS      78    ARTICLE V    REPRESENTATIONS
AND WARRANTIES   

SECTION 5.01.

  EXISTENCE, QUALIFICATION AND POWER; COMPLIANCE WITH LAWS      79   

SECTION 5.02.

  AUTHORIZATION; NO CONTRAVENTION      79   

SECTION 5.03.

  GOVERNMENTAL AUTHORIZATION      79   

SECTION 5.04.

  BINDING EFFECT      79   

SECTION 5.05.

  FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT      80   

SECTION 5.06.

  LITIGATION      80   

SECTION 5.07.

  OWNERSHIP OF PROPERTY; LIENS      80   

SECTION 5.08.

  ENVIRONMENTAL MATTERS      80   

SECTION 5.09.

  TAXES      81   

SECTION 5.10.

  ERISA COMPLIANCE      81   

SECTION 5.11.

  SUBSIDIARIES      81   

SECTION 5.12.

  MARGIN REGULATIONS; INVESTMENT COMPANY ACT      81   

SECTION 5.13.

  DISCLOSURE      81   

SECTION 5.14.

  INTELLECTUAL PROPERTY; LICENSES, ETC.      82   

SECTION 5.15.

  LABOR MATTERS      82   

SECTION 5.16.

  SOLVENCY      82   

SECTION 5.17.

  USA PATRIOT ACT; ANTI-TERRORISM LAWS      82   

SECTION 5.18.

  EEA FINANCIAL INSTITUTION      82    ARTICLE VI    AFFIRMATIVE COVENANTS   

SECTION 6.01.

  FINANCIAL STATEMENTS      83   

SECTION 6.02.

  CERTIFICATES; OTHER INFORMATION      84   

SECTION 6.03.

  NOTICES      85   

SECTION 6.04.

  PAYMENT OF OBLIGATIONS      86   

SECTION 6.05.

  PRESERVATION OF EXISTENCE, ETC.      86   

SECTION 6.06.

  MAINTENANCE OF PROPERTIES      86   

SECTION 6.07.

  MAINTENANCE OF INSURANCE      86   

SECTION 6.08.

  COMPLIANCE WITH LAWS      87   

SECTION 6.09.

  BOOKS AND RECORDS      87   

SECTION 6.10.

  INSPECTION RIGHTS      87   

 

-ii-



--------------------------------------------------------------------------------

SECTION 6.11.

  COVENANT TO GUARANTEE OBLIGATIONS AND GIVE SECURITY      88   

SECTION 6.12.

  COMPLIANCE WITH ENVIRONMENTAL LAWS      89   

SECTION 6.13.

  FURTHER ASSURANCES AND POST-CLOSING CONDITIONS      89   

SECTION 6.14.

  DESIGNATION OF SUBSIDIARIES      91    ARTICLE VII    NEGATIVE COVENANTS   

SECTION 7.01.

  LIENS      91   

SECTION 7.02.

  INVESTMENTS      95   

SECTION 7.03.

  INDEBTEDNESS      99   

SECTION 7.04.

  FUNDAMENTAL CHANGES      103   

SECTION 7.05.

  DISPOSITIONS      104   

SECTION 7.06.

  RESTRICTED PAYMENTS      107   

SECTION 7.07.

  CHANGE IN NATURE OF BUSINESS      110   

SECTION 7.08.

  TRANSACTIONS WITH AFFILIATES      111   

SECTION 7.09.

  BURDENSOME AGREEMENTS      112   

SECTION 7.10.

  USE OF PROCEEDS      114   

SECTION 7.11.

  ACCOUNTING CHANGES      114   

SECTION 7.12.

  PREPAYMENTS, ETC. OF INDEBTEDNESS      114   

SECTION 7.13.

  EQUITY INTERESTS OF CERTAIN RESTRICTED SUBSIDIARIES      114   

SECTION 7.14.

  HOLDINGS      114   

SECTION 7.15.

  FINANCIAL COVENANT      115    ARTICLE VIII    EVENTS OF DEFAULT AND REMEDIES
  

SECTION 8.01.

  EVENTS OF DEFAULT      115   

SECTION 8.02.

  REMEDIES UPON EVENT OF DEFAULT      117   

SECTION 8.03.

  APPLICATION OF FUNDS      118   

SECTION 8.04.

  RIGHT TO CURE      119    ARTICLE IX    ADMINISTRATIVE AGENT AND OTHER AGENTS
  

SECTION 9.01.

  APPOINTMENT AND AUTHORIZATION OF AGENTS      120   

SECTION 9.02.

  DELEGATION OF DUTIES      121   

SECTION 9.03.

  LIABILITY OF AGENTS      122   

SECTION 9.04.

  RELIANCE BY AGENTS      122   

SECTION 9.05.

  NOTICE OF DEFAULT      122   

SECTION 9.06.

  CREDIT DECISION; DISCLOSURE OF INFORMATION BY AGENTS      123   

SECTION 9.07.

  INDEMNIFICATION OF AGENTS      123   

SECTION 9.08.

  AGENTS IN THEIR INDIVIDUAL CAPACITIES      123   

SECTION 9.09.

  RESIGNATION OF ADMINISTRATIVE AGENT      124   

 

-iii-



--------------------------------------------------------------------------------

SECTION 9.10.

 

ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM

   125

SECTION 9.11.

 

COLLATERAL AND GUARANTY MATTERS

   125

SECTION 9.12.

 

OTHER AGENTS; ARRANGER AND MANAGERS

   126

SECTION 9.13.

 

APPOINTMENT OF SUPPLEMENTAL ADMINISTRATIVE AGENTS

   126

SECTION 9.14.

 

WITHHOLDING TAXES

   127 ARTICLE X    MISCELLANEOUS   

SECTION 10.01.

 

AMENDMENTS, ETC.

   128

SECTION 10.02.

 

NOTICES AND OTHER COMMUNICATIONS; FACSIMILE COPIES

   130

SECTION 10.03.

 

NO WAIVER; CUMULATIVE REMEDIES

   131

SECTION 10.04.

 

ATTORNEY COSTS AND EXPENSES

   131

SECTION 10.05.

 

INDEMNIFICATION BY THE BORROWER

   132

SECTION 10.06.

 

PAYMENTS SET ASIDE

   132

SECTION 10.07.

 

SUCCESSORS AND ASSIGNS

   133

SECTION 10.08.

 

CONFIDENTIALITY

   137

SECTION 10.09.

 

SETOFF

   137

SECTION 10.10.

 

INTEREST RATE LIMITATION

   138

SECTION 10.11.

 

COUNTERPARTS

   138

SECTION 10.12.

 

INTEGRATION

   138

SECTION 10.13.

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

   138

SECTION 10.14.

 

SEVERABILITY

   139

SECTION 10.15.

 

GOVERNING LAW

   139

SECTION 10.16.

 

WAIVER OF RIGHT TO TRIAL BY JURY

   139

SECTION 10.17.

 

BINDING EFFECT

   139

SECTION 10.18.

 

LENDER ACTION

   140

SECTION 10.19.

 

USA PATRIOT ACT

   140

SECTION 10.20.

 

NO ADVISORY OR FIDUCIARY RESPONSIBILITY

   140

SECTION 10.21.

 

ELECTRONIC EXECUTION OF ASSIGNMENTS AND CERTAIN OTHER DOCUMENTS

   141

SECTION 10.22.

 

ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS

   141

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES   

 

I    Guarantors 1.01A    Unrestricted Subsidiaries 1.01B    Excluded
Subsidiaries 2.01A    Revolving Credit Commitment 5.07    Material Real Property
5.08    Environmental Matters 5.11    Subsidiaries 5.15    Labor Matters 10.02
   Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS   

 

Form of

  

A

  

Committed Loan Notice

B

  

Swing Line Loan Notice

C

  

Revolving Credit Note

D

  

Compliance Certificate

E

  

Assignment and Assumption

F

  

Guaranty

G

  

Security and Pledge Agreement

H

  

Legal Opinion of Ropes & Gray LLP

I

  

Drag-Along Rights Agreement

J-1

  

United States Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

J-2

  

United States Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

J-3

  

United States Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

J-4

  

United States Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

K

  

First Lien Intercreditor Agreement

 

-v-



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

This REVOLVING CREDIT AGREEMENT (this “Agreement”) is entered into as of
February 17, 2016, among IASIS HEALTHCARE LLC, a Delaware limited liability
company (the “Borrower”), IASIS HEALTHCARE CORPORATION, a Delaware corporation
(“Holdings”), JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as Administrative Agent,
Swing Line Lender and an L/C Issuer, and each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”).

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“2004 Transactions” means (a) the acquisition, pursuant to the Agreement and
Plan of Merger by and among IASIS Investment LLC, Titan Merger Corporation and
Holdings dated as of May 4, 2004, of Holdings by IASIS Investment LLC through
the merger of Titan Merger Corporation, a Wholly Owned subsidiary of IASIS
Investment LLC, with and into Holdings, with Holdings being the continuing or
surviving corporation of such merger and becoming a Wholly Owned subsidiary of
IASIS Investment LLC, (b) the refinancing of substantially all of the
Indebtedness of Holdings and its Subsidiaries existing at the time of the events
described in the foregoing clause (a) (including, without limitation, pursuant
to the tender offer to repurchase Holdings’ outstanding 13% Senior Subordinated
Notes due 2009 and 8.5% Senior Subordinated Notes due 2009), (c) the
contribution by Holdings of substantially all of its property to the Borrower at
the time of the events described in the foregoing clause (a), and (d) all
related financings, equity contributions and other transactions related thereto.

“2016 Transaction” means, collectively, (a) the entry into this Agreement, (b)
the amendment of the Term Loan Credit Agreement and (b) the payment of the fees
and expenses incurred in connection with the foregoing.

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary (determined using such definitions as if references to the Borrower
and the Restricted Subsidiaries therein were to such Acquired Entity or Business
and its Subsidiaries or such Converted Restricted Subsidiary and its
Subsidiaries, as the case may be), all as determined on a consolidated basis for
such Acquired Entity or Business or Converted Restricted Subsidiary.

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may be in the form of an amendment and restatement) in form reasonably
satisfactory to the Administrative Agent providing for Revolving Commitment
Increases or Extended Revolving Credit Commitments in accordance with the terms
of this Agreement.



--------------------------------------------------------------------------------

“Additional Lender” has the meaning specified in Section 2.14(a).

“Administrative Agent” means JPMorgan, in its capacity as administrative agent
and collateral agent under the Loan Documents, or any successor administrative
agent and collateral agent, as the context may require.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. For the avoidance of doubt, none
of the Arranger, the Agents, their respective lending affiliates or any entity
acting as an L/C Issuer hereunder shall be deemed to be an Affiliate of
Holdings, the Borrower or any of their respective Subsidiaries.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the partners, officers, directors, members, employees, agents,
advisors and attorneys-in-fact of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Supplemental
Administrative Agents (if any) and the Arranger.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning specified in the introductory paragraph to this
Agreement.

“Applicable Rate” means a percentage per annum equal to (i) for LIBOR Loans that
are Revolving Credit Loans and Letter of Credit fees, 3.50%, (ii) for Base Rate
Loans that are Revolving Credit Loans, 2.50% and (iii) for commitment fees,
0.50%.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to any Letters of Credit, (i) the
relevant L/C Issuers and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Arranger” means JPMorgan Chase Bank, N.A., in its capacity as a Lead Arranger
and Sole Book Runner under this Agreement.

“Article 3” means Article 3 of the Uniform Commercial Code.

“Article 4” means Article 4 of the Uniform Commercial Code.

 

-2-



--------------------------------------------------------------------------------

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another.

“Assignees” has the meaning specified in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

“Attorney Costs” means all reasonable fees, expenses and disbursements of any
law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower as of September 30, 2014, and the related audited consolidated
statements of operations, members’ equity and cash flows for the Borrower for
the fiscal year ended September 30, 2014.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Available Amount” means, at any time (the “Reference Date”), the sum of:

(i) $100,000,000;

(ii) an amount (which amount shall not be less than zero) equal to the greater
of (A) 50% (which percentage shall be increased to 75% for any period when the
Borrower’s Senior Secured Net Leverage Ratio is less than or equal to 1.75 to
1.00) of Consolidated Net Income of the Borrower and the Restricted Subsidiaries
for the Available Amount Reference Period and (B) (x) the cumulative amount of
Excess Cash Flow (as defined in the Term Loan Credit Agreement) of the Borrower
and the Restricted Subsidiaries for each full fiscal year commencing after the
Original Closing Date for which financial statements have been delivered to the
Administrative Agent and the Lenders minus (y) the portion of such Excess Cash
Flow that has been (or will be) after the Original Closing Date and on or prior
to the Reference Date applied to the prepayment of term loans in accordance with
Section 2.05(b)(i) of the Term Loan Credit Agreement; plus

(iii) the aggregate amount of Retained Declined Proceeds (as defined in the Term
Loan Credit Agreement) retained by the Borrower during the period from and
including the Business Day immediately following the Original Closing Date
through and including the Reference Date; plus

(iv) the amount of any capital contributions or Net Cash Proceeds from Permitted
Equity Issuances (or issuances of debt securities that have been converted into
or exchanged for Qualified Equity Interests) received or made by the Borrower
(or any direct or indirect parent thereof and contributed by such parent to the
Borrower) during the period from and including the Business Day immediately
following the Original Closing Date through and including the Reference Date;
plus

(v) to the extent not (A) already included in the calculation of Consolidated
Net Income of the Borrower and the Restricted Subsidiaries or (B) already
reflected as a return of capital

 

-3-



--------------------------------------------------------------------------------

with respect to such Investment for purposes of determining the amount of such
Investment, the aggregate amount of all cash dividends and other cash
distributions received by the Borrower or any Restricted Subsidiary from any
Minority Investments or Unrestricted Subsidiaries during the period from and
including the Business Day immediately following the Original Closing Date
through and including the Reference Date; plus

(vi) to the extent not (A) already included in the calculation of Consolidated
Net Income of the Borrower and the Restricted Subsidiaries or (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment, the aggregate amount of all cash
repayments of principal received by the Borrower or any Restricted Subsidiary
from any Minority Investments or Unrestricted Subsidiaries during the period
from and including the Business Day immediately following the Original Closing
Date through and including the Reference Date in respect of loans or advances
made by the Borrower or any Restricted Subsidiary to such Minority Investments
or Unrestricted Subsidiaries; plus

(vii) to the extent not (A) already included in the calculation of Consolidated
Net Income of the Borrower and the Restricted Subsidiaries, (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment or (C) required to be applied to
prepay term loans in accordance with Section 2.05(b)(i) of the Term Loan Credit
Agreement, the aggregate amount of all Net Cash Proceeds received by the
Borrower or any Restricted Subsidiary in connection with the sale, transfer or
other disposition of its ownership interest in any Minority Investment or
Unrestricted Subsidiary during the period from and including the Business Day
immediately following the Original Closing Date through and including the
Reference Date; minus

(viii) the aggregate amount of any Investments made pursuant to Section
7.02(d)(v)(B)(I) and Section 7.02(n), any Restricted Payment made pursuant to
Section 7.06(l) or any payment made pursuant to Section 7.12(a)(iii) during the
period commencing on the Original Closing Date and ending on prior to the
Reference Date (and, for purposes of this clause (viii), without taking account
of the intended usage of the Available Amount on such Reference Date).

“Available Amount Reference Period” means, with respect to any Reference Date,
the period commencing April 1, 2011 and ending on the last day of the most
recent fiscal quarter or fiscal year, as applicable, for which financial
statements required to be delivered pursuant to Section 6.01(a) or Section
6.01(b), and the related Compliance Certificate required to be delivered
pursuant to Section 6.02(a), have been received by the administrative agent (in
each case, (x) in respect of periods ending prior to the Closing Date, reference
being made to the applicable Sections of the Term Loan Credit Agreement as in
effect on such date and the administrative agent thereunder, or (y) in respect
of periods ending after the Closing Date, reference being made to the applicable
Sections of this Agreement and the Administrative Agent).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Barclays” means Barclays Bank PLC.

 

-4-



--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate” and (c) LIBOR for such Class of Loan (after giving effect to
any minimum rate applicable to the relevant Class of Loans set forth in the
definition thereof) plus 1.00%. The “prime rate” is a rate set by the
Administrative Agent based upon various factors including its costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by the Administrative
Agent shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Board of Directors” means (1) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board; (2) with respect to a partnership, the Board of Directors
of the general partner of the partnership; (3) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof; and (4) with respect to any other Person, the board
or committee of such Person serving a similar function.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing of a particular Class or a Swing
Line Borrowing, as the context may require.

“Budget” has the meaning specified in Section 6.01(c).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where the Administrative Agent’s Office is located
and if such day relates to any LIBOR Loan or any fundings, disbursements,
settlements and payments in respect of any such LIBOR Loan, means any such day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Borrower and
the Restricted Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as capital expenditures on the consolidated
statement of cash flows of the Borrower and the Restricted Subsidiaries.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

 

-5-



--------------------------------------------------------------------------------

“Cash Collateral” has the meaning specified in Section 2.03(f).

“Cash Collateral Account” means a blocked account at JPMorgan (or another
commercial bank selected in compliance with Section 9.09) in the name of the
Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(f).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

(1) Dollars;

(2) securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any agency or instrumentality thereof
the securities of which are unconditionally guaranteed as a full faith and
credit obligation of such government with maturities of 24 months or less from
the date of acquisition;

(3) certificates of deposit, time deposits and eurodollar time deposits with
maturities of two years or less from the date of acquisition, bankers’
acceptances with maturities not exceeding two years and overnight bank deposits,
in each case with any domestic commercial bank having capital and surplus of not
less than $250,000,000;

(4) repurchase obligations for underlying securities of the types described in
clauses (2), (3) and (7) entered into with any financial institution meeting the
qualifications specified in clause (3) above;

(5) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P (or,
if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency
selected by the Borrower) and in each case maturing within 24 months after the
date of creation thereof and Indebtedness or preferred stock issued by Persons
with a rating of “A” or higher from S&P or “A2” or higher from Moody’s with
maturities of 24 months or less from the date of acquisition;

(6) marketable short-term money market and similar funds either having
(A) assets in excess of $250,000,000 or (B) a rating of at least P-2 or A-2 from
either Moody’s or S&P, respectively (or, if at any time neither Moody’s nor S&P
shall be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency selected by the Borrower);

(7) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency selected by
the Borrower) with maturities of 24 months or less from the date of acquisition;

(8) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an Investment Grade Rating from either Moody’s or S&P (or, if at any time
neither Moody’s nor S&P shall be rating

 

-6-



--------------------------------------------------------------------------------

such obligations, an equivalent rating from another nationally recognized
statistical rating agency selected by the Borrower) with maturities of 24 months
or less from the date of acquisition; and

(9) investment funds investing at least 90% of their assets in securities of the
types described in clauses (1) through (8) above.

“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender at the time it provides any Cash Management Services; provided that with
respect to any Lender or Affiliate of a Lender that is a Cash Management Bank
under this Agreement and also under the Term Loan Credit Agreement, the Cash
Management Obligations of such Cash Management Bank shall constitute “Cash
Management Obligations” and “Obligations” under this Agreement and shall not
constitute “Cash Management Obligations” and “Obligations” under the Term Loan
Credit Agreement.

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in respect of or in connection
with any Cash Management Services.

“Cash Management Services” means treasury, depository, overdraft, credit or
debit card, purchase card and other cash management services and any automated
clearing house fund transfer services.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“Change in Law” has the meaning specified in Section 3.04(a).

“Change of Control” means the earliest to occur of:

(a) (i) at any time prior to the consummation of a Qualifying IPO, the Permitted
Holders ceasing to own, in the aggregate, directly or indirectly, beneficially
and of record, at least thirty-five percent (35%) of the then outstanding voting
stock of Holdings; or

(ii) at any time upon or after the consummation of a Qualifying IPO, any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act, but excluding any employee benefit plan of such person and its
Subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan), excluding the Permitted
Holders, becomes the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under such Act), directly or indirectly, of more than the greater of
(x) thirty-five percent (35%) of the then outstanding voting stock of Holdings
and (y) the percentage of the then outstanding voting stock of Holdings owned,
directly or indirectly, beneficially and of record, by the Permitted Holders;

unless, in the case of either clause (a)(i) or (a)(ii) above, the Permitted
Holders have, at such time, the right or the ability by voting power, contract
or otherwise to elect or designate for election at least a majority of the Board
of Directors of Holdings; or

(b) the Board of Directors of Holdings shall cease to consist of a majority of
the Continuing Directors; or

 

-7-



--------------------------------------------------------------------------------

(c) any “Change of Control” (or any comparable term) in any document pertaining
to the Senior Notes Indenture; or

(d) subject to Section 7.04, the Borrower ceases to be a direct Wholly Owned
Subsidiary of Holdings.

“Citi” means Citicorp North America, Inc.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders or Lenders with Extended Revolving Credit
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments or Extended Revolving Credit
Commitments, and (c) when used with respect to Loans or a Borrowing, refers to
whether such Loans, or the Loans comprising such Borrowing, are Revolving Credit
Loans in respect of Revolving Credit Commitments or Extended Revolving Credit
Commitments.

“Closing Date” means, February 17, 2016, the first date on which all the
conditions precedent in Section 4.01 were satisfied or waived in accordance with
Section 10.01.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a)(v) and
Section 4.01(m) or pursuant to Section 6.11 or Section 6.13 at such time, duly
executed by each Loan Party thereto;

(b) all Obligations shall have been unconditionally guaranteed by Holdings, each
Wholly Owned Material Subsidiary of the Borrower that is not an Excluded
Subsidiary and each entity that is listed on Schedule I hereto (each, a
“Guarantor”);

(c) the Obligations and the Guaranties shall have been secured by a
first-priority security interest in all of the following to the extent not
constituting Excluded Property (i) all the Equity Interests of the Borrower and
(ii) all Equity Interests of each Restricted Subsidiary that are directly owned
by any Loan Party;

(d) except to the extent otherwise provided hereunder or under any Collateral
Document, the Obligations and the Guaranties shall have been secured by a
perfected security interest (to the extent such security interest may be
perfected by delivering certificated securities, filing UCC financing statements
or making any necessary filings with the United States Patent and Trademark
Office or United States Copyright Office) in substantially all tangible and
intangible personal property of the Borrower and each Guarantor (including
accounts (other than deposit accounts or other bank or securities accounts and
any Securitization Assets), inventory, equipment, investment property, contract
rights, intellectual property, other general intangibles, and proceeds of the
foregoing); provided that a security interest will not be granted in Excluded
Property;

(e) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and

(f) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Material Real Property required to be delivered pursuant to
Sections 6.11 and 6.13(b) and Section 4.01(m) (the “Mortgaged Properties”) duly
executed and delivered by the record owner of such property, (ii) a Mortgage
Policy with respect to each Mortgage, and (iii) such existing surveys, existing
abstracts and existing appraisals in the possession of the Borrower and such
legal opinions (with respect to the enforceability and perfection of the
Mortgages and any related fixture filings) and other documents as the
Administrative Agent may reasonably request with respect to any such Mortgaged
Property; provided, however, that any property of a Loan Party that is ground
leased that otherwise would constitute Material Real Property, and with respect
to which the applicable Loan Party has been unable, after the use of
commercially reasonable efforts, to obtain consent of the applicable landlord to
the granting of a Mortgage thereon, shall not be subject to the Collateral and
Guarantee Requirement and shall not be a “Mortgaged Property” hereunder.

 

-8-



--------------------------------------------------------------------------------

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of a Mortgage Policy or survey
with respect to, particular assets if and for so long as, in the reasonable
judgment of the Administrative Agent and the Borrower, the cost of creating or
perfecting such pledges or security interests in such assets or obtaining a
Mortgage Policy or survey in respect of such assets shall be excessive in view
of the benefits to be obtained by the Lenders therefrom.

The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of a Mortgage Policy (or survey, if
required by the title insurer issuing the applicable Mortgage Policy for
deletion of the so-called “survey exception” and issuance of the customary
survey endorsements) with respect to particular assets (including extensions
beyond the Closing Date for the perfection of security interests in the assets
of the Loan Parties on such date or the obtaining of a Mortgage Policy (or
survey, if required by the title insurer issuing the applicable Mortgage Policy
for deletion of the so-called “survey exception” and issuance of the customary
survey endorsements)) where it reasonably determines, in consultation with the
Borrower, that perfection or the obtaining of such Mortgage Policy (or survey,
if required by the title insurer issuing the applicable Mortgage Policy for
deletion of the so-called “survey exception“) cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required by this Agreement or the Collateral Documents.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each of the collateral assignments, Security Agreement Supplements,
security agreements, pledge agreements or other similar agreements delivered to
the Administrative Agent and the Lenders pursuant to Section 6.11 or
Section 6.13, the Guaranty and each of the other agreements, instruments or
documents that creates or purports to create a Lien or Guarantee in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Commitment” means a Revolving Credit Commitment.

“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing, (b)
a conversion of Loans from one Type to the other, or (c) a continuation of LIBOR
Loans, pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit A or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.

 

-9-



--------------------------------------------------------------------------------

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Confidential Healthcare Information” has the meaning specified in Section 6.10.

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person, including the amortization of deferred financing fees or costs
for such period on a consolidated basis and otherwise determined in accordance
with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

(a) increased by the following (without duplication):

(i) provision for taxes based on income or profits or capital, including,
without limitation, federal, state, franchise, excise and similar taxes and
foreign withholding taxes of such Person paid or accrued during such period,
including any penalties and interest relating to any tax examinations, to the
extent the same were taken into account in calculating such Consolidated Net
Income and the net tax expense associated with any adjustments made pursuant to
clauses (a) through (k) of the definition of Consolidated Net Income; plus

(ii) total interest expense of such Person for such period and, to the extent
not reflected in such total interest expense, any losses with respect to
obligations under any Swap Contracts or other derivative instruments entered
into for the purpose of hedging interest rate risk, net of interest income and
gains with respect to such obligations, and costs of surety bonds in connection
with financing activities, to the extent the same were deducted (and not added
back) in calculating such Consolidated Net Income; plus

(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent deducted (and not added back) in computing Consolidated Net
Income; plus

(iv) any fees, expenses or charges (other than depreciation or amortization
expense) related to any acquisition, investment, asset disposition, incurrence
or repayment of indebtedness (including such fees, expenses or charges related
to the Loans and any credit facilities), issuance of equity interests,
refinancing transaction or amendment or modification of any debt instrument
(including any amendment or other modification of the Senior Notes, the Loans
and any credit facilities) and including, in each case, any such transaction
consummated prior to the Original Closing Date and any such transaction
undertaken but not completed, and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction, (x) whether or
not successful and (y) in each case, to the extent deducted (and not added back)
in computing Consolidated Net Income; plus

 

-10-



--------------------------------------------------------------------------------

(v) the amount of any restructuring charges, integration and facilities opening
costs or other business optimization expenses (including cost and expenses
relating to business optimization programs and new systems design and
implementation costs), one-time restructuring or transaction costs incurred in
connection with acquisitions made after the Original Closing Date, project
start-up costs, costs related to the closure and/or consolidation of facilities
or accruals or reserves, in each case to the extent deducted (and not added
back) in such period in computing such Consolidated Net Income; plus

(vi) any other non-cash charges (collectively, the “Non-Cash Charges”),
including any write offs or write downs reducing such Consolidated Net Income
for such period (provided that if any such non-cash charges represent an accrual
or reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA to such extent, and excluding amortization of a prepaid cash item that
was paid in a prior period); plus

(vii) the amount of management, monitoring, consulting and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period to the Sponsors and deducted (and not added back) in such
period in computing such Consolidated Net Income; plus

(viii) [Reserved]; plus

(ix) extraordinary losses and unusual or non-recurring charges (including any
unusual or non-recurring operating expenses directly attributable to the
implementation of cost-savings initiatives), severance, relocation costs and
curtailments or modifications to pension and post-retirement employee benefit
plans; plus

(x) the amount of “run-rate” cost savings projected by the Borrower in good
faith to result from actions either taken or expected to be taken within 12
months after the end of such period (which cost savings shall be subject only to
certification by management of the Borrower and calculated on a pro forma basis
as though such cost savings had been realized on the first day of such period),
net of the amount of actual benefits realized from such actions (it is
understood and agreed that “run-rate” means the full recurring benefit that is
associated with any action taken or expected to be taken, provided that some
portion of such benefit is expected to be realized within 12 months of taking
such action); plus

(xi) the amount of loss on sale of receivables, Securitization Assets and
related assets to any Securitization Subsidiary in connection with a Qualified
Securitization Financing; plus

(xii) any costs or expense incurred by Holdings, the Borrower or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent that such cost or expenses are funded
with cash proceeds contributed to the capital of Holdings or the Borrower or net
cash proceeds of an issuance of Equity Interests of Holdings or the Borrower
(other than Disqualified Equity Interests) solely to the extent that such net
cash proceeds (a) were not required to be applied to prepay the Loans pursuant
to Section 2.05(b) and (b) have not previously been (and are not simultaneously
being) applied to anything other than such cost or expenses; plus

 

-11-



--------------------------------------------------------------------------------

(xiii) any net loss from disposed or discontinued operations; plus

(xiv) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back; plus

(xv) interest income or investment earnings on retiree medical and intellectual
property, royalty or license receivables; plus

(xvi) fees and expenses incurred in connection with the investigation by the
Office of Inspector General of the United States Department of Health and Human
Services in an amount not to exceed $10.0 million per fiscal year, provided that
the maximum amount of such fees and expenses that may be added back to
Consolidated Net Income in any fiscal year shall be increased by the unused
amount of add-backs that were permitted in any prior fiscal year;

(b) decreased by the following (without duplication), in each case to the extent
included in determining Consolidated Net Income for such period:

(i) non-cash gains increasing Consolidated Net Income for such period, excluding
any non-cash gains to the extent they represent the reversal of an accrual or
reserve for a potential cash item that reduced Consolidated EBITDA in any prior
period and any non-cash gains with respect to cash actually received in a prior
period so long as such cash did not increase Consolidated EBITDA in such prior
period;

(ii) any net income from disposed or discontinued operations; plus

(iii) extraordinary gains and unusual or non-recurring gains.

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Borrower or any Restricted Subsidiary during such
period (but not the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired), to the extent not subsequently sold,
transferred or otherwise disposed by the Borrower or such Restricted Subsidiary
during such period (each such Person, property, business or asset acquired and
not subsequently so disposed of, an “Acquired Entity or Business”) and the
Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each a “Converted Restricted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition) and (B) an adjustment in
respect of each Acquired Entity or Business or Converted Restricted Subsidiary
equal to the amount of the Pro Forma Adjustment with respect to such Acquired
Entity or Business or Converted Restricted Subsidiary for such period (including
the portion thereof occurring prior to such acquisition) as specified in a
certificate executed by a Responsible Officer and delivered to the Lenders and
the Administrative Agent. There shall be excluded in determining Consolidated
EBITDA for any period the Disposed EBITDA of any Person, property, business or
asset (other than an Unrestricted Subsidiary) sold, transferred or otherwise
disposed of, closed or classified as discontinued operations by the Borrower or
any Restricted Subsidiary during such period (each such Person, property,
business or asset so sold or disposed of, a “Sold Entity or Business”) and the
Disposed EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each a “Converted Unrestricted
Subsidiary”),

 

-12-



--------------------------------------------------------------------------------

based on the actual Disposed EBITDA of such Sold Entity or Business or Converted
Unrestricted Subsidiary for such period (including the portion thereof occurring
prior to such sale, transfer or disposition).

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period on a consolidated basis and otherwise determined in accordance with
GAAP; provided, however, that, without duplication,

(a) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such period
shall be excluded,

(b) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the
Borrower shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to the Borrower or a Restricted Subsidiary thereof in respect of such period,

(c) effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and the Restricted Subsidiaries) in the inventory, property
and equipment, software, goodwill, other intangible assets, in-process research
and development, deferred revenue and debt line items in such Person’s
consolidated financial statements pursuant to GAAP resulting from the
application of purchase accounting in relation to the Original Closing Date
Transaction or the 2004 Transactions or any consummated acquisition or the
amortization or write-off of any amounts thereof, net of taxes, shall be
excluded,

(d) the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any non-Wholly
Owned Subsidiary shall be included,

(e) any after-tax effect of income (loss) from the early extinguishment of
(i) Indebtedness, (ii) obligations under any Swap Contracts or (iii) other
derivative instruments shall be excluded,

(f) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,

(g) any non-cash compensation charge or expense, including any such charge
arising from the grants of stock appreciation or similar rights, stock options,
restricted stock or other rights shall be excluded,

(h) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
investment, asset disposition, incurrence or repayment of indebtedness
(including such fees, expenses or charges related to the Loans and any credit
facilities), issuance of equity interests, refinancing transaction or amendment
or modification of any debt instrument (including any amendment or other
modification of the Senior Notes, the Loans and any credit facilities) and
including, in each case, any such transaction

 

-13-



--------------------------------------------------------------------------------

consummated prior to the Original Closing Date and any such transaction
undertaken but not completed, and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction, in each case
whether or not successful, shall be excluded,

(i) [Reserved],

(j) losses or gains on asset sales (other than asset sales made in the ordinary
course of business) shall be excluded, and

(k) the following items shall be excluded:

(i) any net unrealized gain or loss (after any offset) resulting in such period
from obligations under any Swap Contracts and the application of Statement of
Financial Accounting Standards No. 133; and

(ii) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation gains or losses including those (x) related to
currency remeasurements of Indebtedness and (y) resulting from hedge agreements
for currency exchange risk.

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include the amount of
proceeds received from business interruption insurance and reimbursements of any
expenses and charges that are covered by indemnification or other reimbursement
provisions in connection with any investment or any sale, conveyance, transfer
or other disposition of assets permitted hereunder.

“Consolidated Senior Secured Gross Debt” means, as of any date of determination,
the aggregate principal amount of Consolidated Total Gross Debt outstanding on
such date that is secured by a Lien.

“Consolidated Senior Secured Net Debt” means, as of any date of determination,
the aggregate principal amount of Consolidated Total Net Debt outstanding on
such date that is secured by a Lien.

“Consolidated Total Gross Debt” means, as of any date of determination, the
aggregate principal amount of Indebtedness of the Borrower and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the 2004 Transactions or any Permitted Acquisition), consisting of
Indebtedness for borrowed money, obligations in respect of Capitalized Leases
and debt obligations evidenced by promissory notes or similar instruments;
provided that Consolidated Total Gross Debt shall not include Indebtedness in
respect of (i) any Qualified Securitization Financing, (ii) letters of credit,
except to the extent of unreimbursed amounts thereunder, (iii) Unrestricted
Subsidiaries and (iv) obligations under Swap Contracts.

“Consolidated Total Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the 2004 Transactions or any Permitted Acquisition), consisting of
Indebtedness for borrowed money, obligations in respect of Capitalized Leases
and debt obligations evidenced by promissory notes or

 

-14-



--------------------------------------------------------------------------------

similar instruments, minus (b) the aggregate amount of cash and Cash Equivalents
(in each case, free and clear of all Liens, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Sections 7.01(a), 7.01(l) and
7.01(q), clauses (i) and (ii) of Section 7.01(r), Sections 7.01 (aa) (to the
extent such Liens rank pari passu or junior to the Liens securing the
Obligations) and 7.01(cc) (to the extent such Liens rank pari passu or junior to
the Liens securing the Obligations) and the modification, replacement, renewal
or extension of any of the foregoing permitted by Section 7.01(bb)) in excess of
$50,000,000 included in the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries as of such date; provided that Consolidated Total Net
Debt shall not include Indebtedness in respect of (i) any Qualified
Securitization Financing, (ii) letters of credit, except to the extent of
unreimbursed amounts thereunder, (iii) Unrestricted Subsidiaries and
(iv) obligations under Swap Contracts; provided, further, that the amount of any
cash or Cash Equivalents cash collateralizing letters of credit (other than
Letters of Credit and any cash or Cash Equivalents permitted to cash
collateralize letters of credit pursuant to Section 7.01(b)(ii)) shall be
excluded from the amount deducted in calculating Consolidated Total Net Debt
pursuant to clause (b) above.

“Continuing Director” means, at any date, any individual (a) who is a director
of Holdings on the Closing Date, (b) whose nomination for election to the Board
of Directors of Holdings is recommended by a majority of the then Continuing
Directors, (c) who, as at such date, has been a member of the Board of Directors
of Holdings for at least the 12 preceding months or (d) whose nomination for
election to the Board of Directors of Holdings has been recommended, directly or
indirectly, by the Sponsors or Persons nominated by the Sponsors.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning specified in the definition
of “Consolidated EBITDA.”

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cure Amount” has the meaning specified in Section 8.01(a).

“Cure Expiration Date” has the meaning specified in Section 8.01(a)(i).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to a LIBOR

 

-15-



--------------------------------------------------------------------------------

Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2.0% per
annum, in each case, to the fullest extent permitted by applicable Laws.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within two
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after written request by the Administrative Agent, to confirm in a
manner satisfactory to the Administrative Agent that it will comply with its
funding obligations (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Borrower) or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
(iii) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment, or (iv) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 7.05(j) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation (which amount will be reduced by the
fair market value of the portion of the non-cash consideration converted to cash
within 180 days following the consummation of the applicable Disposition).

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary (determined using such definitions as if references to
the Borrower and its Restricted Subsidiaries therein are to such Sold Entity or
Business and its Subsidiaries or such Converted Unrestricted Subsidiary and its
Subsidiaries, as the case may be), all as determined on a consolidated basis for
such Sold Entity or Business or such Converted Unrestricted Subsidiary.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that any
single transaction or series of related transactions resulting in net cash
proceeds equal to or less than $7,500,000 shall not be considered “Dispositions”
for purposes of Section 7.05.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and

 

-16-



--------------------------------------------------------------------------------

all other Obligations that are accrued and payable and the termination of the
Commitments and all outstanding Letters of Credit), (b) is redeemable at the
option of the holder thereof (other than solely for Qualified Equity Interests),
in whole or in part, (c) provides for scheduled payments of dividends in cash,
or (d) is or becomes convertible into or exchangeable for Indebtedness or any
other Equity Interests that would constitute Disqualified Equity Interests, in
each case, prior to the date that is ninety-one (91) days after the latest
Maturity Date of all then outstanding Revolving Credit Commitments (determined
as of the date of incurrence); provided that if such Equity Interests are issued
pursuant to a plan for the benefit of employees of Holdings, the Borrower or the
Restricted Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Equity Interests solely because it
may be required to be repurchased by Holdings, the Borrower or the Restricted
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).

“Environment” means ambient air, indoor air, land surface and subsurface strata,
surface water, ground water, drinking water, and natural resources such as
wetlands, flora and fauna.

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Loan
Party or any of its Subsidiaries (a) in the ordinary course of such Person’s
business or (b) as required in connection with a financing transaction or an
acquisition or disposition of real estate) or proceedings with respect to any
Environmental Liability (hereinafter “Claims”), including (i) any and all Claims
by governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any Environmental Law
and (ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief pursuant to
any Environmental Law.

 

-17-



--------------------------------------------------------------------------------

“Environmental Laws” means any and all Laws (including common law) relating to
pollution, the protection of the Environment or, to the extent relating to
exposure to Hazardous Materials, human health.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, the shares, interests,
rights, participations or other equivalents (however designated) of capital
stock of (or other ownership or profit interests or units in) such Person and
warrants, options or other rights for the purchase, acquisition or exchange from
such Person of any of the foregoing (including through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with Holdings or the Borrower and is treated as a single
employer within the meaning of Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Holdings or the Borrower or any of their respective ERISA
Affiliates from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by Holdings or
the Borrower or any of their respective ERISA Affiliates from a Multiemployer
Plan, notification of Holdings or the Borrower or any of their respective ERISA
Affiliates concerning the imposition of Withdrawal Liability or notification
that a Multiemployer Plan is insolvent or is in reorganization within the
meaning of Title IV of ERISA; (d) the filing of a notice of intent to terminate,
the treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the
PBGC to terminate a Pension Plan or Multiemployer Plan; (e) the institution of
any proceeding to terminate, or appoint a trustee to administer, any Pension
Plan or Multiemployer Plan; (f) the requirements of PBGC Regulation Section
4043.61 (without regard to subparagraph (b)(1) thereof) apply with respect to a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Pension
Plan, and an event described in subsection .62, .63, .64, .65, .66, .67 or .68
of PBGC Regulation Section 4043 has occurred with respect to such Pension Plan
(other than an event for which the 30 day notice period has been waived); (g) a
failure to satisfy the minimum funding standard, within the meaning of Section
412 of the Code or Section 302 of ERISA whether or not waived, or an application
for a minimum funding standard waiver or modification has been filed with
respect to a Plan; (h) the failure to make any required contribution to any Plan
or Multiemployer Plan; (i) the existence of an Unfunded Pension Liability with
respect to a Plan; (j) the institution of a proceeding pursuant to Section 515
of ERISA to collect a delinquent contribution to a Multiemployer Plan; or (k) a
liability has been incurred or is likely to be incurred by Holdings or the
Borrower or any of their respective ERISA Affiliates with respect to a Plan
under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or
4212 of ERISA or Section 401(a)(29), 4971 or 4975 of the Code.

 

-18-



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Property” has the meaning specified in the Security Agreement.

“Excluded Subsidiary” means (a) each Subsidiary listed on Schedule 1.01B hereto,
(b) any Subsidiary that is prohibited by contractual requirements or applicable
Law from guaranteeing, or pledging substantially all of its assets to secure,
the Obligations, (c) any Foreign Subsidiary and any Domestic Subsidiary that is
a Subsidiary of a Foreign Subsidiary, (d) any Restricted Subsidiary acquired
pursuant to a Permitted Acquisition financed with secured Indebtedness permitted
by Section 7.03(g) and each Restricted Subsidiary thereof (existing at the time
of the acquisition) that guarantees such Indebtedness; provided that each such
Restricted Subsidiary shall cease to be an Excluded Subsidiary under this
clause (d) if such secured Indebtedness is repaid or becomes unsecured or if
such Restricted Subsidiary ceases to guarantee such secured Indebtedness, as
applicable, (e) any other Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent (confirmed in writing by notice to the
Borrower), the cost or other consequences (including any adverse tax
consequences) of providing a Guarantee or a security interests in its assets
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom, (f) each Unrestricted Subsidiary and (g) each Permitted JV.

“Excluded Swap Obligation” shall mean, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Obligations of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any Obligations thereof) is or becomes illegal
or unlawful under the Commodity Exchange Act or any rule, regulation, or order
of the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Obligation of such Loan Party or the
grant of such security interest becomes or would become effective with respect
to such Swap Obligation. If a Swap Obligation arises under a Master Agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Obligation or
security interest is or becomes illegal.

“Excluded Taxes” means, with respect to each Agent and each Lender, (i) any tax
on such Agent or Lender’s net income or profits (or franchise tax in lieu of
such tax on net income or profits) imposed by a jurisdiction as a result of such
Agent or Lender being organized or having its principal office or applicable
Lending Office located in such jurisdiction or as a result of any other present
or former connection between such Agent or Lender and the jurisdiction
(including as a result of such Agent or Lender carrying on a trade or business,
having a permanent establishment or being a resident for tax purposes in such
jurisdiction, other than a connection arising solely from such Agent or Lender
having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Documents), (ii) any branch profits tax under Section 884(a) of the Code,
or any similar tax, imposed by any other jurisdiction described in (i), (iii)
other than any Foreign Lender becoming a party hereto pursuant to the Borrower’s
request under Section 3.07, any U.S. federal withholding tax that is imposed on
amounts payable to a Foreign Lender pursuant to a Law in effect at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) (or
where the Foreign

 

-19-



--------------------------------------------------------------------------------

Lender is a partnership for U.S. federal income tax purposes, pursuant to a law
in effect on the later of the date on which such Foreign Lender becomes a party
hereto or the date on which the affected partner becomes a partner of such
Foreign Lender), except, in the case of a Foreign Lender that designates a new
Lending Office or is an assignee, to the extent that such Foreign Lender (or its
assignor, if any) was entitled, immediately prior to the time of designation of
a new Lending Office (or assignment), to receive additional amounts from a Loan
Party with respect to such U.S. federal withholding tax pursuant to Section
3.01, (d) any withholding tax attributable to a Lender’s failure to comply with
Section 3.01(b) or (iv) any U.S. federal withholding tax imposed under FATCA and
(v) any interest, additions to taxes and penalties with respect to any taxes
described in clauses (i) through (iv) of this definition.

“Existing JV” means Brim Healthcare of Texas, LLC, a Delaware limited liability
company.

“Extended Revolving Credit Commitments” means revolving credit commitments
established pursuant to Section 2.16(a) that are substantially identical to the
Revolving Credit Commitments except that such Extended Revolving Credit
Commitments may have (a) a later maturity date than that applicable to the
Revolving Credit Commitments, (b) different provisions with respect to interest
rates and fees than those applicable to the Revolving Credit Commitments and (c)
other covenants and terms (i) so long as such covenants and terms are also
provided to non-extending Lenders or (ii) that apply to any period after the
Latest Maturity Date in respect of Revolving Commitments that is in effect
immediately prior to the establishment of such Extended Revolving Commitments.

“Facility” means the Revolving Credit Facility.

“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date
hereof or any successor provision that is substantively comparable (and, in each
case, any regulations promulgated thereunder or official interpretations
thereof).

“FCPA” has the meaning specified in Section 5.01.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Financial Covenant” means the covenant specified in Section 7.15.

“First Lien Intercreditor Agreement” means the pari passu intercreditor
agreement, dated as of the Closing Date, among the Administrative Agent,
Wilmington Trust, National Association, as representative of the secured parties
under the Term Loan Credit Agreement, the Borrower, the Guarantors and any
Additional Pari Debt Agent (as defined therein).

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

 

-20-



--------------------------------------------------------------------------------

“Foreign Lender” means a Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any Subsidiary of the Borrower that is a controlled
foreign corporation within the meaning of Section 957(a) of the Code.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business.

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Original Closing Date in GAAP or in the application thereof on the operation of
such provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
the Lenders and the Borrower shall negotiate in good faith amendments to the
provisions of this Agreement with the intent of having the respective positions
of the Lenders and the Borrower after such change in GAAP conform as nearly as
possible to their respective positions as of the date of this Agreement and,
until any such amendments have been agreed upon, regardless of whether any such
notice is given before or after such change in GAAP or in the application
thereof, such provision shall be interpreted on the basis of GAAP as in effect
and applied immediately before such change shall have become effective until
such notice shall have been withdrawn or such provision amended in accordance
herewith; provided further, that, notwithstanding the foregoing, the definitions
set forth in the Loan Documents and any financial calculations required by the
Loan Documents shall be computed to exclude any change to lease accounting rules
from those in effect pursuant to Financial Accounting Standards Board Accounting
Standards Codification 840 (Leases) and other related lease accounting guidance
as in effect on the Original Closing Date.

“Goldman Sachs” means Goldman Sachs Bank USA.

 

-21-



--------------------------------------------------------------------------------

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(h).

“Greenfield Construction Project” means, with respect to any Person, a project
undertaken by such Person for the construction of a Hospital.

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or monetary other obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or monetary other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

“Guaranty” means (a) the guaranty made by Holdings and the other Guarantors in
favor of the Administrative Agent on behalf of the Secured Parties pursuant to
clause (b) of the definition of “Collateral and Guarantee Requirement,”
substantially in the form of Exhibit F and (b) each other guaranty and guaranty
supplement delivered pursuant to Section 6.11.

“Hazardous Materials” means all explosive or radioactive substances or wastes,
all chemicals, materials, substances, wastes, pollutants or contaminants in any
form, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas and
infectious or medical wastes regulated pursuant to any Environmental Law.

“Health Choice” means Health Choice Arizona, Inc., a Delaware corporation.

 

-22-



--------------------------------------------------------------------------------

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender at
the time it enters into a Swap Contract with any Loan Party or any Restricted
Subsidiary, in its capacity as a party to such Swap Contract; provided that with
respect to any Lender or Affiliate of a Lender that is a Hedge Bank under this
Agreement and also under the Term Loan Credit Agreement, the obligations arising
under the Secured Hedge Agreement of such Hedge Bank shall constitute
“Obligations” under this Agreement and shall not constitute “Obligations” under
the Term Loan Credit Agreement.

“HIPAA” has the meaning specified in Section 6.10.

“HITECH” has the meaning specified in Section 6.10.

“HMO” means any health maintenance organization, managed care organization, any
Person doing business as a health maintenance organization or managed care
organization, or any Person required to qualify or be licensed as a health
maintenance organization or managed care organization under applicable federal
or state Law.

“HMO Business” means the business of owning and operating an HMO or other
similar regulated entity or business.

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

“Hospital” means a hospital, outpatient clinic, long-term care facility, medical
office building or other facility, business or other asset that is used or
useful in or related to the provision of healthcare services.

“Hospital Investment Program” means, with respect to any Subsidiary
substantially all of the assets of which consist of one or more Hospitals, an
offering by such Subsidiary for the sale or issuance of equity interests in such
Subsidiary to any Hospital Investment Program Participants, provided that
(i) after giving effect to such sale or issuance with respect to any Subsidiary,
the Borrower directly or indirectly controls such Subsidiary and owns at least
65% of the economic interests of such Subsidiary, (ii) each such sale or
issuance shall be for an amount at least equal to the fair market value thereof,
(iii) each such sale results in consideration at least 75% of which shall be in
the form of cash (for such purpose, taking into account the amount of cash and
the principal amount of any promissory notes), (iv) [reserved], and (v) each
Hospital Investment Program Participant (A) acknowledges in writing in a manner
reasonably satisfactory to the Administrative Agent that (x) the relevant
Subsidiary has granted a security interest in its assets to secure the
Obligations and (y) the documentation governing the Obligations restricts the
ability of such Subsidiary to make distributions to such Hospital Investment
Program Participant and (B) pledges all such Equity Interests acquired by such
Hospital Investment Program Participant to the Administrative Agent for the
benefit of the Secured Parties as security for the Obligations, provided that,
notwithstanding the foregoing, such pledge shall not be required (and, if
effective, may be released) if such Hospital Investment Program Participant
grants to the Administrative Agent “drag along” rights with respect to a
foreclosure on the Administrative Agent’s pledge of shares in such Subsidiary
(which “drag along” rights shall be granted pursuant to a Drag Along Rights
Agreement substantially in the form of Exhibit I or otherwise in documentation
in form and substance reasonably satisfactory to the Administrative Agent).

“Hospital Investment Program Participants” means with respect to any Hospital,
Persons interested in such Hospital including physicians, administrators and
other Persons in the community in which such Hospital is located.

 

-23-



--------------------------------------------------------------------------------

“Hospital Swap” means, with respect to any Person, an exchange of (a)(i) one or
more Hospitals and/or Related Businesses owned or operated by such Person or
(ii) all of the Equity Interests held by such Person of any other Person owning
or operating one or more Hospitals and/or Related Businesses for (b) either
(i) one or more Hospitals and/or Related Businesses owned or operated by a third
Person or (ii) either all of the Equity Interests held by a third person of any
other Person or a majority of the Equity Interests of any other Person owning or
operating one or more Hospitals and/or Related Businesses.

“Impacted Interest Period” means, with respect to a LIBOR Screen Rate, an
Interest Period which shall not be available at the applicable time.

“Incremental Effective Date” has the meaning specified in Section 2.14(a).

“Incremental Facility Closing Date” has the meaning specified in
Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
that may have been reimbursed) of all letters of credit (other than commercial
letters of credit), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business and (ii) any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and if not paid after becoming due and payable);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Gross
Debt and Consolidated Total Net Debt of such Person (as if such Person were the
Borrower) and (B) in the case of the Borrower and its Restricted

 

-24-



--------------------------------------------------------------------------------

Subsidiaries, exclude all intercompany Indebtedness having a term not exceeding
364 days (inclusive of any roll-over or extensions of terms) and made in the
ordinary of business. The amount of any net obligation under any Swap Contract
on any date shall be deemed to be the Swap Termination Value thereof as of such
date. The amount of Indebtedness of any Person for purposes of clause (e) shall
be deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnitees” has the meaning specified in Section 10.05.

“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged and that is independent of the Borrower and its Affiliates.

“Individual Letter of Credit Sublimit” means (i) with respect to JPMorgan, in
its capacity as an L/C Issuer under this Agreement, $35,800,000, (ii) with
respect to Barclays, in its capacity as an L/C Issuer under this Agreement,
$35,800,000, (iii) with respect to Citi, in its capacity as an L/C Issuer under
this Agreement, $26,900,000 and (iv) with respect to Goldman Sachs, in its
capacity as an L/C Issuer under this Agreement, $26,500,000, as each of the
foregoing amounts may be decreased or increased from time to time with the
written consent of the Borrower and the applicable L/C Issuer.

“Information” has the meaning specified in Section 10.08.

“Insurance Subsidiary” has the meaning provided in Section 7.02(x).

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a LIBOR Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates and (b) as to any Base Rate Loan (including a Swing
Line Loan), the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made.

“Interest Period” means, as to each LIBOR Loan, the period commencing on the
date such LIBOR Loan is disbursed or converted to or continued as a LIBOR Loan
and ending on the date one, two, three or six months thereafter, or to the
extent available to each Lender of such LIBOR Loan, twelve months thereafter, as
selected by the Borrower in its Committed Loan Notice; provided that:

(1) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(2) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(3) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

 

-25-



--------------------------------------------------------------------------------

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBOR Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBOR Screen Rate (for the
longest period for which the LIBOR Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBOR Screen Rate for the shortest
period (for which such LIBOR Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, as of 11:00 a.m., London time two Business Days
prior to the commencement of the applicable Interest Period.

“Investment” means, as to any Person, any direct or indirect investment by such
Person, whether by means of (a) the purchase or other acquisition of Equity
Interests or debt or other securities of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of Indebtedness of, or purchase
or other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person (excluding, in the case of the Borrower and its Subsidiaries,
intercompany loans, advances, or Indebtedness having a term not exceeding
364 days (inclusive of any roll-over or extensions of terms) and made in the
ordinary course of business and including Indebtedness payable on demand) or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment at any time shall be the amount actually invested (measured at the
time made), without adjustment for subsequent changes in the value of such
Investment, net of any return representing a return of capital with respect to
such Investment.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized statistical rating agency selected by
the Borrower.

“Investment Grade Securities” means (a) securities issued or directly and fully
guaranteed or insured by the government of the United States of America or any
agency or instrumentality thereof (other than Cash Equivalents), (b) debt
securities or debt instruments with an Investment Grade Rating, but excluding
any debt securities or instruments constituting loans or advances among the
Borrower and its Subsidiaries, (c) investments in any fund that invests
exclusively in investments of the type described in clauses (a) and (b), which
fund may also hold immaterial amounts of cash pending investment or distribution
and (d) corresponding instruments in countries other than the United States of
America customarily utilized for high quality investments, in each case,
consistent with the Borrower’s cash management and investment practices.

“IP Rights” has the meaning specified in Section 5.14.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, any Letter of
Credit Application and any other document, agreement and instrument entered into
by relevant L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.

 

-26-



--------------------------------------------------------------------------------

“Junior Financing” has the meaning specified in Section 7.12(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Junior Lien Intercreditor Agreement” means an intercreditor agreement, in form
reasonably acceptable to the Administrative Agent, by and between the
Administrative Agent and the collateral agent for one or more classes of
Permitted Additional Debt that are intended to be secured by Liens ranking
junior to the Liens securing the Obligations providing that, inter alia, (i) the
Liens securing Obligations rank prior to the Liens securing the Permitted
Additional Debt, (ii) all amounts received in connection with any enforcement
action with respect to any Collateral or in connection with any United States or
foreign bankruptcy, liquidation or insolvency proceeding shall first be applied
to repay all Obligations (whether or not allowed in any such proceeding) prior
to being applied to the obligations in respect of the Permitted Additional Debt
and (iii) until the earlier of (x) the repayment of the Obligations in full and
termination of commitments hereunder (subject to customary limitations with
respect to contingent obligations and other customary qualifications) and (y)
the expiration of a customary standstill period to be agreed, the Administrative
Agent shall have the sole right to take enforcement actions with respect to the
Collateral.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed on the applicable Required
Reimbursement Date or refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means JPMorgan, Barclays, Citi and Goldman Sachs and any other
Lender that becomes an L/C Issuer in accordance with Section 2.03(j) or
10.07(j), in each case, in its capacity as an issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligation” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts in respect thereof, including all L/C Borrowings.
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

 

-27-



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means a standby letter of credit issued pursuant to Section
2.03(a)(i)(A).

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $125,000,000 and (b) the aggregate principal amount of the Revolving Credit
Commitments. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Commitment.

“LIBOR” means, with respect to any LIBOR Loan for any applicable Interest
Period, the LIBOR Screen Rate as of 11:00 a.m., London time two Business Days
prior to the commencement of such Interest Period; provided, that, if a LIBOR
Screen Rate shall not be available at the applicable time for the applicable
Interest Period, then LIBOR for such Interest Period shall be the
Interpolated Rate; provided, further, that, if the LIBOR Screen Rate shall not
be available for such Interest Period for any reason and the Administrative
Agent shall determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
the applicable Reference Bank Rate shall be LIBOR for such Interest Period for
such LIBOR Loan; subject to Section 3.03.

“LIBOR Loan” means a Loan that bears interest based on LIBOR.

“LIBOR Screen Rate” means the London interbank offered rate administered by the
ICE Benchmark Administration Limited (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
or, in the event such rate does not appear on either of such Reuters pages, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
as shall be selected by the Administrative Agent from time to time in its
reasonable discretion; provided, that, if any LIBOR Screen Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided that in no event shall an operating
lease be deemed a Lien.

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Credit Loan of a specified Class or a Swing Line
Loan.

 

-28-



--------------------------------------------------------------------------------

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranty, (iv) the Collateral Documents, (v) each Issuer Document,
(vi) the First Lien Intercreditor Agreement and, following the execution
thereof, any Junior Lien Intercreditor Agreement.

“Loan Parties” means, collectively, (i) Holdings, (ii) the Borrower and
(iii) each Guarantor.

“Management Stockholders” means the members of management of Holdings or any of
its Subsidiaries who are investors in Holdings or any direct or indirect parent
thereof.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent) or financial condition of the
Borrower and its Subsidiaries, taken as a whole, (b) the ability of the Loan
Parties (taken as a whole) to perform their respective obligations under any
Loan Document to which any of the Loan Parties is a party or (c) the rights and
remedies of the Lenders or the Agents under any Loan Document.

“Material Real Property” means any real property owned or ground leased by any
Loan Party with a book value in excess of $10,000,000; provided, however, that
Material Real Property shall not include any ground leased real property that is
not incidental to owned Material Real Property and reasonably necessary for the
operation of the facilities on such owned Material Real Property.

“Material Subsidiary” means, at any date of determination, each of the
Borrower’s Domestic Subsidiaries that is a Restricted Subsidiary (a) whose total
assets at the last day of the most recent Test Period were equal to or greater
than 3.0% of Total Assets at such date or (b) whose net revenues for such Test
Period were equal to or greater than 3.0% of the consolidated net revenues of
the Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP.

“Maturity Date” means, with respect to the Revolving Credit Facility, the fifth
anniversary of the Closing Date (the “Original Maturity Date”); provided,
further that, to the extent any Indebtedness made available under the Term Loan
Credit Agreement is outstanding on the date (the “Term Loan Springing Maturity
Date”) that is 91 days prior to the maturity date (howsoever defined) under the
Term Loan Credit Agreement and/or (ii) any Indebtedness made available under the
Senior Notes Indenture is outstanding on the date (the “Senior Notes Springing
Maturity Date”) that is 91 days prior to the maturity date (howsoever defined)
under the Senior Notes Indenture, then the Maturity Date shall be the earliest
to occur of the Term Loan Springing Maturity Date, the Senior Notes Springing
Maturity Date and the fifth anniversary of the Closing Date; provided that if
the Maturity Date would be a day that is not a Business Day, then the Maturity
Date shall be deemed to be the Business Day immediately preceding such day.

“Maximum Rate” has the meaning specified in Section 10.10.

“Minority Investment” means any Person other than a Subsidiary in which the
Borrower or any Restricted Subsidiary owns any Equity Interests.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgages” means collectively, the deeds of trust, trust deeds, deeds to secure
debt and mortgages (or amendments to any deeds of trust, trust deeds, deeds to
secure debt and mortgages)

 

-29-



--------------------------------------------------------------------------------

made by the Loan Parties in favor or for the benefit of the Administrative agent
on behalf of the Lenders in form and substance reasonably satisfactory to the
Administrative Agent, and any other deeds of trust, trust deeds, deeds to secure
debt and mortgages (or amendments to any deeds of trust, trust deeds, deeds to
secure debt and mortgages) executed and delivered pursuant to Section 6.11 or
6.13.

“Mortgage Policies” has the meaning specified in Section 4.01(m)(ii).

“Mortgaged Properties” has the meaning specified in paragraph (f) of the
definition of Collateral and Guarantee Requirement.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Holdings, the Borrower or any of their
respective ERISA Affiliates makes or is obligated to make contributions, or
during the period since December 31, 2010, has made or been obligated to make
contributions.

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset by the Borrower or any of the
Restricted Subsidiaries or any Casualty Event, the excess, if any, of (i) the
sum of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash received by way of deferred payment pursuant
to, or by monetization of, a note receivable or otherwise, but only as and when
so received and, with respect to any Casualty Event, any insurance proceeds or
condemnation awards in respect of such Casualty Event actually received by or
paid to or for the account of the Borrower or any of the Restricted
Subsidiaries) over (ii) the sum of (A) the principal amount, premium or penalty,
if any, interest and other amounts on any Indebtedness that is secured by the
asset subject to such Disposition or Casualty Event and that is required to be
repaid in connection with such Disposition or Casualty Event (other than
Indebtedness under the Loan Documents or Indebtedness secured by Liens that are
subject to the First Lien Intercreditor Agreement or a Junior Lien Intercreditor
Agreement), (B) the out-of-pocket fees and expenses (including attorneys’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
other customary expenses and brokerage, consultant and other customary fees)
actually incurred by the Borrower or such Restricted Subsidiary in connection
with such Disposition or Casualty Event, (C) taxes or distributions made
pursuant to Section 7.06(g)(i) or (g)(iv) paid or estimated to be payable in
connection therewith (including withholding taxes imposed on the repatriation of
any such Net Cash Proceeds), (D) in the case of any Disposition or Casualty
Event by a non-Wholly Owned Restricted Subsidiary, the pro rata portion of the
Net Cash Proceeds thereof (calculated without regard to this clause (D))
attributable to minority interests and not available for distribution to or for
the account of the Borrower or a Wholly Owned Restricted Subsidiary as a result
thereof, and (E) any reserve for adjustment in respect of (x) the sale price of
such asset or assets established in accordance with GAAP and (y) any liabilities
associated with such asset or assets and retained by the Borrower or any
Restricted Subsidiary after such sale or other disposition thereof, including
pension and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction, it being understood that “Net Cash Proceeds” shall include the
amount of any reversal (without the satisfaction of any applicable liabilities
in cash in a corresponding amount) of any reserve described in this clause (E);
provided that, notwithstanding the foregoing, the “Net Cash Proceeds” from a
Disposition of Securitization Assets to a Securitization Subsidiary pursuant to
Section 7.05(p) shall not be deemed to exceed any increase as a result of such
Disposition in the aggregate principal amount of the applicable Securitization
Financing as compared to the maximum aggregate amount that was outstanding at
any time under any Securitization Financing prior to such Disposition, and

(b) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any Restricted Subsidiary or any Permitted Equity Issuance by the
Borrower or any direct or indirect parent of the Borrower, the excess, if any,
of (i) the sum of the cash and Cash Equivalents received in connection with such
incurrence or issuance (with respect to any Permitted Equity Issuance by any
direct or indirect parent of the Borrower, the amount of cash from such
Permitted Equity Issuance contributed to the capital of the Borrower) over (ii)
the sum of (x) taxes or distributions made pursuant to Section 7.06(g)(i) or
(g)(iv) paid or estimated to be payable in connection therewith (including
withholding taxes imposed on the repatriation of any cash received in connection
with such incurrence or issuance) and (y) the investment banking fees,
underwriting discounts, commissions, costs and other out-of-pocket expenses and
other customary expenses, incurred by the Borrower or such Restricted Subsidiary
in connection with such incurrence or issuance.

 

-30-



--------------------------------------------------------------------------------

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends.

“Non-Cash Charges” has the meaning specified in the definition of the term
“Consolidated EBITDA.”

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Non-Excluded Taxes” means all Taxes other than Excluded Taxes and Other Taxes.

“Non-Loan Party” means any Subsidiary of the Borrower that is not a Loan Party,
including any Permitted JV.

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Revolving Credit Note.

“Notice of Intent to Cure” has the meaning specified in Section 8.04(a).

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, (y) obligations of any Loan Party arising under any Secured
Hedge Agreement (other than with respect to any Loan Party’s obligations that
constitute Excluded Swap Obligations solely with respect to such Loan Party)and
(z) Cash Management Obligations. Without limiting the generality of the
foregoing, the Obligations (other than with respect to any Loan Party’s
obligations that constitute Excluded Swap Obligations solely with respect to
such Loan Party) include (a) the obligation (including Guarantee obligations) to
pay principal, interest, Letter of Credit commissions, reimbursement
obligations, charges, expenses, fees, Attorney Costs, indemnities and other
amounts payable by any Loan Party as provided in any Loan Document and (b) the
obligations of any Loan Party to reimburse any amount in respect of any of the
foregoing that any Lender, in its sole discretion, may elect to pay or advance
on behalf of such Loan Party in accordance with the terms of any Loan Document.

 

-31-



--------------------------------------------------------------------------------

“OFAC” has the meaning specified in Section 5.17

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability company
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Original Closing Date” means May 3, 2011.

“Original Closing Date Transaction” means, collectively, (a) the funding of the
Term B-1 Loans (under and as defined in the Term Loan Credit Agreement) on the
Original Closing Date (and the conversion of the Converted Term Loans (under and
as defined in the Term Loan Credit Agreement) to Term B-1 Loans on the Original
Closing Date), (b) the issuance and sale of the Senior Notes, (c) the
refinancing of outstanding obligations under the Existing Credit Agreement
(under and as defined in the Term Loan Credit Agreement), (d) the consummation
of a cash tender offer for or redemption of all outstanding Senior Subordinated
Notes (under and as defined in the Term Loan Credit Agreement), (e) the
Restricted Payment to Holdings on or about the Original Closing Date to fund the
repayment of the Holdings Loans (under and as defined in the Term Loan Credit
Agreement), (f) other Restricted Payments to Holdings on or about the Original
Closing Date in an amount not to exceed $233,000,000, (g) the consummation of
any other transactions in connection with the foregoing and (h) the payment of
the fees and expenses incurred in connection with any of the foregoing.

“Original Maturity Date” has the meaning specified in the definition of the term
“Maturity Date”.

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes arising from any payment made under any Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, any Loan Document.

“Outstanding Amount” means (a) with respect to the Revolving Credit Loans and
Swing Line Loans on any date, the principal amount thereof after giving effect
to any borrowings and prepayments or repayments of Revolving Credit Loans
(including any refinancing of outstanding Unreimbursed Amounts under Letters of
Credit or L/C Credit Extensions as a Revolving Credit Borrowing) and Swing Line
Loans, as the case may be, occurring on such date; and (b) with respect to any
L/C Obligations on any date, the amount thereof on such date after giving effect
to any related L/C Credit Extension occurring on such date and any other changes
thereto as of such date, including as a result of any reimbursements of
outstanding Unreimbursed Amounts under related Letters of Credit (including any
refinancing of outstanding Unreimbursed Amounts under related Letters of Credit
or related L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under related Letters of
Credit taking effect on such date.

“Participant” has the meaning specified in Section 10.07(e).

“Participant Register” has the meaning specified in Section 10.07(e).

“PBGC” means the Pension Benefit Guaranty Corporation.

 

-32-



--------------------------------------------------------------------------------

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Holdings, the
Borrower or any of their respective ERISA Affiliates or to which Holdings, the
Borrower or any of their respective ERISA Affiliates contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time since
December 31, 2010.

“Permitted Acquisition” has the meaning specified in Section 7.02(j).

“Permitted Additional Debt” means senior, senior subordinated or subordinated
Indebtedness incurred by the Borrower or a Guarantor, provided that (a) the
covenants, events of default, guarantees and other terms of such Indebtedness
(it being understood that such Indebtedness shall have interest rates and
redemption premiums determined by the Board of Directors of the Borrower to be
market rates and premiums at the time of issuance of such Indebtedness, taken as
a whole, are determined by the Board of Directors of the Borrower to be market
terms on the date of issuance and in any event do not require the maintenance of
any financial covenants which are more restrictive on the Borrower and its
Restricted Subsidiaries than any financial covenants under this Agreement, (b)
except as permitted by Section 7.01(aa) and (cc), such Indebtedness is
unsecured, (c) except in the case of Indebtedness that is in the form of loans
that are secured by Liens ranking pari passu with the Liens securing the term
loans under the Term Loan Credit Agreement, no portion of such Indebtedness
shall have a scheduled maturity or become mandatorily redeemable (other than
pursuant to customary offers to purchase or prepayment requirements or upon a
change of control or asset sale or from the proceeds of a Permitted Refinancing
thereof) prior to the latest Maturity Date on the date such Indebtedness is
incurred (determined as of the date of incurrence) except that such Indebtedness
may have an initial maturity that is earlier than such latest Maturity Date so
long as such Indebtedness automatically converts to Indebtedness maturing after
such latest Maturity Date subject only to the condition that no payment event of
default or bankruptcy (with respect to the Borrower) event of default exists on
the initial maturity date of such Indebtedness and (d) to the extent such
Indebtedness is in the form of loans secured by Liens ranking pari passu with
the Liens securing the term loans under the Term Loan Credit Agreement, such
Indebtedness shall not have a final maturity prior to the latest Maturity Date
outstanding on the date such Indebtedness is incurred or a Weighted Average Life
to Maturity that is shorter than the Weighted Average Life to Maturity of any
class of term loans under the Term Loan Credit Agreement outstanding on the date
such Indebtedness is incurred (in each case pursuant to this clause (d),
determined as of the date of incurrence), provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five Business
Days (or such shorter period to which the Administrative Agent may reasonably
agree) prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement, shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees).

“Permitted Additional Debt Documentation” means any notes, instruments,
agreements and other credit documents governing any Permitted Additional Debt.

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of the Borrower or any direct or indirect parent of the Borrower, in
each case to the extent permitted hereunder.

 

-33-



--------------------------------------------------------------------------------

“Permitted Holders” means each of (i) the Sponsors and (ii) the Management
Stockholders.

“Permitted Hospital Swap” has the meaning specified in Section 7.05(q).

“Permitted JV” has the meaning specified in Section 7.02(o).

“Permitted Non-Guarantor Investment Condition” shall be satisfied on any date
if, on a Pro Forma Basis, no more than 40% of the Borrower’s Consolidated EBITDA
for the most recent Test Period shall be attributable to Restricted Subsidiaries
that are not Guarantors (excluding (i) any Excluded Subsidiary that is
prohibited by Law from being a Guarantor or granting a security interest in
substantially all of its assets, (ii) the Existing JV and (iii) any Insurance
Subsidiary).

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension,
and, except in the case of a refinancing, refunding, renewal or extension of
Indebtedness incurred pursuant to the proviso of the first sentence of Section
7.03, by an amount equal to any existing commitments unutilized and undrawn
letters of credit thereunder, which if utilized or drawn would have constituted
Indebtedness that would have been permitted to be incurred hereunder immediately
prior to such Permitted Refinancing, (b) other than with respect to a Permitted
Refinancing in respect of Indebtedness permitted pursuant to Section 7.03(b) and
(e), such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended, (c) other than with respect to a Permitted Refinancing in
respect of Indebtedness permitted pursuant to Section 7.03(e), at the time
thereof, no Event of Default shall have occurred and be continuing and (d) if
such Indebtedness being modified, refinanced, refunded, renewed or extended is
Junior Financing, (i) to the extent such Indebtedness being modified,
refinanced, refunded, renewed or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal or extension
is subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended, (ii) the
terms and conditions (including, if applicable, as to collateral but excluding
as to subordination, interest rate and redemption premium) of any such modified,
refinanced, refunded, renewed or extended Indebtedness, taken as a whole, are
not materially less favorable to the Loan Parties or the Lenders than the terms
and conditions of the Indebtedness being modified, refinanced, refunded, renewed
or extended; provided that a certificate of a Responsible Officer delivered to
the Administrative Agent at least five Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement, shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees) and (iii) such
modification, refinancing, refunding, renewal or extension is incurred by the
Person who is the obligor of the Indebtedness being modified, refinanced,
refunded, renewed or extended and not Guaranteed by any Person other than the
Borrower or a Guarantor.

 

-34-



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any material “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by Holdings, the Borrower or, with respect to
any such plan that is subject to Section 412 of the Code or Title IV of ERISA,
any of their respective ERISA Affiliates.

“Platform” has the meaning specified in Section 6.02.

“Pledged Debt” means the Indebtedness described in Schedule 2(j) to the Security
Agreement.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.

“primary obligor” has the meaning specified in the definition of “Guarantee”.

“Principal L/C Issuer” means any L/C Issuer that has issued Letters of Credit
under the Revolving Credit Facility having an aggregate Outstanding Amount in
excess of $10,000,000.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or Converted
Restricted Subsidiary or the Consolidated EBITDA of the Borrower, the pro forma
increase or decrease in such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, projected by the Borrower in good faith as a result of (a) actions
taken or expected to be taken during such Post-Acquisition Period for the
purposes of realizing reasonably identifiable and factually supportable cost
savings or (b) any additional costs incurred during such Post-Acquisition
Period, in each case in connection with the combination of the operations of
such Acquired Entity or Business or Converted Restricted Subsidiary with the
operations of the Borrower and the Restricted Subsidiaries; provided that,
(i) at the election of the Borrower, such Pro Forma Adjustment shall not be
required to be determined for any Acquired Entity or Business or Converted
Restricted Subsidiary to the extent the aggregate consideration paid in
connection with such acquisition was less than $25,000,000 and (ii) so long as
such actions are taken or expected to be taken during such Post-Acquisition
Period or such costs are incurred during such Post-Acquisition Period, as
applicable, the cost savings related to such actions or such additional costs,
for purposes of projecting such pro forma increase or decrease in such Acquired
EBITDA or such Consolidated EBITDA, as the case may be, it may be assumed that
such cost savings will be realizable during the entirety of such Test Period, or
such additional costs, as applicable, will be incurred during the entirety of
such Test Period; provided further that any such pro forma increase or decrease
in such Acquired EBITDA or such Consolidated EBITDA, as the case may be, shall
be without duplication for cost savings or additional costs already included in
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, for such
Test Period.

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test or covenant hereunder, that (A) to the extent applicable, the Pro Forma
Adjustment shall have been made and (B) all Specified Transactions and the
following transactions in connection therewith shall be deemed to have occurred
as of the first day of the applicable period of measurement in such test or
covenant: (a) income statement items (whether positive or negative) attributable
to the property or Person subject to such Specified Transaction, (i) in the case
of a Disposition of all or substantially all Equity Interests in any Subsidiary
of the Borrower or any division, product line or facility used for operations

 

-35-



--------------------------------------------------------------------------------

of the Borrower or any of its Subsidiaries, shall be excluded, and (ii) in the
case of a Permitted Acquisition or Investment described in the definition of
“Specified Transaction,” shall be included, (b) any retirement of Indebtedness,
and (c) any Indebtedness incurred or assumed by the Borrower or any of the
Restricted Subsidiaries in connection therewith (and if such Indebtedness has a
floating or formula rate, such Indebtedness shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate that is or would be in effect with respect to such
Indebtedness as at the relevant date of determination); provided that, without
limiting the application of the Pro Forma Adjustment pursuant to (A) above, the
foregoing pro forma adjustments may be applied to any such test or covenant
solely to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA and give effect to events (including operating expense
reductions) that are (as determined by the Borrower in good faith)
(i) (x) directly attributable to such transaction, (y) expected to have a
continuing impact on the Borrower and the Restricted Subsidiaries and
(z) factually supportable or (ii) otherwise consistent with the definition of
Pro Forma Adjustment.

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that if such Commitments have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (a) the Board of
Directors of the Borrower shall have determined in good faith that such
Qualified Securitization Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and the Securitization Subsidiary, (b) all sales
and/or contributions of Securitization Assets and related assets to the
Securitization Subsidiary are made at fair market value (as determined in good
faith by the Borrower) and (c) the financing terms, covenants, termination
events and other provisions thereof shall be market terms (as determined in good
faith by the Borrower) and may include Standard Securitization Undertakings. The
grant of a security interest in any Securitization Assets of the Borrower or any
of the Restricted Subsidiaries (other than a Securitization Subsidiary) to
secure Indebtedness under this Agreement prior to engaging in any Securitization
Financing shall not be deemed a Qualified Securitization Financing.

“Qualifying IPO” means the issuance by Holdings or any direct or indirect parent
of Holdings of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the SEC in
accordance with the Securities Act (whether alone or in connection with a
secondary public offering).

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of 11:00 a.m., London time two Business
Days prior to the commencement of the applicable Interest Period as the rate at
which the relevant Reference Bank could borrow funds in the London interbank
market in Dollars and for the relevant period, were it to do so by asking for
and then accepting

 

-36-



--------------------------------------------------------------------------------

interbank offers in reasonable market size in that currency and for that period;
provided, that if any Reference Bank Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

“Reference Banks” means such banks as may be selected by the Administrative
Agent (subject to consent by each such Reference Bank) and are reasonably
acceptable to the Borrower.

“Reference Date” has the meaning specified in the definition of “Available
Amount.”

“Refinancing Notes” means Permitted Additional Debt that is designated by a
Responsible Officer of the Borrower in a certificate delivered to the
Administrative Agent as Refinancing Notes.

“Register” has the meaning specified in Section 10.07(d).

“Related Business” means a healthcare business affiliated or associated with a
Hospital or any business related or ancillary to the provision of healthcare
services or information or the investment in, or the management, leasing or
operation of, a Hospital.

“Related Indemnitee” of an Indemnitee means (i) any controlling person or
controlled affiliate of such Indemnitee involved in the negotiation and
preparation of the Loan Documents, performing services under the Loan Documents
or extending of credit or holding of credit hereunder and (ii) the respective
directors, officers, partners, member or employees of such Indemnitee or any of
its controlling persons or controlled affiliates involved in the negotiation and
preparation of the Loan Documents, performing services under the Loan Documents
or extending of credit or holding of credit hereunder.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.

“Reportable Event” means with respect to any Plan, any of the events set forth
in Section 4043(c) of ERISA or the regulations issued thereunder, except for an
event for which the thirty (30) day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Required Reimbursement Date” has the meaning specified in Section 2.03(c)(i).

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, chief accounting officer, treasurer or
assistant treasurer or other similar officer or Person

 

-37-



--------------------------------------------------------------------------------

performing similar functions of a Loan Party and, as to any document delivered
on the Closing Date, any secretary or assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any of its Restricted Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s stockholders, partners or members (or the
equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Revolving Commitment Increase” has the meaning specified in Section 2.14(a).

“Revolving Commitment Increase Lender” has the meaning specified in Section
2.14(a).

“Revolving Credit Borrowing” means a borrowing consisting of Revolving Credit
Loans of the same Type and, in the case of LIBOR Loans, having the same Interest
Period made by each of the Revolving Credit Lenders pursuant to Section 2.01(a).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(a), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth, and opposite such Lender’s name on Schedule 2.01A under the caption
“Revolving Credit Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
Revolving Credit Commitments of all Revolving Credit Lenders shall be
$207,400,000 on the Closing Date, as such amount may be adjusted from time to
time in accordance with the terms of this Agreement, including by reason of any
applicable Revolving Commitment Increase.

“Revolving Credit Commitment Cap” means $300,000,000.

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the outstanding principal amount of such Revolving Credit Lender’s Revolving
Credit Loans and its Pro Rata Share of the L/C Obligations and the Swing Line
Obligations at such time.

“Revolving Credit Facility” means, at any time, the aggregate principal amount
of the Revolving Credit Commitments and Extended Revolving Credit Commitments at
such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

 

-38-



--------------------------------------------------------------------------------

“Revolving Credit Loan” has the meaning specified in Section 2.01(a).

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C hereto, evidencing the aggregate Indebtedness of the Borrower to such
Revolving Credit Lender resulting from the Revolving Credit Loans made by such
Revolving Credit Lender.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Sanctions” has the meaning specified in Section 5.17.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between any Loan Party or any Restricted Subsidiary and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the L/C
Issuers, the Lenders, each Hedge Bank, each Cash Management Bank, the
Supplemental Administrative Agent and each co-agent or sub-agent appointed by
the Administrative Agent from time to time pursuant to Section 9.01(c).

“Securities Act” means the Securities Act of 1933.

“Securitization Assets” means the accounts receivable, royalty or other revenue
streams and other rights to payment subject to a Qualified Securitization
Financing and the proceeds thereof.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Financing.

“Securitization Financing” means any transaction or series of transactions that
may be entered into by the Borrower or any of its Subsidiaries pursuant to which
the Borrower or any of its Subsidiaries may sell, convey or otherwise transfer
to (a) a Securitization Subsidiary (in the case of a transfer by the Borrower or
any of its Subsidiaries) or (b) any other Person (in the case of a transfer by a
Securitization Subsidiary), or may grant a security interest in, any
Securitization Assets of the Borrower or any of its Subsidiaries, and any assets
related thereto, including all collateral securing such Securitization Assets,
all contracts and all guarantees or other obligations in respect of such
Securitization Assets, proceeds of such Securitization Assets and other assets
that are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving Securitization Assets.

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a Standard
Securitization Undertaking, including as a result of a receivable or portion
thereof becoming subject to any asserted defense, dispute, off set or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

 

-39-



--------------------------------------------------------------------------------

“Securitization Subsidiary” means a Wholly Owned Subsidiary of the Borrower (or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
Securitization Assets and related assets) that engages in no activities other
than in connection with the financing of Securitization Assets of the Borrower
or its Subsidiaries, all proceeds thereof and all rights (contingent and other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business, and which is designated by the Board of
Directors of the Borrower or such other Person (as provided below) as a
Securitization Subsidiary and (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by Holdings,
the Borrower or any other Subsidiary of the Borrower, other than another
Securitization Subsidiary (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates Holdings, the Borrower or any
other Subsidiary of the Borrower, other than another Securitization Subsidiary,
in any way other than pursuant to Standard Securitization Undertakings or
(iii) subjects any property or asset of Holdings, the Borrower or any other
Subsidiary of the Borrower, other than another Securitization Subsidiary,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings, (b) with which none
of Holdings, the Borrower or any other Subsidiary of the Borrower, other than
another Securitization Subsidiary, has any material contract, agreement,
arrangement or understanding other than on terms which the Borrower reasonably
believes to be no less favorable to Holdings, the Borrower or such Subsidiary
than those that might be obtained at the time from Persons that are not
Affiliates of the Borrower and (c) to which none of Holdings, the Borrower or
any other Subsidiary of the Borrower, other than another Securitization
Subsidiary, has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results.
Any such designation by the Board of Directors of the Borrower or such other
Person shall be evidenced to the Administrative Agent by delivery to the
Administrative Agent of a certified copy of the resolution of the Board of
Directors of the Borrower or such other Person giving effect to such designation
and a certificate executed by a Responsible Officer certifying that such
designation complied with the foregoing conditions.

“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties, substantially in the form of Exhibit G, together with each other
security agreement supplement executed and delivered pursuant to Section 6.11.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Notes” means the $850,000,000 8.375% Senior Notes due 2019, issued by
the Borrower and IASIS Capital Corporation pursuant to the Senior Notes
Indenture.

“Senior Notes Indenture” means the indenture dated as of May 3, 2011, with The
Bank of New York Mellon Trust Company, N.A., as trustee, relating to the Senior
Notes, as the same may be amended, modified, replaced or refinanced to the
extent permitted by this Agreement.

“Senior Notes Springing Maturity Date” has the meaning specified in the
definition of the term “Maturity Date.”

“Senior Secured Gross Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Senior Secured Gross Debt as of the last day of
such Test Period to (b) Consolidated EBITDA of the Borrower for such Test
Period.

 

-40-



--------------------------------------------------------------------------------

“Senior Secured Net Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Senior Secured Net Debt as of the last day of such
Test Period to (b) Consolidated EBITDA of the Borrower for such Test Period.

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning specified in Section 10.07(h).

“Specified Subsidiary” means, at any date of determination, (a) each Material
Subsidiary of the Borrower (i) whose total assets at the last day of the most
recent Test Period were equal to or greater than 5.0% of Total Assets at such
date or (ii) whose net revenues for such Test Period were equal to or greater
than 5.0% of the consolidated net revenues of the Borrower and the Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP
and (b) each other Restricted Subsidiary that is the subject of an Event of
Default under Section 8.01(f) and that, when such Subsidiary’s total assets or
net revenues are aggregated with the total assets or net revenues, as
applicable, of each other Restricted Subsidiary that is the subject of an Event
of Default under Section 8.01(f) would constitute a Specified Subsidiary under
clause (a) above using a 10.0% threshold in replacement of the 5.0% threshold in
such clause (a).

“Specified Transaction” means (i) any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation or
Revolving Commitment Increase that by the terms of this Agreement requires or
permits such test to be calculated on a “Pro Forma Basis” or after giving “Pro
Forma Effect”; provided that a Revolving Commitment Increase, for purposes of
this “Specified Transaction” definition, shall be deemed to be fully drawn and
(ii) any Restricted Subsidiary becoming a Guarantor or being released as a
Guarantor.

“Sponsor Management Agreement” means the management agreement, dated as of June
22, 2004, between certain of the management companies associated with the
Sponsors or their advisors and the Borrower.

“Sponsor Termination Fees” means the one-time payment under the Sponsor
Management Agreement of a termination fee to one or more of the Sponsors and
their Affiliates in the event of either a Change of Control or the completion of
a Qualifying IPO.

“Sponsors” means TPG Partners IV, L.P., JLL Partners Fund IV, L.P., Trimaran
Fund Management, L.L.C. and their respective Affiliates and funds or
partnerships managed by any of them or any of their respective Affiliates, but
not including, however, any of their respective portfolio companies.

 

-41-



--------------------------------------------------------------------------------

“Springing Financial Covenant Date” means the first date on which the Total
Gross Leverage Ratio as of the last day of any Test Period ending after the
consummation of a Qualifying IPO was equal to or less than 5.00 to 1.00.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower that the Borrower has determined in good faith to be customary,
necessary or advisable in a Securitization Financing.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, charitable foundations) of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Equity” has the meaning specified in the Security Agreement.

“Successor Borrower” has the meaning specified in Section 7.04(d).

“Supplemental Administrative Agent” has the meaning specified in Section 9.13(a)
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” shall mean, with respect to any Loan Party, any obligation to
pay or perform under any agreement, contract, or transaction that constitutes a
“swap” within the meaning of Section 1(a)(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

-42-



--------------------------------------------------------------------------------

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

“Swing Line Lender” means JPMorgan, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $35,000,000 and
(b) the aggregate principal amount of the Revolving Credit Commitments. The
Swing Line Sublimit is part of, and not in addition to, the Revolving Credit
Commitments.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, imposed by any
Governmental Authority, including any interest, additions to tax and penalties
applicable thereto.

“Tax Indemnitee” as defined in Section 3.01(e).

“Term Loan Credit Agreement” means that certain amended and restated credit
agreement dated as of May 3, 2011, amended as of February 20, 2013, further
amended as of September 12, 2014 and further amended as of February 17, 2016, by
and among the Borrower, Holdings, Wilmington Trust, National Association (or any
successor thereto), as administrative agent and each lender from time to time
party thereto, as amended, amended and restated, supplemented, refinanced,
replaced or otherwise modified from time to time.

“Term Loan Springing Maturity Date” has the meaning specified in the definition
of the term “Maturity Date.”

“Test Period” in effect at any time means the most recent period of four
consecutive fiscal quarters of the Borrower ended on or prior to such time
(taken as one accounting period) in respect of which financial statements for
each quarter or fiscal year in such period have been or are required to be
delivered pursuant to Section 6.01(a) or (b); provided that, prior to the first
date that financial statements have been or are required to be delivered
pursuant to Section 6.01(a) or (b), the Test Period in effect shall be the
period of four consecutive fiscal quarters of the Borrower ended September 30,
2015. A Test Period may be designated by reference to the last day thereof
(i.e., the “September 30, 2015 Test Period” refers to the period of four
consecutive fiscal quarters of the Borrower ended September 30, 2015), and a
Test Period shall be deemed to end on the last day thereof.

“Threshold Amount” means $25,000,000.

 

-43-



--------------------------------------------------------------------------------

“Total Assets” means the total assets of the Borrower and the Restricted
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the Borrower delivered pursuant to Section 6.01(a) or (b) or, for the period
prior to the time any such statements are so delivered pursuant to
Section 6.01(a) or (b), the most recent balance sheet of the Borrower delivered
on or before the Closing Date.

“Total Gross Leverage Ratio” means, with respect to any Test Period, the ratio
of (a) Consolidated Total Gross Debt as of the last day of such Test Period to
(b) Consolidated EBITDA of the Borrower for such Test Period.

“Total Net Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Net Debt as of the last day of such Test Period to
(b) Consolidated EBITDA of the Borrower for such Test Period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings
or any of its Subsidiaries in connection with the 2016 Transaction, this
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
LIBOR Loan.

“Unaudited Financial Statements” means the unaudited consolidated balance sheet
and the related unaudited consolidated statements of operations, members’ equity
and cash flows for the Borrower for the fiscal quarters ended December 31, 2014,
March 31, 2015 and June 30, 2015.

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for determining the
PBGC premiums for the Plan pursuant to Section 4006 of ERISA for the applicable
plan year.

“Uniform Commercial Code” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
New York or the Uniform Commercial Code or any successor provision thereof (or
similar code or statute) of another jurisdiction, to the extent it may be
required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” has the meaning specified in Section
3.01(c)(2)(C).

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) each Subsidiary of the Borrower listed on
Schedule 1.01A, (ii) each Securitization Subsidiary, (iii) any Subsidiary of the
Borrower designated by the Board of Directors of the Borrower as an Unrestricted
Subsidiary pursuant to Section 6.14 subsequent to the date hereof and (iv) any
Subsidiary of an Unrestricted Subsidiary.

 

-44-



--------------------------------------------------------------------------------

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“U.S. Lender” means any Lender that is not a Foreign Lender.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

“Wholly Owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Withdrawal Liability” means the liability of Holdings or the Borrower or an
ERISA Affiliate to a Multiemployer Plan as a result of a complete or partial
withdrawal from such Multiemployer Plan, as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

-45-



--------------------------------------------------------------------------------

SECTION 1.03. Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test contained in this Agreement with respect to any period
during which any Specified Transaction occurs, the Senior Secured Gross Leverage
Ratio, Senior Secured Net Leverage Ratio, Total Gross Leverage Ratio and Total
Net Leverage Ratio shall be calculated with respect to such period and such
Specified Transaction on a Pro Forma Basis.

(c) Notwithstanding the foregoing, for purposes of determining compliance with
any covenant (including the computation of any financial ratio) contained
herein, Indebtedness of the Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

(d) With respect to determining if such transaction is permitted under this
Agreement, any such transaction consummated prior to the Closing Date and
permitted by the Term Loan Credit Agreement as in effect immediately prior to
the Closing Date shall be deemed permitted hereunder as the context requires. As
the context requires, references to any sections of or defined terms in the Term
Loan Credit Agreement shall mean and include references to the corresponding
sections of, and defined terms in, any agreement amending, amending and
restating, supplementing, refinancing, replacing or otherwise modifying such
Term Loan Credit Agreement.

SECTION 1.04. Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

SECTION 1.05. References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07. Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day that is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

 

-46-



--------------------------------------------------------------------------------

ARTICLE II

The Commitments and Credit Extensions

SECTION 2.01. The Loans.

(a) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans
denominated in Dollars to the Borrower as elected by the Borrower pursuant to
Section 2.02 (each such loan, a “Revolving Credit Loan”, which for the avoidance
of doubt shall include any loans in respect of Extended Revolving Credit
Commitments) from time to time, on any Business Day after the Closing Date until
the Maturity Date, in an aggregate principal amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided
that after giving effect to any Revolving Credit Borrowing, the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans,
shall not exceed such Lender’s Revolving Credit Commitment. Within the limits of
each Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(a), prepay
under Section 2.05, and reborrow under this Section 2.01(a). Revolving Credit
Loans may be Base Rate Loans or LIBOR Loans, as further provided herein.

SECTION 2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Revolving Credit Borrowing (other than Swing Line Borrowings with
respect to which this Section 2.02 shall not apply), each conversion of
Revolving Credit Loans from one Type to the other, and each continuation of
LIBOR Loans shall be made upon the Borrower’s irrevocable notice to the
Administrative Agent, which may be given by (A) telephone or (B) a Committed
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Administrative Agent of a Committed Loan Notice. Each such
Committed Loan Notice must be received by the Administrative Agent not later
than 12:00 noon (i) three (3) Business Days prior to the requested date of any
Borrowing or continuation of LIBOR Loans or any conversion of Base Rate Loans to
LIBOR Loans and (ii) one (1) Business Day before the requested date of any
Borrowing of Base Rate Loans. Each Borrowing of, conversion to or continuation
of LIBOR Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof. Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each Committed Loan Notice shall specify (i) whether the Borrower is
requesting a Revolving Credit Borrowing, a conversion of Revolving Credit Loans
of a specified Class from one Type to the other, or a continuation of LIBOR
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the Class of Loans to be
borrowed, converted or continued, as the case may be, and the principal amount
of Loans to be borrowed, converted or continued, and (iv) the Type of Loans to
be borrowed or to which existing Revolving Credit Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Committed Loan Notice or fails
to give a timely notice requesting a conversion or continuation, then the
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans
(unless the Loan being continued is a LIBOR Loan, in which case it shall be
continued as a LIBOR Loan with an Interest Period of one

 

-47-



--------------------------------------------------------------------------------

month). Any such automatic conversion to Base Rate Loans shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable LIBOR Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of LIBOR Loans in any such Committed Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in Section 2.02(a). In the case of each Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. The Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower;
provided that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are Swing Line Loans or L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowings, second, to the payment in full of
any such Swing Line Loans, and third, to the Borrower as provided above.

(c) Except as otherwise provided herein, a LIBOR Loan may be continued or
converted only on the last day of an Interest Period for such LIBOR Loan unless
the Borrower pays the amount due, if any, under Section 3.05 in connection
therewith. During the existence of an Event of Default, the Required Lenders may
require that no Loans may be converted to or continued as LIBOR Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for LIBOR Loans upon
determination of such interest rate. The determination of LIBOR by the
Administrative Agent shall be presumed correct in the absence of manifest error.
At any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower and the Lenders of any change in the Administrative Agent’s
prime rate used in determining the Base Rate promptly following the public
announcement of such change.

(e) After giving effect to all Revolving Credit Borrowings, all conversions of
Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than fifteen
(15) Interest Periods in effect unless otherwise agreed between the Borrower and
the Administrative Agent.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(g) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (b) above, and the Administrative Agent may, in reliance upon such
assumption, make available

 

-48-



--------------------------------------------------------------------------------

to the Borrower on such date a corresponding amount. If the Administrative Agent
shall have so made funds available, then, to the extent that such Lender shall
not have made such portion available to the Administrative Agent, each of such
Lender and the Borrower severally agrees to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent at (i) in the case of
the Borrower, the interest rate applicable at the time to the Loans comprising
such Borrowing and (ii) in the case of such Lender, the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section 2.02(g) shall be presumed correct in the absence of manifest
error. If such Lender’s portion of such Borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such the
date of such Borrowing, the Administrative Agent shall also be entitled to
recover such amount with interest thereon accruing from the date on which the
Administrative Agent made the funds available to the Borrower at the rate per
annum applicable to Base Rate Loans under the relevant Facility, on demand, from
the Borrower. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement, and the Borrower’s obligation to
repay the Administrative Agent such corresponding amount pursuant to this
Section 2.02(g) shall cease.

SECTION 2.03. Letters of Credit.

(a) The Letter of Credit Commitments.

(i) Subject to the terms and conditions set forth herein, (1) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, (x) to
issue Letters of Credit for the account of the Borrower (provided that any
Letter of Credit may be for the benefit of any Restricted Subsidiary of the
Borrower) and to amend or renew Letters of Credit previously issued by it, in
accordance with Section 2.03(b), and (y) to honor drafts under the Letters of
Credit and (2) the Revolving Credit Lenders severally agree to participate in
Letters of Credit issued pursuant to this Section 2.03; provided that L/C
Issuers shall not be obligated to make L/C Credit Extensions with respect to
Letters of Credit, and Lenders shall not be obligated to participate in Letters
of Credit if as of the date of the applicable L/C Credit Extension, (x) the
Revolving Credit Exposure of any Lender would exceed such Lender’s Revolving
Credit Commitment, (y) the Outstanding Amount of the L/C Obligations with
respect to Letters of Credit issued by any L/C Issuer would exceed such L/C
Issuer’s Individual Letter of Credit Sublimit (it being understood that any L/C
Issuer may elect, in its sole discretion, to make L/C Extensions with respect to
Letters of Credit in excess of such L/C Issuer’s Individual Letter of Credit
Sublimit) or (z) the Outstanding Amount of the L/C Obligations would exceed the
Letter of Credit Sublimit. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.

(ii) (A) An L/C Issuer shall not issue any Letter of Credit if:

(1) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless otherwise agreed by the L/C Issuer and the Administrative Agent;
or

(2) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (x) all the Revolving Credit Lenders
have approved such expiry

 

-49-



--------------------------------------------------------------------------------

date or (y) the Outstanding Amount of the L/C Obligations in respect of such
requested Letter of Credit has been Cash Collateralized (in which case, the
Revolving Credit Lenders shall cease to have participating interests in such
Cash Collateralized Letter of Credit following the Maturity Date of the
Revolving Credit Facility).

(B) An L/C Issuer shall be under no obligation to issue any Letter of Credit if:

(1) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

(2) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally; or

(3) any Revolving Credit Lender is at that time a Defaulting Lender, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, reasonably satisfactory to the L/C Issuer with the Borrower or such
Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the relevant L/C Issuer
and the Administrative Agent not later than 12:00 noon at least three (3)
Business Days prior to the proposed issuance date or date of amendment, as the
case may be; or, in each case, such later date and time as the relevant L/C
Issuer and the Administrative Agent may agree in writing in a particular
instance in its sole discretion. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail reasonably satisfactory to the relevant L/C Issuer: (a) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (b) the amount thereof; (c) the expiry date thereof; (d) the name
and address of the beneficiary thereof; (e) the documents to be presented by
such beneficiary in case of any drawing thereunder; (f) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (g) such other matters as the relevant L/C Issuer may reasonably
request. In the case of a request for an amendment of any outstanding

 

-50-



--------------------------------------------------------------------------------

Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the relevant L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters and documents as the relevant L/C Issuer may reasonably request.

(ii) Upon receipt by the relevant L/C Issuer of confirmation from the
Administrative Agent that the requested issuance or amendment is permitted in
accordance with the terms hereof, then, subject to the terms and conditions
hereof, such L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or enter into the applicable amendment, as the
case may be. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, acquire from the relevant L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Pro Rata Share times the amount of such Letter of
Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the relevant L/C Issuer, the Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such renewal. Once an Auto-Extension
Letter of Credit has been issued, the applicable Lenders shall be deemed to have
authorized (but may not require) the relevant L/C Issuer to permit the renewal
of such Letter of Credit at any time to an expiry date not later than the
applicable Letter of Credit Expiration Date; provided that the relevant L/C
Issuer shall not permit any such renewal if (A) the relevant L/C Issuer has
determined that it would have no obligation at such time to issue such Letter of
Credit in its renewed form under the terms hereof (by reason of the provisions
of Section 2.03(a)(ii) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five (5) Business
Days before the Nonrenewal Notice Date from the Administrative Agent, any
Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Administrative Agent
(who shall deliver a copy to the Borrower) a true and complete copy of such
Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any drawing
under such Letter of Credit, the relevant L/C Issuer shall notify promptly the
Administrative Agent (who shall in its turn promptly notify the Borrower)
thereof and the applicable date of payment by such L/C Issuer thereunder. Not
later than 11:00 a.m. on the first Business Day immediately following such
applicable date of payment (each such date, a “Required Reimbursement Date”),
the Borrower shall reimburse such L/C Issuer through the Administrative Agent in
an amount equal to the amount of such drawing. If the Borrower fails to so
reimburse such L/C Issuer by such time, the Administrative Agent shall promptly
notify each Appropriate Lender of the Required Reimbursement Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Appropriate Lender’s Pro Rata Share thereof. In such event, the Borrower shall
be deemed to have requested a Revolving Credit Borrowing of Base Rate Loans, to
be disbursed on the Required Reimbursement Date in an amount equal to the

 

-51-



--------------------------------------------------------------------------------

Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Credit Commitments of the
Appropriate Lenders and Revolving Credit Lenders and subject to the conditions
set forth in Section 4.02 (other than the delivery of a Committed Loan
Notice). Any notice given by an L/C Issuer or the Administrative Agent pursuant
to this Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Credit Lender (including any such Lender acting as an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the relevant L/C Issuer
at the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share of any Unreimbursed Amount in respect of a Letter of Credit not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
relevant L/C Issuer.

(iii) With respect to any drawing in respect of a Letter of Credit that is not
fully reimbursed by the Borrower pursuant to Section 2.03(c)(ii) or refinanced
by a Revolving Credit Borrowing of Base Rate Loans because the conditions set
forth in Section 4.02 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the relevant L/C Issuer an L/C Borrowing
in the amount of such drawing that is not so reimbursed or refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and, if
not reimbursed on the date of such drawing, shall bear interest at (x) for the
first Business Day after such drawing, the rate applicable to Base Rate
Revolving Credit Loans and (y) thereafter, the Default Rate. In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment
in respect of its participation in such L/C Borrowing and shall constitute an
L/C Advance from such Lender in satisfaction of its participation obligation
under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C

 

-52-



--------------------------------------------------------------------------------

Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
Federal Funds Rate from time to time in effect. A certificate of the relevant
L/C Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this Section 2.03(c)(vi) shall be
presumed correct absent manifest error.

(vii) If, at any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with this Section 2.03(c), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro Rata Share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(viii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.

(d) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

-53-



--------------------------------------------------------------------------------

(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations any Loan Party in respect of such
Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, or provide a right of
setoff against, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential, or punitive damages, claims in respect of which are
waived by the Borrower to the extent permitted by applicable Law) suffered by
the Borrower that are caused by acts or omissions by such L/C Issuer
constituting gross negligence or willful misconduct on the part of such L/C
Issuer (as finally determined by a non-appealable decision of a court of
competent jurisdiction).

(e) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuers, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
any L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (iii) of this Section 2.03(e); provided that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the
extent of any direct, as opposed to special, indirect, consequential, punitive
or exemplary, damages suffered by the Borrower that were caused by such L/C
Issuer’s willful misconduct or gross negligence (as finally determined by a
non-appealable decision of a court of competent jurisdiction). In furtherance
and not in limitation of the foregoing, each L/C Issuer may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and no
L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(f) Cash Collateral. If (i) any Event of Default occurs and is continuing and
the Required Lenders require the Borrower to Cash Collateralize its L/C
Obligations pursuant to Section 8.02(c) or (ii) an Event of Default set forth
under Section 8.01(f) occurs and is continuing, then the Borrower shall Cash
Collateralize the then Outstanding Amount of all L/C Obligations (in an amount
equal to 102% of such Outstanding Amount determined as of the date of such Event
of Default), and shall do so not later than 2:00 p.m. New York City time on (x)
in the case of the immediately preceding

 

-54-



--------------------------------------------------------------------------------

clause (i), (1) the Business Day that the Borrower receives notice thereof, if
such notice is received on such day prior to 12:00 Noon New York City time or
(2) if clause (1) above does not apply, the Business Day immediately following
the day that the Borrower receives such notice and (y) in the case of the
immediately preceding clause (ii), the Business Day on which an Event of Default
set forth under Section 8.01(f) occurs or, if such day is not a Business Day,
the Business Day immediately succeeding such day. If at any time that there
shall exist a Defaulting Lender and any Fronting Exposure to such Defaulting
Lender remains outstanding (after giving effect to Section 2.15(a)(iv) and any
Cash Collateral provided by the Defaulting Lender), promptly upon the request of
the Administrative Agent, the L/C Issuers or the Swing Line Lender, the Borrower
shall Cash Collateralize in an amount sufficient to cover such Fronting Exposure
(after giving effect to Section 2.15(a)(iv) and any Cash Collateral provided by
the Defaulting Lender). For purposes hereof, “Cash Collateralize” means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the relevant L/C Issuer and the Revolving Credit Lenders, as collateral for
the L/C Obligations, cash or deposit account balances (“Cash Collateral”)
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the relevant L/C Issuer (which documents are hereby
consented to by the Revolving Credit Lenders). Derivatives of such term have
corresponding meanings. The Borrower hereby grants to the Administrative Agent,
for the benefit of the L/C Issuers and the Revolving Credit Lenders, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Cash Collateral shall be maintained in blocked
accounts at the Administrative Agent and may be invested in readily available
Cash Equivalents. If at any time the Administrative Agent determines that any
funds held as Cash Collateral are subject to any right or claim of any Person
other than the Administrative Agent (on behalf of the Secured Parties) or that
the total amount of such funds is less than the aggregate Outstanding Amount of
all L/C Obligations, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the deposit accounts at the Administrative Agent as
aforesaid, an amount equal to the excess of (a) such aggregate Outstanding
Amount over (b) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent reasonably determines to be free and clear of any
such right and claim. Upon the drawing of any Letter of Credit for which funds
are on deposit as Cash Collateral, such funds shall be applied, to the extent
permitted under applicable Law, to reimburse the relevant L/C Issuer. To the
extent the amount of any Cash Collateral exceeds the then Outstanding Amount of
such L/C Obligations and so long as no Event of Default has occurred and is
continuing, the excess shall be refunded to the Borrower. If such Event of
Default is cured or waived and no other Event of Default is then occurring and
continuing, the amount of any Cash Collateral shall be refunded to the Borrower.

(g) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share a Letter of Credit fee for each Letter of Credit issued pursuant to this
Agreement equal to the Applicable Rate times the daily maximum amount then
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit if such maximum amount
increases periodically pursuant to the terms of such Letter of Credit); provided
that any Letter of Credit fees otherwise payable for the account of a Defaulting
Lender with respect to any Letter of Credit as to which such Defaulting Lender
has not provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Revolving Credit Lenders in accordance with the upward
adjustments in their respective Pro Rata Shares allocable to such Letter of
Credit pursuant to Section 2.15(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account or be applied in reduction of such
Letter of Credit fee to the extent such Cash Collateral has been provided by the
Borrower in accordance with Section 2.03(a)(ii)(A)(2) or 2.03(f). Such Letter of
Credit fees shall be computed on a quarterly basis in arrears and shall be due
and payable in Dollars on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. If there is any change in the Applicable Rate during
any quarter, the daily maximum amount of each Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

 

-55-



--------------------------------------------------------------------------------

(h) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrower shall pay directly to each L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit issued by it equal to
0.125% per annum of the daily maximum amount then available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit). Such fronting fees shall be
computed on a quarterly basis in arrears. Such fronting fees shall be due and
payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the applicable Letter of Credit Expiration Date and
thereafter on demand. In addition, the Borrower shall pay directly to each L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable within ten (10) Business
Days of demand and are nonrefundable.

(i) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in any Letter of Credit Application, in the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(j) Addition of an L/C Issuer. A Revolving Credit Lender reasonably satisfactory
to the Administrative Agent may become an additional L/C Issuer hereunder
pursuant to a written agreement among the Borrower, the Administrative Agent and
such Revolving Credit Lender. The Administrative Agent shall notify the
Revolving Credit Lenders of any such additional L/C Issuer.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

(l) Applicability of ISP. Unless otherwise expressly agreed by the relevant L/C
Issuer and the Borrower when a Letter of Credit is issued, the rules of the ISP
shall apply to each Letter of Credit.

SECTION 2.04. Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees (unless it has determined that it is reasonably likely
that a Revolving Credit Lender shall become a Defaulting Lender on or prior to
the time on which the relevant Swing Line Loan is capable of being refinanced in
accordance with Section 2.04(c)) to make loans in Dollars (each such loan, a
“Swing Line Loan”) to the Borrower from time to time on any Business Day (other
than the Closing Date) until the Maturity Date in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit; provided
that (x) the Swing Line Lender shall not be obligated to make Swing Line Loans
if as of the date of the applicable Swing Line Loan, when aggregated with the
Pro Rata Share of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, would exceed the amount
of such Lender’s Revolving Credit Commitment and (y) after giving effect to any
Swing Line Loan, the aggregate Outstanding Amount of the Revolving Credit Loans
of any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of
all L/C

 

-56-



--------------------------------------------------------------------------------

Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Revolving Credit Commitment then
in effect. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such Swing Line Loan Notice must be received by the Swing Line Lender and
the Administrative Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of $100,000 (and any amount in excess of $100,000 shall be an integral multiple
of $25,000), and (ii) the requested borrowing date, which shall be a Business
Day. Promptly after receipt by the Swing Line Lender of any Swing Line Loan
Notice, the Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the pro-posed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share
of the amount of Swing Line Loans then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Committed Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
aggregate Revolving Credit Commitments and the conditions set forth in
Section 4.02. The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Revolving Credit Lender shall make an amount
equal to its Pro Rata Share of the amount specified in such Committed Loan
Notice available to the Administrative Agent in immediately available funds for
the account of the Swing Line Lender at the Administrative Agent’s Office not
later than 1:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender

 

-57-



--------------------------------------------------------------------------------

that each of the Revolving Credit Lenders fund its risk participation in the
relevant Swing Line Loan, and each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the Federal Funds Rate from time to time in effect. A certificate of the Swing
Line Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be presumed correct
absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate. The Administrative Agent will
make such demand upon the request of the Swing Line Lender.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

 

-58-



--------------------------------------------------------------------------------

SECTION 2.05. Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Revolving Credit Loans of any Class in
whole or in part without premium or penalty; provided that (1) such notice must
be in a form reasonably acceptable to the Administrative Agent and be received
by the Administrative Agent not later than 12:00 noon (A) three (3) Business
Days prior to any date of prepayment of LIBOR Loans and (B) on the date of
prepayment of Base Rate Loans; (2) any prepayment of LIBOR Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
and (3) any prepayment of Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Class(es) and
Type(s) of Loans to be prepaid and the payment amount specified in such notice
shall be due and payable on the date specified therein. The Administrative Agent
will promptly notify each Appropriate Lender of its receipt of each such notice,
and of the amount of such Lender’s Pro Rata Share of such prepayment. Any
prepayment of a LIBOR Loan shall be accompanied by all accrued and unpaid
interest thereon, together with any additional amounts required pursuant to
Section 3.05. Each prepayment of the Loans pursuant to this Section 2.05(a)
shall be paid to applicable Lenders on a pro rata basis in accordance with the
respective amounts of the applicable Class of Loans held by each Lender.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $25,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of all of
the Facilities and such refinancing is not consummated or is delayed.

(b) Mandatory. If for any reason the aggregate Revolving Credit Exposures at any
time exceeds the aggregate Revolving Credit Commitments then in effect, the
Borrower shall immediately prepay Revolving Credit Loans and Swing Line Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b) unless, after
the prepayment in full of the Revolving Credit Loans and Swing Line Loans, such
aggregate Revolving Credit Exposure exceeds the aggregate Revolving Credit
Commitments then in effect.

(c) Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued and unpaid interest thereon, together with, in the
case of any such prepayment of a LIBOR Loan on a date other than the last day of
an Interest Period therefor, any amounts owing in respect of such LIBOR Loan
pursuant to Section 3.05.

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
LIBOR Loans is required to be

 

-59-



--------------------------------------------------------------------------------

made under this Section 2.05 prior to the last day of the Interest Period
therefor, in lieu of making any payment pursuant to this Section 2.05 in respect
of any such LIBOR Loan prior to the last day of the Interest Period therefor,
the Borrower may, in its sole discretion, deposit the amount of any such
prepayment otherwise required to be made thereunder into a Cash Collateral
Account until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of such Loans in accordance with this Section 2.05. Upon the
occurrence and during the continuance of any Event of Default, the
Administrative Agent shall also be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of the outstanding Loans in accordance with the relevant
provisions of this Section 2.05.

SECTION 2.06. Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class, in each case without premium or
penalty; provided that (i) any such notice shall be received by the
Administrative Agent one (1) Business Day prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$500,000 or any whole multiple of $100,000 in excess thereof and (iii) if, after
giving effect to any reduction of the Commitments, the Letter of Credit Sublimit
or the Swing Line Sublimit exceeds the amount of the Revolving Credit Facility,
such sublimit shall be automatically reduced by the amount of such excess.
Notwithstanding the foregoing, the Borrower may rescind or postpone any notice
of termination of the Commitments if such termination would have resulted from a
refinancing of all of the Facilities and such refinancing is not consummated or
is delayed.

(b) Mandatory. The Revolving Credit Commitments shall terminate on the
applicable Maturity Date.

(c) Application of Revolving Credit Commitment Reductions; Payment of Fees. Upon
any reduction of unused Revolving Credit Commitments, the Revolving Credit
Commitment of each Lender shall be reduced by such Lender’s Pro Rata Share of
the amount by which the Revolving Credit Commitments are reduced (other than the
termination of the Commitment of any Lender as provided in Section 2.16(a)). All
commitment fees accrued until the effective date of any termination of the
Revolving Credit Commitments shall be paid on the effective date of such
termination.

SECTION 2.07. Repayment of Loans.

(a) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the Maturity Date for the
Revolving Credit Facility the aggregate principal amount of all of its Revolving
Credit Loans outstanding on such date.

(b) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
Maturity Date for the Revolving Credit Facility.

SECTION 2.08. Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each LIBOR Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to LIBOR for such Interest Period plus the Applicable
Rate; (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to

 

-60-



--------------------------------------------------------------------------------

the Base Rate plus the Applicable Rate and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for Revolving Credit Loans.

(b) The Borrower shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.

SECTION 2.09. Fees. In addition to certain fees described in Sections 2.03(g)
and (h):

(a) Revolving Credit Facility Commitment Fee. With respect to the Revolving
Credit Facility, the Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Pro Rata Share, a
commitment fee equal to the Applicable Rate with respect to commitment fees
times the actual daily amount by which the aggregate Revolving Credit Commitment
exceeds the sum of (A) the Outstanding Amount of Revolving Credit Loans and (B)
the Outstanding Amount of L/C Obligations; provided that any commitment fee
accrued with respect to any of the Revolving Credit Commitments of a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Borrower so long as
such Lender shall be a Defaulting Lender except to the extent that such
commitment fee shall otherwise have been due and payable by the Borrower prior
to such time; and provided further that no commitment fee shall accrue on any of
the Revolving Credit Commitments of a Defaulting Lender so long as such Lender
shall be a Defaulting Lender. The commitment fees for the Revolving Credit
Facility shall accrue at all times from the Closing Date until the Maturity Date
for the Revolving Credit Facility, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date for the Revolving Credit Facility. The commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(b) Upfront Fees. The Borrower shall have paid as of the Closing Date
immediately after giving effect thereto to the Administrative Agent for the
account of each of the Revolving Credit Lenders, an upfront fee in an amount
equal to 1.00% of the aggregate amount of such Lender’s Revolving Credit
Commitment provided on the Closing Date

(c) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

SECTION 2.10. Computation of Interest and Fees. All computations of interest for
Base Rate Loans shall be made on the basis of a year of three hundred and
sixty-five (365) days or three hundred and sixty-six (366) days, as applicable,
and actual days elapsed. All other computations of fees and interest shall be
made on the basis of a three hundred and sixty (360) day year and actual days

 

-61-



--------------------------------------------------------------------------------

elapsed. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one (1) day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be presumed correct for all purposes,
absent manifest error.

SECTION 2.11. Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

SECTION 2.12. Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office and
in immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its Pro
Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending

 

-62-



--------------------------------------------------------------------------------

Office. All payments received by the Administrative Agent after 2:00 p.m. New
York City time shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of LIBOR Loans to be made in the next succeeding calendar month,
such payment shall be made on the immediately preceding Business Day.

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Federal Funds Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. When such Lender makes payment to the Administrative Agent (together
with all accrued interest thereon), then such payment amount (excluding the
amount of any interest which may have accrued and been paid in respect of such
late payment) shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights that the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be presumed correct, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

-63-



--------------------------------------------------------------------------------

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

SECTION 2.13. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations and Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
without further interest thereon. The Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

-64-



--------------------------------------------------------------------------------

SECTION 2.14. Incremental Credit Extensions.

(a) The Borrower may at any time or from time to time after the Closing Date, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request one or more increases
in the amount of the Revolving Credit Commitments (each such increase, a
“Revolving Commitment Increase”); provided that both at the time of any such
request and upon the effectiveness of any Additional Credit Extension Amendment
referred to below (an “Incremental Effective Date”), no Default or Event of
Default shall exist. Each Revolving Commitment Increase shall be in an aggregate
principal amount that is not less than $25,000,000 (provided that such amount
may be less than $25,000,000 if such amount represents all remaining
availability under the limit set forth in the next sentence). Notwithstanding
anything to the contrary herein, (x) the aggregate amount of Revolving Credit
Commitments after giving effect to any Revolving Commitment Increase (and any
concurrent reduction in the Revolving Credit Commitments) shall not exceed the
Revolving Credit Commitment Cap, and (y) on a Pro Forma Basis and after giving
effect to the borrowing of all such Revolving Commitment Increases (assuming for
such calculation that any Revolving Commitment Increases are fully drawn), the
Senior Secured Net Leverage Ratio for the most recently ended Test Period shall
be less than or equal to 3.75 to 1.0. Each notice from the Borrower pursuant to
this Section shall set forth the requested amount and proposed terms of the
relevant Revolving Commitment Increases. Revolving Commitment Increases may be
provided by any existing Lender or by any other bank or other financial
institution approved by the Borrower (any such other bank or other financial
institution being called an “Additional Lender”), provided that each L/C Issuer
and the Administrative Agent shall have consented (such consent not to be
unreasonably withheld) to such Lender’s or Additional Lender’s providing such
Revolving Commitment Increases if such consent would be required under
Section 10.07(b) for an assignment of Revolving Credit Commitments to such
Lender or Additional Lender. Commitments in respect of Revolving Commitment
Increases shall become Commitments (or in the case of a Revolving Commitment
Increase to be provided by an existing Revolving Credit Lender, an increase in
such Lender’s applicable Revolving Credit Commitment) under this Agreement
pursuant to an Additional Credit Extension Amendment, executed by Holdings, the
Borrower, each Lender agreeing to provide such Commitment, if any, each
Additional Lender, if any, the applicable L/C Issuer (in the case of an increase
of a Revolving Commitment Increase) and the Administrative Agent. The Additional
Credit Extension Amendment may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section. The effectiveness of
any Additional Credit Extension Amendment shall be subject to the satisfaction
on the date thereof (each, an “Incremental Facility Closing Date”) of each of
the conditions set forth in Section 4.02 (it being understood that all
references to “the date of such Credit Extension” or similar language in such
Section 4.02 shall be deemed to refer to the effective date of such Additional
Credit Extension Amendment) and such other conditions as the parties thereto
shall agree. The Borrower will use the proceeds of the Revolving Commitment
Increases and Letters of Credit issued pursuant to the Revolving Commitment
Increases for any purpose not prohibited by this Agreement. No Lender shall be
obligated to provide any Revolving Commitment Increases, unless it so
agrees. Upon each increase in the Revolving Credit Commitments pursuant to this
Section, (a) each Revolving Credit Lender immediately prior to such increase
will automatically and without further act be deemed to have assigned to each
Lender providing a portion of the Revolving Commitment Increase (each a
“Revolving Commitment Increase Lender”) in respect of such increase, and each
such Revolving Commitment Increase Lender will automatically and without further
act be deemed to have assumed, a portion of such Revolving Credit Lender’s
participations hereunder in outstanding Letters of Credit and Swing Line Loans
such that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (i) participations
hereunder in Letters of Credit and (ii) participations hereunder in Swing Line
Loans held by each Revolving Credit Lender (including each such Revolving
Commitment Increase Lender) will equal its Pro Rata Share and (b) if, on the
date of such

 

-65-



--------------------------------------------------------------------------------

increase, there are any Revolving Credit Loans outstanding, such Revolving
Credit Loans shall on or prior to the effectiveness of such Revolving Commitment
Increase be prepaid from the proceeds of additional Revolving Credit Loans made
hereunder (reflecting such increase in Revolving Credit Commitments), which
prepayment shall be accompanied by accrued interest on the Revolving Credit
Loans being prepaid and any costs incurred by any Lender in accordance with
Section 3.05. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

(b) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

SECTION 2.15. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.09), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender and, unless the Borrower has
not complied with its obligations under this Section 2.15, consented to by the
Borrower, to be held as Cash Collateral for future funding obligations of that
Defaulting Lender of any participation in any Swing Line Loan or Letter of
Credit; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in Section
4.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Borrowings

 

-66-



--------------------------------------------------------------------------------

owed to, all non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or L/C Borrowings owed to, that Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.15(a)(ii) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive letter of
credit fees as provided in Section 2.03(g).

(iv) Reallocation of Pro Rata Shares to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Pro Rata Share” of each non-Defaulting Lender shall
be computed without giving effect to the Revolving Credit Commitment of that
Defaulting Lender; provided that the aggregate obligation of each non-Defaulting
Lender to acquire, refinance or fund participations in Letters of Credit and
Swing Line Loans shall not exceed the positive difference, if any, of (1) the
Revolving Credit Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Revolving Credit Loans of that Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and the L/C Issuers agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Credit Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Pro Rata
Shares (without giving effect to Section 2.15(a)(iv)), whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that subject to Section 10.02 and except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

SECTION 2.16. Replacement of Revolving Credit Commitments.

(a) The Borrower may, with the consent of each Person providing an Extended
Revolving Credit Commitment, the Administrative Agent and any Person acting as
swingline lender or issuing bank under such Extended Revolving Credit
Commitments, amend this Agreement pursuant to an Additional Credit Extension
Amendment to provide for Extended Revolving Credit Commitments and to
incorporate the terms of such Extended Revolving Credit Commitments into this
Agreement on substantially the same basis as provided with respect to the
Revolving Credit Commitments (including, without limitation, pursuant to Section
2.14, Section 2.15, Section 8.03 and Section 10.01); provided that (i) the
establishment of any such Extended Revolving Credit Commitments shall be
accompanied by a reduction in the Revolving Credit Commitments in at least the
amount of the Extended Revolving Credit

 

-67-



--------------------------------------------------------------------------------

Commitments and (ii) any reduction in the Revolving Credit Commitments may, at
the option of the Borrower, be directed to a disproportional reduction of the
Revolving Credit Commitments of any Lender providing an Extended Revolving
Credit Commitment.

(b) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into an Additional Credit Extension Amendment to this Agreement and the other
Loan Documents with the Borrower and the other applicable Loan Parties as may be
necessary in order to establish Extended Revolving Credit Commitments and such
technical amendments as may be necessary or appropriate in the reasonable
discretion of the Administrative Agent in connection with the establishment of
such Extended Revolving Credit Commitments, in each case on terms consistent
with this Section 2.16.

(c) This Section 2.16 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01. Taxes.

(a) Except as required by applicable Law, any and all payments by any Loan Party
to or for the account of any Agent or any Lender under any Loan Document shall
be made free and clear of and without deduction for any Taxes.

(b) If any Loan Party or any other applicable withholding agent is required by
applicable Law to make any deduction or withholding on account of any
Non-Excluded Tax or Other Taxes from any sum paid or payable by any Loan Party
to any Lender or Agent under any of the Loan Documents: (i) the applicable Loan
Party shall notify the Administrative Agent of any such requirement or any
change in any such requirement as soon as such Loan Party becomes aware of it;
(ii) the applicable Loan Party or withholding agent shall make such deduction or
withholding and pay to the relevant Governmental Authority any such Non-Excluded
Tax or Other Tax before the date on which penalties attach thereto, such payment
to be made (if the liability to pay is imposed on any Loan Party) for its own
account or (if that liability is imposed on the Lender or Agent) on behalf of
and in the name of the Lender or Agent (as applicable); (iii) the sum payable to
such Lender or Agent (as applicable) shall be increased by such Loan Party to
the extent necessary to ensure that, after the making of any required deduction
or withholding (including any deductions or withholdings attributable to any
payments required to be made under this Section 3.01), the Lender or the Agent
(as applicable), receives on the due date a net sum equal to what it would have
received had no such deduction or withholding been required or made; and (iv)
within thirty days after paying any sum from which it is required by Law to make
any deduction or withholding, and within thirty days after the due date of
payment of any Tax which it is required by clause (ii) above to pay, the
Borrower making such payments shall deliver to the Administrative Agent evidence
reasonably satisfactory to the other affected parties of such deduction or
withholding and of the remittance thereof to the relevant Governmental
Authority.

(c) Status of Lender. Each Lender shall, at such times as are reasonably
requested by the Borrower or the Administrative Agent, provide the Borrower and
the Administrative Agent with any documentation prescribed by Laws or reasonably
requested by the Borrower or the Administrative Agent certifying as to any
entitlement of such Lender to an exemption from, or reduction in, withholding
Tax with respect to any payments to be made to such Lender under any Loan
Document. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation (including any specific
documentation required below in this Section 3.01(c)) obsolete, expired or
inaccurate in any

 

-68-



--------------------------------------------------------------------------------

material respect, deliver promptly to the Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the Borrower or the Administrative Agent) or promptly
notify the Borrower and Administrative Agent of its inability to do so.

Without limiting the foregoing:

(1) Each U.S. Lender shall deliver to the Borrower and the Administrative Agent
on or before the date on which it becomes a party to this Agreement two properly
completed and duly signed original copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding.

(2) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent) whichever of the following is applicable:

(A) two properly completed and duly signed original copies of IRS Form W-8BEN
(or any successor forms) claiming eligibility for the benefits of an income tax
treaty to which the United States is a party, and such other documentation as
required under the Code,

(B) two properly completed and duly signed original copies of IRS Form W-8ECI
(or any successor forms),

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (A) two
properly completed and duly signed certificates substantially in the form of
Exhibits J-1 through J-4 (any such certificate, a “United States Tax Compliance
Certificate”) and (B) two properly completed and duly signed original copies of
IRS Form W-8BEN (or any successor forms),

(D) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a participating Lender), IRS Form
W-8IMY (or any successor forms) of the Foreign Lender, accompanied by a Form
W-8ECI, W-8BEN, United States Tax Compliance Certificate, Form W-9, Form W-8IMY
or any other required information (or any successor forms) from each beneficial
owner that would be required under this Section 3.01(c) if such beneficial owner
were a Lender, as applicable (provided that, if one or more beneficial owners
are claiming the portfolio interest exemption, the United States Tax Compliance
Certificate may be provided by such Foreign Lender on behalf of such beneficial
owner), or

(E) two properly completed and duly signed original copies of any other form
prescribed by applicable U.S. federal income tax laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a reduction
in, United States federal withholding tax on any payments to such Lender under
the Loan Documents.

(3) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of those Sections (including
those contained in

 

-69-



--------------------------------------------------------------------------------

Sections 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Lender has or has not complied with such Lender’s obligations under such
Sections and, if necessary, to determine the amount to deduct and withhold from
such payment. For purposes of FATCA, from and after the Closing Date, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) this Agreement and all loans made
hereunder (including any Loans currently outstanding) as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i) (notwithstanding whether or not the grandfathering rules under
such Treasury Regulations Section apply with respect to a particular Loan or
Loans).

Notwithstanding any other provision of this clause (c), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(d) In addition to the payments by a Loan Party required by Section 3.01(b), the
applicable Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(e) The Loan Parties shall, jointly and severally, indemnify a Lender or Agent
(each a “Tax Indemnitee”), within 10 days after written demand therefor, for the
full amount of any Non-Excluded Taxes paid or payable by such Tax Indemnitee on
or attributable to any payment under or with respect to any Loan Document, and
any Other Taxes payable by such Tax Indemnitee (including Non-Excluded Taxes or
Other Taxes imposed on or attributable to amounts payable under this Section
3.01), whether or not such Taxes were correctly or legally imposed or asserted
by the Governmental Authority. A certificate as to the amount of such payment or
liability prepared in good faith and delivered by the Tax Indemnitee or by the
Agent on its own behalf or on behalf of another Tax Indemnitee, shall be
conclusive absent manifest error.

(f) If and to the extent that a Tax Indemnitee, in its sole discretion
(exercised in good faith), determines that it has received a refund of any
Non-Excluded Taxes or Other Taxes in respect of which it has received additional
payments under this Section 3.01, then such Tax Indemnitee shall pay to the
relevant Loan Party the amount of such refund, net of all out-of-pocket expenses
of the Tax Indemnitee (including any Taxes imposed with respect to such refund),
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Loan Party, upon the
request of the Tax Indemnitee, agrees to repay the amount paid over to the Tax
Indemnitee (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Tax Indemnitee if the Tax Indemnitee is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require a Tax Indemnitee to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.

SECTION 3.02. Illegality. If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund any LIBOR Loans, or to determine or charge interest rates based upon the
applicable LIBOR, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue any
affected

 

-70-



--------------------------------------------------------------------------------

LIBOR Loans or to convert Base Rate Loans to such LIBOR Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of LIBOR Loans and shall upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all then outstanding affected LIBOR Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such LIBOR Loans to such day, or promptly, if
such Lender may not lawfully continue to maintain such LIBOR Loans. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted and all amounts due, if any, in connection
with such prepayment or conversion under Section 3.05. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

SECTION 3.03. Inability to Determine Rates.

(a) If at the time that the Administrative Agent shall seek to determine the
Reference Bank Rate less than two Reference Banks shall supply a rate to the
Administrative Agent for purposes of determining LIBOR for such LIBOR Loans,
then such Borrowing shall be made as a Base Rate Borrowing at the Base Rate.

(b) If prior to the commencement of any Interest Period for a Borrowing of LIBOR
Loans:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining LIBOR for a Loan for the applicable Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that LIBOR for
a Loan for the applicable Interest Period will not adequately and fairly reflect
the cost to such Lenders (or Lender) of making or maintaining their Loans (or
its Loan) included in such Borrowing for such Interest Period,

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Committed Loan
Notice that requests the conversion of any Loan to a LIBOR Loan, or continuation
of any LIBOR Loan for the applicable Interest Period, as the case may be, shall
be ineffective, (B) such Borrowing shall be made as an Base Rate Loan.

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
LIBOR Loans.

(a) If any L/C Issuer or Lender reasonably determines that as a result of the
introduction of or any change in or in the interpretation of any Law, in each
case after the date hereof (provided that notwithstanding anything herein to the
contrary, for all purposes of this Section 3.04 (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in Law”
regardless of the date enacted, adopted or

 

-71-



--------------------------------------------------------------------------------

issued) (a “Change in Law”), there shall be any increase in the cost to such L/C
Issuer or Lender of agreeing to make or making, funding or maintaining LIBOR
Loans or issuing or participating in Letters of Credit, or a reduction in the
amount received or receivable by such L/C Issuer or Lender in connection with
any of the foregoing, including subjecting any L/C Issuer or Lender to any Tax
with respect to this Agreement or any LIBOR Loan made by it, or changing the
basis of taxation of payments to such Lender in respect thereof (excluding for
purposes of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) Non-Excluded Taxes or Other Taxes covered by Section 3.01, or
any Excluded Taxes and (ii) reserve requirements contemplated by
Section 3.04(c)) that does not represent the cost to such Lender of complying
with the requirements applicable Law in relation to its making, funding or
maintaining of LIBOR Loans, then from time to time within fifteen (15) days
after demand by such L/C Issuer or Lender setting forth in reasonable detail
such increased costs (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrower shall pay to such L/C
Issuer or Lender such additional amounts as will compensate such L/C Issuer or
Lender for such increased cost or reduction. At any time that any LIBOR Loan is
affected by the circumstances described in this Section 3.04(a), the Borrower
may either (i) if the affected LIBOR Loan is then being made pursuant to a
Borrowing, cancel such Borrowing by giving the Administrative Agent telephonic
notice (confirmed promptly in writing) thereof on the same date that the
Borrower receives any such demand from such Lender or (ii) if the affected LIBOR
Loan is then outstanding, upon at least three Business Days’ notice to the
Administrative Agent, require the affected Lender to convert a LIBOR Loan into a
Base Rate Loan, if applicable.

(b) If any L/C Issuer or Lender determines that any Change in Law regarding
capital adequacy or liquidity requirements, or any change therein or in the
interpretation thereof, in each case after the date hereof, or compliance by
such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such L/C Issuer or Lender or any corporation
controlling such L/C Issuer or Lender as a consequence of such L/C Issuer or
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy or liquidity requirements), then from time to time
upon demand of such L/C Issuer or Lender setting forth in reasonable detail the
charge and the calculation of such reduced rate of return (with a copy of such
demand to the Administrative Agent given in accordance with Section 3.06), the
Borrower shall promptly pay to such L/C Issuer or Lender such additional amounts
as will compensate such L/C Issuer or Lender for such reduction after receipt of
such demand.

(c) If any L/C Issuer or Lender requests compensation under this Section 3.04,
then such L/C Issuer or Lender will, if requested by the Borrower, use
commercially reasonable efforts to designate another Lending Office for any Loan
or Letter of Credit affected by such event; provided that such efforts are made
on terms that, in the reasonable judgment of such Lender, cause such L/C Issuer
or Lender and its Lending Office(s) to suffer no material economic, legal or
regulatory disadvantage, and provided further that nothing in this
Section 3.04(c) shall affect or postpone any of the Obligations of the Borrower
or the rights of such L/C Issuer or Lender pursuant to Section 3.04(a) or (b).

SECTION 3.05. Funding Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense reasonably incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any LIBOR Loan on a
day other than the last day of the Interest Period for such Loan; or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any LIBOR Loan on
the date or in the amount notified by the Borrower;

 

-72-



--------------------------------------------------------------------------------

including any loss or expense (excluding loss of anticipated profits and without
giving effect to the minimum rate set forth in the definition of “LIBOR”)
actually incurred by reason of the liquidation or reemployment of funds obtained
by it to maintain such LIBOR Loan or from fees payable to terminate the deposits
from which such funds were obtained.

SECTION 3.06. Matters Applicable to All Requests for Compensation.

(a) Any Agent or Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be presumed correct in the
absence of manifest error. In determining such amount, such Agent or Lender may
use any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Sections 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another LIBOR Loans,
or to convert Base Rate Loans into LIBOR Loans, until the event or condition
giving rise to such request ceases to be in effect (in which case the provisions
of Section 3.06(c) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested.

(c) If the obligation of any Lender to make or continue from one Interest Period
to another any LIBOR Loan, or to convert Base Rate Loans into LIBOR Loans shall
be suspended pursuant to Section 3.06(b) hereof, such Lender’s LIBOR Loans shall
be automatically converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for such LIBOR Loans (or, in the case of an immediate
conversion required by Section 3.02, on such earlier date as required by Law)
and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 3.01, 3.02, 3.03 or 3.04 hereof that gave
rise to such conversion no longer exist:

(i) to the extent that such Lender’s LIBOR Loans have been so converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as LIBOR Loans shall be made or continued
instead as Base Rate Loans, and all Base Rate Loans of such Lender that would
otherwise be converted into LIBOR Loans shall remain as Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01, 3.02,
3.03 or 3.04 hereof that gave rise to the conversion of such Lender’s LIBOR
Loans pursuant to this Section 3.06 no longer exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the

 

-73-



--------------------------------------------------------------------------------

extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, interest rate basis, and Interest Periods) in accordance with
their respective Commitments.

SECTION 3.07. Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) any Lender requests reimbursement for amounts owing
pursuant to Section 3.01 or 3.04 as a result of any condition described in such
Sections or any Lender ceases to make LIBOR Loans as a result of any condition
described in Section 3.02 or Section 3.04, (ii) any Lender becomes a Defaulting
Lender or (iii) any Lender becomes a Non-Consenting Lender, then the Borrower
may, on ten (10) Business Days’ prior written notice to the Administrative Agent
and such Lender, replace such Lender by causing such Lender to (and such Lender
shall be obligated to) assign pursuant to Section 10.07(b) (with the assignment
fee to be paid, in the case of clauses (i) and (iii) only, by the Borrower) all
of its rights and obligations under this Agreement (or, with respect to clause
(iii) above, all of its rights and obligations with respect to the Class of
Loans or Commitments that is the subject of the related consent, waiver or
amendment) to one or more Eligible Assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender or other such Person; and provided further that in the
case of any such assignment resulting from a Lender becoming a Non-Consenting
Lender, the applicable Eligible Assignees shall have agreed to the applicable
departure, waiver or amendment of the Loan Documents. No such replacement shall
be deemed to be a waiver of any rights that the Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall (i)
execute and deliver an Assignment and Assumption with respect to such Lender’s
Commitment and outstanding Loans and participations in L/C Obligations and Swing
Line Loans, and (ii) deliver any Notes evidencing such Loans to the Borrower or
Administrative Agent. Pursuant to such Assignment and Assumption, (A) the
assignee Lender shall acquire all or a portion, as the case may be, of the
assigning Lender’s Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans, (B) all obligations of the Borrower owing to
the assigning Lender relating to the Loans and participations so assigned shall
be paid in full by the assignee Lender to such assigning Lender concurrently
with such assignment and assumption and (C) upon such payment and, if so
requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by the Borrower, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans, Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure, amendment or waiver of any provisions
of the Loan Documents or agree to any amendment thereto, (ii) the consent,
waiver or amendment in question requires the agreement of all affected Lenders
in accordance with the terms of Section 10.01 or all the Lenders with respect to
a certain Class of Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

 

-74-



--------------------------------------------------------------------------------

SECTION 3.08. Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV

Conditions Precedent to Credit Extensions

SECTION 4.01. Conditions to Initial Credit Extension. The obligation of each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent, except as otherwise agreed between the
Borrower and the Administrative Agent (including pursuant to Section 6.13):

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party each in form and substance reasonably satisfactory to the Administrative
Agent and its legal counsel:

(i) executed counterparts of this Agreement appropriately completed and executed
by each party hereto;

(ii) [reserved];

(iii) executed counterparts of the Guaranty;

(iv) a Note executed by the Borrower in favor of each Lender that has requested
a Note at least two Business Days in advance of the Closing Date;

(v) executed counterparts of the Security Agreement together with:

(A) certificates, if any, representing the Subsidiary Equity pledged thereunder
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank; and

(B) evidence that all other actions, recordings and filings that the
Administrative Agent may deem reasonably necessary to satisfy the Collateral and
Guarantee Requirement shall have been taken, completed or otherwise provided for
in a manner reasonably satisfactory to the Administrative Agent;

(vi) executed counterparts of the First Lien Intercreditor Agreement;

(b) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party on the Closing
Date;

 

-75-



--------------------------------------------------------------------------------

(c) an opinion from Ropes & Gray LLP, counsel to the Loan Parties, substantially
in the form of Exhibit H;

(d) a certificate attesting to the Solvency of the Borrower and its Subsidiaries
(taken as a whole) on the Closing Date after giving effect to the 2016
Transaction, from the Chief Financial Officer of the Borrower;

(e) copies of a recent Lien and judgment search in each jurisdiction reasonably
requested by the Administrative Agent with respect to the Loan Parties;

(f) All fees and expenses required to be paid hereunder and invoiced on or
before the Closing Date shall have been paid in full in cash;

(g) a certificate of a Responsible Officer of the Borrower dated the Closing
Date certifying that (i) all representations and warranties made by the Borrower
in this Agreement or in the other Loan Documents are true and correct in all
material respects as of the Closing Date (except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date); provided that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct in all respects on the Closing Date or on such earlier
date, as the case may be (after giving effect to such qualification) and (ii) no
Default shall have occurred and be continuing;

(h) [reserved];

(i) The Arranger shall have received on or prior to the Closing Date all
documentation and other information reasonably requested in writing by it at
least five Business Days prior to the Closing Date in order to allow the
Arranger and the Lenders to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act;

(j) The Administrative Agent shall have received a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each improved Mortgaged Property (together with a notice about
special flood hazard area status and flood disaster assistance duly executed by
the Borrower and each Loan Party relating thereto, as may be required) and, with
respect to any Mortgaged Property on which any “building” (as defined in the
Flood Insurance Laws, defined in the Agreement) is located in a special flood
hazard area, evidence of flood insurance as and to the extent required under the
Agreement;

(k) The Administrative Agent shall have received a copy of, or a certificate as
to coverage under, the insurance policies required by Section 6.07(c), each of
which shall be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable or mortgagee endorsement (as applicable) and shall
name the Administrative Agent, on behalf of the Secured Parties, as additional
insured, in form and substance satisfactory to the Administrative Agent.

(l) That certain Amendment No. 3 to the Term Loan Credit Agreement shall have
(or concurrently with the Closing Date, shall) become effective.

 

-76-



--------------------------------------------------------------------------------

(m) In the case of any Material Real Property listed on Schedule 5.07, each
applicable Loan Party shall have provided the Administrative Agent with
Mortgages with respect to such owned real property together with:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem
reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Administrative Agent for the benefit of the Secured Parties and that all filing
and recording taxes and fees have been paid or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent;

(ii) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies (including by way of endorsement of existing policies) or the
equivalent (including an unconditional binding commitment therefor to be
replaced by a final title policy) or other form available in each applicable
jurisdiction (the “Mortgage Policies”) in form and substance, with endorsements
and in amount, reasonably acceptable to the Administrative Agent (not to exceed
the value of the real properties covered thereby), issued by title insurers
reasonably acceptable to the Administrative Agent, insuring the Mortgages to be
valid subsisting Liens on the property described therein, free and clear of all
defects and encumbrances, subject to Liens permitted by Section 7.01, and
providing for such other affirmative insurance (including endorsements for
future advances under the Loan Documents) coinsurance and direct access
reinsurance as the Administrative Agent may reasonably request;

(iii) for each Mortgaged Property either (I) a new and current ALTA survey (or
equivalent) certified to the Administrative Agent in form and substance
sufficient for the issuers of the Mortgage Policies above to remove all standard
survey exceptions, or (II) the most recent ALTA survey (or equivalent) of such
premises, together with an affidavit from Borrower or such Restricted
Subsidiary, as applicable, stating that there has been no change, in each case
of clauses (I) and (II) such documentation being sufficient for the issuers of
the Mortgage Policies to remove all standard survey exceptions;

(iv) opinions of local counsel for the Loan Parties in states in which the real
properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent;

(v) such other evidence that all other actions that the Administrative Agent may
reasonably deem necessary or desirable in order to create valid and subsisting
Liens on the property described in the Mortgages has been taken and otherwise to
comply with the Collateral and Guarantee Requirement;

(vi) a copy of, or a certificate as to coverage under, the general liability
(excluding excess liability) and umbrella property insurance policies required
under Section 6.07 and the applicable provisions of the Collateral Documents,
each of which shall be endorsed or otherwise amended to include a lender’s loss
payable or mortgagee endorsement (as applicable) and shall name the
Administrative Agent, on behalf of the Secured Parties, as additional insured,
in form and substance satisfactory to the Administrative Agent; and

(vii) to the extent not previously delivered pursuant to Section 4.01(j), a
completed “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to such Mortgaged Property (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by each of the Loan Parties relating thereto).

 

-77-



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto

SECTION 4.02. Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
LIBOR Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects on and as of the date of such Credit Extension; provided
that, to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date; provided, further that, any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of LIBOR Loans)
submitted by a Borrower shall be deemed to be a representation and warranty that
the conditions specified in Sections 4.02(a) and (b) have been satisfied on and
as of the date of the applicable Credit Extension.

In addition, solely to the extent the Borrower has delivered to the
Administrative Agent a Notice of Intent to Cure pursuant to Section 8.04, no
Request for Credit Extension shall be honored after delivery of such notice
until the applicable Cure Amount specified in such notice is actually received
by the Borrower. For the avoidance of doubt, the preceding sentence shall have
no effect on the continuation or conversion of any Loans outstanding.

 

-78-



--------------------------------------------------------------------------------

ARTICLE V

Representations and Warranties

The Borrower represents and warrants to the Agents and the Lenders that:

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Material Subsidiaries (a) is a Person duly organized
or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all corporate or
other organizational power and authority to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and in good standing (to
the extent such concept exists) under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all applicable Laws,
orders, writs, injunctions and orders (including the United States Foreign
Corrupt Practices Act of 1977 (the “FCPA”)) and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in clause (c),
(d) or (e), to the extent that failure to do so would not reasonably be expected
to have a Material Adverse Effect.

SECTION 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party are within such Person’s corporate or other powers and have been duly
authorized by all necessary corporate or other organizational action. Neither
the execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party nor the consummation of the 2016 Transaction
will (a) contravene the terms of any of such Person’s Organization Documents,
(b) result in any breach or contravention of, or the creation of any Lien upon
any of the property or assets of such Person or any of the Restricted
Subsidiaries (other than as permitted by Section 7.01) under (i) any material
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any
applicable material Law; except with respect to any breach, contravention or
violation (but not creation of Liens) referred to in clauses (b) and (c), to the
extent that such breach, contravention or violation would not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.03. Governmental Authorization. No material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required on the part of any Loan Party in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or for the
consummation of the 2016 Transaction, (b) the grant by any Loan Party of the
Liens granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (i) filings necessary to perfect the Liens on
the Collateral granted by the Loan Parties in favor of the Secured Parties,
(ii) the approvals, consents, exemptions, authorizations, actions, notices and
filings that have been duly obtained, taken, given or made and are in full force
and effect and (iii) those approvals, consents, exemptions, authorizations or
other actions, notices or filings, the failure of which to obtain or make would
not reasonably be expected to have a Material Adverse Effect.

SECTION 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity and principles
of good faith and fair dealing.

 

-79-



--------------------------------------------------------------------------------

SECTION 5.05. Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements and the Unaudited Financial Statements
fairly present in all material respects the financial condition of the Borrower
and its Subsidiaries as of the dates thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the periods covered thereby, except as otherwise expressly noted
therein and subject, in the case of the Unaudited Financial Statements, if any,
to changes resulting from normal year end audit adjustments and subject to the
absence of footnotes.

(b) Except as set forth in the Borrower’s reports on Forms 10-K, 10-Q and 8-K
filed with the SEC prior to the Closing Date, since September 30, 2010, there
has been no event, either individually or in the aggregate, that has had or
would reasonably be likely to have a Material Adverse Effect.

(c) The forecasts of consolidated balance sheets, statements of operations and
cash flow statements of the Borrower and its Subsidiaries for each fiscal year
ending after the Closing Date through September 30, 2022, copies of which have
been furnished to the Administrative Agent prior to the Closing Date, have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable at the time made, it being understood
that projections as to future events are not to be viewed as facts and actual
results may vary materially from such forecasts.

SECTION 5.06. Litigation. Except as set forth in the Borrower’s reports on Forms
10-K, 10-Q and 8-K filed with the SEC on or prior to the Closing Date, there are
no actions, suits, proceedings, claims or disputes pending or, to the knowledge
of the Borrower, overtly threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of the Restricted Subsidiaries or against any of their properties or
revenues that either individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect.

SECTION 5.07. Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good record and indefeasible title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
real property necessary in the ordinary conduct of its business, free and clear
of all Liens except for Liens permitted by Section 7.01 and except where the
failure to have such title or other interest would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. All Material
Real Property owned or ground leased by the Loan Parties as of the Closing Date
is listed on Schedule 5.07.

SECTION 5.08. Environmental Matters. Except as set forth on Schedule 5.08, or
except as could not reasonably be expected to have a Material Adverse Effect,
(i) each Loan Party and each of its Subsidiaries, and their respective
operations and properties, is in compliance with all Environmental Laws
(including having obtained all Environmental Permits); (ii) none of the Loan
Parties or any of their respective Subsidiaries has become subject to any
pending, or to the knowledge of the Borrower, threatened Environmental Claim or
any other Environmental Liability; (iii) none of the Loan Parties or any of
their respective Subsidiaries has agreed to assume or accept responsibility, by
contract or otherwise, for any liability of any other Person under Environmental
Laws; and (iv) there are no facts, circumstances or conditions relating to the
past or present business or operations of any Loan Party, any of their
Subsidiaries, or any of their respective predecessors (including the Release or
threatened Release of Hazardous Materials), or to any past or present property
of any Loan Party or any of their Subsidiaries, that could reasonably be
expected to give rise to any Environmental Claim against a Loan Party or any
other Environmental Liability.

 

-80-



--------------------------------------------------------------------------------

SECTION 5.09. Taxes. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
of Holdings, the Borrower and its Subsidiaries has timely filed all Tax returns
and reports required to be filed, and have timely paid all Taxes (including
satisfying its withholding tax obligations) levied or imposed on their
properties, income or assets (whether or not shown in a Tax return), except
those which are being contested in good faith by appropriate actions diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.

There is no proposed Tax assessment, deficiency or other claim against any Loan
Party or any of its Subsidiaries except (i) those being actively contested by a
Loan Party or such Subsidiary in good faith and by appropriate proceedings
diligently conducted that stay the enforcement of the Tax in question and for
which adequate reserves have been provided in accordance with GAAP or (ii) those
that would not reasonably be expected to, individually or in the aggregate, have
a Material Adverse Effect.

SECTION 5.10. ERISA Compliance.

(a) Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan (and each related
trust, insurance contract or fund) is in compliance with its terms, the
applicable provisions of ERISA, the Code and other Federal or state Laws.

(b) No ERISA Event has occurred and is continuing within the immediately
preceding six (6) years that would reasonably be expected to result in a
Material Adverse Effect.

SECTION 5.11. Subsidiaries. As of the Closing Date, neither Holdings nor any
other Loan Party has any Subsidiaries other than those specifically disclosed in
Schedule 5.11 and all of the outstanding Equity Interests in Holdings, the
Borrower and the Material Subsidiaries have been validly issued and are fully
paid and nonassessable, and all Equity Interests owned by Holdings or any other
Loan Party are owned free and clear of all security interests of any person
except (i) those created under the Collateral Documents and (ii) any
nonconsensual Lien that is permitted under Section 7.01. As of the Closing Date,
Schedule 5.11 (a) sets forth the name and jurisdiction of each Subsidiary,
(b) sets forth the ownership interest of Holdings, the Borrower and any other
Subsidiary in each Subsidiary, including the percentage of such ownership and
(c) identifies each Subsidiary that is a Subsidiary the Equity Interests of
which are required to be pledged on the Closing Date pursuant to the Collateral
and Guarantee Requirement.

SECTION 5.12. Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U.

(b) The Borrower is not an “investment company” under the Investment Company Act
of 1940.

SECTION 5.13. Disclosure. None of the factual information and data heretofore or
contemporaneously furnished in writing by or on behalf of any Loan Party to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered

 

-81-



--------------------------------------------------------------------------------

hereunder or any other Loan Document (as modified or supplemented by other
information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make such
factual information and data (taken as a whole), in the light of the
circumstances under which it was delivered, not materially misleading; it being
understood that for purposes of this Section 5.13, such factual information and
data shall not include projections and pro forma financial information or
information of a general economic or general industry nature.

SECTION 5.14. Intellectual Property; Licenses, Etc. The Borrower and its
Subsidiaries have good and marketable title to, or a valid license or right to
use, all patents, patent rights, trademarks, servicemarks, trade names,
copyrights, technology, software, know-how database rights, rights of privacy
and publicity, licenses and other intellectual property rights (collectively,
“IP Rights”) that are necessary for the operation of their respective businesses
as currently conducted and as proposed to be conducted, except where the failure
to have any such rights, either individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
the Borrower, the operation of the respective businesses of the Borrower or any
of its Subsidiaries as currently conducted does not infringe upon, misuse,
misappropriate or violate any rights held by any Person except for such
infringements, misuses, misappropriations or violations individually or in the
aggregate, that would not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any IP Rights, is pending or, to the
knowledge of the Borrower, threatened against any Loan Party or Subsidiary,
that, either individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

SECTION 5.15. Labor Matters. Except as set forth in Schedule 5.15 or as, in the
aggregate, would not reasonably be expected to have a Material Adverse
Effect: (a) there are no strikes or other labor disputes against any of the
Borrower and its Subsidiaries pending or, to the knowledge of the Borrower,
threatened; (b) hours worked by and payment made to employees of each of the
Borrower or its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Laws dealing with such matters; and (c)
all payments due from any of the Borrower or its Subsidiaries on account of
employee health and welfare insurance have been paid or accrued as a liability
on the books of the relevant party.

SECTION 5.16. Solvency. On the Closing Date after giving effect to the 2016
Transaction, the Borrower and its Subsidiaries, on a consolidated basis, are
Solvent.

SECTION 5.17. USA PATRIOT Act; Anti-Terrorism Laws. To the extent applicable,
Holdings, the Borrower and each Restricted Subsidiary are in compliance, in all
material respects, with (i) the USA PATRIOT Act, and (ii) the Trading with the
Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 C.F.R. Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto. None of
Holdings, the Borrower or any Restricted Subsidiary nor, to the knowledge of the
Borrower, any director, officer or employee of Holdings, the Borrower or any
Restricted Subsidiary, is currently the subject of any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”) (“Sanctions”). No proceeds of the Loans will be used by
Holdings, the Borrower or any Restricted Subsidiary directly or, to the
knowledge of the Borrower, indirectly, (a) for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business, or to obtain any improper advantage, in
violation of the FCPA or (b) for the purpose of financing activities of or with
any Person, that, at the time of such financing, is the subject of any Sanctions
administered by OFAC, except to the extent licensed or otherwise approved by
OFAC.

SECTION 5.18. EEA Financial Institution. Neither the Borrower nor any Guarantor
is an EEA Financial Institution.

 

-82-



--------------------------------------------------------------------------------

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder that is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized), the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02 and 6.03) cause each of the
Restricted Subsidiaries to:

SECTION 6.01. Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower (beginning with the fiscal year ending
September 30, 2015), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of operations, members’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of Ernst & Young LLP or any
other independent registered public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower (beginning with the fiscal quarter ending December 31, 2015), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related (i) consolidated statements of operations
for such fiscal quarter and for the portion of the fiscal year then ended and
(ii) consolidated statements of cash flows for the portion of the fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, members’ equity and
cash flows of the Borrower and its Subsidiaries in accordance with GAAP, subject
only to changes resulting from normal year-end audit adjustments and subject to
the absence of footnotes; and

(c) within sixty (60) days after the end of each fiscal year (beginning with the
fiscal year ending September 30, 2015) of the Borrower, a reasonably detailed
consolidated budget for each fiscal quarter of the following fiscal year as
customarily prepared by management of the Borrower for its internal use (the
“Budget”), which Budget shall be accompanied by a certificate of a Responsible
Officer stating that (i) to the knowledge of such Responsible Officer, the
Budget is a reasonable estimate for the period(s) covered thereby and (ii) such
Budget has been prepared in good faith on the basis of the assumptions stated
therein, which assumptions were believed to be reasonable at the time of
preparation of such Budget, it being understood that actual results may vary
from such Budget and that such variations may be material.

 

-83-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect parent of the Borrower that holds all of
the Equity Interests of the Borrower or (B) the Borrower’s or such entity’s Form
10-K or 10-Q, as applicable, filed with the SEC; provided that, with respect to
each of clauses (A) and (B), (i) to the extent such information relates to a
parent of the Borrower, such information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to the Borrower (or such parent), on the one hand, and the
information relating to the Borrower and the Restricted Subsidiaries on a
standalone basis, on the other hand and (ii) to the extent such information is
in lieu of information required to be provided under Section 6.01(a), such
materials are accompanied by a report and opinion of Ernst & Young LLP or any
other independent registered public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit.

SECTION 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower together with a calculation of
the amount of the Borrower’s Consolidated EBITDA for the most recent Test Period
that was attributable to Restricted Subsidiaries that are not Guarantors
(excluding (i) any Excluded Subsidiary that is prohibited by Law from being a
Guarantor or granting a security interest in substantially all of its assets,
(ii) the Existing JV and (iii) any Insurance Subsidiary);

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which Holdings
or the Borrower files with the SEC (other than amendments to any registration
statement (to the extent such registration statement, in the form it became
effective, is delivered to the Administrative Agent), exhibits to any
registration statement and, if applicable, any registration statement on Form
S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant to any other clause of this Section 6.02;

(c) promptly after the furnishing thereof, copies of any material statements or
material reports furnished to any holder of any class or series of debt
securities of any Loan Party having an aggregate outstanding principal amount
greater than the Threshold Amount or pursuant to the terms of the Senior Notes
Indenture or any Permitted Additional Debt Documentation, in each case, so long
as the aggregate outstanding principal amount thereunder is greater than the
Threshold Amount, and not otherwise required to be furnished to the
Administrative Agent pursuant to any other clause of this Section 6.02;

(d) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) a description of each event, condition or circumstance
during the last fiscal quarter covered by such Compliance Certificate requiring
a mandatory prepayment under Section 2.05(b) and (ii) a list of each Subsidiary
of the Borrower that identifies each Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary as of the date of delivery of such Compliance
Certificate or a confirmation that there is no change in such information since
the later of the Closing Date or the date of the last such list; and

(e) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Material Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent may
from time to time reasonably request.

 

-84-



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Borrower’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such documents from the Administrative Agent and maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States federal and state securities Laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.08); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”; and (z) the Administrative
Agent and the Arranger shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”

SECTION 6.03. Notices. Promptly after a Responsible Officer obtains actual
knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default; and

(b) of (i) any dispute, regulatory action or decertification, litigation,
investigation or proceeding between any Loan Party and any Governmental
Authority, (ii) the commencement of, or any material development in, any
litigation or proceeding affecting any Loan Party, including pursuant to any
applicable Environmental Laws or the occurrence of any noncompliance by any Loan
Party with, or liability under, any Environmental Law or Environmental Permit,
or (iii) the occurrence of any ERISA Event that, in any such case, has resulted
or would reasonably be expected to result in a Material Adverse Effect.

 

-85-



--------------------------------------------------------------------------------

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting forth details
of the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto.

SECTION 6.04. Payment of Obligations. Timely pay, discharge or otherwise
satisfy, as the same shall become due and payable, all of its obligations and
liabilities in respect of Taxes imposed upon it or upon its income or profits or
in respect of its property, except, in each case, to the extent (i) any such
Taxes is being contested in good faith and by appropriate proceedings for which
appropriate reserves have been established in accordance with GAAP or (ii) the
failure to pay or discharge the same would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

SECTION 6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization and (b) take all reasonable action to maintain all corporate
rights and privileges (including its good standing) except, in the case of (a)
or (b), to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect or pursuant to a transaction permitted by Article
VII.

SECTION 6.06. Maintenance of Properties. Except if the failure to do so would
not reasonably be expected to have a Material Adverse Effect, maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and casualty or condemnation excepted and consistent with
past practice.

SECTION 6.07. Maintenance of Insurance.

(a) Maintain with insurance companies that the Borrower believes (in the good
faith judgment of its management) are financially sound and reputable at the
time the relevant coverage is placed or renewed, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance reasonable and customary
for similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons.

(b) If the Borrower or any of its Restricted Subsidiaries establishes an
Insurance Subsidiary, the Borrower shall cause such Insurance Subsidiary to (i)
conduct its insurance business in compliance in all material respects with all
applicable insurance Laws, rules, regulations and orders and using sound
actuarial principles and (ii) maintain appropriate and customary stop-loss
coverage and excess coverage reinsurance for individual claims. The insurance
premiums and other expenses charged by any Insurance Subsidiary to the Borrower
and its Restricted Subsidiaries shall be reasonable and customary.

(c) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall (i)
maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) deliver to the Administrative Agent evidence of such compliance in
form and substance reasonably acceptable to the Administrative Agent.

 

-86-



--------------------------------------------------------------------------------

SECTION 6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws (including the USA PATRIOT Act, the FCPA and OFAC) and
all orders, writs, injunctions and decrees of any Governmental Authority
applicable to it or to its business or property, except if the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.

SECTION 6.09. Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Borrower or such Restricted Subsidiary, as the case may be.

SECTION 6.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom (other than the records of the
Board of Directors of such Loan Party or such Restricted Subsidiary) and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the reasonable expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided
that, excluding any such visits and inspections during the continuation of an
Event of Default, only the Administrative Agent on behalf of the Lenders may
exercise rights of the Administrative Agent and the Lenders under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than two (2) times during any calendar year absent the existence of an
Event of Default and only one (1) such time shall be at the Borrower’s expense;
provided further that when an Event of Default exists, the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and upon reasonable advance notice. The
Administrative Agent and the Lenders shall give the Borrower the opportunity to
participate in any discussions with the Borrower’s independent public
accountants. Notwithstanding anything to the contrary in this Section 6.10, none
of the Borrower or any of the Restricted Subsidiaries will be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement or (iii) is subject to attorney-client or similar privilege or
constitutes attorney work product.

Without limiting the foregoing, it is acknowledged that during the course of the
above described visits, inspections and examinations and discussions,
representatives of the Agents and the Lenders may encounter individually
identifiable healthcare information as defined under the Administrative
Simplification (including privacy and security) regulations promulgated pursuant
to the Health Insurance Portability and Accountability Act of 1996, as amended
(collectively, “HIPAA”) or the Health Information Technology for Economic and
Clinical Health Act, as amended (collectively, “HITECH”) or other confidential
information relating to healthcare patients (collectively, the “Confidential
Healthcare Information”). The Borrower or the Restricted Subsidiary maintaining
such Confidential Healthcare Information shall, consistent with HIPAA’s “minimum
necessary” provisions, permit such disclosures for their “healthcare operations”
purposes. Unless otherwise required by law, the Agents, the Lenders and their
respective representatives shall not require or perform any act that would cause
the Borrower or any of its Subsidiaries to violate any laws, regulations or
ordinances intended to protect the privacy rights of healthcare patients,
including, without limitation, HIPAA and HITECH.

 

-87-



--------------------------------------------------------------------------------

SECTION 6.11. Covenant to Guarantee Obligations and Give Security. At the
Borrower’s expense, subject to the provisions of the Collateral and Guarantee
Requirement and any applicable limitation in any Collateral Document, take all
action necessary or reasonably requested by the Administrative Agent to ensure
that the Collateral and Guarantee Requirement continues to be satisfied,
including:

(a) upon (1) the formation or acquisition of any new direct or indirect Wholly
Owned Material Subsidiary (in each case, other than an Excluded Subsidiary) by
any Loan Party, (2) the designation in accordance with Section 6.14 of any
existing direct or indirect Wholly Owned Material Subsidiary (in each case,
other than an Excluded Subsidiary) as a Restricted Subsidiary, (3) any Domestic
Subsidiary (in each case, other than an Excluded Subsidiary) becoming a Wholly
Owned Material Subsidiary or (4) the acquisition of any new direct or indirect
non-Wholly Owned Material Subsidiary (in each case, other than an Excluded
Subsidiary) by any Loan Party pursuant to Section 7.02(j) that is required to
become a Guarantor in accordance with Section 7.02(j)(A):

(i) within (x) forty-five (45) days or (y) with respect to any items pertaining
to Material Real Property (other than the items identified in Section
6.11(a)(iii)), ninety (90) days, after such formation, acquisition or
designation or such longer period as the Administrative Agent may agree in its
reasonable discretion:

(A) cause each such Material Subsidiary that is required to become a Guarantor
under the Collateral and Guarantee Requirement to furnish to the Administrative
Agent a description of the Material Real Properties owned by such Material
Subsidiary in detail reasonably satisfactory to the Administrative Agent;

(B) cause each such Material Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to duly execute and deliver
to the Administrative Agent Mortgages, to the extent required pursuant to the
Collateral and Guarantee Requirement, with respect to any Material Real
Property, Security Agreement Supplements and other security agreements and
documents (including, with respect to Mortgages, the documents listed in
Section 6.13(b)), as reasonably requested by and in form and substance
reasonably satisfactory to the Administrative Agent (consistent with the
Mortgages, Security Agreement and other Collateral Documents in effect on the
Closing Date, or delivered thereafter pursuant to Section 6.13(b)), in each case
granting Liens required by the Collateral and Guarantee Requirement;

(C) cause each such Material Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to deliver any and all
certificates representing Equity Interests (to the extent certificated) that are
required to be pledged pursuant to the Collateral and Guarantee Requirement,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank (or any other documents customary under local Law) and
instruments evidencing the intercompany Indebtedness held by such Material
Subsidiary and required to be pledged pursuant to the Collateral Documents,
indorsed in blank to the Administrative Agent;

(D) take and cause such Material Subsidiary and each direct or indirect parent
of such Material Subsidiary that is required to become a Guarantor pursuant to
the Collateral and Guarantee Requirement to take whatever action (including the
recording of Mortgages, the filing of Uniform Commercial Code

 

-88-



--------------------------------------------------------------------------------

financing statements and delivery of stock and membership interest certificates
to the extent certificated) may be necessary in the reasonable opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid Liens
required by the Collateral and Guarantee Requirement, enforceable against all
third parties in accordance with their terms, except as such enforceability may
be limited by Debtor Relief Laws and by general principles of equity (regardless
of whether enforcement is sought in equity or at law);

(ii) within forty-five (45) days after the request therefor by the
Administrative Agent (or such longer period as the Administrative Agent may
agree in its reasonable discretion), deliver to the Administrative Agent a
signed copy of an opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 6.11(a) as the
Administrative Agent may reasonably request; and

(iii) as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
Material Real Property, any existing title reports, surveys or environmental
assessment reports.

(b) after the Closing Date, promptly after the acquisition of any Material Real
Property by any Loan Party other than Holdings, if such Material Real Property
shall not already be subject to a perfected Lien pursuant to the Collateral and
Guarantee Requirement, the Borrower shall give notice thereof to the
Administrative Agent and within ninety (90) days of such acquisition shall cause
such Material Real Property to be subjected to a Lien to the extent required by
the Collateral and Guarantee Requirement and (within ninety (90) days of such
acquisition) will take, or cause the relevant Loan Party to take, such actions
as shall be necessary or reasonably requested by the Administrative Agent to
grant and perfect or record such Lien, including, as applicable, the actions
referred to in Section 6.13(b).

SECTION 6.12. Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) comply, and
take all reasonable actions to cause any lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and, (c) in each case to the extent required
by applicable Environmental Laws, conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of its properties, in
accordance with the requirements of all applicable Environmental Laws.

SECTION 6.13. Further Assurances and Post-Closing Conditions. Subject to the
provisions of the Collateral and Guarantee Requirement and any applicable
limitations in any Collateral Document:

(a) Promptly upon reasonable request by the Administrative Agent, (i) correct
any material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Collateral Documents.

 

-89-



--------------------------------------------------------------------------------

(b) In the case of any Material Real Property acquired after the Closing Date,
to the extent required pursuant to the Collateral and Guarantee Requirement,
provide the Administrative Agent with Mortgages with respect to such owned or
ground leased real property within ninety (90) days (or such longer period as
the Administrative Agent may agree in its sole discretion) of the acquisition of
such real property, as applicable, together with:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem
reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Administrative Agent for the benefit of the Secured Parties and that all filing
and recording taxes and fees have been paid or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent;

(ii) Mortgage Policies in form and substance, with endorsements and in amount,
reasonably acceptable to the Administrative Agent (not to exceed the value of
the real properties covered thereby), issued by title insurers reasonably
acceptable to the Administrative Agent, insuring the Mortgages to be valid
subsisting Liens on the property described therein, free and clear of all
defects and encumbrances, subject to Liens permitted by Section 7.01, and
providing for such other affirmative insurance (including endorsements for
future advances under the Loan Documents) coinsurance and direct access
reinsurance as the Administrative Agent may reasonably request;

(iii) for each Mortgaged Property either (I) a new and current ALTA survey (or
equivalent) certified to the Administrative Agent in form and substance
sufficient for the issuers of the Mortgage Policies above to remove all standard
survey exceptions, or (II) the most recent ALTA survey (or equivalent) of such
premises, together with an affidavit from Borrower or such Restricted
Subsidiary, as applicable, stating that there has been no change, in each case
of clauses (I) and (II) such documentation being sufficient for the issuers of
the Mortgage Policies to remove all standard survey exceptions;

(iv) opinions of local counsel for the Loan Parties in states in which the real
properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent;

(v) such other evidence that all other actions that the Administrative Agent may
reasonably deem necessary or desirable in order to create valid and subsisting
Liens on the property described in the Mortgages has been taken and otherwise to
comply with the Collateral and Guarantee Requirement;

(vi) a copy of, or a certificate as to coverage under, the general liability
(excluding excess liability) and umbrella property insurance policies required
under Section 6.07 and the applicable provisions of the Collateral Documents,
each of which shall be endorsed or otherwise amended to include a lender’s loss
payable or mortgagee endorsement (as applicable) and shall name the
Administrative Agent, on behalf of the Secured Parties, as additional insured,
in form and substance satisfactory to the Administrative Agent; and

(vii) to the extent not previously delivered pursuant to Section 4.01(j), a
completed “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to such Mortgaged Property (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by each of the Loan Parties relating thereto).

 

-90-



--------------------------------------------------------------------------------

(c) Notwithstanding anything contained herein to the contrary, the Borrower
shall have ninety days (subject to further extension as provided in the
Collateral and Guarantee Requirement) from the Closing Date to cause the
Collateral and Guarantee Requirement to be satisfied with respect to the
Material Real Property of Seaboard Development LLC, a Utah limited liability
company and a Loan Party, located in Lehi, Utah, to the extent required by the
Collateral and Guarantee Requirement.

SECTION 6.14. Designation of Subsidiaries. The Board of Directors of the
Borrower may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) other than for purposes of designating a
Restricted Subsidiary as an Unrestricted Subsidiary that is a Securitization
Subsidiary in connection with the establishment of a Qualified Securitization
Financing, immediately after giving effect to such designation, the Senior
Secured Net Leverage Ratio for the Test Period immediately preceding such
designation is less than or equal to 4.00 to 1.00 (calculated on a Pro Forma
Basis) (and, as a condition precedent to the effectiveness of any such
designation, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
satisfaction of such test) and (iii) no Subsidiary may be designated as an
Unrestricted Subsidiary if, after such designation, it would be a “Restricted
Subsidiary” for the purpose of the Senior Notes, any Permitted Additional Debt
or any Junior Financing. The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the net book value of the Borrower’s
investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time.

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized), the Borrower shall not (and, solely with respect to Section
7.14, Holdings shall not), nor shall the Borrower permit any Restricted
Subsidiary to, directly or indirectly:

SECTION 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) (i) Liens created pursuant to any Loan Document and (ii) Liens securing
Obligations (as defined in the Term Loan Credit Agreement) under the Term Loan
Credit Agreement and the credit documents related thereto and incurred pursuant
to Section 7.03(a)(ii), (f) or (m); provided that in the case of Liens securing
such Indebtedness under the Term Loan Credit Agreement, the administrative agent
under the Term Loan Credit Agreement (or other applicable representative thereof
on behalf of the holders of such Indebtedness) shall have entered into, with the
Administrative Agent, the First Lien Intercreditor Agreement;

 

-91-



--------------------------------------------------------------------------------

(b) (i) Liens existing on the Original Closing Date; provided that any such Lien
securing Indebtedness in excess of (x) $5,000,000 individually or
(y) $20,000,000 in the aggregate (when taken together with all other Liens
outstanding in reliance on this clause (b)(i) that are not set forth on Schedule
7.01(b) to the Term Loan Credit Agreement as in effect on the Original Closing
Date) shall only be permitted to the extent such Lien is listed on such Schedule
7.01(b) and (ii) cash collateral in respect of letters of credit outstanding on
the Closing Date issued by Bank of America, N.A. or one or more of its
affiliates in an aggregate amount not to exceed $77,558,619;

(c) Liens for Taxes that are not overdue for a period of more than thirty (30)
days or that are being contested in good faith and by appropriate proceedings
for which appropriate reserves have been established in accordance with GAAP;

(d) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business and that (i) do not, individually or
in the aggregate, have a Material Adverse Effect or (ii) are being contested in
good faith and by appropriate proceedings for which appropriate reserves have
been established in accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Restricted Subsidiaries;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property that, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of the Borrower
and its Subsidiaries, taken as a whole, and any exception on the title policies
issued in connection with the Mortgaged Property;

(h) Liens arising from judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(g);

(i) (i) Liens securing Indebtedness permitted under Section 7.03(e); provided
that (A) such Liens attach concurrently with or within two hundred and seventy
(270) days after completion of the acquisition, construction, repair,
replacement or improvement (as applicable) of the property subject to such
Liens, (B) with respect to any such Indebtedness other than Capitalized Leases,
such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, replacements thereof and additions and accessions
to such property and the proceeds and the products thereof and customary
security deposits and (C) with respect to Capitalized Leases, such Liens do not
at any time extend to or cover any assets (except for additions and accessions
to such assets, replacements and products thereof and customary security

 

-92-



--------------------------------------------------------------------------------

deposits) other than the assets subject to such Capitalized Leases; provided
that individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender and
(ii) Liens on assets of Restricted Subsidiaries that are not Guarantors securing
Indebtedness permitted pursuant to Section 7.03 in an aggregate principal amount
not to exceed the limitation thereon set forth in the penultimate paragraph of
Section 7.03;

(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Borrower and its Subsidiaries, taken as a whole, or (ii) secure
any Indebtedness;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of law or contract encumbering
deposits or other funds or assets maintained with a financial institution
(including the right of set off) and that are within the general parameters
customary in the banking industry;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(j) or Section
7.02(n) to be applied against the purchase price for such Investment or (ii)
consisting of an agreement to Dispose of any property in a Disposition permitted
under Section 7.05, in each case, solely to the extent such Investment or
Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(n) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the date hereof; provided that (i) such Lien was not created
in contemplation of such acquisition or such Person becoming a Restricted
Subsidiary, (ii) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and, in the case of a
Restricted Subsidiary that is not a Guarantor, other than after-acquired
property subjected to a Lien securing Indebtedness and other obligations
permitted hereunder incurred prior to such time that require, pursuant to their
terms at such time, a pledge of after-acquired property, it being understood
that such requirement shall not be permitted to apply to any property to which
such requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(e), (g) or
(h)(i)(A);

(o) any interest or title of a lessor, sublessor, licensor or sublicensor under
leases or licenses entered into by the Borrower or any of the Restricted
Subsidiaries in the ordinary course of business;

(p) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
the Restricted Subsidiaries in the ordinary course of business;

 

-93-



--------------------------------------------------------------------------------

(q) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02 and reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts maintained in the ordinary course of business and not
for speculative purposes;

(r) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any of the Restricted
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Borrower and the Restricted
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any of the Restricted Subsidiaries in the
ordinary course of business;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(t) (i) Liens on the Equity Interests of any Restricted Subsidiary acquired
pursuant to a Permitted Acquisition to secure Indebtedness incurred or assumed
pursuant to Section 7.03(g) in connection with such Permitted Acquisition and
(ii) Liens on the assets of such Restricted Subsidiary and any of its
Subsidiaries to secure Indebtedness (or to secure a Guarantee of such
Indebtedness) incurred or assumed pursuant to Section 7.03(g) in connection with
such Permitted Acquisition;

(u) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;

(v) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings;

(w) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(x) Liens on the Securitization Assets arising in connection with a Qualified
Securitization Financing;

(y) any zoning or similar Law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of the Borrower
and its Subsidiaries, taken as a whole;

(z) Liens on specific items of inventory or other goods and the proceeds thereof
securing such Person’s obligations in respect of documentary letters of credit
or banker’s acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or goods;

(aa) Liens, including Liens on the Collateral that rank pari passu with or are
subordinated to the Liens securing the term loans under the Term Loan Credit
Agreement, securing Indebtedness permitted under the proviso to the first
paragraph of Section 7.03 so long as the Senior Secured Net Leverage Ratio
(excluding from the calculation thereof for this purpose the cash proceeds of
the aggregate amount of Incremental Term Loans (as defined in the Term Loan

 

-94-



--------------------------------------------------------------------------------

Credit Agreement) and other Indebtedness secured by a Lien permitted by this
Section 7.01(aa), in each case, incurred on the relevant date) for the Test
Period immediately preceding such incurrence would be less than or equal to 3.75
to 1.00 (calculated on a Pro Forma Basis (including a pro forma application of
the net proceeds therefrom) as if such Indebtedness had been incurred and the
application of the proceeds therefrom had occurred on the first day of such Test
Period); provided, further that in the case of any Liens on the Collateral
permitted under this clause (aa), the Administrative Agent and the collateral
agent for the holders of the Indebtedness secured by such Liens shall enter into
(i) in the case of Indebtedness secured by Liens that rank pari passu with the
Liens securing the term loans under the Term Loan Credit Agreement, a First Lien
Intercreditor Agreement and (ii) in the case of Indebtedness secured by Liens
that rank junior to the Liens securing the term loans under the Term Loan Credit
Agreement, a Junior Lien Intercreditor Agreement;

(bb) the modification, replacement, renewal or extension of any Lien permitted
by clauses (a)(ii), (b), (i), (n), (t) and (aa) of this Section 7.01; provided
that (i) the Lien does not extend to any additional property other than (A)
after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (B) proceeds and products thereof, (ii) the aggregate principal amount of
the Indebtedness, if any, secured by such Liens does not increase from the
amount outstanding at the time of such modification, replacement, renewal or
extension, and (iii) the renewal, extension or refinancing of the obligations
secured or benefited by such Liens is permitted by Section 7.03; and

(cc) other Liens securing Indebtedness or other obligations in an aggregate
principal amount at any time outstanding not to exceed the greater of
$125,000,000 and 5.0% of Total Assets, in each case determined as of the date of
incurrence; provided that (x) in the case of any Liens on the Collateral
permitted under this clause (cc), such Liens shall rank pari passu or junior to
the Liens securing the term loans under the Term Loan Credit Agreement and the
Administrative Agent and the collateral agent for the holders of the
Indebtedness secured by such Liens shall enter into (i) in the case of
Indebtedness secured by Liens that rank pari passu with the Liens securing the
term loans under the Term Loan Credit Agreement, a First Lien Intercreditor
Agreement and (ii) in the case of Indebtedness secured by Liens that rank junior
to the Liens securing the Obligations, a Junior Lien Intercreditor Agreement and
(y) no more than $75,000,000 principal amount of Indebtedness may be secured by
Liens ranking pari passu with the Liens securing the Obligations pursuant to
this clause (cc).

SECTION 7.02. Investments. Make or hold any Investments, except:

(a) Investments by the Borrower or any of the Restricted Subsidiaries in assets
that were Cash Equivalents or Investment Grade Securities when such Investment
was made;

(b) loans or advances to officers, directors and employees of Holdings (or any
direct or indirect parent thereof), the Borrower and the Restricted Subsidiaries
(i) for reasonable and customary business-related travel, entertainment,
relocation and analogous ordinary business purposes, (ii) in connection with
such Person’s purchase of Equity Interests of the Borrower (or any direct or
indirect parent thereof) and (iii) for purposes not described in the foregoing
clauses (i) and (ii), in an aggregate principal amount outstanding under this
clause (iii) not to exceed $15,000,000;

 

-95-



--------------------------------------------------------------------------------

(c) asset purchases (including purchases of inventory, supplies and materials)
and the licensing or contribution of intellectual property pursuant to joint
marketing arrangements with other Persons, in each case in the ordinary course
of business;

(d) Investments (i) by any Loan Party in any other Loan Party, (ii) by any
Non-Loan Party in any other Non-Loan Party that is a Restricted Subsidiary,
(iii) by any Non-Loan Party in any Loan Party, (iv) consisting of intercompany
Investments incurred in the ordinary course of business in connection with the
cash management operations (including with respect to intercompany
self-insurance arrangements) of the Borrower and the Restricted Subsidiaries,
(v) by any Loan Party in any Non-Loan Party; provided that (A) any such
Investments made pursuant to this clause (v) in the form of intercompany loans
shall be evidenced by notes that have been pledged (individually or pursuant to
a global note) to the Administrative Agent for the benefit of the Lenders (it
being understood and agreed that any Investments permitted under this clause (v)
that are not so evidenced as of the Closing Date are not required to be so
evidenced and pledged until the date that is ninety (90) days after the Closing
Date) and (B) either (I) the amount of such Investment made pursuant to this
clause (v) does not exceed the Available Amount at the time such Investment is
made or (II) after giving effect to such Investment, the Permitted Non-Guarantor
Investment Condition would be satisfied;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(f) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 7.01, 7.03, 7.04,
7.05 and 7.06, respectively;

(g) Investments (i) existing on the Original Closing Date or made pursuant to
legally binding written contracts in existence on the Original Closing Date or
(ii) contemplated on the Original Closing Date and set forth on Schedule 7.02(g)
to the Term Loan Credit Agreement as in effect on the Original Closing Date, and
in each case any modification, replacement, renewal, reinvestment or extension
thereof; provided that the amount of any Investment permitted pursuant to this
Section 7.02(g) is not increased from the amount of such Investment on the
Original Closing Date except pursuant to the terms of such Investment as of the
Original Closing Date or as otherwise permitted by this Section 7.02;

(h) Investments in Swap Contracts permitted under Section 7.03(f);

(i) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;

(j) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a Subsidiary of the Borrower (including as a
result of a merger or consolidation); provided that, with respect to each
purchase or other acquisition made pursuant to this Section 7.02(j) (each, a
“Permitted Acquisition”):

(A) except to the extent (I) the Permitted Non-Guarantor Investment Condition
shall be satisfied after giving effect to such purchase or acquisition or (II)
such purchase

 

-96-



--------------------------------------------------------------------------------

or acquisition is otherwise permitted by another exception to this Section 7.02,
the property, assets and businesses acquired in such purchase or other
acquisition shall either be owned directly by the Borrower, a Guarantor or the
Person acquired shall become a Guarantor;

(B) the acquired property, assets, business or Person is in a business permitted
under Section 7.07;

(C) (1) immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition, the Total Net Leverage Ratio for the Test Period immediately
preceding such purchase or other acquisition is less than or equal to 6.00 to
1.00 (calculated on a Pro Forma Basis) and, satisfaction of such test shall be
evidenced by a certificate from a Responsible Officer of the Borrower
demonstrating such satisfaction calculated in reasonable detail; and

(D) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lenders, no later than five (5) Business Days after the date on which any
such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (j) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

(k) Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(m) loans and advances to Holdings (or any direct or indirect parent thereof) in
lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to Holdings (or such direct or indirect
parent) in accordance with (i) Section 7.06(f), (ii) Section 7.06(g) or
(iii) Section 7.06(l);

(n) other Investments that in each case do not exceed the Available Amount at
the time they are made;

(o) Investments in joint ventures (regardless of the legal form but excluding
Unrestricted Subsidiaries); provided that, with respect to each Investment made
pursuant to this Section 7.02(o) (each, a “Permitted JV”):

(A) the Borrower or any other Loan Party shall own, directly or indirectly
(including, without limitation, through a Permitted JV), at least a majority of
the Equity Interests in such joint venture;

 

-97-



--------------------------------------------------------------------------------

(B) immediately after giving effect to such Investment, the Permitted
Non-Guarantor Investment Condition would be satisfied; and

(C) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lenders, no later than five (5) Business Days after the date on which any
such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (o) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

(p) advances of payroll payments to employees in the ordinary course of
business;

(q) Investments to the extent that payment for such Investments is made solely
with Equity Interests of the Borrower (or by any direct or indirect parent
thereof);

(r) Investments held by a Restricted Subsidiary acquired after the Original
Closing Date or of a Person merged into the Borrower or merged or consolidated
with a Restricted Subsidiary in accordance with Section 7.04 after the Original
Closing Date to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

(s) Guarantees by the Borrower or any of the Restricted Subsidiaries of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(t) Investments consisting of purchases and acquisitions of assets or services
in the ordinary course of business;

(u) Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client contracts and loans or advances made
to distributors in the ordinary course;

(v) (i) Investments in a Securitization Subsidiary or any Investment by a
Securitization Subsidiary in any other Person in connection with a Qualified
Securitization Financing; provided, however, that any such Investment in a
Securitization Subsidiary is in the form of a contribution of additional
Securitization Assets or as equity, and (ii) distributions or payments of
Securitization Fees and purchases of Securitization Assets pursuant to a
Securitization Repurchase Obligation in connection with a Qualified
Securitization Financing;

(w) Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment made pursuant to clauses (d)(v), (n) or
(o) of this Section 7.02;

(x) in the event the Borrower or a Restricted Subsidiary shall establish a
Subsidiary for the purpose of, and to be engaging solely in the business of,
insuring the healthcare businesses or facilities owned or operated by the
Borrower, any Restricted Subsidiary or any physician employed by or on the
medical staff of any such business or facility (the “Insurance Subsidiary”),
Investments in an aggregate amount that does not exceed the minimum amount of
capital required under the Laws of the jurisdiction in which the Insurance
Subsidiary is formed, plus the amount of any reasonable, general corporate and
overhead expense of such Insurance Subsidiary; provided that in the event that
less than 100% of the Equity Interests of such Insurance Subsidiary

 

-98-



--------------------------------------------------------------------------------

is pledged to the Administrative Agent, such Insurance Subsidiary shall be
wholly-owned by a special purpose Wholly Owned Domestic Subsidiary of the
Borrower organized solely to hold such Equity Interests;

(y) Investments in Health Choice required to be made under applicable Laws,
rules and regulations or pursuant to contractual obligations of the Borrower or
a Subsidiary with the Arizona Health Care Cost Containment System as in effect
on the Original Closing Date;

(z) other Investments by the Borrower or any Restricted Subsidiary in an
aggregate amount at any time outstanding not to exceed $50,000,000.

SECTION 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, provided that the Borrower or any Guarantor may incur Permitted
Additional Debt if (i) (x) immediately before and after such incurrence on a Pro
Forma Basis (including a pro forma application of the net proceeds therefrom),
no Default shall have occurred and be continuing and (y) the Total Net Leverage
Ratio (excluding for this purpose the cash proceeds of any Indebtedness incurred
on such date) as of the last day of the Test Period immediately preceding such
incurrence would be less than or equal to 6.00 to 1.00 or (ii) such Indebtedness
is a Permitted Refinancing of Indebtedness previously incurred under clause (i)
of this proviso. The limitations set forth in the immediately preceding sentence
shall not apply to any of the following items:

(a) (i) Indebtedness of the Borrower and the Restricted Subsidiaries under the
Loan Documents and (ii) Indebtedness incurred under the Term Loan Credit
Agreement in an aggregate principal amount not to exceed (x) $1,025,000,000 plus
(y) an additional amount such that the Senior Secured Net Leverage Ratio
(excluding the net cash proceeds of any such Indebtedness) as of the last day of
the most recently ended Test Period shall be less than or equal to 3.75 to 1.0
on a pro forma basis, in the case of each of (x) and (y), and any Permitted
Refinancing thereof;

(b) (i) Indebtedness existing on the Original Closing Date; provided that any
Indebtedness that is in excess of (x) $5,000,000 individually or (y) $20,000,000
in the aggregate (when taken together with all other Indebtedness outstanding in
reliance on this clause (b) that is not set forth on Schedule 7.03(b) to the
Term Loan Credit Agreement as in effect on the Original Closing Date) shall only
be permitted under this clause (b) to the extent such Indebtedness is set forth
on such Schedule 7.03(b), and any Permitted Refinancing thereof,
(ii) intercompany Indebtedness outstanding on the Original Closing Date and
(iii) reimbursement obligations in respect of letters of credit issued and
outstanding on the Closing Date by Bank of America, N.A. or one or more of its
affiliates in an aggregate amount not to exceed $77,558,619;

(c) Guarantees by the Borrower and the Restricted Subsidiaries in respect of
Indebtedness of the Borrower or any of the Restricted Subsidiaries otherwise
permitted hereunder (except that a Restricted Subsidiary that is not a Loan
Party may not, by virtue of this Section 7.03(c), Guarantee Indebtedness that
such Restricted Subsidiary could not otherwise incur under this Section 7.03);
provided that (A) no Guarantee by any Restricted Subsidiary of the Senior Notes
or any Permitted Additional Debt incurred pursuant to the proviso of the first
sentence of this Section 7.03 or pursuant to Section 7.03(x) below shall be
permitted unless such Restricted Subsidiary shall have also provided a Guarantee
of the Obligations pursuant to the Guaranty and (B) if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Indebtedness;

 

-99-



--------------------------------------------------------------------------------

(d) Indebtedness of the Borrower or any of the Restricted Subsidiaries owing to
Holdings, the Borrower or any other Restricted Subsidiary, and Guarantees, in
each case to the extent constituting an Investment permitted by Section 7.02;

(e) (i) Attributable Indebtedness and other Indebtedness financing the
acquisition, construction, repair, replacement or improvement of fixed or
capital assets; provided that such Indebtedness is incurred not later than two
hundred and seventy (270) days after completion of the applicable acquisition,
construction, repair, replacement or improvement, (ii) Attributable Indebtedness
arising out of sale-leaseback transactions permitted by Section 7.05(f),
(iii) Indebtedness arising under Capitalized Leases other than those in effect
on the Original Closing Date or entered into pursuant to sub-clauses (i) and
(ii) of this clause (e); provided that the aggregate principal amount of
Indebtedness at any time outstanding pursuant to this sub-clause (iii) shall not
exceed the greater of $40,000,000 and 1.5% of Total Assets, in each case
determined as of the date of incurrence and (iv) any Permitted Refinancing of
any Indebtedness set forth in the immediately preceding clauses (i), (ii) and
(iii);

(f) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks and not for
speculative purposes and Guarantees thereof;

(g) Indebtedness of the Borrower or any Restricted Subsidiary (i) assumed in
connection with any Permitted Acquisition or (ii) incurred to finance a
Permitted Acquisition, in each case, that is secured only by the assets or
business acquired in the applicable Permitted Acquisition (including any
acquired Equity Interests) (and any Permitted Refinancing of the foregoing) and
so long as the aggregate principal amount of such Indebtedness and all
Indebtedness resulting from any Permitted Refinancing thereof at any time
outstanding pursuant to this paragraph (g) does not exceed the greater of
$50,000,000 and 2.0% of Total Assets, in each case determined as of the date of
incurrence;

(h) (i) Indebtedness of the Borrower or any Restricted Subsidiary (A) assumed in
connection with any Permitted Acquisition; provided that such Indebtedness is
not incurred in contemplation of such Permitted Acquisition, or (B) incurred to
finance a Permitted Acquisition and (ii) any Permitted Refinancing of the
foregoing; provided, in each case that such Indebtedness and all Indebtedness
resulting from any Permitted Refinancing thereof (x) is unsecured and (y) both
immediately prior and after giving effect thereto, (1) no Default shall exist or
result therefrom and (2) the Total Net Leverage Ratio (calculated on a Pro Forma
Basis, including giving Pro Forma Effect to the assumption or incurrence of such
Indebtedness) shall not be greater than 6.00 to 1.00; provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Borrower has determined in good faith that such terms and conditions satisfy
the foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees); provided further that notwithstanding anything contained in
the Loan Documents to the contrary, (a) the only obligors with respect to any
Indebtedness incurred pursuant to clause (A) of this paragraph or any Permitted
Refinancing of Indebtedness in respect thereof shall be those Persons who were
obligors with respect to such Indebtedness immediately prior to such Permitted
Acquisition and (b) Restricted Subsidiaries that are Non-Loan Parties may not
incur Indebtedness pursuant to this clause (h) in an aggregate principal amount
at any time outstanding in excess of the greater of $50,000,000 and 2.0% of
Total Assets, in each case determined as of the date of incurrence;

 

-100-



--------------------------------------------------------------------------------

(i) Indebtedness representing deferred compensation to employees of the Borrower
and its Subsidiaries incurred in the ordinary course of business;

(j) Indebtedness to current or former officers, directors, managers, consultants
and employees, their respective estates, spouses or former spouses to finance
the purchase or redemption of Equity Interests of the Borrower (or any direct or
indirect parent thereof) permitted by Section 7.06;

(k) Indebtedness incurred by the Borrower or any of the Restricted Subsidiaries
in a Permitted Acquisition, any other Investment expressly permitted hereunder
or any Disposition, in each case to the extent constituting indemnification
obligations or obligations in respect of purchase price (including earn-outs) or
other similar adjustments;

(l) Indebtedness consisting of obligations of the Borrower and the Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with any Permitted Acquisitions or any other
Investment expressly permitted hereunder;

(m) Cash Management Obligations (as defined in this Agreement or in the Term
Loan Credit Agreement or any Permitted Refinancing thereof) and other
Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections, employee credit card programs and other
cash management and similar arrangements in the ordinary course of business and
any Guarantees thereof;

(n) so long as (i) a Qualifying IPO has been consummated on or prior to the date
of incurrence of such Indebtedness under this clause (n) and (ii) immediately
after giving effect to such incurrence of Indebtedness under this clause (n),
the Total Gross Leverage Ratio as of the last day of the most recently ended
Test Period is less than or equal to 5.50 to 1.00 (calculated on a Pro Forma
Basis), Indebtedness in an aggregate principal amount not to exceed the greater
of $125,000,000 and 5.0% of Total Assets at any time outstanding, in each case
determined as of the date of incurrence;

(o) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(p) Indebtedness incurred by the Borrower or any of the Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances,
warehouse receipts or similar instruments issued or created in the ordinary
course of business or consistent with past practice, including in respect of
Health Choice medical claims liability, workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;

(q) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of the Restricted Subsidiaries, and obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

 

-101-



--------------------------------------------------------------------------------

(r) Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is not recourse (except for Standard
Securitization Undertakings) to the Borrower or any of the Restricted
Subsidiaries;

(s) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(t) Indebtedness in respect of the Senior Notes (including any guarantees
thereof), the exchange notes and the related exchange guarantees to be issued in
exchange for the Senior Notes pursuant to the registration rights agreement
entered into in connection with the issuance of the Senior Notes and any
Permitted Refinancing thereof;

(u) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (t) above and (v) through (x) below;

(v) Guarantees incurred in the ordinary course of business in respect of
obligations to suppliers, customers, franchisees, lessors and licensees;

(w) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services; and

(x) Indebtedness in respect of (i) Permitted Additional Debt to the extent the
net cash proceeds therefrom are, except as set forth in Section 7.12(a),
immediately after the receipt thereof, offered to prepay term loans outstanding
under the Term Loan Credit Agreement in accordance with the terms thereof and
(ii) any Permitted Refinancing of the foregoing.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (b) through (x) (other than clause (t)) above,
the Borrower shall, in its sole discretion, classify and reclassify or later
divide, classify or reclassify such item of Indebtedness (or any portion
thereof) and will only be required to include the amount and type of such
Indebtedness in one or more of the above clauses; provided that (i) all
Indebtedness outstanding under the Loan Documents will be deemed to have been
incurred on such date in reliance only on the exception in clause (a)(i) of
Section 7.03, (ii) all Indebtedness outstanding under the Term Loan Credit
Agreement will be deemed to have been incurred on such date in reliance only on
the exception in clause (a)(ii) of Section 7.03 and (iii) all Indebtedness
outstanding under the Senior Notes will be deemed to have been incurred on such
date in reliance only on the exception of clause (t) of Section 7.03.

In addition, and notwithstanding any provision to the contrary set forth in this
Section 7.03 or otherwise in this Agreement, the aggregate outstanding principal
amount of all Indebtedness (other than Indebtedness owed to the Borrower or any
other Restricted Subsidiary) incurred by all Restricted Subsidiaries of the
Borrower that are not Guarantors (including, without limitation, all Permitted
JVs) shall not exceed $100,000,000 at any time outstanding.

 

-102-



--------------------------------------------------------------------------------

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03.

SECTION 7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) the Borrower may merge or consolidate with any Restricted Subsidiary
(including a merger, the purpose of which is to reorganize the Borrower into a
new jurisdiction); provided that (x) the Borrower shall be the continuing or
surviving Person and (y) such merger or consolidation does not result in the
Borrower ceasing to be incorporated under the Laws of the United States, any
state thereof or the District of Columbia;

(b) (i) any Restricted Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Restricted Subsidiary of the Borrower that is
not a Loan Party and (ii) any Restricted Subsidiary may liquidate or dissolve or
change its legal form if the Borrower determines in good faith that such action
is in the best interests of the Borrower and its Subsidiaries and if not
materially disadvantageous to the Lenders;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Loan Party, then (i) the transferee must be a Loan Party or (ii) to the extent
constituting an Investment or giving rise to the incurrence of Indebtedness,
such Investment must be a permitted Investment in or such Indebtedness must be
Indebtedness of a Restricted Subsidiary in accordance with Sections 7.02 and
7.03, respectively;

(d) so long as no Default exists or would result therefrom, the Borrower may
merge with any other Person (so long as, to the extent constituting an
Investment, such Investment shall be a permitted Investment in accordance with
Section 7.02); provided that (i) the Borrower shall be the continuing or
surviving corporation or (ii) if the Person formed by or surviving any such
merger or consolidation is not the Borrower (any such Person, the “Successor
Borrower”), (A) the Successor Borrower shall be an entity organized or existing
under the laws of the United States, any state thereof, the District of Columbia
or any territory thereof, (B) the Successor Borrower shall expressly assume all
the obligations of the Borrower under this Agreement and the other Loan
Documents to which the Borrower is a party pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (C) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Guaranty confirmed that its Guarantee shall apply to
the Successor Borrower’s obligations under this Agreement, (D) each Loan Party,
unless it is the other party to such merger or consolidation, shall have by a
supplement to the Security Agreement confirmed that its obligations thereunder
shall apply to the Successor Borrower’s obligations under this Agreement, (E)
each mortgagor of a Mortgaged Property, unless it is the other party to such
merger or consolidation, shall have by an amendment to or restatement of the
applicable Mortgage (or other instrument reasonably satisfactory to the
Administrative Agent) confirmed that its obligations thereunder shall apply to
the Successor Borrower’s obligations under this Agreement, and (F) the Borrower
shall have delivered to the Administrative Agent an officer’s certificate and an
opinion of counsel, each stating that such merger or consolidation and such
supplement to this Agreement or any Collateral Document comply with this
Agreement; provided, further, that if the foregoing are satisfied, the Successor
Borrower will succeed to, and be substituted for, the Borrower under this
Agreement;

 

-103-



--------------------------------------------------------------------------------

(e) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge or consolidate with any other Person (i) in order to effect
an Investment permitted pursuant to Section 7.02 or (ii) for any other purpose;
provided that (A) the continuing or surviving Person shall be the Borrower or a
Restricted Subsidiary, which together with each of its Restricted Subsidiaries,
shall have complied with the applicable requirements of Section 6.11; and (B) in
the case of subclause (ii) only, if (1) the merger or consolidation involves a
Guarantor and such Guarantor is not the surviving Person, the surviving
Restricted Subsidiary shall expressly assume all the obligations of such
Guarantor under this Agreement and the other Loan Documents to which the
Guarantor is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent and (2) the Total Net
Leverage Ratio for the Test Period immediately preceding such merger or
consolidation is less than or equal to 6.00 to 1.00 (calculated on a Pro Forma
Basis); and

(f) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.

SECTION 7.05. Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of obsolete, worn out, used or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Borrower and the Restricted Subsidiaries;

(b) Dispositions of inventory and goods held for sale in the ordinary course of
business and Dispositions of immaterial assets (including a failure to pursue or
allowing any registrations or any applications for registration of any IP Rights
to lapse or go abandoned in the ordinary course of business if, in the
Borrower’s reasonable opinion, such failure to pursue, lapse or abandonment is
desirable in the conduct of business of the Borrower or such Restricted
Subsidiary);

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii)
the proceeds of such Disposition are applied to the purchase price of such
replacement property (which replacement property is actually promptly
purchased);

(d) Dispositions of property to Holdings, the Borrower or a Restricted
Subsidiary; provided that if the transferor of such property is a Loan Party
(i) the transferee thereof must be a Loan Party or (ii) to the extent such
transaction constitutes an Investment, such transaction is permitted under
Section 7.02;

(e) Dispositions permitted by Sections 7.02, 7.04 and 7.06 and Liens permitted
by Section 7.01;

(f) Dispositions of property pursuant to sale-leaseback transactions; provided
that the fair market value of all property so Disposed of after the Original
Closing Date (taken together with the aggregate book value of all property
Disposed of pursuant to Section 7.05(j) and Section 7.05(r)(ii)(B)) shall not
exceed the greater of $625,000,000 and 25.0% of Total Assets, in each case
determined as of the date of Disposition;

 

-104-



--------------------------------------------------------------------------------

(g) Dispositions of Cash Equivalents and Investment Grade Securities;

(h) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license) with respect to real or personal
property, in each case in the ordinary course of business and which do not
materially interfere with the business of the Borrower and the Restricted
Subsidiaries, taken as a whole, including leases of unimproved real property
encumbered by a Mortgage, on which real property the lessee may make
improvements;

(i) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(j) Dispositions of property not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Default exists), no Default shall exist or would result from such
Disposition; (ii) the aggregate book value of all property Disposed of after the
Original Closing Date in reliance on this clause (j) (taken together with the
aggregate fair market value of all property Disposed of pursuant to
Section 7.05(f) and Section 7.05(r)(ii)(B)) shall not exceed the greater of
$625,000,000 and 25.0% of Total Assets, in each case determined as of the date
of Disposition, without the consent of the Required Lenders; (iii) with respect
to any Disposition pursuant to this clause (j) for a purchase price in excess of
$20,000,000, the Borrower or any of the Restricted Subsidiaries shall receive
not less than 75% of such consideration in the form of cash or Cash Equivalents
(in each case, free and clear of all Liens at the time received, other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by
Section 7.01(a), Section 7.01(l) and clauses (i) and (ii) of Section 7.01(r));
provided, however, that for the purposes of this clause (iii), (A) any
liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s most
recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that are assumed
by the transferee with respect to the applicable Disposition and for which the
Borrower and all of the Restricted Subsidiaries shall have been validly released
by all applicable creditors in writing, (B) any consideration received by the
Borrower or such Restricted Subsidiary from such transferee that is converted by
the Borrower or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of the applicable Disposition
and (C) any Designated Non-Cash Consideration received in respect of such
Disposition having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (C) that is
at that time outstanding, not in excess of the greater of $40,000,000 and 1.5%
of Total Assets at the time of the receipt of such Designated Non-Cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash;

(k) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to, customary buy/sell arrangements between the joint venture
parties set forth in the joint venture arrangements and similar binding
arrangements;

(l) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(m) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

 

-105-



--------------------------------------------------------------------------------

(n) to the extent allowable under Section 1031 of the Code (or comparable or
successor provision), any exchange of like property (excluding any boot thereon
permitted by such provision) for use in any business conducted by the Borrower
or any of its Restricted Subsidiaries that is not in contravention of
Section 7.07; provided that (i) each such Disposition shall be for an amount at
least equal to the fair market value thereof and (ii) any net cash proceeds
received in connection therewith are applied to repay term loans outstanding
under the Term Loan Credit Agreement to the extent required under the terms
thereof;

(o) the unwinding of any Swap Contract;

(p) any Disposition of Securitization Assets to a Securitization Subsidiary;
provided that after giving effect to any such Disposition, the aggregate face
amount of all accounts receivable that have been transferred to all
Securitization Subsidiaries and that are not yet due and payable in accordance
with their terms does not exceed $100,000,000;

(q) Hospital Swaps by the Borrower or any of its Restricted Subsidiaries with
any Person that is not the Borrower or any of its Restricted Subsidiaries (any
such Hospital Swap being herein referred to as a “Permitted Hospital Swap”),
provided that:

(A) if the Borrower or such Restricted Subsidiary gives one or more Hospitals in
such Hospital Swap, such Person shall receive one or more Hospitals (in addition
to any permitted cash consideration as provided below) in return;

(B) such Hospital Swap shall not involve an exchange of property (by the
Borrower or such Restricted Subsidiary) that is not in the HMO Business for
property (of a third party) solely in the HMO Business or an exchange for
property (of a third party) that is not permitted by Section 7.07;

(C) if the Borrower or such Restricted Subsidiary receives any cash
consideration in connection with such Hospital Swap, such cash consideration
shall not exceed 20% of the sum of the amount of such cash consideration and the
fair market value of the Equity Interests or property received by such Person in
such Hospital Swap, unless the portion of such cash consideration which exceeds
such 20% threshold is treated as proceeds of a Disposition;

(D) if the Borrower or such Restricted Subsidiary gives any cash consideration
in connection with such Hospital Swap, such cash consideration shall not exceed
20% of the sum of the amount of such cash consideration and the fair market
value of Equity Interests or property given by the Borrower or such Restricted
Subsidiary in such Hospital Swap, unless such transaction would also satisfy the
requirements of a Permitted Acquisition;

(E) subject to the proviso at the end of this clause (q) and to the extent
required by the Collateral and Guarantee Requirement and the Collateral
Documents, the property, assets and businesses acquired in such purchase or
other acquisition shall constitute Collateral and any such newly created or
acquired Wholly Owned Material Subsidiary (and, to the extent required under the
Collateral and Guarantee Requirement, the Wholly Owned Material Subsidiaries of
such created or acquired Subsidiary) shall be Guarantors and shall have complied
with the requirements of Section 6.11, within the times specified therein (for
the avoidance of doubt, this clause (E) shall not override any provisions of the
Collateral and Guarantee Requirement);

 

-106-



--------------------------------------------------------------------------------

(F) subject to the proviso at the end of this clause (q), with respect to any
Hospital Swap involving an exchange of property (by the Borrower or such
Restricted Subsidiary) that is not in the HMO Business for property (of a third
party) that is an “integrated system” including operations involved in the HMO
Business, any Wholly Owned Subsidiary that is formed to effect, or is acquired
pursuant to, any such exchange shall be a Guarantor and shall have complied with
the requirements of Section 6.11; and

(G) the Borrower and the Restricted Subsidiaries shall not be permitted to
exchange, in the aggregate for all such Hospital Swaps, more than five (5)
Hospitals;

provided, however, and notwithstanding any provision to the contrary in the
foregoing clause (E) or clause (F) above, the Borrower may elect to designate
any Restricted Subsidiary that is formed to effect, or is acquired pursuant to,
a Permitted Hospital Swap as an Unrestricted Subsidiary and, if it so designates
such Subsidiary, shall be deemed to have made an Investment in an amount equal
to the fair market value of the Equity Interests or property (plus any
applicable cash consideration paid and minus any applicable cash consideration
received) given by the Borrower or the applicable Restricted Subsidiary in such
Hospital Swap with respect to such Unrestricted Subsidiary pursuant to any of
(as available and at the election of the Borrower) Section 7.02(d)(v), (n) or
(z); and

(r) the Borrower and its Restricted Subsidiaries may sell (including by the
issuance of Equity Interests by the affected Subsidiary) Equity Interests in any
of the Subsidiaries of the Borrower to Hospital Investment Program Participants
in connection with the Hospital Investment Program so long as (i) such sale or
issuance is effected in accordance with the definition of Hospital Investment
Program and (ii)(A) the Net Cash Proceeds of such sale or issuance are applied
to fund Capital Expenditures of such Subsidiary or (B) to the extent not so
applied, the aggregate Net Cash Proceeds of all Equity Interests sold or issued
in reliance on this clause (r)(ii)(B) (taken together with the aggregate fair
market value of all property Disposed of after the Original Closing Date
pursuant to Section 7.05(f) and Section 7.05(j)) shall not exceed the greater of
$625,000,000 and 25.0% of Total Assets, in each case determined as of the date
of such sale or issuance;

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Section 7.05(e), Section 7.05(i) and Section 7.05(l) and
except for Dispositions from the Borrower or a Restricted Subsidiary to a Loan
Party), shall be for no less than the fair market value of such property at the
time of such Disposition. To the extent any Collateral is Disposed of as
expressly permitted by this Section 7.05 to any Person other than the Borrower
or a Restricted Subsidiary, such Collateral shall be sold free and clear of the
Liens created by the Loan Documents, and, if requested by the Administrative
Agent, upon the certification by the Borrower that such Disposition is permitted
by this Agreement, the Administrative Agent shall be authorized to take any
actions deemed appropriate in order to effect the foregoing.

SECTION 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower and
to the other Restricted Subsidiaries (and, in the case of a Restricted Payment
by a non-Wholly Owned Restricted Subsidiary, to the Borrower and any of the
other Restricted Subsidiaries and to each other owner of Equity Interests of
such Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);

 

-107-



--------------------------------------------------------------------------------

(b) (i) the Borrower may redeem in whole or in part any of its Equity Interests
for another class of Equity Interests or rights to acquire its Equity Interests
or with proceeds from substantially concurrent equity contributions or issuances
of new Equity Interests, provided that any terms and provisions material to the
interests of the Lenders, when taken as a whole, contained in such new Equity
Interests are at least as advantageous to the Lenders as those contained in the
Equity Interests redeemed thereby and (ii) the Borrower and each of its
Restricted Subsidiaries may declare and make dividend payments or other
distributions payable solely in the Equity Interests (other than Disqualified
Equity Interests not otherwise permitted by Section 7.03) of such Person;
provided that after giving effect to any action pursuant to clause (i) and (ii)
above, the same percentage of the outstanding and issued Equity Interests of the
Borrower or the respective Restricted Subsidiary are pledged pursuant to the
Collateral Documents as were so pledged immediately prior thereto;

(c) so long as no Event of Default or payment Default shall have occurred and be
continuing or would result therefrom, the Borrower and the Restricted
Subsidiaries may repurchase or redeem (i) Equity Interests of Subsidiaries sold
or issued in connection with the Hospital Investment Program and (ii)
Investments in joint ventures to the extent required by, or made pursuant to,
customary buy/sell arrangements between the joint venture parties set forth in
the joint venture arrangements and similar binding arrangements;

(d) to the extent constituting Restricted Payments, the Borrower and the
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02, 7.03, 7.04, 7.05 or 7.08;

(e) repurchases of Equity Interests in Holdings, the Borrower or any of the
Restricted Subsidiaries deemed to occur upon exercise of stock options or
warrants if such Equity Interests represent a portion of the exercise price of
such options or warrants;

(f) so long as (i) a Qualifying IPO has been consummated on or prior to the date
thereof, (ii) immediately after giving effect thereto, the Total Gross Leverage
Ratio for the most recently completed Test Period is less than or equal to 5.50
to 1.00 (calculated on a Pro Forma Basis), and (iii) no Event of Default has
occurred and is continuing at such time, the Borrower may pay (or make
Restricted Payments to allow any direct or indirect parent thereof to pay) for
the repurchase, retirement or other acquisition or retirement for value of
Equity Interests of the Borrower (or of any such direct or indirect parent of
the Borrower) by any future, present or former employee, director, consultant or
distributor (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing) of the
Borrower (or any direct or indirect parent of the Borrower) or any of its
Subsidiaries upon the death, disability, retirement or termination of employment
of any such Person or otherwise pursuant to any employee or director equity
plan, employee or director stock option plan or any other employee or director
benefit plan or any agreement (including any stock subscription or shareholder
agreement) with any employee, director, consultant or distributor of the
Borrower (or any direct or indirect parent of the Borrower) or any of its
Subsidiaries; provided that the aggregate price paid for all such repurchased,
redeemed, acquired or retired Equity Interests may not exceed $15,000,000 in any
fiscal year (it being understood, however, that unused amounts permitted to be
paid pursuant to this proviso are available to be carried over to subsequent
fiscal years);

(g) the Borrower may make Restricted Payments to Holdings or to any direct or
indirect parent of Holdings:

(i) the proceeds of which will be used to pay (or to make Restricted Payments to
allow any direct or indirect parent of Holdings to pay) the tax liability to
each foreign, federal, state or local jurisdiction in respect of consolidated,
combined, unitary or affiliated returns for such jurisdiction of Holdings (or
such direct or indirect parent) attributable to the Borrower or its Subsidiaries
determined as if the Borrower and its Subsidiaries filed separately;

 

-108-



--------------------------------------------------------------------------------

(ii) with respect to any taxable period during which any of the Borrower’s
Subsidiary is a member of a consolidated, unitary, combined or similar income
tax group in which Holdings (or any direct or indirect parent of Holdings, Inc.)
is the common parent, the proceeds of which will be used to pay the portion of
its consolidated, unitary, combined or similar U.S. federal, state and local and
non-U.S. income taxes attributable to the income of the Borrower’s Subsidiaries
in an amount not to exceed the income tax liabilities that would have been
payable by the Borrower’s Subsidiaries on a stand-alone basis, reduced by any
such income taxes paid or to be paid directly by the Borrower’s Subsidiaries;
provided that the amount of any such payments, dividends or distributions
attributable to any income of an Unrestricted Subsidiary shall be limited to the
cash distributions made by such Unrestricted Subsidiary to the Borrower or its
Restricted Subsidiaries for such purpose;

(iii) the proceeds of which shall be used to pay (or to make Restricted Payments
to allow any direct or indirect parent of Holdings to pay) operating costs and
expenses incurred in the ordinary course of business, and other corporate
overhead costs and expenses (including administrative, legal, accounting and
similar expenses incurred to third parties) that are reasonable and customary
and incurred in the ordinary course of business, attributable to the ownership
or operations of the Borrower and its Subsidiaries;

(iv) the proceeds of which shall be used to pay (or to make Restricted Payments
to allow any direct or indirect parent of Holdings to pay) franchise and excise
taxes and other fees, taxes and expenses required to maintain its (or any of its
direct or indirect parents’) corporate existence;

(v) to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) the Borrower shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contributed to the Borrower or a
Restricted Subsidiary or (2) the merger (to the extent permitted in
Section 7.04) of the Person formed or acquired into the Borrower or a Restricted
Subsidiary in order to consummate such Permitted Acquisition, in each case, in
accordance with the requirements of Section 6.11;

(vi) the proceeds of which shall be used to pay costs, fees and expenses (other
than to Affiliates) related to any equity or debt offering permitted by this
Agreement (whether or not successful); and

(vii) the proceeds of which shall be used to pay (or to make Restricted Payments
to allow any direct or indirect parent of Holdings to pay) customary salary,
bonus and other benefits payable to officers and employees of Holdings or any
direct or indirect parent company of Holdings to the extent such salaries,
bonuses and other benefits are attributable to the ownership or operation of the
Borrower and the Restricted Subsidiaries;

 

-109-



--------------------------------------------------------------------------------

(h) the Borrower or any of the Restricted Subsidiaries may (a) pay cash in lieu
of fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (b) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

(i) so long as no Event of Default under Section 8.01(a) or Section 8.01(f) has
occurred and is continuing at such time, the payment of any dividend or
distribution within 60 days after the date of declaration thereof, if at the
date of declaration (i) such payment would have complied with the provisions of
this Agreement and (ii) no Event of Default had occurred and was continuing;
provided that such payment shall be deemed to have been made on the date of
declaration thereof under the relevant provision of this Section 7.06;

(j) so long as (i) a Qualifying IPO has been consummated on or prior to the date
thereof and (ii) immediately after giving effect thereto, the Total Gross
Leverage Ratio for the most recently completed Test Period is less than or equal
to 5.50 to 1.00 (calculated on a Pro Forma Basis), the declaration and payment
of dividends on the Borrower’s common stock following the first public offering
of the Borrower’s common stock or the common stock of any of its direct or
indirect parents after the Closing Date, of up to 6% per annum of the net
proceeds received by or contributed to the Borrower in or from any such public
offering, other than public offerings with respect to the Borrower’s common
stock registered on Form S-4 or Form S-8;

(k) payments made or expected to be made by the Borrower or any of the
Restricted Subsidiaries in respect of withholding or similar Taxes payable by
any future, present or former employee, director, manager or consultant (or any
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees of any of the foregoing) and any repurchases of Equity Interests
in consideration of such payments including deemed repurchases in connection
with the exercise of stock options; and

(l) so long as (i) a Qualifying IPO has been consummated on or prior to the date
thereof and (ii) immediately after giving effect thereto, the Total Gross
Leverage Ratio for the most recently completed Test Period is less than or equal
to 5.50 to 1.00 (calculated on a Pro Forma Basis), in addition to the foregoing
Restricted Payments and so long as no Default shall have occurred and be
continuing or would result therefrom, the Borrower may make additional
Restricted Payments in an aggregate amount, together with the aggregate amount
of loans and advances to Holdings or any direct or indirect parent of Holdings
made pursuant to Section 7.02(m)(iii) in lieu of Restricted Payments permitted
by this clause (l), not to exceed the Available Amount at such time; provided
that any amount contributed to the Borrower the cash proceeds of which were the
basis for any incurrence of Indebtedness in reliance on the Senior Secured Net
Leverage Ratio or Total Net Leverage Ratio shall not be included in the
Available Amount pursuant to clause (iv) of the definition thereof for purposes
of this Section 7.06(l) until the first date such Indebtedness could have been
incurred without regard to the cash proceeds from such contribution.

SECTION 7.07. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by
Holdings, the Borrower and the Restricted Subsidiaries on the Closing Date or
any business reasonably related or ancillary thereto.

 

-110-



--------------------------------------------------------------------------------

SECTION 7.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than:

(a) transactions between or among the Borrower and any of the Restricted
Subsidiaries or any entity that becomes a Restricted Subsidiary as a result of
such transaction,

(b) transactions on terms substantially as favorable to the Borrower or such
Restricted Subsidiary as would be obtainable by the Borrower or such Restricted
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate,

(c) [reserved],

(d) the payment of management and monitoring fees to the Sponsors in an
aggregate amount in any fiscal year not to exceed the amount permitted to be
paid pursuant to the Sponsor Management Agreement as in effect on the Original
Closing Date and any Sponsor Termination Fees not to exceed the amount set forth
in the Sponsor Management Agreement as in effect on the Original Closing Date
and related indemnities and reasonable expenses,

(e) Investments permitted under Section 7.02,

(f) loans, advances and other transactions between or among the Borrower and one
or more of its Subsidiaries or any joint venture (regardless of the form of
legal entity) in which the Borrower or any Subsidiary has invested (and which
Subsidiary or joint venture would not be an Affiliate of the Borrower or a
Restricted Subsidiary but for such investment) to the extent permitted by this
Article VII,

(g) employment and severance arrangements between the Borrower and the
Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements,

(h) subject to the limitations described in Section 7.06(g)(ii), payments by the
Borrower (and any direct or indirect parent thereof) and the Restricted
Subsidiaries pursuant to tax sharing agreements among the Borrower (and any such
direct or indirect parent thereof) and the Restricted Subsidiaries on customary
terms to the extent attributable to the ownership or operation of the Borrower
and the Restricted Subsidiaries,

(i) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of the Borrower and the Restricted Subsidiaries or any direct or
indirect parent of the Borrower in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and the Restricted
Subsidiaries,

(j) any agreement, instrument or arrangement as in effect as of the Original
Closing Date; provided that any agreement, instrument or arrangement involving
aggregate consideration in excess of $5,000,000 individually or $15,000,000 in
the aggregate (when taken together with all other agreements, instruments or
arrangements in effect in reliance on this clause (j) that are not set forth on
Schedule 7.08 to the Term Loan Credit Agreement as in effect on the Original
Closing Date), shall only be permitted under this clause (j) to the extent such
agreement, instrument or arrangement is set forth on such Schedule 7.08, and any
amendment thereto (so long as

 

-111-



--------------------------------------------------------------------------------

any such amendment is not disadvantageous to the Lenders when taken as a whole
in any material respect as compared to the applicable agreement as in effect on
the Original Closing Date as reasonably determined in good faith by the
Borrower),

(k) Restricted Payments permitted under Section 7.06,

(l) customary payments by the Borrower and any of the Restricted Subsidiaries to
the Sponsors made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures),

(m) transactions in which the Borrower or any of the Restricted Subsidiaries, as
the case may be, delivers to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to the
Borrower or such Restricted Subsidiary from a financial point of view or meets
the requirements of clause (b) of this Section 7.08,

(n) transactions with customers, clients, suppliers, or purchasers or sellers of
goods or services, in each case in the ordinary course of business and otherwise
in compliance with the terms of this Agreement, that are fair to the Borrower
and the Restricted Subsidiaries, in the reasonable determination of the Board of
Directors or the senior management of the Borrower, or are on terms at least as
favorable as might reasonably have been obtained at such time from an
unaffiliated party,

(o) the issuance or transfer of Equity Interests (other than Disqualified Equity
Interests) of Holdings to any Permitted Holder or to any former, current or
future director, manager, officer, employee or consultant (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees of any of the foregoing) of the Borrower, any of its Subsidiaries
or any direct or indirect parent thereof,

(p) investments by the Sponsors in securities of the Borrower or any of the
Restricted Subsidiaries so long as (A) the investment is being offered generally
to other investors on the same or more favorable terms and (B) the investment
constitutes less than 5.0% of the proposed or outstanding issue amount of such
class of securities,

(q) payments to or from, and transactions with, any joint venture in the
ordinary course of business,

(r) any Disposition of Securitization Assets or related assets in connection
with any Qualified Securitization Financing, and

(s) payments of premiums to the Insurance Subsidiary and other transactions with
the Insurance Subsidiary reasonably related to its business.

SECTION 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary that is not a Loan
Party to make Restricted Payments to any Loan Party or (b) any Loan Party to
create, incur, assume or suffer to exist Liens on property of such Person for
the benefit of the Lenders with respect to the Facilities and the Obligations or
under the Loan Documents; provided that the foregoing clauses (a) and (b) shall
not apply to Contractual Obligations that:

(i) (x) exist on the Original Closing Date and (to the extent not otherwise
permitted by this Section 7.09) are listed on Schedule 7.09 to the Term Loan
Credit Agreement as in effect on the Original Closing Date and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation with
respect to matters subject to this Section 7.09,

 

-112-



--------------------------------------------------------------------------------

(ii) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary; provided further that this clause (ii) shall not apply to
Contractual Obligations that are binding on a Person that becomes a Restricted
Subsidiary pursuant to Section 6.14,

(iii) represent Indebtedness of a Restricted Subsidiary that is not a Loan Party
that is permitted by Section 7.03,

(iv) arise in connection with any Lien permitted by Section 7.01(s) or any
Disposition permitted by Section 7.05,

(v) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business,

(vi) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness
(and excluding in any event any Indebtedness constituting any Junior Financing)
and the proceeds and products thereof,

(vii) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto,

(viii) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 7.03(e), 7.03(g), 7.03(n), 7.03(r),
7.03(t) or 7.03(u) to the extent that such restrictions apply only to the
property or assets securing such Indebtedness or, in the case of Indebtedness
incurred pursuant to Section 7.03(g) only, to the Restricted Subsidiaries
incurring or guaranteeing such Indebtedness,

(ix) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of any Restricted Subsidiary,

(x) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business,

(xi) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business,

(xii) are contained in the Senior Notes Indenture, or

(xiii) are permitted under Section 7.01 in connection with cash or other
deposits.

 

-113-



--------------------------------------------------------------------------------

SECTION 7.10. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, in a manner inconsistent with the uses set forth herein.

SECTION 7.11. Accounting Changes. Make any change in fiscal year except upon
written notice to the Administrative Agent, in which case, the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year.

SECTION 7.12. Prepayments, Etc. of Indebtedness.

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal, interest and mandatory prepayments shall be
permitted) the Senior Notes, any Permitted Additional Debt incurred pursuant to
the proviso of the first sentence in Section 7.03 or pursuant to Section 7.03(x)
(other than Permitted Additional Debt that is secured on a pari passu basis
pursuant to the First Lien Intercreditor Agreement or any Indebtedness
constituting a Permitted Refinancing thereof), any Permitted Refinancing of any
of the foregoing or any Indebtedness (other than Indebtedness that is owed to
the Borrower or any of its Restricted Subsidiaries) that is expressly
subordinated in right to the Obligations (collectively, “Junior Financing”) or
make any payment in violation of any subordination terms of any Junior Financing
Documentation, except (i) the refinancing thereof with the Net Cash Proceeds of
any Permitted Refinancing or the prepayment thereof with Declined Retained
Proceeds (as defined in the Term Loan Credit Agreement), (ii) the conversion of
any Junior Financing to Equity Interests (other than Disqualified Equity
Interests) of the Borrower or any of its direct or indirect parents, (iii) so
long as no Event of Default shall have occurred and be continuing or would
result therefrom, prepayments, redemptions, purchases, defeasances and other
payments in respect of Junior Financing prior to scheduled maturity in an
aggregate amount not to exceed the Available Amount at such time and (iv) any
prepayment, redemption, purchase or defeasance if the Senior Secured Net
Leverage Ratio (after giving effect to such prepayment, redemption, purchase or
defeasance on a Pro Forma Basis) is not greater than 1.75 to 1.00.

(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of any Junior Financing Documentation.

SECTION 7.13. Equity Interests of Certain Restricted Subsidiaries. Permit any
Domestic Subsidiary that is a Wholly Owned Restricted Subsidiary to become a
non-Wholly Owned Subsidiary, except (i) to the extent such Restricted Subsidiary
continues to be a Guarantor hereunder, (ii) in connection with a Disposition of
all or substantially all of the assets or all of the Equity Interests of such
Restricted Subsidiary permitted by Section 7.05, (iii) as a result of the
designation of such Restricted Subsidiary as an Unrestricted Subsidiary pursuant
to Section 6.14, (iv) as a result of an Investment in any Person permitted under
Section 7.02 or (v) dispositions of Equity Interests in such Restricted
Subsidiary permitted by Section 7.05.

SECTION 7.14. Holdings. In the case of Holdings, conduct, transact or otherwise
engage in any business or operations other than those incidental to (i) its
ownership of the Equity Interests of the Borrower, (ii) the maintenance of its
legal existence (including the ability to incur fees, costs and expenses
relating to such maintenance), (iii) the performance of its obligations with
respect to the Loan Documents, the Senior Notes or any Permitted Additional
Debt, (iv) any public offering of its common stock or any other issuance of its
Equity Interests or any transaction permitted under Section 7.04, (v) financing
activities, including the issuance of securities, incurrence of debt, payment of
dividends,

 

-114-



--------------------------------------------------------------------------------

making contributions to the capital of its Subsidiaries and guaranteeing the
obligations of its Subsidiaries, (vi) participating in tax, accounting and other
administrative matters as a member of the consolidated group of Holdings and the
Borrower, (vii) holding any cash or property received in connection with
Restricted Payments made by the Borrower in accordance with Section 7.06 pending
application thereof by Holdings, (viii) providing indemnification to officers
and directors and (ix) conducting, transacting or otherwise engaging in any
business or operations of the type it conducts, transacts or engages in on the
Original Closing Date.

SECTION 7.15. Financial Covenant.

(i) Commencing with the Test Period ending September 30, 2015 and for each
succeeding Test Period ending after such date but prior to the Springing
Financial Covenant Date, the Borrower shall not permit the Senior Secured Gross
Leverage Ratio as of the last day of any Test Period to be greater than the
ratio set forth below opposite the last fiscal quarter of such Test Period (such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent pursuant to Section 6.01(a) and
(b) for such Test Period):

 

Quarter Ended

  

Senior Secured Gross Leverage Ratio

Closing Date to June 30, 2016

   5.25 to 1.00

September 30, 2016 to June 30, 2017

   5.25 to 1.00

September 30, 2017 to June 30, 2018

   4.50 to 1.00

September 30, 2018 to June 30, 2019

   4.25 to 1.00

September 30, 2019 to June 30, 2020

   4.00 to 1.00

September 30, 2020 and thereafter

   3.75 to 1.00

(ii) With respect to any Test Period ending on or after September 30, 2015, if
the Springing Financial Covenant Date has occurred, and if, on the last day of
any such Test Period there are any outstanding Revolving Credit Loans, Swing
Line Loans or Letters of Credit (excluding undrawn Letters of Credit with a face
amount not to exceed $10,000,000 or to the extent Cash Collateralized), the
Borrower shall not permit the Senior Secured Gross Leverage Ratio as of the last
day of such Test Period to be greater than 4.00 to 1.00 (such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent pursuant to Section 6.01(a) and (b) for such Test
Period).

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01. Events of Default. Each of the events referred to in clauses (a)
through (k) of this Section 8.01 shall constitute an “Event of Default”:

(a) Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

 

-115-



--------------------------------------------------------------------------------

(b) Specific Covenants. The Borrower or, in the case of Section 7.14, Holdings,
fails to perform or observe any term, covenant or agreement contained in any of
Sections 6.03(a) or 6.05(a) (solely with respect to the Borrower) or Article
VII; provided, that the failure to comply with the Financial Covenant is subject
to cure pursuant to Section 8.04; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by the Borrower of written notice
thereof from the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by any Loan Party herein, in any other
Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be untrue in any material respect when made or
deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period, if any, whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise, in respect of
any Indebtedness (other than Indebtedness hereunder) having an aggregate
outstanding principal amount (individually or in the aggregate with all other
Indebtedness as to which such a failure shall exist) of not less than the
Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness, or any other event occurs (other
than, with respect to Indebtedness consisting of Swap Contracts, termination
events or equivalent events pursuant to the terms of such Swap Contracts), the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice, if
required, such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; provided that such failure is unremedied and is not waived by the
holders of such Indebtedness; provided further that this clause (e)(B) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness, if such sale
or transfer is permitted hereunder and under the documents providing for such
Indebtedness; or

(f) Insolvency Proceedings, Etc. Holdings, the Borrower or any Specified
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 

-116-



--------------------------------------------------------------------------------

(g) Judgments. There is entered against any Loan Party or any Specified
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied or failed to acknowledge coverage thereof) and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of sixty (60) consecutive days; or

(h) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of Holdings, the Borrower or their respective ERISA Affiliates
under Title IV of ERISA in an aggregate amount that would reasonably be expected
to result in a Material Adverse Effect or (ii) Holdings, the Borrower or their
respective ERISA Affiliates fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its Withdrawal
Liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount that would reasonably be expected to result in a Material Adverse Effect;
or

(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document; or

(j) Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in any Junior Financing Documentation
governing Junior Financing with an aggregate principal amount of not less than
the Threshold Amount or (ii) the subordination provisions set forth in any
Junior Financing Documentation governing Junior Financing with an aggregate
principal amount of not less than the Threshold Amount shall, in whole or in
part, cease to be effective or cease to be legally valid, binding and
enforceable against the holders of any such Junior Financing, if applicable; or

(k) Change of Control. There occurs any Change of Control.

SECTION 8.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of the Required
Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

 

-117-



--------------------------------------------------------------------------------

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case, without further
act of the Administrative Agent or any Lender.

SECTION 8.03. Application of Funds. Subject to the First Lien Intercreditor
Agreement, after the exercise of remedies provided for in Section 8.02 (or after
the Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02) and irrespective of any other provision of
any Loan Document to the contrary, any amounts received on account of the
Obligations or in consideration of any waiver of any rights to receive any
payment of the Obligations (whether received as a consequence of the exercise of
such remedies or as a distribution out of any proceeding in respect of or
commenced under any insolvency or liquidation proceeding including payments in
respect of “adequate protection” for the use of Collateral during such
proceeding or under any plan of reorganization or on account of any liquidation
of any Loan Party) shall be turned over to the Administrative Agent (to the
extent not received directly by the Administrative Agent) and applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such until
paid in full;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Revolving Credit Lenders, Swing Line Lender and L/C Issuers (in their capacities
as such) (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them until paid in full;

Third, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Revolving Credit Loans and L/C Borrowings, ratably among
the Revolving Credit Lenders in proportion to the respective amounts described
in this clause Fourth payable to them until paid in full;

 

-118-



--------------------------------------------------------------------------------

Fifth, to payment of that portion of the Obligations constituting (i) unpaid
principal of the Revolving Credit Loans and L/C Borrowings and (ii) amounts
owing in respect of Cash Management Obligations, ratably among the Revolving
Credit Lenders and Cash Management Banks in proportion to the respective amounts
described in this clause Fifth held by them until such amounts are paid in full;

Sixth, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to any
other Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Sixth payable to them until such amounts are paid in
full;

Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Swap Termination Value under Secured Hedge Agreements, ratably
among the Secured Parties in proportion to the respective amounts described in
this clause Seventh held by them;

Eighth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date until paid in full; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Third above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.

Notwithstanding the foregoing, amounts received from any Guarantor that is not
an “Eligible Contract Participant” (as defined in the Commodity Exchange Act)
shall not be applied to its Obligations that are Excluded Swap Obligations and
shall instead be applied to other Obligations.

SECTION 8.04. Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 8.01 or
Section 8.02, but subject to Sections 8.04(b) and (c), for the purpose of
determining whether an Event of Default under the Financial Covenant has
occurred, the Borrower may on one or more occasions designate any portion of the
Net Cash Proceeds from any Permitted Equity Issuance or of any contribution to
the common equity capital of the Borrower (or from any other contribution to
capital or sale or issuance of any other Equity Interests on terms reasonably
satisfactory to the Administrative Agent) (the “Cure Amount”) as an increase to
Consolidated EBITDA of the Borrower for the applicable fiscal quarter; provided
that

(i) such amounts to be designated are actually received by the Borrower (i) on
and after the first Business Day of the applicable fiscal quarter and (ii) on
and prior to the tenth (10th) Business Day after the date on which financial
statements are required to be delivered with respect to such applicable fiscal
quarter (the “Cure Expiration Date”),

 

-119-



--------------------------------------------------------------------------------

(ii) such amounts to be designated do not exceed the maximum aggregate amount
necessary to cure any Event of Default under the Financial Covenant as of such
date; and

(iii) the Borrower will have provided notice to the Administrative Agent on the
date such amounts are designated as a “Cure Amount” (it being understood that to
the extent such notice is provided in advance of delivery of a Compliance
Certificate for the applicable period, the amount of such Net Cash Proceeds that
is designated as the Cure Amount may be lower than specified in such notice to
the extent that the amount necessary to cure any Event of Default under the
Financial Covenant is less than the full amount of such originally designated
amount).

The Cure Amount used to calculate Consolidated EBITDA for one fiscal quarter
will be used and included when calculating Consolidated EBITDA for each Test
Period that includes such fiscal quarter. The parties hereby acknowledge that
this Section 8.04(a) may not be relied on for purposes of calculating any
financial ratios other than as applicable to the Financial Covenant (and may not
be included for purposes of determining any other term hereunder and the
availability or amount permitted pursuant to any covenant under Article VII) and
may not result in any adjustment to any amounts (including the amount of
Indebtedness) or increase in cash with respect to the fiscal quarter with
respect to which such Cure Amount was made other than the amount of the
Consolidated EBITDA referred to in the immediately preceding sentence, except to
the extent such proceeds are actually applied to prepay Indebtedness under the
Facility or the Term Loan Credit Agreement. Notwithstanding anything to the
contrary contained in Section 8.01 or Section 8.02, (A) upon designation of the
Cure Amount by the Borrower in an amount necessary to cure any Event of Default
under the Financial Covenant, the Financial Covenant will be deemed satisfied
and complied with as of the end of the relevant fiscal quarter with the same
effect as though there had been no failure to comply with the Financial Covenant
and any Event of Default under the Financial Covenant (and any other Default as
a result thereof) will be deemed not to have occurred for purposes of the Loan
Documents, and (B) from and after the date that the Borrower delivers a written
notice to the Administrative Agent that it intends to exercise its cure right
under this Section 8.04 (a “Notice of Intent to Cure”) neither the
Administrative Agent nor any Lender may exercise any rights or remedies under
Section 8.02 (or under any other Loan Document) on the basis of any actual or
purported Event of Default under the Financial Covenant (and any other Default
as a result thereof) until and unless the Cure Expiration Date has occurred
without the Cure Amount having been designated.

(b) In each period of four consecutive fiscal quarters, there shall be no more
than two (2) fiscal quarters in which the cure right set forth in
Section 8.04(a) is exercised.

(c) There shall be no more than five (5) fiscal quarters in which the cure
rights set forth in Section 8.04(a) are exercised during the term of the
Facility.

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01. Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. The provisions of this Article IX (other than
Section 9.09) are solely for the benefit of the Agent-Related Persons and the
Lenders, and the Borrower shall not have rights as third party beneficiary

 

-120-



--------------------------------------------------------------------------------

of any such provision. Notwithstanding any provision to the contrary contained
elsewhere herein or in any other Loan Document, the Administrative Agent shall
have no duties or responsibilities, except those expressly set forth herein, nor
shall the Administrative Agent have or be deemed to have any fiduciary
relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), L/C Issuer (if applicable) and a potential Hedge
Bank) hereby irrevocably appoints and authorizes the Administrative Agent to act
as the agent of (and to hold any security interest created by the Collateral
Documents for and on behalf of or on trust for) such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.02
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX (including
Section 9.07, as though such co-agents, sub-agents and attorneys-in-fact were
the “collateral agent” under the Loan Documents) as if set forth in full herein
with respect thereto. Without limiting the generality of the foregoing, the
Lenders hereby expressly authorize the Agents to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Collateral Documents and acknowledge
and agree that any such action by any Agent shall bind the Lenders. The Lenders
and other Secured Parties also hereby authorize the Administrative Agent to
enter into the First Lien Intercreditor Agreement or any Junior Lien
Intercreditor Agreement contemplated by Section 7.01 on behalf of the Secured
Parties and to comply with the terms thereof.

SECTION 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact, such
sub-agents as shall be deemed necessary by the Administrative Agent and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct (as determined in the final judgment of a court of competent
jurisdiction).

 

-121-



--------------------------------------------------------------------------------

SECTION 9.03. Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party, any Guarantor or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or the perfection
or priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

SECTION 9.04. Reliance by Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by such Agent. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders; provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or in the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

SECTION 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.

 

-122-



--------------------------------------------------------------------------------

SECTION 9.06. Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

SECTION 9.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07. In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower, provided that such
reimbursement by the Lenders shall not affect the Borrower’s continuing
reimbursement obligations with respect thereto. The undertaking in this
Section 9.07 shall survive termination of the Aggregate Commitments, the payment
of all other Obligations and the resignation of the Administrative Agent.

SECTION 9.08. Agents in their Individual Capacities. Each Agent and its
respective Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire Equity Interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with each of the Loan Parties, the Guarantors and their respective Affiliates as
though

 

-123-



--------------------------------------------------------------------------------

such Agent were not an Agent or an L/C Issuer hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, each Agent or its respective Affiliates may receive information
regarding any Loan Party, any Guarantor or any of their Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party, such Guarantor or such Affiliate) and acknowledge that the Agents
shall be under no obligation to provide such information to them. With respect
to its Loans, each Agent shall have the same rights and powers under the Loan
Documents as any other Lender and may exercise such rights and powers as though
it were not an Agent or an L/C Issuer, and the terms “Lender” and “Lenders”
include each Agent in its individual capacity.

SECTION 9.09. Resignation of Administrative Agent. The Administrative Agent may
resign as the Administrative Agent upon thirty (30) days’ notice to the Lenders
and the Borrower. If the Administrative Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall be consented to by the Borrower at all
times other than during the existence of an Event of Default under
Section 8.01(f) (which consent of the Borrower shall not be unreasonably
withheld or delayed). If no successor agent is appointed prior to the effective
date of the resignation of the Administrative Agent, the Administrative Agent
may appoint, after consulting with the Lenders and the Borrower, a successor
agent from among the Lenders, and which successor agent shall be consented to by
the Borrower at all times other than during the existence of an Event of Default
under Section 8.01(f) (which consent of the Borrower shall not be unreasonably
withheld or delayed). Upon the acceptance of its appointment as successor agent
hereunder, the Person acting as such successor agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent,” shall mean such successor administrative agent and/or
supplemental administrative agent, as the case may be, and the retiring
Administrative Agent’s appointment, powers and duties as the Administrative
Agent shall be terminated. After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article IX and
Sections 10.04 and 10.05 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent under this
Agreement. If no successor agent has accepted appointment as the Administrative
Agent by the date which is thirty (30) days following the retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above. Upon the acceptance of any appointment as the Administrative
Agent hereunder by a successor and upon the execution and filing or recording of
such financing statements, or amendments thereto, and such amendments or
supplements to the Mortgages, and such other instruments or notices, as may be
necessary or desirable, or as the Required Lenders may request, in order to (a)
continue the perfection of the Liens granted or purported to be granted by the
Collateral Documents or (b) otherwise ensure that the Collateral and Guarantee
Requirement is satisfied, the Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, discretion, privileges, and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents (if not already discharged therefrom as provided above in this Section
9.09). After the retiring Administrative Agent’s resignation hereunder as the
Administrative Agent, the provisions of this Article IX and Sections 10.04 and
10.05 shall continue in effect for its benefit in respect of any actions taken
or omitted to be taken by it while it was acting as the Administrative Agent.

Any resignation by JPMorgan as Administrative Agent pursuant to this Section
shall also constitute its resignation as an L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective

 

-124-



--------------------------------------------------------------------------------

duties and obligations hereunder or under the other Loan Documents, and (iii)
the successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring L/C Issuer effectively to assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.

SECTION 9.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(g) and (h), 2.09 and 10.04)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 9.11. Collateral and Guaranty Matters. The Lenders irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
under any Loan Document shall be automatically released (i) upon termination of
the Aggregate Commitments and payment in full of all Obligations (other than
(x) obligations under Secured Hedge Agreements not yet due and payable, (y) Cash
Management Obligations not yet due and payable and (z) contingent
indemnification obligations not yet accrued and payable), the expiration or
termination of all Letters of Credit and any other obligation (including a
guarantee that is contingent in nature), (ii) at the time the property subject
to such Lien is transferred or to be transferred as part of or in connection
with any transfer permitted hereunder or under any other Loan Document to any
Person other than Holdings, the Borrower or any of its Domestic Subsidiaries
that are Restricted Subsidiaries, (iii) subject to Section 10.01, if the release
of such Lien is approved, authorized or ratified in writing by the Required
Lenders or (iv) if the property subject to such Lien is owned by a Guarantor,
upon release of such Guarantor from its obligations under its Guaranty pursuant
to clause (c) below;

 

-125-



--------------------------------------------------------------------------------

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i);

(c) that any Guarantor shall be automatically released from its obligations
under the Guaranty if in the case of any Subsidiary, such Person ceases to be a
Restricted Subsidiary as a result of a transaction or designation permitted
hereunder; provided that no such release shall occur if such Guarantor continues
to be a guarantor in respect of the Term Loan Credit Agreement, the Senior Notes
or any Permitted Additional Debt incurred pursuant to the proviso of the first
sentence in Section 7.03 or pursuant to Section 7.03(x); and

(d) at the Borrower’s election, if any Guarantor shall cease to be a Material
Subsidiary (as certified in writing by a Responsible Officer), (i) such
Subsidiary shall be automatically released from its obligations under any
Guaranty and (ii) any Liens granted by such Subsidiary or Liens on the Equity
Interests of such Subsidiary shall be automatically released; provided that in
each case no such release shall occur if (A) such Subsidiary continues to be a
guarantor in respect of the Term Loan Credit Agreement, the Senior Notes or any
Permitted Additional Debt incurred pursuant to the proviso of the first sentence
in Section 7.03 or pursuant to Section 7.03(x) or (B) after giving effect to
such release, the Permitted Non-Guarantor Investment Condition would not be
satisfied.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11. In each case as specified in this Section 9.11, the Administrative
Agent will promptly (and each Lender irrevocably authorizes the Administrative
Agent to), at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release or subordination of such item of Collateral from the assignment and
security interest granted under the Collateral Documents, or to evidence the
release of such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 9.11.

SECTION 9.12. Other Agents; Arranger and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“book runner” or “lead arranger” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

SECTION 9.13. Appointment of Supplemental Administrative Agents.

(a) It is the intent of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of

 

-126-



--------------------------------------------------------------------------------

any present or future Law of any jurisdiction it may not exercise any of the
rights, powers or remedies granted herein or in any of the other Loan Documents
or take any other action which may be desirable or necessary in connection
therewith, the Administrative Agent is hereby authorized to appoint an
additional individual or institution selected by the Administrative Agent in its
sole discretion as a separate trustee, co-trustee, administrative agent,
collateral agent, administrative sub-agent or administrative co-agent (any such
additional individual or institution being referred to herein individually as a
“Supplemental Administrative Agent” and collectively as “Supplemental
Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of
Sections 10.04 and 10.05 that refer to the Administrative Agent shall inure to
the benefit of such Supplemental Administrative Agent and all references therein
to the Administrative Agent shall be deemed to be references to the
Administrative Agent and/or such Supplemental Administrative Agent, as the
context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrower or Holdings, as applicable, shall,
or shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Administrative Agent. In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.

SECTION 9.14. Withholding Taxes. To the extent required by any applicable Laws,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 3.01, each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof within
10 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.14. The agreements in
this Section 9.14 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

 

-127-



--------------------------------------------------------------------------------

ARTICLE X

Miscellaneous

SECTION 10.01. Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment, modification, supplement or waiver of any provision of this
Agreement or any other Loan Document (other than any Issuer Document), and no
consent to any departure by the Borrower or any other Loan Party therefrom,
shall be effective unless in writing signed by the Required Lenders and the
Borrower or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver, amendment, modification,
supplement or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided that, no such amendment,
modification, supplement, waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of such Lender (it being understood that a waiver of any condition precedent set
forth in Section 4.02 or the waiver of any Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or 2.08 without the written consent of
each Lender directly affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby, it being understood that any change to the definition of Senior Secured
Net Leverage Ratio or, in each case, in the component definitions thereof shall
not constitute a reduction in the rate of interest; provided that, only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest at the
Default Rate;

(d) change any provision of this Section 10.01, the definition of “Required
Lenders” or “Pro Rata Share” or Section 2.06(c) or 2.13 hereof or Section 2.01
of the First Lien Intercreditor Agreement or the definition of “Priority Payment
Obligations” in the First Lien Intercreditor Agreement without the written
consent of each Lender adversely affected thereby;

(e) without the written consent of each Lender, release all or substantially all
of the Collateral in any transaction or series of related transactions other
than in a transaction permitted under Section 7.04 or Section 7.05;

(f) other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the aggregate value of the Guaranties,
without the written consent of each Lender; or

(g) waive any condition set forth in Section 4.02 as to any Credit Extension
under the Revolving Credit Facility or increase the maximum permitted amount of
Credit Extensions that share in the benefits of Section 8.03 on a pari passu
basis with the Revolving Credit Facility, in each case, without the written
consent of the Required Lenders.

(h) amend any provision of Section 8.03 (or the equivalent provisions of the
First Lien Intercreditor Agreement) or increase the Revolving Credit Commitment
Cap without the consent of each Lender adversely affected thereby.

 

-128-



--------------------------------------------------------------------------------

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer, in addition to the Lenders required
above, affect the rights or duties of an L/C Issuer under this Agreement or any
Letter of Credit Application relating to any Letter of Credit issued or to be
issued by it; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) Section 10.07(h) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; and (v) the consent of
Lenders holding more than 50% of any Class of Commitments shall be required with
respect to any amendment that by its terms adversely affects the rights of such
Class in respect of payments hereunder in a manner different than such amendment
affects other Classes. Any such waiver and any such amendment, modification or
supplement in accordance with the terms of this Section 10.01 shall apply
equally to each of the Lenders and shall be binding on the Loan Parties, the
Lenders, the Agents, the L/C Issuers and all future holders of the Loans and
Commitments. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender (it being understood
that any Commitments or Loans held or deemed held by any Defaulting Lender shall
be excluded for a vote of the Lenders hereunder requiring any consent of the
Lenders).

Notwithstanding the foregoing, and subject to the Revolving Credit Commitment
Cap this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent and the Borrower (a)
to add one or more additional credit facilities to this Agreement and to permit
the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents (including as to right of priority
of payments under Section 8.03) and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

In addition, notwithstanding the foregoing, the consent of a Lender to an
amendment (or amendment and restatement) of this Agreement shall not be required
if, upon giving effect to such amendment (or amendment and restatement)
immediately upon the initial extensions of credit thereunder, such Lender shall
no longer be a party to this Agreement (as so amended or amended and restated),
the Commitments of such Lender shall have terminated (but such Lender shall
continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and
10.05 with respect to facts and circumstances occurring prior to the effective
date of such amendment or amendment and restatement), such Lender shall have no
other commitment or other obligation hereunder and shall have been paid in full
all principal, interest and other amounts owing to it or accrued for its account
under this Agreement.

Notwithstanding anything to the contrary contained in this Section 10.01, (a)
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended and waived with the consent of the Administrative Agent at the request
of the Borrower without the need to obtain the consent of any other Lender if
such amendment or waiver is delivered in order (i) to comply with local Law or
advice of local counsel, (ii) to cure ambiguities or defects

 

-129-



--------------------------------------------------------------------------------

or (iii) to cause such guarantee, collateral security document or other document
to be consistent with this Agreement and the other Loan Documents and (b) the
Administrative Agent is authorized to enter into the First Lien Intercreditor
Agreement or any Junior Lien Intercreditor Agreement (or any amendment or
supplement thereto) in connection with the issuance of any Indebtedness by the
Loan Parties secured by a Lien pursuant to Section 7.01(aa).

SECTION 10.02. Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuers and the Swing Line Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent, the L/C Issuers and the Swing Line
Lender pursuant to Article II shall not be effective until actually received by
such Person. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Agent-Related Persons and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
notices, Committed Loan Notices and Swing Line Loan Notices) reasonably believed
by them to have been given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify each Agent-Related Person and each Lender
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower in
the absence of gross negligence or willful misconduct. All telephonic notices to
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

-130-



--------------------------------------------------------------------------------

(d) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT-RELATED PERSON IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.
In no event shall the Agent-Related Persons have any liability to the Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from (x) the gross negligence, bad faith or willful misconduct of such
Agent-Related Person or of any affiliate, director, officer, employee, counsel,
agent, trustee or advisors of such Agent-Related Person or (y) a material breach
of any obligations under this Agreement by such Agent-Related Person or of any
affiliate, director, officer, employee, counsel, agent, trustee or advisors of
such Agent-Related Person; provided, however, that in no event shall any
Agent-Related Person have any liability to the Borrower, any Lender or any other
Person for indirect, special, consequential or punitive damages (as opposed to
direct or actual damages).

SECTION 10.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

SECTION 10.04. Attorney Costs and Expenses. The Borrower agrees (a) to pay or
reimburse the Agents for all reasonable and documented out of pocket costs and
expenses incurred in connection with the preparation, negotiation, syndication
and execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs of Cahill Gordon & Reindel LLP, and (b) to
pay or reimburse the Administrative Agent and the Lenders for all reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
all Attorney Costs of counsel to the Administrative Agent). The agreements in
this Section 10.04 shall survive the termination of the Aggregate Commitments
and repayment of all other Obligations. All amounts due under this Section 10.04
shall be paid promptly following receipt by the Borrower of an invoice relating
thereto setting forth such expenses in reasonable detail. If any Loan Party
fails to pay when due any costs, expenses or other amounts payable by it
hereunder or under any Loan Document, such amount may be paid on behalf of such
Loan Party by the Administrative Agent in its sole discretion.

 

-131-



--------------------------------------------------------------------------------

SECTION 10.05. Indemnification by the Borrower. The Borrower shall indemnify and
hold harmless the Administrative Agent, each Lender, the Arranger and their
respective Affiliates, partners, directors, officers, members, employees,
agents, trustees and advisors (collectively the “Indemnitees”) from and against
any and all liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs, expenses and disbursements (including
Attorney Costs) of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with (a) in the case of the
Agents and their respective Affiliates, partners, directors, officers, members,
employees, agents, trustees and advisors, their activities in connection with
the initial marketing and syndication of the Revolving Credit Commitments, (b)
the negotiation, execution, delivery, enforcement, performance or administration
of any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, including the Administrative Agent’s
performance of duties under Section 2.11, (c) any Commitment, Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by an L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (d) any actual or alleged presence or
Release or threatened Release of Hazardous Materials on, at, under or from any
property currently or formerly owned or operated by the Borrower, any Subsidiary
or any other Loan Party, or any Environmental Liability relating to the
Borrower, any Subsidiary or any other Loan Party, (e) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements resulted from (x) the gross negligence, bad faith or willful
misconduct of such Indemnitee or of any of its Related Indemnitees or (y) a
breach of any material obligations under any Loan Document by such Indemnitee or
of any of its Related Indemnitees, in each case, as determined by a final,
non-appealable judgment of a court of competent jurisdiction. No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee or any Loan Party (except, with respect to any Loan Party, as a
result of its indemnification obligations hereunder) have any liability for any
special, punitive, indirect or consequential damages relating to this Agreement
or any other Loan Document or arising out of its activities in connection
herewith or therewith (whether before or after the Closing Date). In the case of
an investigation, litigation or other proceeding to which the indemnity in this
Section 10.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, stockholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated. All amounts due under this Section 10.05 shall be paid
within 20 Business Days after written demand therefor. The agreements in this
Section 10.05 shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

SECTION 10.06. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived

 

-132-



--------------------------------------------------------------------------------

and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

SECTION 10.07. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Holdings nor the Borrower may, except as
permitted by Section 7.04, assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee, (ii) by way
of participation in accordance with the provisions of Section 10.07(e), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(g) or (iv) to an SPC in accordance with the provisions of
Section 10.07(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.07(e) and, to the extent expressly contemplated
hereby, the Indemnitees) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed, it being understood that the Borrower shall have the right to
withhold its consent if the Borrower would be required to obtain the consent of,
or make a filing or registration with, a Governmental Authority) of:

(A) the Borrower, provided that no consent of the Borrower shall be required (1)
for an assignment by a Lender to an Affiliate of such Lender or (2) if an Event
of Default under Section 8.01(a) or, solely with respect to the Borrower,
Section 8.01(f) has occurred and is continuing, for any assignment to any
Assignee;

(B) the Administrative Agent;

(C) each L/C Issuer at the time of such assignment, and

(D) in the case of any assignment of any of the Revolving Credit Facility, the
Swing Line Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of any Class of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than a principal amount of
$5,000,000 (in the case of the Revolving Credit Facility) unless each of the
Borrower and the

 

-133-



--------------------------------------------------------------------------------

Administrative Agent otherwise consents, provided that (1) no such consent of
the Borrower shall be required if an Event of Default under Section 8.01(a) or,
solely with respect to the Borrower, Section 8.01(f) has occurred and is
continuing and (2) concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

(D) the Assignee shall comply with Section 3.01(b) and (c) or Section 3.01(e),
as applicable;

(E) no such assignment shall be made (A) to Holdings, the Borrower or any of the
Borrower’s Subsidiaries, (B) to any of the Borrower’s Affiliates or (C) to a
natural person; and

(F) the Assignee shall represent and warrant to the Administrative Agent that it
is not a Borrower or an Affiliate of the Borrower.

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(e).

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, L/C Obligations (specifying
the Unreimbursed Amounts), L/C Borrowings and amounts due under Section 2.03,
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be presumed correct, absent
manifest error, and the Borrower, the Agents and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender

 

-134-



--------------------------------------------------------------------------------

hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(e) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to
Section 10.07(f), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01 (subject to the requirements and limitations
therein, including the requirements of Section 3.01(c)), 3.04 and 3.05 (through
the applicable Lender) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.07(c). To the extent
permitted by applicable Law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register complying
with the requirements of Sections 163(f), 871(h) and 881(c)(2) of the Code and
the Treasury regulations issued thereunder relating to the exemption from
withholding for portfolio interest on which is entered the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any participant or any information relating to a
participant’s interest in any Commitments, Loans or its other obligations under
this Agreement) except to the extent that the relevant parties, acting
reasonably and in good faith, determine that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury regulations. Unless
otherwise required by the IRS, any disclosure required by the foregoing sentence
shall be made by the relevant Lender directly and solely to the IRS. Entries in
the Participant Register shall be presumed correct, absent manifest error and
such Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent or such entitlement to a greater payment results from a
change in Law after the sale of the participation takes place.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

-135-



--------------------------------------------------------------------------------

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) such
SPC shall be appropriately reflected in the Participant Register. Each party
hereto hereby agrees that (i) each SPC shall be entitled to the benefits of
Section 3.01 (subject to the requirements and limitations therein, including the
requirements of Sections 3.01(c), 3.04 and 3.05 (through the Granting Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section 10.07, (ii) neither the
grant to any SPC nor the exercise by any SPC of such option shall increase the
costs or expenses or otherwise increase or change the obligations of the
Borrower under this Agreement (including its obligations under Sections 3.01,
3.04 or 3.05) unless such increase or change results from a change in Law after
the SPC becomes a SPC, (iii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(iv) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

(i) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
the Swing Line Lender may, upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as an L/C Issuer or the Swing Line Lender, respectively;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer or the Swing Line Lender shall have
identified, in consultation with the Borrower, a successor L/C Issuer or Swing
Line Lender willing to accept its appointment as successor L/C Issuer or Swing
Line Lender, as applicable. In the event of any such resignation of an L/C
Issuer or the Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders willing to accept such appointment a successor L/C Issuer or
Swing Line Lender hereunder; provided that no failure by the Borrower to appoint
any such successor shall affect the resignation of the relevant L/C Issuer or
the Swing Line Lender, as the case may be. If an L/C Issuer resigns

 

-136-



--------------------------------------------------------------------------------

as an L/C Issuer, it shall retain all the rights and obligations of an L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Loans or
fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If the Swing Line Lender resigns as Swing Line Lender, it
shall retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c).

SECTION 10.08. Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information and to not use or disclose such
information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ directors, officers, members, partners, employees,
trustees, investment advisors and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any Governmental Authority; (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) subject to an agreement containing provisions
substantially the same as those of this Section 10.08 (at least as restrictive
than those in this Section 10.08 or as may otherwise be reasonably acceptable to
the Borrower), to any pledgee referred to in Section 10.07(g), counterparty to a
Swap Contract, Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in, any of its rights or obligations under
this Agreement; (f) with the written consent of the Borrower; (g) to the extent
such Information becomes publicly available other than as a result of a breach
of this Section 10.08 by such Agent or Lender; (h) to any Governmental Authority
or examiner (including the National Association of Insurance Commissioners or
any other similar organization) regulating or purporting to regulate any Agent
or Lender; (i) on a confidential basis to any rating agency when requested by
it; or (j) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or
thereunder. In addition, the Agents and the Lenders may disclose the existence
of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions. For the purposes of this Section 10.08, “Information”
means all information received from any Loan Party or its Affiliates or its
Affiliates’ directors, officers, employees, trustees, investment advisors or
agents, relating to Holdings, the Borrower or any of their subsidiaries or its
business, other than any such information that is publicly available to any
Agent or any Lender prior to disclosure by any Loan Party other than as a result
of a breach of this Section 10.08; provided that, in the case of information
received from a Loan Party after the date hereof, such information is clearly
identified at the time of delivery as confidential or (ii) is delivered pursuant
to Section 6.01, 6.02 or 6.03 hereof.

SECTION 10.09. Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates and each L/C Issuer and its Affiliates
is authorized at any time and from time to time, without prior notice to the
Borrower or any other Loan Party, any such notice being waived by the Borrower
(on its own behalf and on behalf of each Loan Party and its Subsidiaries) to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing by, such Lender and its
Affiliates or such L/C Issuer and its Affiliates, as the case may be, to or for
the credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations owing to such Lender and its Affiliates or such
L/C Issuer and its Affiliates hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate shall have

 

-137-



--------------------------------------------------------------------------------

made demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness. Notwithstanding
anything to the contrary contained herein, no Lender or its Affiliates and no
L/C Issuer or its Affiliates shall have a right to set off and apply any
deposits held or other Indebtedness owing by such Lender or its Affiliates or
such L/C Issuer or its Affiliates, as the case may be, to or for the credit or
the account of any Subsidiary of a Loan Party which is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code unless such
Subsidiary is not a direct or indirect subsidiary of Holdings. Each Lender and
L/C Issuer agrees promptly to notify the Borrower and the Administrative Agent
after any such set off and application made by such Lender or L/C Issuer, as the
case may be; provided, that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of the Administrative Agent,
each Lender and each L/C Issuer under this Section 10.09 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent, such Lender and such L/C Issuer may have. Notwithstanding
anything to the contrary contained herein or in any other Loan Document, each
Lender expressly waives its right of setoff pursuant to this Section 10.09 or
any other provision of any Loan Document with respect to deposit accounts in
which have been deposited payments received under Medicare, Medicaid, TRICARE
and other health care programs of the United States or any state (including the
District of Columbia) thereof and any agency or other Governmental Authority
thereof.

SECTION 10.10. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the amount collectible at the maximum
rate of non-usurious interest permitted by applicable Law (the “Maximum Rate”).
If any Agent or any Lender shall receive interest in an amount that exceeds the
amount collectible at the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the amount collectible at the Maximum
Rate, such Person may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

SECTION 10.11. Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier of an executed counterpart of a signature page to this Agreement
and each other Loan Document shall be effective as delivery of an original
executed counterpart of this Agreement and such other Loan Document. The Agents
may also require that any such documents and signatures delivered by telecopier
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.

SECTION 10.12. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control.

SECTION 10.13. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

 

-138-



--------------------------------------------------------------------------------

SECTION 10.14. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 10.15. GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (UNLESS OTHERWISE EXPRESSLY
PROVIDED THEREIN) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY, BOROUGH
OF MANHATTAN, OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE,
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, HOLDINGS, EACH
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THOSE COURTS; PROVIDED THAT NOTHING SET FORTH
HEREIN SHALL LIMIT THE ADMINISTRATIVE AGENT’S RIGHT TO PURSUE REMEDIES UNDER ANY
OF THE LOAN DOCUMENTS IN ANY JURISDICTION IN WHICH ANY LOAN PARTY OR COLLATERAL
IS LOCATED. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER, HOLDINGS,
EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.

SECTION 10.16. WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 10.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 10.17. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and Holdings and the Administrative
Agent shall have been notified by each Lender, Swing Line Lender and L/C Issuer
that each such Lender, Swing Line Lender and L/C Issuer has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower,
Holdings, each Agent and each Lender and their respective successors and
assigns.

 

-139-



--------------------------------------------------------------------------------

SECTION 10.18. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any right
of setoff, rights on account of any banker’s lien or similar claim or other
rights of self-help), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party, without the prior written consent of the
Administrative Agent. The provision of this Section 10.18 are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.

SECTION 10.19. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower and the Guarantors,
which information includes the name and address of the Borrower and the
Guarantors and other information that will allow such Lender to identify the
Borrower and the Guarantors in accordance with the USA PATRIOT Act.

SECTION 10.20. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) the credit
facilities provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower and its Affiliates, on the one hand,
and the Administrative Agent, the Lenders and the Arranger, on the other hand,
and the Borrower is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the Administrative Agent, each Lender and each Arranger is and
has been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person; (iii) none of the Administrative Agent, any
Lender or any Arranger has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Administrative Agent, any Lender or
any Arranger has advised or is currently advising the Borrower or any of its
Affiliates on other matters) and none of the Administrative Agent, any Lender or
any Arranger has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Lenders and the Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and none of
the Administrative Agent, any Lender or any Arranger has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Administrative Agent, the Lenders and the Arranger
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Borrower has consulted its own legal, accounting, regulatory
and tax advisors

 

-140-



--------------------------------------------------------------------------------

to the extent it has deemed appropriate. The Borrower hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Administrative Agent, the Lenders and the Arranger with respect to
any breach or alleged breach of agency or fiduciary duty.

SECTION 10.21. Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, Swing Line Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

SECTION 10.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

  (a) application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

 

  (b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

-141-



--------------------------------------------------------------------------------

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

-142-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

IASIS HEALTHCARE LLC, as Borrower By:  

/s/ John M. Doyle

  Name:   John M. Doyle   Title:   Chief Financial Officer IASIS HEALTHCARE
CORPORATION, as Holdings By:  

/s/ John M. Doyle

  Name:   John M. Doyle   Title:   Chief Financial Officer

 

[Revolving Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

/s/ Dawn Lee Lum

  Name:   Dawn Lee Lum   Title:   Executive Director JPMORGAN CHASE BANK, N.A.,
as Swing Line Lender, L/C Issuer and as a Lender By:  

/s/ Dawn Lee Lum

  Name:   Dawn Lee Lum   Title:   Executive Director

 

[Revolving Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

Citicorp North America, Inc. as Lender By:  

/s/ Alvaro De Velasco

  Name:   Alvaro De Velasco   Title:   Vice President

 

[Revolving Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC., as L/C Issuer By:  

/s/ Alvaro De Velasco

  Name:   Alvaro De Velasco   Title:   Vice President

 

[Revolving Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch, as Lender By:  

/s/ Peter Cucchiara

  Name:   Peter Cucchiara   Title:   Vice President By:  

/s/ Michael Shannon

  Name:   Michael Shannon   Title:   Vice President

 

[Revolving Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, As L/C Issuer By:  

/s/ Marguerite Sutton

  Name:   Marguerite Sutton   Title:   Vice President

 

[Revolving Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

Barclays Bank PLC, as Lender By:  

/s/ John Skrobe

  Name:   John Skrobe   Title:   Managing Director

 

[Revolving Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS, LLC, as Lender By:  

/s/ Rebecca Kratz

  Name:   Rebecca Kratz   Title:   Authorized Signatory

 

[Revolving Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Lender and as L/C Issuer By:  

/s/ Rebecca Kratz

  Name:   Rebecca Kratz   Title:   Authorized Signatory

 

[Revolving Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

Wells Fargo Principal Investments, LLC, as Lender By:  

/s/ Michael Souders

  Name:   Michael Souders   Title:   VP

 

[Revolving Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

SCHEDULE I 

GUARANTORS

 

  1. Arizona Diagnostic & Surgical Center, Inc.

  2. Beaumont Hospital Holdings, Inc.

  3. Biltmore Surgery Center Holdings, Inc.

  4. Biltmore Surgery Center, Inc.

  5. Brim Healthcare of Colorado, LLC

  6. Brim Holding Company, Inc.

  7. Brim Physicians Group of Colorado, LLC

  8. Brim Physicians Group of Texas, LLC

  9. Davis Hospital Holdings, Inc.

  10. Davis Hospital & Medical Center, LP*

  11. Davis Surgical Center Holdings, Inc.

  12. Glenwood Specialty Imaging, LLC

  13. Heart and Lung Institute of Utah, Inc.

  14. IASIS Capital Corporation

  15. IASIS Finance Texas Holdings, LLC

  16. IASIS Finance, Inc.

  17. IASIS Glenwood Regional Medical Center, LP

  18. IASIS Healthcare Corporation

  19. IASIS Healthcare Holdings, Inc.

  20. IASIS Healthcare LLC

  21. IASIS Hospital Nurse Staffing Company

  22. IASIS Management Company

  23. IASIS Physician Services, Inc.

  24. IASIS Transco, Inc.

  25. Indigent Care Services of Northeast Louisiana, Inc.

  26. Jordan Valley Medical Center, LP*

  27. Jordan Valley Hospital Holdings, Inc.

  28. MCS/AZ, Inc.

  29. Mesa General Hospital, LP

  30. Mountain Vista Medical Center, LP*

  31. MT Transition LP

  32. Odessa Fertility Lab, Inc.

  33. Odessa Regional Hospital, LP*

  34. Physician Group of Arizona, Inc.

  35. Physician Group of Arkansas, Inc.

  36. Physician Group of Florida, Inc.

  37. Physician Group of Louisiana, Inc.

  38. Physician Group of Utah, Inc.

  39. PP Transition LP

  40. PP Transition, Inc.

  41. Salt Lake Regional Medical Center, LP*

  42. Salt Lake Regional Physicians, Inc.

  43. Seaboard Development LLC

  44. Southridge Plaza Holdings, Inc.



--------------------------------------------------------------------------------

  45. Southwest General Hospital, LP*

  46. St. Luke’s Behavioral Hospital, LP

  47. St. Luke’s Medical Center, LP

  48. The Medical Center of Southeast Texas, LP*

  49. TNC Transition LP

  50. Utah Transcription Services, Inc.

 

* These facilities are syndicated pursuant to the Hospital Investment Program.

 

-9-



--------------------------------------------------------------------------------

SCHEDULE 1.01(A) 

UNRESTRICTED SUBSIDIARIES

None.

 

-10-



--------------------------------------------------------------------------------

SCHEDULE 1.01(B) 

EXCLUDED SUBSIDIARIES

 

1. Aurora IASIS Health Partners LLC, a Delaware limited liability company;

2. Brim Healthcare of Texas, LLC, a Delaware limited liability company;

3. Choice Care Clinic I, Inc., a Texas 5.01(a) non-profit corporation;

4. Choice Care Clinic II, Inc., a Texas 5.01(a) non-profit corporation;

5. Choice Care Clinic III, Inc., a Texas 5.01(a) non-profit corporation;

6. Downtown Houston Physician Hospital Organization a Texas non-profit
corporation;

7. Harpeth Insurance Limited, a Bermuda company;

8. HC Essential Co. a Texas corporation;

9. Health Choice Arizona, Inc., a Delaware corporation;

10. Health Choice Florida, Inc., a Florida corporation;

11. Health Choice Insurance Co., an Arizona corporation;

12. Health Choice Integrated Care, LLC, an Arizona limited liability company;

13. Health Choice Kentucky, Inc., a Kentucky corporation;

14. Health Choice Louisiana Accountable Care LLC, a Delaware limited liability
company;

15. Health Choice Louisiana, Inc., a Louisiana corporation;

16. Health Choice Management Co., a Delaware corporation;

17. Health Choice Northern Arizona LLC, a Delaware limited liability company;

18. Health Choice Preferred Accountable Care LLC, a Delaware limited liability
company;

19. Health Choice Preferred Arizona ACO LLC, a Delaware limited liability
company;

20. Health Choice Preferred Arizona Physician Association LLC, a Delaware
limited liability company;

21. Health Choice Preferred Louisiana ACO LLC, a Delaware limited liability
company;

22. Health Choice Preferred Louisiana Physician Association LLC, a Delaware
limited liability company;

23. Health Choice Preferred Texas ACO – Alamo Region LLC, a Delaware limited
liability company;

24. Health Choice Preferred Texas ACO – Gulf Coast Region LLC, a Delaware
limited liability company;

25. Health Choice Preferred Texas Physician Association – Alamo Region LLC, a
Delaware limited liability company;

26. Health Choice Preferred Texas Physician Association – Gulf Coast Region LLC,
a Delaware limited liability company;

27. Health Choice Preferred Utah ACO LLC, a Delaware limited liability company;

28. Health Choice Preferred Utah Physician Association LLC, a Delaware limited
liability company;

29. Health Choice Utah Accountable Care LLC, a Delaware limited liability
company;

30. Health Choice Utah, Inc., a Utah corporation;

31. IASIS Healthcare Foundation, a Tennessee 501(c)(3) non-profit corporation;

32. Mountain Point Holdings, LLC, a Delaware limited liability company

33. NLV Healthcare Development, LP, a Delaware limited partnership;

34. Permian Basin Clinical Services, Inc., a Texas 5.01(a) non-profit
corporation;

35. Permian Premier Accountable Care LLC, a Delaware limited liability company;

 

-11-



--------------------------------------------------------------------------------

36. Permian Premier Health Services, Inc., a Texas 5.01(a) non-profit
corporation;

37. Rocky Mountain Medical Center, Inc., a Delaware limited liability company;

38. SJ Medical Center, LLC, a Texas limited liability company;

39. SJMC Physician Services, a Texas 5.01(a) non-profit corporation;

40. Southeast Texas Health Services, Inc., a Texas 5.01(a) non-profit
corporation;

41. Southwest Accountable Care LLC, a Delaware limited liability company;

42. Texarkana Accountable Care LLC, a Delaware limited liability company;

43. Texarkana Regional Healthcare Network, a Texas 5.01(a) non-profit
corporation;

 

-12-



--------------------------------------------------------------------------------

SCHEDULE 2.01(A) 

REVOLVING CREDIT COMMITMENT

 

Lender

   Revolving Credit Commitment  

JPMORGAN CHASE BANK, N.A.

   $ 46,500,000   

BARCLAYS BANK PLC

   $ 46,500,000   

CITICORP NORTH AMERICA, INC.

   $ 35,000,000   

GOLDMAN SACHS BANK USA

   $ 15,000,000   

GOLDMAN SACHS LENDING PARTNERS LLC

   $ 19,400,000   

DEUTSCHE BANK TRUST COMPANY AMERICAS

   $ 25,000,000   

WELLS FARGO PRINCIPAL INVESTMENTS LLC

   $ 20,000,000      

 

 

 

TOTAL

   $ 207,400,000      

 

 

 

 

-13-



--------------------------------------------------------------------------------

SCHEDULE 2.03 (A)(IV) 

EXISTING LETTERS OF CREDIT

None.

 

-14-



--------------------------------------------------------------------------------

SCHEDULE 5.07 

MATERIAL REAL PROPERTY

 

Owner

  

Owned

  

Address

Salt Lake Regional Medical Center, LP    Owned   

Salt Lake Regional Medical Center

1050 East South Temple

 

1045 East 100 South

(includes 57 S. 1100 East 59 South 1100 East 1100 East at 100 South)

Salt Lake City, UT

 

   Owned   

(Owns land, not building)

24 South 1100 East

Salt Lake City, UT

 

   Owned   

Moreau Building

1002 East South Temple

Salt Lake City, UT

Jordan Valley Medical Center, LP

 

and

 

IASIS Healthcare Corporation

   Owned   

Jordan Valley Medical Center

3580 West 9000

South

West Jordan, UT

 

(includes 3570 and 3590 West 9000 South)

  

 

Owned

  

 

Six acres located at 3434 West 9000 South West Jordan, UT

Davis Hospital & Medical Center, LP    Owned   

Davis Hospital & Medical Center

1600 West Antelope Drive

Layton, UT

 

Mesa General Hospital, LP    Owned   

Mesa Medical Office Building

455 East 6th Street

Mesa, AZ 85204

 

   Owned   

Stapely Medical Office Building

345 N. Stapely

Mesa, AZ 85201

 

-15-



--------------------------------------------------------------------------------

Owner    Owned    Address St. Luke’s Medical Center, LP    Owned   

St. Luke’s Medical Center (including St. Luke’s Behavioral and 14.36 acres of
vacant land)

1800 East Van Buren,

Phoenix, AZ 85006

St. Luke’s Medical Center, LP    Owned   

Tempe St. Luke’s Hospital

1500 South Mill Avenue, Tempe, AZ 85281

Beaumont Hospital Holdings, Inc.

 

and

 

IASIS Finance Texas Holdings, LLC

   Owned   

2875 Medical Office Building

2875 Jimmy Johnson Blvd.

Port Arthur, TX

Odessa Regional Hospital, LP    Owned   

Odessa Regional Hospital

520 E. 6th Street

Odessa, TX 79761

 

   Owned   

Lots 1-9, Block 62, Original Town of Odessa

 

   Owned   

Lots 1,5 and 6, Block 56 and all of Lot 4, Block 62, Original Town of Odessa

 

Lots 5 and 6, Block 61

 

   Owned   

Alliance Hospital

 

Lot 1, Block 1

Southwest General Hospital, LP    Owned and Ground Leased   

Southwest General Hospital

7400 Barlite Blvd.

San Antonio, TX 78224

 

-16-



--------------------------------------------------------------------------------

SCHEDULE 5.08 

ENVIRONMENTAL MATTERS

Southwest General Hospital

1. All matters discussed in the Southwest General Hospital Emergency Response
Report Developer Spill dated August 2003 by Eagle Construction and Environmental
Services.

2. Water damage claims on insurance regarding recent pipe burst.

Palms of Pasadena Hospital

3. All matters discussed in the Asbestos Survey by Gobbell Hays Partners dated
October 2003, including without limitation, all appendices to such survey and
specifically the appendix containing the Limited Asbestos Sampling and
Assessment by Monitoring and Analysis Technologies, Inc. dated February 1995.

4. All matters discussed in the Tank Closure Report for Palms of Pasadena
Hospital dated April 1999 by GeoEngineering, Inc. regarding closure and
abandonment in place of 10,000-gallon underground storage tank.

St. Luke’s Medical Center

5. St. Luke’s Medical Center has asbestos throughout. The Hospital has policies
and guidelines in place for disturbance and destruction.

Tempe St. Luke’s Hospital

6. Issues raised by Tempe St. Luke’s Hospital Asbestos Map dated March 22, 2004.

7. Tempe St. Luke’s Hospital has one 1,000-gallon underground storage tank for
diesel fuel.

Memorial Hospital of Tampa

8. All issues raised by the Asbestos Sampling dated June 17, 2003 for the
Memorial Hospital of Tampa.

9. Memorial Hospital of Tampa has one 6,000-gallon aboveground storage tank for
diesel fuel. One underground storage tank previously located on the site has
been removed.

Davis Hospital and Medical Center

10. All matters discussed in the Revised Asbestos Survey for the Davis Hospital
and Medical Center dated April 10, 2002.

11. Davis Hospital and Medical Center has one 2,500-gallon underground storage
tank for diesel fuel.

 

-17-



--------------------------------------------------------------------------------

Salt Lake Regional Medical Center

12. Salt Lake Regional Medical Center has a 1,000-gallon underground storage
tank on the property for diesel fuel.

13. Salt Lake Regional Medical Center is subject to an Approval Order for
Removal of Cogeneration Facility dated March 8, 1996, from the State of Utah’s
Department of Air Quality.

14. All matters discussed in pages I-11 through 1-18 of the Report of
Environmental Site Assessment, Environmental/Health and Safety Compliance
Assessments and Phase II Site Contamination Assessments prepared for Holy Cross
Health Services of Utah by Law Engineering.

Jordan Valley Medical Center

15. Jordan Valley Medical Center has one 6,000-gallon underground storage tank
for diesel fuel.

16. All matters discussed in the “Second Amendment to Lease Agreement” dated
February 22, 2010 between MPS of West Valley City, LLC and Jordan Valley Medical
Center, LP.

Mesa General Hospital

17. All matters discussed in Asbestos Abatement letter from IHI Environmental
dated June 23, 2003.

18. All matters discussed in Bulk Asbestos Sampling Results letter from IHI
Environmental dated June 12, 2003.

Jordan Valley Medical Center-West Valley Campus (f/k/a Pioneer Valley Hospital)

19. All matters discussed in Air Quality Investigation Physicians’ Medical Plaza
Construction Pioneer Valley Hospital by Industrial Health Incorporated.

20. All matters discussed in the Asbestos Survey and Assessment at Pioneer
Valley Hospital by Industrial Health Incorporated.

21. Pioneer Valley Hospital has one 10,000-gallon underground storage tank at
the site used for diesel fuel.

22. All issues raised by Tank, Line and Leak Detector Tests for Pioneer Valley
Hospital dated October 10, 2002.

Odessa Regional Hospital

23. All matters discussed in the Asbestos Inspection Report for Odessa Regional
Hospital Second Floor Renovation Area prepared by Texas Consulting Services
dated September 26, 2001.

24. All matters discussed in the Asbestos Inspection Report for Odessa Regional
Hospital L&D and Emergency Wings prepared by Texas Consulting Services dated
April 5, 2003.

 

-18-



--------------------------------------------------------------------------------

Glenwood Regional Medical Center

29. All matters associated with the 4,000 gal. underground diesel tank, the
underground 3,000 laundry waste water tank, and the 3,000 gal. underground
grease trap tank.

St. Joseph Medical Center

30. All matters associated with the underground storage tanks associated with
the Underground Storage Tank Certifications issued by the Texas Commission on
Environmental Quality Petroleum Storage Tank Program dated June, 2006.

31. All matters discussed in the Phase I Environmental Site Assessment for St.
Joseph Medical Center Campus prepared for Cozen O’Conner prepared by Terracon
Consultants, Inc. dated September 30, 2010.

32. All issues raised by the Asbestos Surveys prepared by AST Environmental,
Inc. for Christus St. Joseph Hospital dated May 23, 2003, May 28 2003, May 29,
2003, June 6, 2003 and June 21, 2003.

33. All matters associated with the Asbestos abatement in connection with
refurbishment of the 8th Floor of the George W. Strake Building as set forth in
PCO #012 from BFJ Construction, Inc. dated October 10, 2010.

 

-19-



--------------------------------------------------------------------------------

SCHEDULE 5.11

SUBSIDIARIES

 

    

Subsidiary

  

Jurisdiction of
Organization

  

Direct Owner

  

% Ownership

  

Excluded

Subsidiary

1.    Arizona Diagnostic & Surgical Center, Inc.    Delaware corporation   
IASIS Healthcare LLC    100%   

2.

   Aurora IASIS Health Partners LLC    Delaware Limited Liability Company   
IASIS Healthcare LLC    50%    Excluded subsidiary          Aurora Health Care,
Inc.    50%    3.    Beaumont Hospital Holdings, Inc.    Delaware corporation   
IASIS Healthcare LLC    100%    4.    Biltmore Surgery Center Holdings, Inc.   
Delaware corporation    IASIS Healthcare LLC    100%    5.    Biltmore Surgery
Center, Inc.    Arizona corporation    Biltmore Surgery Center Holdings, Inc.   
100%    6.    Brim Healthcare of Colorado, LLC d/b/a Pikes Peak Regional
Hospital    Colorado limited liability company    Brim Holding Company, Inc.   
100%    7.    Brim Healthcare of Texas, LLC d/b/a Wadley Regional Medical Center
   Delaware limited liability company    Brim Holding Company, Inc.    74.12%   
Excluded subsidiary          Other Members    25.88%    8.    Brim Holding
Company, Inc.    Delaware corporation    IASIS Healthcare LLC    100%    9.   
Brim Physicians Group of Colorado, LLC    Colorado limited liability company   
Brim Holding Company, Inc.    100%    10.    Brim Physicians Group of Texas, LLC
   Delaware limited liability company    Brim Holding Company, Inc.    100%   
11.    Choice Care Clinic I, Inc.    Texas Non-Profit 5.01(a) corporation   
IASIS Healthcare Holdings, Inc.    100%    Excluded subsidiary 12.    Choice
Care Clinic II, Inc.    Texas Non-Profit 5.01(a) corporation    IASIS Healthcare
Holdings, Inc.    100%    Excluded subsidiary 13.    Choice Care Clinic III,
Inc.    Texas Non-Profit 5.01(a) corporation    IASIS Healthcare Holdings, Inc.
   100%    Excluded subsidiary 14.    Choice Care Clinic of Louisiana   
Delaware corporation    IASIS Healthcare LLC    100%    15.    Choice Care
Clinic of Utah, Inc.    Delaware corporation    IASIS Healthcare LLC    100%   
16.    Davis Hospital & Medical Center, LP    Delaware limited partnership   
IASIS Healthcare Holdings, Inc.    0.85% GP interest             Davis Hospital
Holdings, Inc.    95.4% LP interest             Other limited partners    3.75%
LP interest   

 

-20-



--------------------------------------------------------------------------------

17.    Davis Hospital Holdings, Inc.    Delaware corporation    IASIS Healthcare
LLC    100%    18.    Davis Surgical Center Holdings, Inc.    Delaware
corporation    IASIS Healthcare LLC    100%    19.    Downtown Houston Physician
Hospital Organization    Texas Non-Profit Corporation    SJ Medical Center, LLC
   100%    Excluded subsidiary 20.    Glenwood Specialty Imaging, LLC   
Delaware limited liability company    IASIS Healthcare LLC    100%    21.   
Harpeth Insurance Limited    Bermuda company    IASIS Healthcare LLC    100%   
Excluded Subsidiary 22.    HC Essential Co.    Texas corporation    IASIS
Healthcare LLC    100%    Excluded subsidiary 23.    Health Choice Arizona, Inc.
   Delaware corporation    IASIS Healthcare LLC    100%    Excluded subsidiary
24.    Health Choice Florida, Inc.    Florida corporation    IASIS Healthcare
LLC    100%    Excluded subsidiary 25.    Health Choice Insurance Co.    Arizona
corporation    IASIS Healthcare LLC    100%    Excluded subsidiary 26.    Health
Choice Integrated Care, LLC    Arizona limited liability company    Health
Choice Northern Arizona LLC    52%    Excluded subsidiary          NARBHA    48%
   27.    Health Choice Kentucky, Inc.    Kentucky corporation    IASIS
Healthcare LLC    100%    Excluded subsidiary 28.    Health Choice Louisiana
Accountable Care LLC    Delaware limited liability company    Health Choice
Management Co.    100%    Excluded subsidiary 29.    Health Choice Louisiana,
Inc.    Louisiana corporation    IASIS Healthcare LLC    100%    Excluded
subsidiary 30.    Health Choice Management Co.    Delaware corporation    IASIS
Healthcare LLC    100%    Excluded subsidiary 31.    Health Choice Northern
Arizona LLC    Delaware limited liability company    IASIS Healthcare LLC   
100%    Excluded subsidiary 32.    Health Choice Preferred Accountable Care LLC
   Delaware limited liability company    Health Choice Management Co.    100%   
Excluded subsidiary 33.    Health Choice Preferred Arizona ACO LLC    Delaware
limited liability company    IASIS Healthcare LLC    50%    Excluded subsidiary
         Health Choice Preferred Arizona Physician Association LLC    50%   

 

-21-



--------------------------------------------------------------------------------

34.    Health Choice Preferred Arizona Physician Association LLC    Delaware
limited liability company    Participating Physicians and Physician Groups   
100%    Excluded subsidiary 35.    Health Choice Preferred Louisiana ACO LLC   
Delaware limited liability company    IASIS Healthcare LLC    100%    Excluded
subsidiary                36.    Health Choice Preferred Louisiana Physician
Association LLC    Delaware limited liability company    IASIS Healthcare LLC   
100%    Excluded subsidiary 37.    Health Choice Preferred Texas ACO – Alamo
Region LLC    Delaware limited liability company    IASIS Healthcare LLC    100%
   Excluded subsidiary 38.    Health Choice Preferred Texas ACO – Gulf Coast
Region LLC    Delaware limited liability company    IASIS Healthcare LLC    100%
   Excluded subsidiary 39.    Health Choice Preferred Texas Physicians
Association – Alamo Region LLC    Delaware limited liability company    IASIS
Healthcare LLC    100%    Excluded subsidiary 40.    Health Choice Preferred
Texas Physicians Association – Gulf Coast Region LLC    Delaware limited
liability company    IASIS Healthcare LLC    100%    Excluded subsidiary 41.   
Health Choice Preferred Utah ACO LLC    Delaware limited liability company   
IASIS Healthcare LLC    50%    Excluded subsidiary          Health Choice
Preferred Utah Physician Association LLC    50%    42.    Health Choice
Preferred Utah Physicians Association LLC    Delaware limited liability company
   Participating Physicians and Physician Groups    100%    Excluded subsidiary
43.    Health Choice Utah Accountable Care LLC    Delaware limited liability
company    Health Choice Management Co.    100%    Excluded subsidiary 44.   
Health Choice Utah, Inc.    Utah corporation    IASIS Healthcare LLC    100%   
Excluded subsidiary 45.    Heart and Lung Institute of Utah, Inc.    Utah
corporation    IASIS Healthcare LLC    100%    46.    Heritage Technologies, LLC
   Arizona limited liability company    IASIS Healthcare LLC    70%            
Other members    30%    47.    IASIS Capital Corporation    Delaware corporation
   IASIS Healthcare LLC    100%    48.    IASIS Finance Texas Holdings, LLC   
Delaware limited liability company    IASIS Finance, Inc.    100%   

 

-22-



--------------------------------------------------------------------------------

49.    IASIS Finance, Inc.    Delaware corporation    IASIS Healthcare LLC   
100%    50.    IASIS Finance II LLC    Delaware limited liability company   
IASIS Healthcare LLC    100%    51.    IASIS Finance III LLC    Delaware limited
liability company    IASIS Healthcare LLC    100%    52.    IASIS Glenwood
Regional Medical Center, LP    Delaware limited partnership    IASIS Healthcare
LLC    99% LP interest             IASIS Healthcare Holdings, Inc.    1% GP
interest    53.    IASIS Healthcare Corporation    Delaware corporation    IASIS
Investment LLC    97.24%             Other stockholders    2.76%    54.    IASIS
Healthcare Foundation    Tennessee Non-Profit Corporation; 501(c)(3)    IASIS
Healthcare Corporation    100%    Excluded subsidiary 55.    IASIS Healthcare
Holdings, Inc.    Delaware corporation    IASIS Healthcare LLC    100%    56.   
IASIS Healthcare LLC    Delaware limited liability company    IASIS Healthcare
Corporation    100%    57.    IASIS Hospital Nurse Staffing Company    Delaware
corporation    IASIS Healthcare LLC    100%    58.    IASIS Management Company
   Delaware corporation    IASIS Healthcare LLC    100%    59.    IASIS
Physician Services, Inc.    Delaware corporation    IASIS Healthcare LLC    100%
   60.    IASIS Transco, Inc.    Delaware corporation    IASIS Healthcare LLC   
100%    61.    Indigent Care Services of Northeast Louisiana, Inc.    Delaware
corporation    IASIS Healthcare LLC    100%    62.    Jordan Valley Hospital
Holdings, Inc.    Delaware corporation    IASIS Healthcare LLC    100%    63.   
Jordan Valley Medical Center, LP    Delaware limited partnership    Jordan
Valley Hospital Holdings, Inc.    95.13% LP interest             IASIS
Healthcare Holdings, Inc.    0.84% GP interest             Other limited
partners    4.03% LP interest    64.    MCS/AZ, Inc.    Delaware corporation   
IASIS Healthcare LLC    100%    65.    Mesa General Hospital, LP    Delaware
limited partnership    IASIS Healthcare LLC    99% LP Interest             IASIS
Healthcare Holdings, Inc.    1% GP Interest   

 

-23-



--------------------------------------------------------------------------------

66.    Mountain Point Holdings LLC    Delaware limited liability company   
Seaboard Development LLC    100%    Excluded subsidiary 67.    Mountain Vista
Medical Center, LP    Delaware limited partnership    IASIS Healthcare LLC   
92.61% LP Interest             IASIS Healthcare Holdings, Inc.    1.04% GP
Interest             Other Limited Partners    6.35% LP Interest    68.    MT
Transition LP    Delaware limited partnership    IASIS Healthcare Holdings, Inc.
   1% GP interest             IASIS Healthcare LLC    99% LP interest    69.   
NLV Healthcare Development, LP    Delaware limited partnership    IASIS
Healthcare LLC    32% LP interest    Excluded subsidiary          IASIS
Healthcare Holdings, Inc.    1% GP interest             Other LP (The Meadows
Hospital, LLC)    67% LP interest    70.    Odessa Fertility Lab, Inc.   
Delaware corporation    IASIS Healthcare LLC    100%    71.    Odessa Regional
Hospital, LP    Delaware limited partnership    IASIS Healthcare LLC    87.51%
LP interest             IASIS Healthcare Holdings, Inc.    0.85% GP interest   
         Other Limited Partners    11.65% LP interest    72.    Permian Basin
Clinical Services, Inc.    Texas Non-Profit 5.01(a) corporation    Odessa
Regional Hospital, LP    100%    Excluded subsidiary 73.    Permian Premier
Accountable Care LLC    Delaware limited liability company    Health Choice
Management Co.    100%    Excluded subsidiary 74.    Permian Premier Health
Services, Inc.    Texas Non-Profit 5.01(a) corporation    IASIS Healthcare
Holdings, Inc.    100%    Excluded subsidiary 75.    Physician Group of Arizona,
Inc.    Delaware corporation    IASIS Healthcare LLC    100%    76.    Physician
Group of Arkansas, Inc.    Delaware corporation    Brim Holding Company, Inc.   
100%    77.    Physician Group of Florida, Inc.    Delaware corporation    IASIS
Healthcare LLC    100%    78.    Physician Group of Louisiana, Inc.    Delaware
corporation    IASIS Healthcare LLC    100%   

 

-24-



--------------------------------------------------------------------------------

79.    Physician Group of Utah, Inc.    Delaware corporation    IASIS Healthcare
LLC    100%    80.    Podiatric Physicians Management of Arizona, Inc.   
Arizona corporation    IASIS Healthcare LLC    80%             Other
stockholders    20%    81.    Podiatric Physicians of Arizona, Inc.    Arizona
corporation    IASIS Healthcare LLC    80%             Other stockholders    20%
   82.    PP Transition LP    Delaware limited partnership    IASIS Healthcare
Holdings, Inc.    1% GP interest             IASIS Healthcare LLC    99% LP
interest    83.    PP Transition, Inc.    Delaware corporation    IASIS
Healthcare LLC    100%    84.    Rocky Mountain Women’s Health Center, Inc.   
Utah corporation    Physician Group of Utah, Inc.    100%    85.    Salt Lake
Regional Medical Center, LP    Delaware limited partnership    IASIS Healthcare
LLC    97.38% LP interest             IASIS Healthcare Holdings, Inc.    1% GP
interest             Other limited partners    1.62% LP interest    86.    Salt
Lake Regional Physicians, Inc.    Delaware corporation    IASIS Healthcare LLC
   100%    87.    Seaboard Development LLC    Utah limited liability company   
IASIS Healthcare LLC    100%    88.    Seaboard Development Port Arthur LLC   
Delaware limited liability company    IASIS Healthcare LLC    100%    89.    SJ
Medical Center, LLC d/b/a St. Joseph Medical Center    Texas limited liability
company    IASIS Healthcare LLC    79.58%    Excluded subsidiary          Other
Members    20.42%    90.    SJMC Physician Services    Texas Non-Profit 5.01(a)
corporation    IASIS Healthcare Holdings, Inc.    100%    Excluded subsidiary
91.    Southeast Texas Health Services, Inc.    Texas Non-Profit 5.01(a)
corporation    The Medical Center of Southeast Texas, LP    100%    Excluded
subsidiary 92.    Southridge Plaza Holdings, Inc.    Delaware corporation   
IASIS Healthcare LLC    100%    93.    Southwest Accountable Care LLC   
Delaware limited liability company    Health Choice Management Co.    100%   
Excluded subsidiary 94.    Southwest General Hospital, LP    Delaware limited
partnership    IASIS Healthcare LLC    93.35% LP interest             IASIS
Healthcare Holdings, Inc.    1% GP interest             Other Limited Partners
   5.65% LP interest   

 

-25-



--------------------------------------------------------------------------------

95.    St. Luke’s Behavioral Hospital, LP    Delaware limited partnership   
IASIS Healthcare Holdings, Inc.    99% LP                1% GP    96.    St.
Luke’s Medical Center, LP    Delaware limited partnership    IASIS Healthcare
Holdings, Inc.    99% LP                1% GP    97.    Texarkana Accountable
Care LLC    Delaware limited liability company    Health Choice Management Co.
   100%    Excluded subsidiary 98.    Texarkana Regional Healthcare Network   
Texas Non-Profit 5.01(a) corporation    IASIS Healthcare Holdings, Inc.    100%
   Excluded subsidiary 99.    The Medical Center of Southeast Texas, LP   
Delaware limited partnership    Beaumont Hospital Holdings, Inc.    8717% LP
interest             IASIS Healthcare Holdings, Inc.    0.93% GP interest      
      Other Limited Partners    11.89% LP Interest    100.    TNC Transition LP
   Delaware limited partnership    IASIS Healthcare Holdings, Inc.    1% GP
interest             IASIS Healthcare LLC    99% LP interest    101.    Utah
Transcription Services, Inc.    Delaware corporation    IASIS Healthcare LLC   
100%   

Note:

Each corporation that is a 100% owned Subsidiary, except IASIS Capital
Corporation, has authorized 1,000 shares of common stock, par value $.01 per
share, 100 shares of which are issued and outstanding and owned beneficially and
of record by the Borrower or a Subsidiary of the Borrower.

IASIS Capital Corporation has authorized, issued and outstanding 1,000 shares of
common stock, par value $.01 per share, of which 100% are owned beneficially and
of record by the Borrower or a Subsidiary of the Borrower.

 

-26-



--------------------------------------------------------------------------------

SCHEDULE 5.15

LABOR MATTERS

None.

 

-27-



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE, CERTAIN ADDRESSES FOR NOTICES

 

BORROWER / CREDIT PARTIES: IASIS Healthcare LLC Dover Centre, Building E 117
Seaboard Lane Franklin, Tennessee 37067 Attention:    Eric S. Descher    Vice
President, Financial Reporting Telephone: 615-467-1294 Facsimile: 615-846-3006
Alternative Contact: Attention: John M Doyle Chief Financial Officer Telephone:
615-467-1203 Facsimile: 615-846-5291 ADMINISTRATIVE AGENT: For payments and
requests for Credit Extensions: JPMorgan Chase Bank, N.A. Attention: Jackie L.
Zellman Telephone: 302-634-1980 Facsimile: 302-634-3301 Facsimile:
12012443630@tls.ldsprod.com Electronic Mail: Jacqueline.L.Zellman@JPMorgan.com
JPMorgan Chase Bank, N.A. ABA#: 021 000 021 Account #: 9008113381H3823
Account Name: LS2 Incoming Account Ref: IASIS Healthcare LLC L/C ISSUER:
JPMorgan Chase Bank, N.A. Attention:    Standby Letter of Credit Department
Address:    10420 Highland Manor Drive, Floor 4, Tampa, FL 33610

 

-28-



--------------------------------------------------------------------------------

Telephone:    800-634-1969 Facsimile:    856-294-5267 Electronic Mail:
GTS.IB.Standby@JPMChase.com SWING LINE LENDER: JPMorgan Chase Bank, N.A.
Attention:    Jackie L. Zellman Telephone:    302-634-1980 Facsimile:   
302-634-3301 Facsimile:    12012443630@tls.ldsprod.com Electronic Mail:
Jacqueline.L.Zellman@JPMorgan.com JPMorgan Chase Bank, N.A. ABA#: 021 000 021
Account #: 9008113381H3823 Account Name: LS2 Incoming Account Ref: IASIS
Healthcare LLC

 

-29-



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT A

FORM OF

COMMITTED LOAN NOTICE

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

[Date]

Ladies and Gentlemen:

Reference is made to the Revolving Credit Agreement, dated as of February 17,
2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among IASIS Healthcare LLC (the “Borrower”), IASIS
Healthcare Corporation, JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), Swing Line Lender, and L/C Issuer,
and each lender from time to time party thereto. Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement.

The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.02(a)
of the Credit Agreement, that it hereby requests (select one):

 

  

¨       A Borrowing of new Loans

      

¨       A conversion of Loans

      

¨       A continuation of Loans

    to be made on the terms set forth below:

(A)

  

Class of Borrowing1

   

 

(B)

  

Date of Borrowing, conversion or continuation (which is a Business Day)

   

 

(C)

  

Principal amount

   

 

(D)

  

Type of Loan2

   

 

(E)

  

Interest Period3

   

 

 

1  Revolving Credit Loan in respect of Revolving Credit Commitments or Extended
Revolving Credit Commitments.

2  Specify LIBOR Loan or Base Rate Loan

 

A-30



--------------------------------------------------------------------------------

The undersigned hereby certifies that the following statements will be true on
the date of the proposed borrowing:

(a) The representations and warranties of the Borrower contained in Article V of
the Credit Agreement will be true and correct in all material respects; provided
that to the extent that such representations and warranties specifically refer
to an earlier date, they will be true and correct in all material respects as of
such earlier date; provided, further, that any representation and warranty that
is qualified as to “materiality,” “Material Adverse Effect” or similar language
will be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates.

(b) No Default will exist or would result from the borrowing of the Loans or
from the application of the proceeds thereof.

 

IASIS HEALTHCARE LLC By:  

 

  Name:     Title:  

 

Footnote continued from previous page.

 

3  Applicable for LIBOR Borrowings/Loans only.

 

A-31



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

SWING LINE LOAN NOTICE

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

[Date]

Ladies and Gentlemen:

Reference is made to the Revolving Credit Agreement, dated as of February 17,
2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among IASIS Healthcare LLC (the “Borrower”), IASIS
Healthcare Corporation, JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), Swing Line Lender, and L/C Issuer,
and each lender from time to time party thereto. Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement. The undersigned hereby gives you notice pursuant to
Section 2.04(b) of the Credit Agreement that the Borrower requests a Swing Line
Borrowing under the Credit Agreement with the terms set forth below:

 

(A)    Principal Amount to be Borrowed1   

 

(B)    Date of Borrowing (which is a Business Day)   

 

The above request has been made to the Swing Line Lender and the Administrative
Agent by telephone at [                    ].

 

IASIS HEALTHCARE LLC By:  

 

  Name:     Title  

 

1  Shall be a minimum of $100,000.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

LENDER: [●]

PRINCIPAL AMOUNT: $        

FORM OF

REVOLVING CREDIT NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, IASIS HEALTHCARE LLC, a Delaware limited
liability company (the “Borrower”), hereby promises to pay to the Lender set
forth above (the “Lender”) or its registered assigns, in immediately available
funds at the Administrative Agent’s Office (such term, and each other
capitalized term used but not defined herein, having the meaning assigned to it
in the Revolving Credit Agreement, dated as of February 17, 2016 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, IASIS Healthcare Corporation, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), Swing Line
Lender, and L/C Issuer, and each lender from time to time party thereto) (A) on
the dates set forth in the Credit Agreement, the lesser of (i) the principal
amount set forth above and (ii) the aggregate unpaid principal amount of all
Revolving Credit Loans made by the Lender to the Borrower pursuant to the Credit
Agreement, and (B) interest from the date hereof on the principal amount from
time to time outstanding on each such Revolving Credit Loan at the rate or rates
per annum and payable on such dates as provided in the Credit Agreement in
lawful money of the United States of America.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.

Upon the occurrence and continuation of one or more of the Events of Default
specified in Section 8.01 of the Credit Agreement, all amounts then remaining
unpaid under this Note shall become, or may be declared to be, immediately due
and payable as provided in the Credit Agreement.

This note is one of the Revolving Credit Notes referred to in the Credit
Agreement that, among other things, contains provisions for the acceleration of
the maturity hereof upon the happening of certain events, for optional and
mandatory prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.

 

C-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

C-2



--------------------------------------------------------------------------------

IASIS HEALTHCARE LLC By:  

 

  Name:     Title:  

 

C-3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

  

Amount of Loan

  

Maturity Date

  

Payments of

Principal/Interest

  

Principal

Balance of Note

  

Name of

Person Making

the Notation

                                            

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

COMPLIANCE CERTIFICATE

Reference is made to the Revolving Credit Agreement, dated as of February 17,
2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among IASIS Healthcare LLC (the “Borrower”), IASIS
Healthcare Corporation, JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), Swing Line Lender and L/C Issuer,
and each lender from time to time party thereto. Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement. Pursuant to Section 6.02(a) of the Credit Agreement,
the undersigned, in his/her capacity as a Responsible Officer of the Borrower,
certifies as follows:

 

  [1. Pursuant to Section 6.01(a) of the Credit Agreement, the Borrower has
delivered to the Administrative Agent the consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of [insert fiscal year], and the
related consolidated statements of operations, members’ equity and cash flows
for such fiscal year, setting forth in each case in comparative form the figures
for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of Ernst &
Young LLP or any other independent registered public accounting firm of
nationally recognized standing, prepared in accordance with generally accepted
auditing standards.

 

  2. Attached hereto as Exhibit A is a list of each Subsidiary of the Borrower
that identifies each Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary as of the date of delivery of this Compliance Certificate or a
confirmation that there is no change in such information since the later of the
Closing Date or the date of the last such list delivered to the Administrative
Agent.]

 

  [1. Pursuant to Section 6.01(b) of the Credit Agreement, the Borrower has
delivered to the Administrative Agent (A) the consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of [insert fiscal quarter], and the
related (i) consolidated statements of operations for such fiscal quarter and
for the portion of the fiscal year then ended and (ii) consolidated statements
of cash flows for the portion of the fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year in reasonable detail and (B) a certification by a Responsible Officer of
the Borrower that such financial statements fairly present in all material
respects the financial condition, results of operations, members’ equity and
cash flows of the Borrower and its Subsidiaries in accordance with GAAP, subject
only to changes resulting from normal year-end audit adjustments and subject to
the absence of footnotes.]

 

  [3.][2.] To my knowledge, except as otherwise disclosed to the Administrative
Agent in writing pursuant to the Credit Agreement, at no time during the period
between [                    ] and [                    ] (the “Certificate
Period”) did a Default or an Event of Default exist. [If unable to provide the
foregoing certification, fully describe the reasons therefor and circumstances
thereof and any action taken or proposed to be taken with respect thereto on
Annex A attached hereto.]

 

D-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, solely in his/her capacity as a Responsible
Officer of the Borrower, has executed this certificate for and on behalf of the
Borrower and has caused this certificate to be delivered this      day of
                .

 

IASIS HEALTHCARE LLC By:  

 

  Name:     Title:  

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities5) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5  Include all applicable subfacilities.

 

E-1



--------------------------------------------------------------------------------

1.      Assignor[s]:  

 

         

 

   2.      Assignee[s]:  

 

         

 

  

 

3. Borrower: IASIS Healthcare LLC

 

4. Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

 

5. Credit Agreement: Revolving Credit Agreement, dated as of February 17, 2016,
among IASIS Healthcare LLC (the “Borrower”), IASIS Healthcare Corporation,
JPMorgan Chase Bank, N.A., as administrative agent, Swing Line Lender and L/C
Issuer, and each lender from time to time party thereto.

 

6. Assigned Interest:

 

Assignor[s]6

   Assignee[s]7    Aggregate Amount
of Commitment/
Loans
for all Lenders8      Amount of
Commitment/
Loans Assigned      Percentage
Assigned of
Commitment/
Loans9     CUSIP
Number       $                    $                           %          $     
   $                           %          $         $                          
%   

 

[7. Trade Date:                     ]10

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

6  List each Assignor, as appropriate.

7  List each Assignee, as appropriate.

8  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

9  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:  

 

[Consented to and]11 Accepted:

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:  

 

  Title:  

 

11  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

E-3



--------------------------------------------------------------------------------

IASIS HEALTHCARE LLC By:  

 

  Name:     Title:12  

 

12  No consent of the Borrower shall be required, if an Event of Default under
Section 8.01(a) or, solely with respect to the Borrower, Section 8.01(f) of the
Credit Agreement has occurred and is continuing, for any assignment to any
Assignee.

 

E-4



--------------------------------------------------------------------------------

Annex I

CREDIT AGREEMENT1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, (iii) the financial
condition of Holdings, the Borrower, or any of their Subsidiaries or Affiliates
or any other Person obligated in respect of the Credit Agreement or (iv) the
performance or observance by Holdings, the Borrower, or any of their
Subsidiaries or Affiliates or any other Person of any of their obligations under
the Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decisions to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on any Agent or any other Lender, and (vi) if
it is a Foreign Lender, attached to this Assignment and Assumption is any
documentation required to be delivered by it pursuant to Section 3.01 of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Assignor, any Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.

 

1  Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Revolving Credit Agreement, dated as of
February 17, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among IASIS Healthcare LLC (the “Borrower”),
IASIS Healthcare Corporation, JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”), Swing Line Lender and L/C
Issuer, and each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”).

 

E-5



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart of this Assignment and Assumption. This
Assignment and Assumption shall be construed in accordance with and governed by
the law of the State of New York.

 

E-6



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

GUARANTY

[SEE ATTACHED]

 

F-1



--------------------------------------------------------------------------------

 

 

GUARANTY

dated as of

[●], 2016

among

IASIS HEALTHCARE CORPORATION,

as Holdings

CERTAIN SUBSIDIARIES OF IASIS HEALTHCARE LLC

IDENTIFIED HEREIN

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page   ARTICLE I    DEFINITIONS   

SECTION 1.01

      Credit Agreement      1   

SECTION 1.02

      Other Defined Terms      1    ARTICLE II    GUARANTY   

SECTION 2.01

      Guaranty      2   

SECTION 2.02

      Guaranty of Payment      2   

SECTION 2.03

      No Limitations      2   

SECTION 2.04

      Reinstatement      3   

SECTION 2.05

      Agreement To Pay; Subrogation      3   

SECTION 2.06

      Information      3    ARTICLE III    INDEMNITY, SUBROGATION AND
SUBORDINATION   

SECTION 3.01

      Indemnity and Subrogation      4   

SECTION 3.02

      Contribution and Subrogation      4   

SECTION 3.03

      Subordination      4    ARTICLE IV    MISCELLANEOUS   

SECTION 4.01

      Notices      5   

SECTION 4.02

      Waivers; Amendment      5   

SECTION 4.03

      Counterparts; Effectiveness; Successors and Assigns; Several Agreement   
  5   

SECTION 4.04

      Severability      6   

SECTION 4.05

      Right of Set-Off      6   

SECTION 4.06

      Governing Law; Jurisdiction; Venue; WAIVER OF JURY TRIAL      6   

SECTION 4.07

      Headings      7   

SECTION 4.08

      Guaranty Absolute      7   

SECTION 4.09

      Termination or Release      7   

SECTION 4.10

      Additional Guarantors      8   

SECTION 4.11

      Limitation on Guaranteed Obligations      8   

 

 

i



--------------------------------------------------------------------------------

GUARANTY dated as of [            ], 2016, among IASIS HEALTHCARE CORPORATION, a
Delaware corporation (“Holdings”), certain Subsidiaries of IASIS HEALTHCARE LLC,
a Delaware limited liability company (the “Borrower”), from time to time party
hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent (as defined
below).

Reference is made to the Revolving Credit Agreement dated as of [    ], 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, Holdings, JPMorgan Chase Bank, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, and each lender from
time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”). The Lenders have agreed to extend credit to the Borrower subject to
the terms and conditions set forth in the Credit Agreement. The obligations of
the Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement. Holdings and the Subsidiaries party
hereto are affiliates of the Borrower, will derive substantial benefits from the
extension of credit to the Borrower pursuant to the Credit Agreement and are
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit. Accordingly, the parties hereto make the following
representations and warranties to the Administrative Agent for the benefit of
the Secured Parties and hereby covenant and agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Credit Agreement.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Credit Agreement.

(b) The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.

SECTION 1.02 Other Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent and collateral agent under any of the Loan Documents, or
any successor administrative agent and collateral agent.

“Agreement” means this Guaranty.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto.

“Claiming Party” has the meaning assigned to such term in Section 3.02.

“Contributing Party” has the meaning assigned to such term in Section 3.02.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Guarantor” means each Guarantor, as defined in the Credit Agreement and each
party that becomes a party to this Agreement after the Closing Date.

 



--------------------------------------------------------------------------------

“Guaranty Parties” means, collectively, the Borrower and each Guarantor, and
“Guaranty Party” means any one of them.

“Guaranty Supplement” means an instrument in the form of Exhibit I hereto.

“Holdings” has the meaning assigned to such term in the preliminary statement of
this Agreement.

ARTICLE II

GUARANTY

SECTION 2.01 Guaranty. Each Guarantor irrevocably, absolutely and
unconditionally guaranties, jointly with the other Guarantors and severally, the
due and punctual payment of the Obligations, in each case, whether such
Obligations are now existing or hereafter incurred under, arising out of any
Loan Document whether at stated maturity or earlier, by reason of acceleration,
mandatory prepayment or otherwise in accordance herewith or with any other Loan
Documents. Each of the Guarantors further agrees that the Obligations may be
extended, increased or renewed, in whole or in part, without notice to or
further assent from it, and that it will remain bound upon its guaranty
notwithstanding any extension, increase or renewal, in whole or in part, of any
Obligation. Each of the Guarantors waives presentment to, demand of payment from
and protest to any Guaranty Party of any of the Obligations, and also waives
notice of acceptance of its guaranty and notice of protest for nonpayment.

SECTION 2.02 Guaranty of Payment. Each of the Guarantors further agrees that its
guaranty hereunder constitutes a guaranty of payment when due and not of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Secured Party to any security held for the
payment of the Obligations, or to any balance of any deposit account or credit
on the books of the Administrative Agent or any other Secured Party in favor of
the Borrower or any other Person.

SECTION 2.03 No Limitations.

(a) Except for termination of a Guarantor’s obligations hereunder as expressly
provided in Section 4.09, the obligations of each Guarantor hereunder shall not
be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity or
unenforceability of the Obligations, or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by (i) the failure of the
Administrative Agent or any other Secured Party to assert any claim or demand or
to enforce any right or remedy under the provisions of any Loan Document or
otherwise; (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement;
(iii) the release of any security held by the Administrative Agent or any other
Secured Party for the Obligations; (iv) any default, failure or delay, willful
or otherwise, in the performance of the Obligations; or (v) any other act or
omission that may or might in any manner or to any extent vary the risk of any
Guarantor or otherwise operate as a discharge of any Guarantor as a matter of
law or equity (other than the indefeasible payment in full in cash of all the
Obligations). Each Guarantor expressly

 

 

2



--------------------------------------------------------------------------------

authorizes the Secured Parties to take and hold security for the payment of the
Obligations, to exchange, waive or release any or all such security (with or
without consideration), to enforce or apply such security and direct the order
and manner of any sale thereof in their sole discretion or to release or
substitute any one or more other guarantors or obligors upon or in respect of
the Obligations, all in accordance with the Security Agreement and other Loan
Documents and all without affecting the obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any Guaranty Party or the
unenforceability of the Obligations, or any part thereof from any cause, or the
cessation from any cause of the liability of any Guaranty Party, other than the
indefeasible payment in full in cash of all the Obligations. The Administrative
Agent and the other Secured Parties may, in accordance with the terms of the
Collateral Documents and at their election, foreclose on any security held by
one or more of them by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Obligations, make any other accommodation with any Guaranty Party or
exercise any other right or remedy available to them against any Guaranty Party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been fully and indefeasibly
paid in full in cash. To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against any Guaranty Party, as the case may be, or any security.

SECTION 2.04 Reinstatement. Each of the Guarantors agrees that its guaranty
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation, is rescinded,
invalidated or must otherwise be restored by the Administrative Agent or any
other Secured Party upon the bankruptcy or reorganization of any Guaranty Party
or otherwise.

SECTION 2.05 Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of any Guaranty Party to pay any Obligation when and as the
same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Administrative Agent for distribution to the
Secured Parties in cash the amount of such unpaid Obligation. Upon payment by
any Guarantor of any sums to the Administrative Agent as provided above, all
rights of such Guarantor against any Guaranty Party arising as a result thereof
by way of right of subrogation, contribution, reimbursement, indemnity or
otherwise shall in all respects be subject to Article III herein.

SECTION 2.06 Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of each Guaranty Party’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Obligations, and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent or the other Secured Parties will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

 

 

3



--------------------------------------------------------------------------------

ARTICLE III

INDEMNITY, SUBROGATION AND SUBORDINATION

SECTION 3.01 Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3.03), the Borrower agrees that in the event a payment of an
obligation shall be made by any Guarantor under this Agreement, the Borrower
shall indemnify such Guarantor for the full amount of such payment and such
Guarantor shall be subrogated to the rights of the Person to whom such payment
shall have been made to the extent of such payment.

SECTION 3.02 Contribution and Subrogation. Each Guarantor (a “Contributing
Party”) agrees (subject to Section 3.03) that, in the event a payment shall be
made by any other Guarantor hereunder in respect of any Obligation and such
other Guarantor (the “Claiming Party”) shall not have been fully indemnified by
the Borrower as provided in Section 3.01, the Contributing Party shall indemnify
the Claiming Party in an amount equal to the amount of such payment, in each
case multiplied by a fraction of which the numerator shall be the net worth of
the Contributing Party on the date hereof and the denominator shall be the
aggregate net worth of all the Contributing Parties together with the net worth
of the Claiming Party on the date hereof (or, in the case of any Guarantor
becoming a party hereto pursuant to Section 4.10, the date of the Guaranty
Supplement hereto executed and delivered by such Guarantor). Any Contributing
Party making any payment to a Claiming Party pursuant to this Section 3.02 shall
be subrogated to the rights of such Claiming Party to the extent of such
payment. Each Guarantor recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such contribution. In this connection, each Guarantor has the right
to waive, to the fullest extent permitted by applicable law, its contribution
right against any other Guarantor to the extent that after giving effect to such
waiver such Guarantor would remain solvent, in the determination of the Lenders.

SECTION 3.03 Subordination. Notwithstanding any provision of this Agreement to
the contrary, all rights of the Guarantors under Sections 3.01 and 3.02 and all
other rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations; provided that if any amount shall be paid to such
Guarantor on account of such subrogation rights at any time prior to the
irrevocable payment in full of the Obligations, such amount shall be held in
trust for the benefit of the Secured Parties and shall forthwith be paid to the
Administrative Agent to be credited and applied against the Obligations, whether
matured or unmatured, in connection with Section 8.03 of the Credit
Agreement. No failure on the part of the Borrower or any Guarantor to make the
payments required by Sections 3.01 and 3.02 (or any other payments required
under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of any Guarantor with respect to its obligations hereunder, and
each Guarantor shall remain liable for the full amount of the obligations of
such Guarantor hereunder.

 

 

4



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS

SECTION 4.01 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to any Guarantor shall be given to it in care of the Borrower as provided in
Section 10.02 of the Credit Agreement.

SECTION 4.02 Waivers; Amendment.

(a) No failure or delay by the Administrative Agent, any L/C Issuer or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the L/C Issuers and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Guaranty Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section 4.02, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any L/C Issuer may have had notice or
knowledge of such Default at the time. No notice or demand on any Guaranty Party
in any case shall entitle any Guaranty Party to any other or further notice or
demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Guaranty Party or Guaranty Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 10.01 of the Credit Agreement.

SECTION 4.03 Counterparts; Effectiveness; Successors and Assigns; Several
Agreement. This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery by telecopier or electronic transmission
of an executed counterpart of a signature page to this Agreement shall be
effective as delivery of an original executed counterpart of this Agreement. The
Agents may also require that any such documents and signatures delivered by
telecopier or electronic transmission be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier or
electronic transmission. This Agreement shall become effective as to any
Guaranty Party when a counterpart hereof executed on behalf of such Guaranty
Party shall have been delivered to the Administrative Agent and a counterpart
hereof shall have been executed on behalf of the Administrative Agent, and
thereafter shall be binding upon such Guaranty Party and the Administrative
Agent and their respective successors and assigns permitted thereby, and shall
inure to the benefit of such Guaranty Party, the Administrative Agent and the
other Secured Parties and their respective successors and assigns permitted
thereby, except that no Guaranty Party shall have the right to assign or
transfer its rights or obligations hereunder or any interest herein (and any
such assignment or transfer shall be void) except as expressly contemplated

 

 

5



--------------------------------------------------------------------------------

by this Agreement or the other Loan Documents. This Agreement shall be construed
as a separate agreement with respect to each Guaranty Party and may be amended,
modified, supplemented, waived or released with respect to any Guaranty Party
without the approval of any other Guaranty Party and without affecting the
obligations of any other Guaranty Party hereunder.

SECTION 4.04 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 4.05 Right of Set-Off. In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Lender and its Affiliates and each L/C Issuer and its
Affiliates is authorized at any time and from time to time, without prior notice
to the Borrower or any other Loan Party, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Loan Party and its
Subsidiaries) to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other Indebtedness at any time owing by, such
Lender and its Affiliates or such L/C Issuer and its Affiliates, as the case may
be, to or for the credit or the account of the respective Loan Parties and their
Subsidiaries against any and all Obligations owing to such Lender and its
Affiliates or such L/C Issuer and its Affiliates hereunder or under any other
Loan Document, now or hereafter existing, irrespective of whether such Agent or
such Lender or Affiliate shall have made demand under this Agreement or any
other Loan Document and although such Obligations may be contingent or unmatured
or denominated in a currency different from that of the applicable deposit or
Indebtedness. Notwithstanding anything to the contrary contained herein, no
Lender or its Affiliates and no L/C Issuer or its Affiliates shall have a right
to set off and apply any deposits held or other Indebtedness owing by such
Lender or its Affiliates or such L/C Issuer or its Affiliates, as the case may
be, to or for the credit or the account of any Subsidiary of a Loan Party that
is not a “United States person” within the meaning of Section 7701(a)(30) of the
Code unless such Subsidiary is not a direct or indirect subsidiary of
Holdings. Each Lender and L/C Issuer agrees promptly to notify the Borrower and
the Administrative Agent after any such set off and application made by such
Lender or L/C Issuer, as the case may be; provided, that the failure to give
such notice shall not affect the validity of such setoff and application. The
rights of the Administrative Agent, each Lender and each L/C Issuer under this
Section 4.05 are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent, such Lender and such L/C Issuer
may have.

SECTION 4.06 Governing Law; Jurisdiction; Venue; WAIVER OF JURY TRIAL.

(a) The terms of Section 10.15 and 10.16 of the Credit Agreement with respect to
governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

(b) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 4.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

 

6



--------------------------------------------------------------------------------

SECTION 4.07 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 4.08 Guaranty Absolute. To the fullest extent permitted by applicable
law, all rights of the Administrative Agent hereunder and all obligations of
each Guarantor hereunder shall be absolute and unconditional irrespective of (a)
any lack of validity or enforceability of the Credit Agreement, any other Loan
Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document, or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guaranty securing or guaranteeing all or any of the
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Guarantor in respect of the
Obligations or this Agreement.

SECTION 4.09 Termination or Release.

(a) This Agreement and the Guaranties made herein shall terminate with respect
to all Obligations when all the outstanding Obligations (other than (x)
obligations under Secured Hedge Agreements not yet due and payable, (y) Cash
Management Obligations not yet due and payable and (z) contingent
indemnification obligations not yet accrued and payable) have been paid in full
and the Lenders have no further commitment to lend under the Credit Agreement,
the Outstanding Amount of L/C Obligations have been either reduced to zero or
Cash Collateralized and the L/C Issuers have no further obligations to issue
Letters of Credit under the Credit Agreement.

(b) A Guarantor shall automatically be released from its obligations hereunder
as provided in Section 9.11 of the Credit Agreement.

(c) In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section 4.09, the Administrative Agent shall execute and deliver to
any Guarantor, at such Guarantor’s expense, all documents that such Guarantor
shall reasonably request to evidence such termination or release, in each case
in accordance with the terms of Section 9.11 of the Credit Agreement. Any
execution and delivery of documents pursuant to this Section 4.09 shall be
without recourse to or warranty by the Administrative Agent.

(d) At any time that the Borrower desires that the Administrative Agent take any
of the actions described in immediately preceding paragraph (c), it shall, upon
request of the Administrative Agent, deliver to the Administrative Agent an
officer’s certificate certifying that the release of the respective Guarantor is
permitted pursuant to paragraph (a) or (b). The Administrative Agent shall have
no liability whatsoever to any Guarantor as a result of any release of any
Guarantor by it as permitted (or that the Administrative Agent in good faith
believes to be permitted) by this Section 4.09.

(e) Notwithstanding anything to the contrary set forth in this Agreement, each
Cash Management Bank and each Hedge Bank, by the acceptance of the benefits
under this Agreement hereby acknowledges and agrees that (i) the obligations of
the Borrower or any Subsidiary under any Secured Hedge Agreement and the Cash
Management Obligations shall be guaranteed pursuant to this Agreement only to
the extent that, and for so long as, the other Obligations are so guaranteed and
(ii) any release of a Guarantor effected in the manner permitted by this
Agreement shall not require the consent of any Hedge Bank or Cash Management
Bank.

 

 

7



--------------------------------------------------------------------------------

SECTION 4.10 Additional Guarantors. Each Wholly Owned Material Subsidiary of the
Borrower that is required to enter into this Agreement as a Guarantor pursuant
to Section 6.11 of the Credit Agreement shall execute and deliver a Guaranty
Supplement and thereupon such Wholly Owned Material Subsidiary shall become a
Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein. The execution and delivery of any such instrument shall not
require the consent of any other Guaranty Party hereunder. The rights and
obligations of each Guaranty Party hereunder shall remain in full force and
effect notwithstanding the addition of any new Guaranty Party as a party to this
Agreement.

SECTION 4.11 Limitation on Guaranteed Obligations. Each Guarantor and each
Secured Party (by its acceptance of the benefits of this Agreement) hereby
confirms that it is its intention that this Agreement does not constitute a
fraudulent transfer or conveyance for purposes of any Debtor Relief Laws
(including the Bankruptcy Code, the Uniform Fraudulent Conveyance Act or any
similar Federal or state law). To effectuate the foregoing intention, each
Guarantor and each Secured Party (by its acceptance of the benefits of this
Agreement) hereby irrevocably agrees that the Obligations owing by such
Guarantor under this Agreement shall be limited to such amount as will, after
giving effect to such maximum amount and all other (contingent or otherwise)
liabilities of such Guarantor that are relevant under such Debtor Relief Laws
and after giving effect to any rights to contribution and/or subrogation
pursuant to any agreement providing for an equitable contribution and/or
subrogation among such Guarantor and the other Guarantors, result in the
Obligations of such Guarantor in respect of such maximum amount not constituting
a fraudulent transfer or conveyance.

[Signatures on following page]

 

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

IASIS HEALTHCARE CORPORATION By:  

 

  Name:   Title: [GUARANTORS]18 By:  

 

  Name:   Title:

 

18  Ropes to update.

 

[Guaranty Signature Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, for the purposes of Sections 3.01 and 4.05 only, the
undersigned has executed this Guaranty as of the date first written above.

 

IASIS HEALTHCARE LLC By:  

 

  Name:   Title:

 

[Guaranty Signature Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

 

Name:

 

Title:

By:  

 

 

Name:

 

Title:

 

[Guaranty Signature Page]



--------------------------------------------------------------------------------

SUPPLEMENT NO.          dated as of                      to the Guaranty dated
as of [    ], 2016 among IASIS HEALTHCARE CORPORATION (“Holdings”), certain
Subsidiaries of IASIS HEALTHCARE LLC (the “Borrower”) from time to time party
thereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

A. Reference is made to (i) the Revolving Credit Agreement dated as of [    ],
2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, Holdings, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, and each lender from
time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), (ii) each Secured Hedge Agreement (as defined in the Credit
Agreement) and (iii) the Cash Management Obligations (as defined in the Credit
Agreement).

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

C. The Guarantors have entered into the Guaranty in order to induce (x) the
Lenders to make Loans and the L/C Issuers to issue Letters of Credit, (y) the
Hedge Banks to enter into and/or maintain Secured Hedge Agreements and (z) the
Cash Management Banks to provide Cash Management Services. Section 4.10 of the
Guaranty provides that additional Wholly Owned Restricted Subsidiaries of the
Borrower that are not Excluded Subsidiaries may become Guarantors under the
Guaranty by execution and delivery of an instrument in the form of this
Supplement. The undersigned Restricted Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Guaranty in order to induce (x) the
Lenders to make additional Loans and the L/C Issuers to issue additional Letters
of Credit, (y) the Hedge Banks to enter into and/or maintain Secured Hedge
Agreements and (z) the Cash Management Banks to provide Cash Management Services
and as consideration for (x) Loans previously made and Letters of Credit
previously issued, (y) Secured Hedge Agreements previously entered into and/or
maintained and (z) Cash Management Services previously provided.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 4.10 of the Guaranty, the New Subsidiary
by its signature below becomes a Guarantor under the Guaranty with the same
force and effect as if originally named therein as a Guarantor, and the New
Subsidiary hereby (a) agrees to all the terms and provisions of the Guaranty
applicable to it as a Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct in all material respects on and as of the date hereof, except for
representations and warranties made as of a specified date, which shall be true
and correct as of such date. In furtherance of the foregoing, the New
Subsidiary, as security for the payment and performance in full of the
Obligations does hereby, for the benefit of the Secured Parties, their
successors and assigns, irrevocably, absolutely and unconditionally guaranty,
jointly with the other Guarantors and severally, the due and punctual payment of
the Obligations. Each reference to a “Guarantor” in the Guaranty shall be deemed
to include the New Subsidiary. The Guaranty is hereby incorporated herein by
reference.

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when

 

[Guaranty Signature Page]



--------------------------------------------------------------------------------

taken together shall constitute a single contract. This Supplement shall become
effective when the Administrative Agent shall have received a counterpart of
this Supplement that bears the signature of the New Subsidiary, and the
Administrative Agent has executed a counterpart hereof. Delivery of an executed
signature page to this Supplement by facsimile transmission or other electronic
communication shall be as effective as delivery of a manually signed counterpart
of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. If any provision contained in this Supplement is held to be invalid,
illegal or unenforceable, the legality, validity, and enforceability of the
remaining provisions contained herein and in the Guaranty shall not be affected
or impaired thereby. The invalidity of a provision in a particular jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Guaranty.

SECTION 8. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with the execution and
delivery of this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Administrative Agent.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guaranty as of the day and year first above
written.

 

[NAME OF NEW SUBSIDIARY] By:  

 

  Name:   Title: Jurisdiction of Formation: Address of Chief Executive Office:
JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

  Name:   Title:

 

3



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

SECURITY AND PLEDGE AGREEMENT

[SEE ATTACHED]

 

G-1



--------------------------------------------------------------------------------

SECURITY AND PLEDGE AGREEMENT

THIS SECURITY AND PLEDGE AGREEMENT (as the same may be amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”) is
entered into as of [        ], 2016 by and among IASIS HEALTHCARE LLC, a
Delaware limited liability company (the “Borrower”), IASIS HEALTHCARE
CORPORATION, a Delaware corporation (“Holdings”), and certain Subsidiaries of
the Borrower listed on the signature pages hereto and any future Subsidiary that
becomes a party hereto (such Subsidiaries, together with the Borrower and
Holdings, individually an “Obligor”, and collectively the “Obligors”) and
JPMORGAN CHASE BANK, N.A., in its capacity as administrative and collateral
agent (together with any successor appointed in accordance with the Credit
Agreement described below, in such capacity, the “Administrative Agent”) for the
Secured Parties.

RECITALS

WHEREAS, pursuant to that certain Revolving Credit Agreement dated as of the
date hereof (as amended, modified, extended, renewed or replaced from time to
time, the “Credit Agreement”) among the Borrower, Holdings, the Lenders party
thereto and the Administrative Agent, the Lenders have agreed to make Loans and
issue Letters of Credit upon the terms and subject to the conditions set forth
therein;

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the obligations of the Lenders to make their respective Loans and
to issue (or participate in) Letters of Credit under the Credit Agreement that
the Obligors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Lenders and the other
Secured Parties.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

  1. Definitions.

(a) Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement, and the following terms
that are defined in the Uniform Commercial Code as in effect in the State of New
York (the “UCC”) are used herein as so defined: Accession, Account, As-Extracted
Collateral, Certificated Security, Chattel Paper, Commingled Goods, Commercial
Tort Claim, Consumer Goods, Control, Deposit Account, Documents, Electronic
Chattel Paper, Equipment, Farm Products, Fixtures, General Intangible, Goods,
Instrument, Inventory, Investment Property, Letter-of-Credit Right, Manufactured
Home, Proceeds, Promissory Note, Securities Entitlement, Securities Account,
Software, Standing Timber, Supporting Obligation and Tangible Chattel Paper;
provided that to the extent any such terms are used in Sections 4(c), 4(d) and
4(i), then in such limited circumstance the applicable term shall have the
meaning ascribed to such term in the Uniform Commercial Code as in effect in the
jurisdiction applicable to the affected Collateral.

(b) In addition, the following terms shall have the following meanings:

“Collateral”: As defined in Section 2 hereof.

“Copyright Licenses”: Any written agreement naming any Obligor as licensor or
licensee (including, without limitation, those listed on Schedule 1(b)(i)
hereto), granting any right under any Copyright, including, without limitation,
the grant of rights to manufacture, distribute, exploit and sell materials
derived from any Copyright.

 



--------------------------------------------------------------------------------

“Copyrights”: The collective reference to (i) all copyrights arising under the
laws of the United States, any other country or any political subdivision
thereof, whether registered or unregistered and whether published or unpublished
(including, without limitation, those listed on Schedule 1(b)(i) hereto), all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, and (ii) the right to obtain
all renewals thereof.

“Excluded Property”: As defined in Section 2 hereof.

“Intellectual Property”: The collective reference to all rights, priorities and
privileges of any Obligor relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, the Copyrights, the Copyright Licenses, the Patents, the
Patent Licenses, the Trademarks and the Trademark Licenses, and all rights to
sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.

“Patent License”: All agreements, whether written or oral, providing for the
grant by or to any Obligor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent (including, without
limitation, those listed on Schedule 1(b)(i) hereto).

“Patents”: The collective reference to (i) all letters patent of the United
States, any other country or any political subdivision thereof, all reissues and
extensions thereof and all goodwill associated therewith (including, without
limitation, those listed on Schedule 1(b)(i) hereto) of any Obligor (ii) all
applications for letters patent of the United States or any other country and
all divisions, continuations and continuations-in-part thereof (including,
without limitation, those listed on Schedule 1(b)(i) hereto) of any Obligor and
(iii) all rights to obtain any reissues or extensions of the foregoing.

“Subsidiary Equity”: With respect to each Obligor, (i) all of the issued and
outstanding Equity Interests of each direct Domestic Subsidiary of such Obligor
that are owned by such Obligor and (ii) up to 65% of the issued and outstanding
voting Equity Interests (and 100% of the issued and outstanding non-voting
Equity Interests, if any) of each direct Foreign Subsidiary of such Obligor that
are owned by such Obligor, including the respective percentages of the Equity
Interests of such Subsidiaries set forth on Schedule 1(b)(ii) hereto and any
other shares of the Equity Interests hereafter required to be pledged and
delivered to the Administrative Agent pursuant to Section 6.11 of the Credit
Agreement, in each case together with the certificates (or other agreements or
instruments), if any, representing such shares, and all options and other
rights, contractual or otherwise, with respect thereto, including, but not
limited to, the following:

(1) all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and

(2) in the event of any consolidation or merger involving the issuer thereof and
in which such issuer is not the surviving Person, all shares of each class of
the Equity Interests of the successor Person formed by or resulting from such
consolidation or merger.

 

-2-



--------------------------------------------------------------------------------

“Trademark License”: Any agreement, whether written or oral, providing for the
grant by or to any Obligor of any right to use any Trademark (including, without
limitation, those listed on Schedule 1(b)(i) hereto).

“Trademarks”: The collective reference to (i) all trademarks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, service marks, logos and other source or business identifiers of any
Obligor, and all goodwill associated therewith, now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
applications in connection therewith, whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or any political subdivision thereof, or
otherwise, and all common-law rights related thereto (including, without
limitation, those listed on Schedule 1(b)(i) hereto) and (ii) the right to
obtain all renewals thereof.

2. Grant of Security Interest in the Collateral. To secure the prompt payment in
full when due, whether by lapse of time, acceleration, mandatory prepayment or
otherwise, of the Obligations, each Obligor hereby grants to the Administrative
Agent, for the benefit of the Secured Parties, a continuing security interest
in, and a right to set off against the Collateral. “Collateral” shall mean,
collectively, any and all right, title and interest of such Obligor in and to
the following property of the Obligors (to the extent not constituting Excluded
Property (as defined herein)), whether now owned or existing or owned, acquired,
or arising hereafter:

(a) all Accounts;

(b) all cash and Cash Equivalents;

(c) all Chattel Paper;

(d) all Copyrights;

(e) all Deposit Accounts;

(f) all Documents;

(g) all Equipment;

(h) all Fixtures;

(i) all General Intangibles (including Intellectual Property);

(j) all Goods;

(k) all Instruments, including without limitation the Instruments evidencing the
Indebtedness described on Schedule 2(j) attached hereto and owing to such
Obligor by the issuers named therein, and all interest, cash, Instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of the Instruments evidencing the
Indebtedness;

(l) all Inventory;

(m) all Investment Property;

(n) all Patents;

 

-3-



--------------------------------------------------------------------------------

(o) all Patent Licenses;

(p) all Software;

(q) all Subsidiary Equity;

(r) all Supporting Obligations;

(s) all Trademarks;

(t) all Trademark Licenses;

(u) all Accessions; and

(v) Supporting Obligations and Proceeds of any and all of the foregoing;

provided, however, that the foregoing grant of a security interest shall be
deemed not to grant a security interest in any of the property described below
(such property being hereinafter referred to as “Excluded Property”):

(i) any Collateral or contracts related thereto, but only to the extent that,
under applicable Laws, the applicable Obligor is expressly prohibited from
granting a security interest therein or applicable Laws provide for the
involuntary forfeiture of the property in the event a security interest is
granted therein without the consent of the appropriate Governmental Authority,
or at all; provided, however, that if such prohibition or the condition
requiring such consent relates only to the foreclosure of a security interest or
the exercise of other rights and remedies upon a default but not to the granting
of a security interest therein, then a security interest in such property shall
be deemed to be granted by this Agreement subject to the condition that the
consent of such Governmental Authority is obtained by the Administrative Agent
prior to foreclosure or exercising its other rights or remedies hereunder as to
which such consent is required;

(ii) any contracts or agreements that expressly prohibit the granting of a
security interest therein or condition the granting of a security interest
therein on the consent of a third party (other than Holdings or any Subsidiary)
whose consent has not been obtained or would cause, or allow a third party
(other than Holdings or any Subsidiary) to cause, the forfeiture of such
property upon the granting of a security interest therein (other than to the
extent that any such requirement or restriction would be rendered ineffective
pursuant to the UCC or other applicable Law (including Debtor Relief Laws)),
provided, however, that if such prohibition or the condition requiring such
consent relates only to the foreclosure of a security interest or the exercise
of other rights or remedies upon a default, then a security interest in such
property shall be deemed to be granted by this Agreement subject to the
condition that the consent of such third party is obtained by the Administrative
Agent prior to foreclosure or exercising of its other rights or remedies
hereunder as to which such consent is required;

(iii) [RESERVED];

(iv) (A) any Equity Interests in Foreign Subsidiaries that do not constitute
Subsidiary Equity, (B) any Equity Interests in Unrestricted Subsidiaries, (C)
any Equity Interests in a non-wholly owned Subsidiary to the extent the
Organization Documents of such Subsidiary prohibit the grant of a security
interest therein and (D) any Equity Interests in any Restricted Subsidiary
subject to a Lien existing at the time such Restricted Subsidiary is acquired or
merged with or into or consolidated with any Obligor, so long as (and only so
long as) such Equity Interests are subject to a Lien permitted by Section
7.01(n) of the Credit Agreement;

 

-4-



--------------------------------------------------------------------------------

(v) any letter-of-credit rights except to the extent perfection of a security
interest therein may be accomplished by filing of financing statements in
appropriate form in the applicable jurisdiction under the UCC;

(vi) any motor vehicles and other assets subject to certificates of title;

(vii) any assets or properties that are acquired pursuant to a Permitted
Acquisition (or that are owned by a Subsidiary acquired pursuant to a Permitted
Acquisition), so long as (and only so long as) such assets or properties are
subject to a Lien permitted by Section 7.01(n) of the Credit Agreement;

(viii) any Intellectual Property whose pledge would result in the forfeiture of
the Obligors’ rights in such property including, without limitation, any
Trademark applications filed in the USPTO on the basis of such Obligor’s
“intent-to-use” such Trademark, unless and until acceptable evidence of use of
such Trademark has been filed with the USPTO pursuant to Section 1(c) or Section
1(d) of the Lanham Act (15 U.S.C. 1051, et seq.), to the extent that granting a
lien in such Trademark application prior to such filing would adversely affect
the enforceability or validity of such Trademark application;

(ix) any asset with respect to which the Borrower has reasonably determined in a
writing delivered to the Administrative Agent that providing a security interest
in such asset or perfection thereof would result in adverse tax or accounting
consequences; and

(x) any asset with respect to which the Administrative Agent and the Borrower
have agreed in writing that the costs of providing a security interest in such
asset or perfection thereof is excessive in view of the benefits to be obtained
by the Secured Parties.

In the event of the termination or elimination of any prohibition or the
requirement for any consent contained in any applicable law, rule, regulation,
agreement, document or instrument to the extent sufficient to permit any
Excluded Property to become Collateral hereunder, or upon the granting of any
such consent, or waiving or terminating any requirement for such consent, a
security interest in such Excluded Property shall be automatically and
simultaneously granted hereunder in such Excluded Property, and the Excluded
Property automatically and simultaneously shall be deemed to be assigned and
pledged to the Administrative Agent and shall be included as Collateral
hereunder.

The Obligors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest created hereby in the
Collateral (i) constitutes continuing collateral security for all of the
Obligations, whether now existing or hereafter arising and (ii) is not to be
construed as an assignment of any Intellectual Property.

3. Representations and Warranties. Each Obligor hereby represents and warrants
to the Administrative Agent, for the benefit of the Secured Parties, that until
such time as the Obligations have been paid in full and the Commitments have
expired or been terminated:

(a) Legal Names; Organizational Identification Numbers, Jurisdiction and Type of
Organization. As of the Closing Date, such Obligor’s (A) exact legal name as
registered in its state of formation is (and for the prior four months has
been), (B) state of formation and type of organization are (and for the prior
twelve months have been), and (C) organizational number (if any) assigned by
such state and federal tax identification number are, in each case, as set forth
set forth on Schedule 3(a) hereto.

 

-5-



--------------------------------------------------------------------------------

(b) Location of Tangible Collateral. Set forth on Schedule 3(b) is a list of all
locations where any tangible personal property of each Obligor is located as of
the Closing Date.

(c) Ownership. Each Obligor has the right to pledge, sell, assign or transfer
the Collateral in which it has an interest. There exists no “adverse claim”
within the meaning of Section 8-102 of the UCC as of the date hereof with
respect to the Subsidiary Equity pledged by such Obligor hereunder.

(d) Security Interest/Priority. This Agreement, when executed and delivered and
upon the making of the initial Credit Extensions, creates a valid security
interest in favor of the Administrative Agent, for the benefit of the Secured
Parties, in the Collateral of such Obligor, and, when properly perfected by
filing shall constitute a valid perfected security interest in such Collateral
(including all uncertificated Subsidiary Equity consisting of partnership or
limited liability company interests that do not constitute a security pursuant
to Section 8-103(c) of the UCC), to the extent such security interest can be
created and perfected by filing under the UCC, free and clear of all Liens
except for Liens permitted pursuant to Section 7.01 of the Credit Agreement. The
taking possession by the Administrative Agent or an Obligor as bailee for the
benefit of the Administrative Agent pursuant to Section 3(k) hereof of the
certificates (if any) representing the Subsidiary Equity that constitutes a
security pursuant to Section 8-103 of the UCC and all other Instruments
constituting Collateral will perfect under the UCC and establish the first
priority of the Administrative Agent’s security interest in all certificated
Subsidiary Equity and such Instruments.

(e) Types of Collateral. On the Closing Date, none of the Collateral consists
of, or is the Proceeds of, (i) As-Extracted Collateral, (ii) Consumer Goods,
(iii) Farm Products, (iv) Manufactured Homes or (v) Standing Timber.

(f) Accounts. (i) Each material Account of the Obligors and the papers and
documents relating thereto are genuine and in all material respects what they
purport to be, (ii) each Account arises out of (A) a bona fide sale of goods
sold and delivered by such Obligor (or in the process of being delivered) or (B)
services theretofore actually rendered by such Obligor to, the account debtor
named therein and (iii) no Account of an Obligor with a principal balance equal
to or greater than Five Hundred Thousand Dollars ($500,000) is evidenced by any
Instrument or Chattel Paper unless such Instrument or Chattel Paper has been
endorsed over and delivered to, or submitted to the control of, the
Administrative Agent.

(g) Equipment and Inventory. With respect to any material Equipment and/or
Inventory of an Obligor, each such Obligor has exclusive possession and control
of such Equipment and Inventory of such Obligor except for (i) Equipment leased
by such Obligor as a lessee or (ii) Equipment or Inventory in transit with
common or other carriers. No material Inventory is held by an Obligor pursuant
to consignment, sale or return, sale on approval or similar arrangement.

(h) Authorization of Subsidiary Equity. All Subsidiary Equity pledged hereunder
is duly authorized and validly issued, is fully paid and nonassessable and is
not subject to the preemptive rights of any Person.

(i) Exercising of Rights. Subject to compliance with applicable laws relating to
the offering and sale of securities, the exercise by the Administrative Agent of
its rights and remedies hereunder will not violate any Law or governmental
regulation or any material contractual restriction binding on or affecting an
Obligor or any of its Property.

 

-6-



--------------------------------------------------------------------------------

(j) Obligor’s Authority. No authorization, approval or action by, and no notice
or filing with, any Governmental Authority or the issuer of any Subsidiary
Equity is required either (i) for the pledge made by an Obligor or for the
granting of the security interest by an Obligor pursuant to this Agreement or
(ii) for the exercise by the Administrative Agent or the Secured Parties of
their rights and remedies hereunder (except as may be required by laws affecting
the offering and sale of securities or UCC, United States Patent and Trademark
Office or United States Copyright Office filings to perfect such security
interests).

(k) No Other Shares. As of the Closing Date, no Obligor owns any Subsidiary
Equity other than as set forth on Schedule 1(b)(ii) attached hereto. All
Certificated Securities representing Subsidiary Equity and all certificates
evidencing Collateral in existence on the date hereof (A) have been delivered to
the Administrative Agent accompanied by duly executed instruments of transfer or
assignment or (B) are in the possession of an Obligor and each such Obligor
holding such Certificated Securities and certificates evidencing Collateral
hereby agrees to hold such Certificated Securities and certificates evidencing
Collateral that are in its possession as bailee for the benefit of and on behalf
of the Administrative Agent and the Secured Parties and the Administrative Agent
has a perfected first priority security interest therein.

(l) Partnership, Non-Profit Corporation and Limited Liability Company
Interests. All Subsidiary Equity consisting of partnership, non-profit
corporation or limited liability company interests constitute General
Intangibles and are not represented by Certificated Securities unless delivered
to the Administrative Agent and accompanied by duly executed instruments of
transfer or otherwise held by an Obligor for the benefit of the Administrative
Agent pursuant to Section 3(k) hereof.

(m) Intellectual Property. Schedule 1(b)(i) sets forth as of the Closing Date a
complete and accurate list of all Patents, Trademarks and Copyrights registered
with the United States Patent and Trademark Office or United States Copyright
Office, as applicable, and all applications therefor, held by each of the
Obligors.

4. Covenants. Each Obligor covenants that until such time as the Obligations
have been paid in full and the Commitments have expired or been terminated, such
Obligor shall:

(a) Instruments/Chattel Paper/Subsidiary Equity.

(i) If any amount with a principal balance equal to or greater than Five Hundred
Thousand Dollars ($500,000) and payable under or in connection with any of the
Collateral shall be or become evidenced by any Instrument or Tangible Chattel
Paper, or if any property constituting Collateral with a value equal to or
greater than Five Hundred Thousand Dollars ($500,000) shall be stored or shipped
subject to a Document, ensure that such Instrument, Tangible Chattel Paper or
Document is either in the possession of such Obligor at all times or, if
requested by the Administrative Agent to perfect its security interest in the
Collateral, is delivered to the Administrative Agent duly indorsed in a manner
reasonably satisfactory to the Administrative Agent.

(ii) Deliver to the Administrative Agent promptly upon request thereof any
certificates constituting Subsidiary Equity of an Obligor. Prior to delivery to
the Administrative Agent, all such certificates and instruments constituting
Subsidiary Equity of an Obligor shall be held in trust by such Obligor as bailee
for the benefit of and on behalf of the Administrative Agent pursuant to Section
3(k) hereof. All such certificates representing Subsidiary Equity shall be
delivered in suitable form for transfer by delivery or shall be accompanied by
duly executed instruments of transfer or assignment in blank, substantially in
the form provided in Exhibit A attached hereto. No Obligor shall deliver any
Certificated Security or other certificate representing or evidencing Collateral
to any person other than the Administrative Agent.

 

-7-



--------------------------------------------------------------------------------

(b) Change to Legal Name, Organizational Identification Numbers, Jurisdiction or
Type of Organization. No Obligor shall change, or permit any change to, its
legal name until (i) it shall have given to the Administrative Agent prior
written notice of its intention so to do, clearly describing such new name and
providing other information in connection therewith as the Administrative Agent
may reasonably request, and (ii) with respect to such new name, it shall have
taken all action necessary or reasonably requested by the Administrative Agent
to maintain the security interests of the Administrative Agent in the Collateral
intended to be granted pursuant to the Collateral Documents at all times as
fully perfected and in full force and effect. In addition, to the extent that
any Obligor does not have an organizational identification number on the date
hereof and later obtains one, or if there is any change in the organizational
identification number of any Obligor, the Borrower or such Obligor shall
promptly notify the Administrative Agent of such new or changed organizational
identification number and shall take all actions reasonably satisfactory to the
Administrative Agent to the extent necessary to maintain the security interests
of the Administrative Agent in the Collateral intended to be granted pursuant to
the Collateral Documents fully perfected and in full force and
effect. Furthermore, no Obligor shall change its jurisdiction of organization,
its type of organization, its organizational identification number or chief
executive office until (i) it shall have given to the Administrative Agent prior
written notice of its intention so to do, clearly describing such new
jurisdiction of organization, type of organization, organizational
identification number or chief executive office and providing such other
information in connection therewith as the Administrative Agent may reasonably
request and (ii) with respect to such new jurisdiction, type of organization,
organizational identification number and/or chief executive office, it shall
have taken all actions necessary or reasonably requested by the Administrative
Agent to maintain the security interests of the Administrative Agent in the
Collateral intended to be granted pursuant to the Collateral Documents at all
times as fully perfected and in full force and effect.

(c) Filing of Financing Statements, Notices, etc. Each Obligor hereby authorizes
the Administrative Agent to prepare and file such financing statements
(including continuation statements) or amendments thereof or supplements thereto
or other instruments as the Administrative Agent may from time to time
reasonably deem necessary or appropriate in order to perfect and maintain the
security interests granted hereunder in accordance with the UCC (including
authorization to describe the Collateral as “all personal property” or “all
assets”). Each Obligor shall also execute and deliver to the Administrative
Agent such agreements, assignments or instruments (including affidavits,
notices, reaffirmations and amendments and restatements of existing documents,
as the Administrative Agent may reasonably request) and do all such other things
as the Administrative Agent may reasonably deem necessary or appropriate (i) to
assure to the Administrative Agent its security interests hereunder, including
(A) such instruments as the Administrative Agent may from time to time
reasonably request in order to perfect and maintain the security interests
granted hereunder in accordance with the UCC, (B) with regard to copyrights and
copyright applications, a Notice of Grant of Security Interest in Copyrights in
the form of Exhibit B, (C) with regard to patents and patent applications, a
Notice of Grant of Security Interest in Patents for filing with the United
States Patent and Trademark Office in the form of Exhibit C attached hereto and
(D) with regard to trademarks and trademark applications, a Notice of Grant of
Security Interest in Trademarks for filing with the United States Patent and
Trademark Office in the form of Exhibit D attached hereto, (ii) to consummate
the transactions contemplated hereby and (iii) to otherwise protect and assure
the Administrative Agent of its rights and interests hereunder.

(d) Control. At any time during the existence of any Default under Section
8.01(a), 8.01(f) and/or 8.01(i) of the Credit Agreement, each Obligor shall
execute and deliver all agreements, assignments, instruments or other documents
as may be reasonably requested by the Administrative Agent for the purpose of
obtaining and maintaining Control with respect to any Collateral consisting of
(i) Investment Property and (ii) Electronic Chattel Paper.

 

-8-



--------------------------------------------------------------------------------

(e) Collateral Held by Warehouseman, Bailee, etc. If any Collateral with a value
equal to or greater than Three Million Dollars ($3,000,000) is at any time in
the possession or control of a warehouseman, bailee or any agent or processor of
such Obligor and the Administrative Agent so requests (i) notify such Person in
writing of the Administrative Agent’s security interest therein, (ii) instruct
such Person to hold all such Collateral for the Administrative Agent’s account
and subject to the Administrative Agent’s instructions and (iii) use reasonable
efforts to obtain a written acknowledgment from such Person that it is holding
such Collateral for the benefit of the Administrative Agent.

(f) Treatment of Accounts. Not grant or extend the time for payment of any
material Account, or compromise or settle any material Account for less than the
full amount thereof, or release any person or property, in whole or in part,
from payment thereof, or allow any credit or discount thereon, other than as
normal and customary in the ordinary course of an Obligor’s business.

(g) Nature of Collateral. At all times maintain the Collateral as personal
property and not affix any of the Collateral to any real property in a manner
that would change its nature from personal property to real property or a
Fixture to real property, unless the Administrative Agent shall have a perfected
Lien on such Fixture or real property.

(h) Acquisition of Certain Equity Interests. Not without executing and
delivering, or causing to be executed and delivered, to the Administrative Agent
such agreements, documents and instruments as the Administrative Agent may
reasonably require in order to include such Equity Interests as a part of the
Collateral to the extent required by Section 6.11 of the Credit Agreement,
acquire any Equity Interests consisting of an interest in a partnership or a
limited liability company that (i) is dealt in or traded on a securities
exchange or in a securities market, (ii) by its terms expressly provides that it
is a security governed by Article 8 of the UCC, (iii) is an investment company
security, (iv) is held in a securities account or (v) constitutes a “security”
or a “financial asset” as such terms are defined in Article 8 of the UCC.

(i) Intellectual Property.

(i) Such Obligor (either itself or through licensees) will continue to use each
material Trademark on each and every trademark class of goods applicable to its
current line as reflected in its current catalogs, brochures and price lists in
order to maintain such Trademark in full force free from any claim of
abandonment for non-use unless in the good faith judgment of such Obligor the
use of such Trademark is no longer commercially reasonable or such Obligor
reasonably deems such Trademark unnecessary in its business, maintain as in the
past the quality of products and services offered under such Trademark except to
the extent, in the good faith judgment of such Obligor, any change in quality is
commercially reasonable, use such Trademark with the appropriate notice of
registration and all other notices and legends required by applicable Laws, not
adopt or use any mark that is confusingly similar or a colorable imitation of
such Trademark unless the Administrative Agent, for the ratable benefit of the
Secured Parties, shall obtain a perfected security interest in such mark
pursuant to this Agreement, and not (and not permit any licensee or sublicensee
thereof to) do any act or knowingly omit to do any act whereby such Trademark
may become invalidated or impaired in any way except to the extent such Obligor,
in its good faith judgment, deems the same to be commercially reasonable or
deems such Trademark unnecessary in its business.

(ii) Such Obligor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any material Patent may become forfeited, abandoned
or dedicated to the public unless in the good faith judgment of such Obligor the
use of such Patent is no longer necessary in its business or commercially
reasonable.

 

-9-



--------------------------------------------------------------------------------

(iii) Unless in the good faith judgment of such Obligor, the use of a particular
Copyright is no longer commercially reasonable or necessary to its business,
such Obligor (either itself or through licensees) will employ each material
Copyright and will not (and will not permit any licensee or sublicensee thereof
to) do any act or knowingly omit to do any act whereby any material portion of
the Copyrights may become invalidated or otherwise impaired. Such Obligor will
not (either itself or through licensees) do any act whereby any material portion
of the Copyrights may fall into the public domain unless in the good faith
judgment of such Obligor the use of such Copyright is no longer commercially
reasonable or necessary.

(iv) Such Obligor (either itself or through licensees) will not do any act that
knowingly uses any material Intellectual Property to infringe any material
intellectual property rights of any other Person.

(v) Such Obligor will notify the Administrative Agent within fifty (50) days
after the end of each fiscal quarter if a Responsible Officer thereof obtains
actual knowledge during the quarter then ended that any application or
registration relating to any material Intellectual Property may become
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development in any proceeding in the United States Patent and Trademark
Office, the United States Copyright Office or any court or tribunal in any
country regarding such Obligor’s ownership of, or the validity of, any material
Intellectual Property or such Obligor’s right to register the same or to own and
maintain the same.

(vi) Whenever such Obligor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof or obtain any additional Copyright,
Patent or Trademark, such Obligor shall report such filing or acquisition to the
Administrative Agent within fifty (50) days after the end of each fiscal quarter
in which such filing or acquisition occurs and any such Intellectual Property
shall automatically constitute Collateral (to the extent it would not otherwise
be considered Excluded Property) and be subject to the Lien and security
interest created by this Agreement without further action by any party. Such
Obligor shall execute and deliver, and have recorded, any and all agreements,
instruments, documents, and papers as the Administrative Agent may reasonably
request to evidence the Administrative Agent’s and the Secured Parties’ security
interest in any Copyright, Patent or Trademark and the goodwill and general
intangibles of such Obligor relating thereto or represented thereby.

(vii) Such Obligor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each application for (and to obtain the relevant registration of) and
to maintain each registration of the material Intellectual Property, including,
without limitation, filing of applications for renewal, affidavits of use and
affidavits of incontestability except to the extent such Obligor in good faith
deems the same to be no longer commercially reasonable or necessary for its
business.

(viii) In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Obligor shall take such
actions as such Obligor shall in good faith deem appropriate under the
circumstances to protect such Intellectual Property and if such Intellectual
Property is of material economic value, promptly notify the Administrative Agent
after it learns thereof and, to the extent such Obligor in good faith deems it
commercially reasonable to do so, sue for infringement, misappropriation or
dilution, to seek injunctive relief where appropriate and to recover any and all
damages for such infringement, misappropriation or dilution.

 

-10-



--------------------------------------------------------------------------------

(j) Insurance. Insure, repair and replace the Collateral of such Obligor as set
forth in the Credit Agreement. All insurance proceeds paid in connection with
any insurance providing coverage with respect to any Collateral shall be subject
to the security interest of the Administrative Agent hereunder.

(k) Further Assurances. Each Obligor shall take such further actions, and
execute and/or deliver to the Administrative Agent such additional financing
statements, amendments, assignments, agreements, supplements, powers and
instruments, as the Administrative Agent may in its reasonable judgment deem
necessary or appropriate in order to create, perfect, preserve and protect the
security interest in the Collateral as provided herein and the rights and
interests granted to the Administrative Agent hereunder, to carry into effect
the purposes hereof or better to assure and confirm the validity, enforceability
and priority of the Administrative Agent’s security interest in the Collateral
or permit the Administrative Agent to exercise and enforce its rights, powers
and remedies hereunder with respect to any Collateral.

5. Advances. On failure of any Obligor to perform any of the covenants and
agreements contained herein, the Administrative Agent may, at its sole option
and in its sole discretion, after reasonable notice to such Obligor (to the
extent practicable) perform the same and in so doing may expend such sums as the
Administrative Agent reasonably may deem advisable in the performance thereof,
including, without limitation, the payment of insurance premiums, the payment of
taxes, a payment to obtain a release of a Lien or potential Lien, expenditures
made in defending against adverse claims and other expenditures that the
Administrative Agent or the Secured Parties may reasonably make for the
protection of the security hereof or which may be compelled to make by operation
of law. All such sums and amounts so expended shall be repayable by the Obligors
on a joint and several basis promptly upon timely notice thereof and demand
therefor, shall constitute additional Obligations and shall bear interest from
the date said amounts are expended at the Default Rate. No such performance of
any covenant or agreement by the Administrative Agent or the Secured Parties on
behalf of any Obligor, and no such advance or expenditure therefor, shall
relieve the Obligors of any Default or Event of Default. The Administrative
Agent or the Secured Parties may make any payment hereby authorized in
accordance with any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax lien, title or claim except to the extent such
payment is being contested in good faith by an Obligor in appropriate
proceedings and against which adequate reserves are being maintained in
accordance with GAAP.

6. Remedies.

(a) General Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent or the Secured Parties shall
have, in addition to the rights and remedies provided herein, in the Loan
Documents, in the Secured Hedge Agreements and/or the documentation governing
any Cash Management Obligations, or under applicable Laws (including, but not
limited to, levy of attachment, garnishment and the rights and remedies set
forth in the UCC), the rights and remedies of a secured party under the UCC
(regardless of whether the UCC is the law of the jurisdiction where the rights
and remedies are asserted and regardless of whether the UCC applies to the
affected Collateral), and further, the Administrative Agent may, with or without
judicial process or the aid and assistance of others, (i) enter on any premises
on which any of the Collateral may be located and, without resistance or
interference by the Obligors, take possession of the Collateral, (ii) dispose of
any Collateral on any such premises, (iii) require the Obligors to assemble and
make available to the Administrative Agent

 

-11-



--------------------------------------------------------------------------------

at the expense of the Obligors any Collateral at any place and time designated
by the Administrative Agent that is reasonably convenient to both parties, (iv)
remove any Collateral from any such premises for the purpose of effecting sale
or other disposition thereof, and/or (v) without demand and without
advertisement, notice, hearing or process of law, all of which each of the
Obligors hereby waives to the fullest extent permitted by law, at any place and
time or times, sell and deliver any or all Collateral held by or for it at
public or private sale (which in the case of a private sale of Subsidiary
Equity, shall be to a restricted group of purchasers who will be obligated to
agree, among other things, to acquire such securities for their own account, for
investment and not with a view to the distribution or resale thereof), at any
exchange or broker’s board or elsewhere, by one or more contracts, in one or
more parcels, for cash, upon credit or otherwise, at such prices and upon such
terms as the Administrative Agent deems advisable, in its sole discretion
(subject to any and all mandatory legal requirements). Each Obligor acknowledges
that any such private sale may be at prices and on terms less favorable to the
seller than the prices and other terms that might have been obtained at a public
sale and, notwithstanding the foregoing, agrees that such private sale shall be
deemed to have been made in a commercially reasonable manner and, in the case of
a sale of Subsidiary Equity, that the Administrative Agent shall have no
obligation to delay sale of any such securities for the period of time necessary
to permit the issuer of such securities to register such securities for public
sale under the Securities Act of 1933. To the extent the rights of notice cannot
be legally waived hereunder, each Obligor agrees that any requirement of
reasonable notice shall be met if such notice is personally served on or mailed,
postage prepaid, to the Borrower in accordance with the notice provisions of
Section 10.02 of the Credit Agreement at least 10 Business Days before the time
of sale or other event giving rise to the requirement of such notice. Each
Obligor further acknowledges and agrees that any offer to sell any Subsidiary
Equity that has been (i) publicly advertised on a bona fide basis in a newspaper
or other publication of general circulation in the financial community of New
York, New York (to the extent that such offer may be advertised without prior
registration under the Securities Act of 1933), or (ii) made privately in the
manner described above shall be deemed to involve a “public sale” under the UCC,
notwithstanding that such sale may not constitute a “public offering” under the
Securities Act of 1933, and the Administrative Agent may, in such event, bid for
the purchase of such securities. The Administrative Agent and the Secured
Parties shall not be obligated to make any sale or other disposition of the
Collateral regardless of notice having been given. To the extent permitted by
law, any Secured Party may be a purchaser at any such sale. To the extent
permitted by applicable law, each of the Obligors hereby waives all of its
rights of redemption with respect to any such sale. Subject to the provisions of
applicable law, the Administrative Agent and the Secured Parties may postpone or
cause the postponement of the sale of all or any portion of the Collateral by
announcement at the time and place of such sale, and such sale may, without
further notice, to the extent permitted by law, be made at the time and place to
which the sale was postponed, or the Administrative Agent and the Secured
Parties may further postpone such sale by announcement made at such time and
place.

(b) Remedies Relating to Accounts. During the continuation of an Event of
Default, regardless of whether the Administrative Agent has exercised any or all
of its rights and remedies hereunder, the Administrative Agent shall have the
right to enforce any Obligor’s rights against any account debtors and obligors
on such Obligor’s Accounts. Each Obligor acknowledges and agrees that the
Proceeds of its Accounts remitted to or on behalf of the Administrative Agent in
accordance with the provisions hereof shall be solely for the Administrative
Agent’s own convenience and that such Obligor shall not have any right, title or
interest in such Accounts or in any such other amounts except as expressly
provided herein. The Administrative Agent and the Secured Parties shall have no
liability or responsibility to any Obligor for acceptance of a check, draft or
other order for payment of money bearing the legend “payment in full” or words
of similar import or any other restrictive legend or endorsement or be
responsible for determining the correctness of any remittance. Furthermore,
during the continuation of an Event of Default, (i) the Administrative Agent
shall have the right, but not the obligation, to make test verifications of the
Accounts in any manner and through any medium that it reasonably considers
advisable, and the Obligors shall furnish all such assistance and information as
the Administrative Agent may require in connection with such

 

-12-



--------------------------------------------------------------------------------

test verifications, (ii) upon the Administrative Agent’s request and at the
expense of the Obligors, the Obligors shall cause independent public accountants
or others satisfactory to the Administrative Agent to furnish to the
Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts and (iii) the
Administrative Agent in its own name or in the name of others may communicate
with account debtors on the Accounts to verify with them to the Administrative
Agent’s satisfaction the existence, amount and terms of any Accounts.

(c) Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuance thereof, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Obligors without cost or charge to the Administrative Agent, and
use the same, together with materials, supplies, books and records of the
Obligors for the purpose of collecting and liquidating the Collateral, or for
preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise. In addition, the Administrative Agent may
remove Collateral, or any part thereof, from such premises and/or any records
with respect thereto, in order effectively to collect or liquidate such
Collateral.

(d) Nonexclusive Nature of Remedies. Failure by the Administrative Agent or the
Secured Parties to exercise any right, remedy or option under this Agreement,
any other Loan Document, any Secured Hedge Agreement and/or the documentation
governing any Cash Management Obligation between any Obligor and any Secured
Party, or as provided by law, or any delay by the Administrative Agent or the
Secured Parties in exercising the same, shall not operate as a waiver of any
such right, remedy or option. No waiver hereunder shall be effective unless it
is in writing, signed by the party against whom such waiver is sought to be
enforced and then only to the extent specifically stated, which in the case of
the Administrative Agent or the Secured Parties shall only be granted as
provided herein. To the extent permitted by law, none of the Administrative
Agent, the Secured Parties and any party acting as attorney for the
Administrative Agent or the Secured Parties, shall be liable hereunder for any
acts or omissions or for any error of judgment or mistake of fact or law other
than their gross negligence or willful misconduct hereunder. The rights and
remedies of the Administrative Agents and the Secured Parties under this
Agreement shall be cumulative and not exclusive of any other right or remedy
which the Administrative Agent or the Secured Parties may have.

(e) Retention of Collateral. The Administrative Agent may, in compliance with
Sections 9-620 and 9-621 of the UCC or otherwise in compliance with the
requirements of applicable law of the relevant jurisdiction, accept or retain
the Collateral in satisfaction of the Obligations. Unless and until the
Administrative Agent shall have provided the notices required pursuant to
Sections 9-620 and 9-621 of the UCC or other applicable law, however, the
Administrative Agent shall not be deemed to have retained any Collateral in
satisfaction of any Obligations for any reason.

(f) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Secured Parties are legally entitled, the Obligors who are
Guarantors shall be jointly and severally liable for the deficiency, together
with interest thereon at the Default Rate, together with the costs of collection
and the reasonable fees of any attorneys employed by the Administrative Agent to
collect such deficiency. Any surplus remaining after the full payment and
satisfaction of the Obligations shall be returned to the Obligors or to
whomsoever a court of competent jurisdiction shall determine to be entitled
thereto.

 

-13-



--------------------------------------------------------------------------------

7. Rights of the Administrative Agent.

(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Obligor hereby designates and appoints the Administrative Agent, on behalf
of the Secured Parties, and each of its designees or agents, as attorney-in-fact
of such Obligor, irrevocably and with power of substitution, with authority to
take any or all of the following actions upon the occurrence and during the
continuance of an Event of Default:

(i) to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Administrative Agent may reasonably determine;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may deem
reasonably appropriate;

(iv) receive, open and dispose of mail addressed to an Obligor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of such Obligor on behalf of
and in the name of such Obligor, or securing, or relating to such Collateral;

(v) sell, assign, transfer, make any agreement in respect of, or otherwise deal
with or exercise rights in respect of, any Collateral or the goods or services
which have given rise thereto, as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes;

(vi) adjust and settle claims under any insurance policy relating thereto;

(vii) execute and deliver all assignments, conveyances, statements, security
agreements, affidavits, notices and other agreements, instruments and documents
that the Administrative Agent may determine to be necessary in order to perfect
and maintain the security interests and liens granted in this Agreement and in
order to fully consummate all of the transactions contemplated therein;

(viii) institute any foreclosure proceedings that the Administrative Agent may
deem appropriate; and

(ix) do and perform all such other acts and things as the Administrative Agent
may reasonably deem to be necessary, proper or convenient in connection with the
Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable until such time as the Obligations have been paid in full and the
Commitments have expired or been terminated. The Administrative Agent shall be
under no duty to exercise or withhold the exercise of any of the rights, powers,
privileges and options expressly or implicitly granted to the Administrative
Agent in this Agreement, and shall not be liable for any failure to do so or any
delay in doing so. The Administrative Agent shall not be liable for any act or
omission or for any error of judgment or any mistake of fact or law in its
individual capacity or its capacity as attorney-in-fact except acts or omissions
resulting from its gross negligence or willful misconduct. This power of
attorney is conferred on the Administrative Agent solely to protect, preserve
and realize upon its security interest in the Collateral.

(b) Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign the Obligations to a successor Administrative Agent
appointed in accordance pursuant to Section 9.09 the Credit Agreement, and such
successor shall be entitled to all of the rights and remedies of the
Administrative Agent under this Agreement in relation thereto.

 

-14-



--------------------------------------------------------------------------------

(c) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Obligors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Obligors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own property, which shall be no
less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral. In the event of a public or
private sale of Collateral pursuant to Section 6 hereof, the Administrative
Agent shall have no obligation to clean-up, repair or otherwise prepare the
Collateral for sale.

(d) Liability with Respect to Accounts. The Administrative Agent shall not have
any obligation or liability under any Account (or any agreement giving rise
thereto) by reason of or arising out of this Agreement or the receipt by the
Administrative Agent of any payment relating to such Account pursuant hereto,
nor shall the Administrative Agent be obligated in any manner to perform any of
the obligations of an Obligor under or pursuant to any Account (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

(e) Voting and Payment Rights in Respect of the Subsidiary Equity.

(i) So long as no Event of Default shall exist, each Obligor may (A) exercise
any and all voting and other consensual rights pertaining to the Subsidiary
Equity of such Obligor or any part thereof for any purpose not inconsistent with
the terms of this Agreement or the Credit Agreement and (B) receive and retain
any and all dividends (other than stock dividends and other dividends
constituting Collateral that are addressed hereinabove), principal or interest
paid in respect of the Subsidiary Equity to the extent they are allowed under
the Credit Agreement; and

(ii) During the continuance of an Event of Default, (A) all rights of an Obligor
to exercise the voting and other consensual rights that it would otherwise be
entitled to exercise pursuant to clause (i)(A) above shall cease and all such
rights shall thereupon become vested in the Administrative Agent which shall
then have the sole right to exercise such voting and other consensual rights,
(B) all rights of an Obligor to receive the dividends, principal and interest
payments that it would otherwise be authorized to receive and retain pursuant to
clause (i)(B) above shall cease and all such rights shall thereupon be vested in
the Administrative Agent which shall then have the sole right to receive and
hold as Collateral such dividends, principal and interest payments, and (C) all
dividends, principal and interest payments that are received by an Obligor
contrary to the provisions of clause (ii)(B) above shall be received in trust
for the benefit of the Administrative Agent, shall be segregated from other
property or funds of such Obligor, and shall be forthwith paid over to the
Administrative Agent as Collateral in the exact form received, to be held by the
Administrative Agent as Collateral and as further collateral security for the
Obligations.

8. Application of Proceeds. Any payments in respect of the Obligations and any
proceeds of the Collateral, when received by the Administrative Agent or any of
the Secured Parties in cash or its equivalent, will be applied in reduction of
the Obligations to the extent and in the order set forth in Section 8.03 of the
Credit Agreement.

 

-15-



--------------------------------------------------------------------------------

9. Continuing Agreement.

(a) This Agreement shall remain in full force and effect until such time as the
Obligations have been paid in full and the Commitments have expired or been
terminated, at which time this Agreement shall be automatically terminated and
the Administrative Agent shall, upon the request and at the expense of the
Obligors, forthwith release all of its liens and security interests hereunder
and shall execute and deliver all UCC termination statements and/or other
documents reasonably requested by the Obligors evidencing such termination.

(b) This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Secured Party as a preference, fraudulent
conveyance or otherwise under any bankruptcy, insolvency or similar law, all as
though such payment had not been made; provided that in the event payment of all
or any part of the Obligations is rescinded or must be restored or returned, all
reasonable costs and expenses (including without limitation any reasonable legal
fees and disbursements) incurred by the Administrative Agent or any Secured
Party in defending and enforcing such reinstatement shall be deemed to be
included as a part of the Obligations.

10. Amendments; Waivers; Modifications, etc. This Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except as set forth in Section 10.01 of the Credit Agreement.

11. Successors in Interest. This Agreement shall be binding upon each Obligor,
its successors and assigns and shall inure, together with the rights and
remedies of the Administrative Agent and the Secured Parties hereunder, to the
benefit of the Administrative Agent and the Secured Parties and their successors
and permitted assigns.

12. Notices and Other Communication. All notices and other communications
required or permitted to be given under this Agreement shall be in conformance
with Section 10.02 of the Credit Agreement.

13. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. It shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart. Delivery by telecopier or electronic transmission of an executed
counterpart of a signature page to this Agreement shall be effective as delivery
of an original executed counterpart of this Agreement.

14. Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement.

15. Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL. The
terms of Sections 10.15 and 10.16 of the Credit Agreement with respect to
governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

16. Severability. If any provision of any of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

-16-



--------------------------------------------------------------------------------

17. Entirety. This Agreement, the other Loan Documents, the Secured Hedge
Agreements and/or the documentation governing any Cash Management Obligations
between any Obligor and any Secured Party represent the entire agreement of the
parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, the Secured Hedge Agreements
and/or the documentation governing any Cash Management Obligations between any
Obligor and any Secured Party or the transactions contemplated herein and
therein.

18. Other Security. To the extent that any of the Obligations are now or
hereafter secured by property other than the Collateral, or by a guarantee,
endorsement or property of any other Person, then the Administrative Agent and
the Secured Parties shall have the right to proceed against such other property,
guarantee or endorsement upon the occurrence and continuation of any Event of
Default, and the Administrative Agent and the Secured Parties have the right, in
their sole discretion, to determine which rights, security, liens, security
interests or remedies the Administrative Agent and the Secured Parties shall at
any time pursue, relinquish, subordinate, modify or take with respect thereto,
without in any way modifying or affecting any of them or any of the
Administrative Agent’s and the Secured Parties’ rights or the Obligations under
this Agreement, under any other of the Loan Documents or under any Secured Hedge
Agreement and/or the documentation governing any Cash Management Obligation
between any Obligor and any Secured Party.

19. Additional Obligors. Each Wholly Owned Material Subsidiary of the Borrower
that is not an Excluded Subsidiary acquired or created after the date hereof and
any Subsidiary that ceases to be an Excluded Subsidiary, in each case, that is
required to enter into this Agreement as a Guarantor pursuant to Section 6.11 of
the Credit Agreement shall execute and deliver a Supplement to this Agreement in
the form of Exhibit E hereto to the Administrative Agent and thereupon such
Subsidiary shall become an Obligor hereunder with the same force and effect as
if originally named as an Obligor herein. The execution and delivery of any such
instrument shall not require the consent of any other Obligor hereunder. The
execution and delivery of any such instrument shall not require the consent of
any other Obligor hereunder. The rights and obligations of each Obligor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Obligor as a party to this Agreement.

20. Intercreditor Agreement. Notwithstanding anything to the contrary herein,
this Agreement and each other Loan Document are subject to the terms and
conditions set forth in the First Lien Intercreditor Agreement in all respects,
and in the event of any conflict between the terms of the First Lien
Intercreditor Agreement and this Agreement, the terms of the First Lien
Intercreditor Agreement shall govern.

[Signatures on following page]

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Obligors and the Administrative Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

 

IASIS HEALTHCARE LLC By:  

 

  Name:     Title:   IASIS HEALTHCARE CORPORATION By:  

 

  Name:     Title:   [GUARANTORS ]19 By:  

 

  Name:     Title:  

 

19  Ropes to update.

 

[Security and Pledge Agreement Signature Page]

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

[Security and Pledge Agreement Signature Page]

 



--------------------------------------------------------------------------------

EXHIBIT A

IRREVOCABLE STOCK POWER

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to the
following shares of the Equity Interests of                     , a         
corporation:

 

No. of Shares

   Certificate No.         

and irrevocably appoints                      its agent and attorney-in-fact to
transfer all or any part of such Equity Interests and to take all necessary and
appropriate action to effect any such transfer. The agent and attorney-in-fact
may substitute and appoint one or more persons to act for him. The effectiveness
of a transfer pursuant to this stock power shall be subject to any and all
transfer restrictions referenced on the face of the certificates evidencing such
interest or in the certificate of incorporation or formation or bylaws or other
constituent documents of the subject corporation or limited liability company,
to the extent they may from time to time exist.

 

By:  

 

  Name:  

 

  Title:  

 

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF

GRANT OF SECURITY INTEREST

IN COPYRIGHTS

United States Copyright Office

Ladies and Gentlemen:

Please be advised that pursuant to the Security and Pledge Agreement dated as of
[            ], 2016 (as the same may be amended, modified, extended or restated
from time to time, the “Agreement”) by and among the Obligors party thereto
(each an “Obligor” and collectively, the “Obligors”) and JPMorgan Chase Bank,
N.A., as administrative agent (the “Administrative Agent”) for the Secured
Parties referenced therein, the undersigned Obligor has granted a continuing
security interest in and continuing lien upon, the copyrights and copyright
applications shown below to the Administrative Agent for the ratable benefit of
the Secured Parties:

 

  COPYRIGHTS  

Copyright No.

 

Description of Copyright

 

Date of Copyright

              COPYRIGHT APPLICATIONS  

Copyright Applications No.

 

Description of Copyright Applied For

 

Date of Copyright Applications

           

The Obligors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest in the foregoing
copyrights and copyright applications (i) may only be terminated in accordance
with the terms of the Agreement and (ii) is not to be construed as an assignment
of any copyright or copyright application.

 

Very truly yours,

 

[Obligor] By:  

 

Name:  

 

Title:  

 

 

B-1



--------------------------------------------------------------------------------

Acknowledged and Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:  

 

  Name:  

 

  Title:  

 

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

NOTICE OF

GRANT OF SECURITY INTEREST

IN PATENTS

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to the Security and Pledge Agreement dated as of
[            ], 2016 (the “Agreement”) by and among the Obligors party thereto
(each an “Obligor” and collectively, the “Obligors”) and JPMorgan Chase Bank,
N.A., as administrative agent (the “Administrative Agent”) for the Secured
Parties referenced therein, the undersigned Obligor has granted a continuing
security interest in and continuing lien upon, the patents and patent
applications shown below to the Administrative Agent for the ratable benefit of
the Secured Parties:

PATENTS

 

Patent No.

 

Description of Patent Item

 

Date of Patent

           

PATENT APPLICATIONS

 

Patent Applications No.

 

Description of Patent Applied For

 

Date of Patent Applications

           

 

C-1



--------------------------------------------------------------------------------

The Obligors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest in the foregoing patents
and patent applications (i) may only be terminated in accordance with the terms
of the Agreement and (ii) is not to be construed as an assignment of any patent
or patent application.

 

Very truly yours,

 

[Obligor] By:  

 

Name:  

 

Title:  

 

 

Acknowledged and Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:  

 

  Name:  

 

  Title:  

 

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

NOTICE OF

GRANT OF SECURITY INTEREST

IN TRADEMARKS

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to the Security and Pledge Agreement dated as
[            ], 2016 (the “Agreement”) by and among the Obligors party thereto
(each an “Obligor” and collectively, the “Obligors”) and JPMorgan Chase Bank,
N.A., as Administrative Agent (the “Administrative Agent”) for the Secured
Parties referenced therein, the undersigned Obligor has granted a continuing
security interest in and continuing lien upon, the trademarks and trademark
applications shown below to the Administrative Agent for the ratable benefit of
the Secured Parties:

TRADEMARKS

 

Trademark No.

  

Description of Trademark Item

  

Date of Trademark

     

TRADEMARK APPLICATIONS

 

Trademark Applications No.

  

Description of

Trademark Applied For

  

Date of Trademark

Applications

     

 

D-1



--------------------------------------------------------------------------------

The Obligors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest in the foregoing
trademarks and trademark applications (i) may only be terminated in accordance
with the terms of the Agreement and (ii) is not to be construed as an assignment
of any trademark or trademark application.

 

Very truly yours,

 

[Obligor] By:  

 

Name:  

 

Title:  

 

 

Acknowledged and Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:  

 

  Name:  

 

  Title:  

 

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

SUPPLEMENT NO.    dated as of            , 20    (this “Supplement”) to the
Security and Pledge Agreement dated as of [            ], 2016 (the “Security
Agreement”) among IASIS HEALTHCARE CORPORATION (“Holdings”), IASIS HEALTHCARE
LLC (the “Borrower”), certain Subsidiaries of the Borrower from time to time
party thereto (such Subsidiaries, together with the Borrower and Holdings,
individually an “Obligor” and collectively the “Obligors”) and JPMORGAN CHASE
BANK, N.A., as Administrative Agent, on behalf of the Secured Parties (as
defined therein).

A. Reference is made to (i) the Revolving Credit Agreement dated as of
[            ], 2016 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, Holdings, JPMorgan Chase
Bank, N.A., as Administrative Agent, Swing Line Lender, and L/C Issuer, and each
lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), (ii) each Secured Hedge Agreement (as defined in the
Credit Agreement) and (iii) the Cash Management Obligations (as defined in the
Credit Agreement).

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

C. The Obligors have entered into the Security Agreement in order to induce (x)
the Lenders to make Loans and the L/C Issuers to issue Letters of Credit, (y)
the Hedge Banks to enter into and/or maintain Secured Hedge Agreements and (z)
the Cash Management Banks to provide Cash Management Services. Section 19 of the
Security Agreement provides that certain Material Subsidiaries of the Borrower
that are not Excluded Subsidiaries shall become Obligors under the Security
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned Restricted Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become an Obligor under the Security Agreement in order to induce
(x) the Lenders to make additional Loans and the L/C Issuers to issue additional
Letters of Credit, (y) the Hedge Banks to enter into and/or maintain Secured
Hedge Agreements and (z) the Cash Management Banks to provide Cash Management
Services and as consideration for (x) Loans previously made and Letters of
Credit previously issued, (y) Secured Hedge Agreements previously entered into
and/or maintained and (z) Cash Management Services previously provided.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 19 of the Security Agreement, the New
Subsidiary by its signature below becomes an Obligor under the Security
Agreement with the same force and effect as if originally named therein as an
Obligor and the New Subsidiary hereby (a) agrees to all the terms and provisions
of the Security Agreement applicable to it as an Obligor thereunder and (b)
represents and warrants that the representations and warranties made by it as an
Obligor thereunder are true and correct on and as of the date hereof, except for
representations and warranties made as of a specified date, which shall be true
and correct as of such date. In furtherance of the foregoing, the New
Subsidiary, to secure the prompt payment in full when due, whether by lapse of
time, acceleration, mandatory prepayment or otherwise, of the Obligations (as
defined in the Security Agreement), does hereby, for the Secured Parties (as
defined in the Security Agreement), their successors and assigns, grant to the
Administrative Agent, for the benefit of the Secured Parties (as defined in the
Security Agreement), a continuing security interest in, and a right to set off
against, any and all right, title and interest of the New Subsidiary in and to
the Collateral (as defined in the Security Agreement) of the New Subsidiary.
Each reference to an “Obligor” in the Security Agreement shall be deemed to
include the New Subsidiary. The Security Agreement is hereby incorporated herein
by reference.

 

E-1



--------------------------------------------------------------------------------

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the Secured Parties (as defined in the Security Agreement) that (a)
this Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity and (b) each of the
schedules to the Security Agreement is hereby supplemented to reflect the
information shown on the attached Schedule A (with references to the Closing
Date in the applicable provision of the Security Agreement being deemed to mean
the date hereof for the purposes of such information to be provided by the New
Subsidiary).

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary, and the Administrative Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication shall be as effective as delivery
of a manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. If any provision contained in this Supplement is held to be invalid,
illegal or unenforceable, the legality, validity, and enforceability of the
remaining provisions contained herein and in the Security Agreement shall not be
affected or impaired thereby. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 12 of the Security Agreement.

SECTION 8. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with the execution and
delivery of this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Administrative Agent.

[Reminder of page intentionally left blank]

 

E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

[NAME OF NEW SUBSIDIARY] By:  

 

  Name:   Title: Jurisdiction of Formation: Address of Chief Executive Office:
JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

  Name:   Title:

 

E-3



--------------------------------------------------------------------------------

Schedule A to Supplement

[Schedules to Security Agreement]1

 

1  Ropes to update schedules generally.

 

E-1



--------------------------------------------------------------------------------

SCHEDULE 1(b)(i)

INTELLECTUAL PROPERTY

OWNED INTELLECTUAL PROPERTY

UNITED STATES TRADEMARKS:

Registrations:

 

OWNER

 

SERIAL NUMBER

 

TRADEMARK

IASIS Management Company   75563765   IASIS HEALTHCARE IASIS Management Company
  75563765   IASIS HEALTHCARE IASIS Healthcare Corporation   85456540   Health
Choice Utah IASIS Healthcare Corporation   85580271   Transitions Outpatient
Behavioral Health IASIS Healthcare Corporation   85149990   Hospital Medical
Management and Quality Program IASIS Healthcare Corporation   85150330   HMMQP
IASIS Healthcare Corporation   85081660   IASIS Center for the Advancement of
Research and Education IASIS Healthcare Corporation   85081665   I-CARE IASIS
Healthcare Corporation   85103370   TRIPLEVIEW IASIS Healthcare Corporation  
85111071   I-CARE IASIS CENTER FOR THE ADVANCEMENT OF RESEARCH AND EDUCATION

Applications:

None.

OTHER TRADEMARKS:

Registrations:

 

OWNER

  

REGISTRATION

NUMBER

    

COUNTRY/

STATE

  

TRADEMARK

IASIS Glenwood Regional Medical Center, LP    59-4696      Louisiana    IASIS
Glenwood Regional Medical Center IASIS Healthcare Holdings, Inc.    7916944-0190
     Utah    SPORTSMEDUTAH Permian Premier Health Services, Inc.    801437509
     Texas    COMPLETECARE Health Choice Utah, Inc.    8078679-0190      Utah   
Health Choice Utah

 

1



--------------------------------------------------------------------------------

Trade and Fictitious Names

 

ENTITY

  

ASSUMED NAMES

  

dba Filed Date

  

dba Expiration Date

  

dba Jurisdiction

Beaumont Hospital Holdings, Inc.    Mid-Jefferson    7/18/2001    7/18/2011   
Texas Beaumont Hospital Holdings, Inc.    Park Place Medical Center    7/18/2001
   7/18/2011    Texas Beaumont Hospital Holdings, Inc.    Southeast Texas
Obesity Center    4/14/2003    4/14/2013    Texas Brim Healthcare of Colorado,
LLC    Pikes Peak Regional Hospital Medical Care    11/1/2010    11/1/2011   
Colorado Brim Healthcare of Colorado, LLC    Pikes Peak Regional Medical Center
   10/11/2010    10/11/2011    Colorado Brim Healthcare of Colorado, LLC   
Woodland Park Family Medicine    11/16/2010    11/16/2011    Colorado Brim
Healthcare of Colorado, LLC    Pikes Peak Regional Hospital    10/11/2010   
10/11/2011    Colorado Brim Healthcare of Colorado, LLC    Woodland Park
Surgical Associates    04/25/2011    04/25/2012    Colorado Davis Hospital &
Medical Center, LP    Cancer Treatment at Davis Hospital & Medical Center   
10/14/2008    10/14/2011    Utah Davis Hospital & Medical Center, LP    Davis
Hospital & Medical Center    9/23/2008    9/23/2011    Utah Davis Hospital &
Medical Center, LP    Davis Hospital EKG Group    10/6/2006    10/6/2012    Utah
Davis Hospital & Medical Center, LP    Davis Hospital Perinatologists   
9/5/2006    9/5/2012    Utah Davis Hospital & Medical Center, LP    The
Hyperbaric and Wound Care Center at Davis Hospital    1/6/2010    5/9/2013   
Utah Davis Hospital & Medical Center, LP    Wasatch Peak Physical Therapy at
Davis Hospital    6/3/2009    6/3/2012    Utah Davis Hospital & Medical Center,
LP    Wasatch Peak Physical Therapy at Syracuse    6/3/2009    6/3/2012    Utah
IASIS Glenwood Regional Medical Center, LP    Glenwood Behavioral Health   
7/12/2010    7/12/2020    Louisiana IASIS Glenwood Regional Medical Center, LP
   Glenwood Medical Group    11/3/2009    11/3/2019    Louisiana IASIS Glenwood
Regional Medical Center, LP    Glenwood Regional Medical Center    1/24/2007   
1/24/2017    Louisiana IASIS Glenwood Regional Medical Center, LP    Rhythms of
Life    7/12/2010    7/21/2020    Louisiana IASIS Glenwood Regional Medical
Center, LP    SeniorAdvantage at Glenwood Regional Medical Center    10/21/2008
   10/21/2018    Louisiana IASIS Glenwood Regional Medical Center, LP   
Surgical Weight Loss Center of Louisiana    7/12/2010    7/12/2020    Louisiana

 

2



--------------------------------------------------------------------------------

ENTITY

  

ASSUMED NAMES

  

dba Filed Date

  

dba Expiration Date

  

dba Jurisdiction

IASIS Healthcare Holdings, Inc.    Florida Surgical Weight Loss Centers   
1/24/2006    12/31/2011    Florida IASIS Healthcare Holdings, Inc.    Palms Home
Care (G00215900212)    12/16/2010    12/31/2015    Florida IASIS Healthcare
Holdings, Inc.    SPORTSMEDUTAH    9/14/2010    9/14/2013    Utah IASIS Ouachita
Community Hospital, LP    Ouachita Community Hospital          IASIS Physician
Services, Inc.    Centre Clinic I    8/8/1996    8/8/2011    Arizona IASIS
Physician Services, Inc.    Centre Clinic III    8/8/1996    8/8/2011    Arizona
Jordan Valley Hospital Holdings, Inc.    Pioneer Valley Hospital Multi Specialty
Clinic    8/10/2007    8/10/2013    Utah Jordan Valley Medical Center, LP   
Acceleration    5/12/2008    5/12/2011    Utah Jordan Valley Medical Center, LP
   Jordan Valley Diagnostic Sleep Center    12/18/2008    12/18/2011    Utah
Jordan Valley Medical Center, LP    Jordan Valley Medical Center    9/23/2008   
9/23/2011    Utah Jordan Valley Medical Center, LP    Mountain View Pediatrics
   7/14/2008    7/14/2011    Utah Jordan Valley Medical Center, LP    Pioneer
Valley Hospital, A Campus of Jordan Valley Medical Center    6/22/2010   
6/22/2013    Utah Jordan Valley Medical Center, LP    SeniorAdvantage at Jordan
Valley Medical Center    9/23/2008    9/23/2011    Utah Jordan Valley Medical
Center, LP    SeniorAdvantage at Pioneer Valley Hospital    9/24/2008   
9/24/2011    Utah Jordan Valley Medical Center, LP    The Hyperbaric and Wound
Care Center at Jordan Valley Medical Center    12/16/2009    12/16/2012    Utah
MCS/AZ, Inc.    Arizona Wound Centers    10/12/2007    10/12/2012    Arizona
Memorial Hospital of Tampa, LP    Center for Comprehensive Rehabilitation   
7/20/2010    7/20/2015    Florida Memorial Hospital of Tampa, LP    Memorial
Hospital of Tampa    12/20/2010    12/31/2015    Florida Memorial Hospital of
Tampa, LP    Memorial Surgical Weight Loss Center    12/20/2010    12/31/2015   
Florida Mountain Vista Medical Center, LP    Comprehensive Orthopedic and Spine
Center    3/5/2010    3/5/2015    Arizona Mountain Vista Medical Center, LP   
Mountain Vista Medical Center    9/24/2008    9/24/2013    Arizona Mountain
Vista Medical Center, LP    SeniorAdvantage at Mountain Vista Medical Center   
10/30/2007    10/30/2012    Arizona Mountain Vista Medical Center, LP   
Surgical Weight Loss at Mountain Vista    5/18/2009    5/18/2014    Arizona
Mountain Vista Medical Center, LP    Urological Surgery Center of Arizona   
11/17/2010    11/17/2015    Arizona North Vista Hospital, Inc.    Hyperbaric
Medicine and Wound Treatment Center of Nevada    8/3/2010    8/3/2015    Nevada
North Vista Hospital, Inc.    Lake Mead Hospital Medical Center    1/30/2009   
1/30/2014    Nevada North Vista Hospital, Inc.    Nevada Arthritis Center   
12/9/2010    12/9/2015    Nevada

 

3



--------------------------------------------------------------------------------

ENTITY

  

ASSUMED NAMES

  

dba Filed Date

  

dba Expiration Date

  

dba Jurisdiction

North Vista Hospital, Inc.    Nevada Surgical Weight Loss Center    12/31/2004
   12/31/2014    Nevada North Vista Hospital, Inc.    North Highlands Hospital
   3/15/2007    3/15/2012    Nevada North Vista Hospital, Inc.    North
Highlands Medical Complex    3/15/2007    3/15/2012    Nevada North Vista
Hospital, Inc.    North Vista Hospital    10/9/2008    10/30/2013    Nevada
North Vista Hospital, Inc.    SeniorCircle    7/21/2010    7/21/2015    Nevada
North Vista Hospital, Inc.    Vein Care Center of Nevada    8/14/2008   
8/14/2013    Nevada Odessa Regional Hospital, LP    Odessa Regional Hospital   
10/27/2010    10/27/2020    Texas Odessa Regional Hospital, LP    Odessa
Regional Hospital    11/1/2010    11/1/2020    Ector County Odessa Regional
Hospital, LP    Odessa Regional Medical Center    5/20/2007    5/20/2017   
Texas Odessa Regional Hospital, LP    Odessa Regional Medical Center   
5/20/2007    5/20/2017    Ector County Odessa Regional Hospital, LP    Pediatric
After Hours Clinic at Odessa Regional Medical Center    3/5/2009    3/5/2019   
Texas Odessa Regional Hospital, LP    Pediatric After Hours Clinic at Odessa
Regional Medical Center    3/5/2009    3/5/2019    Ector County Odessa Regional
Hospital, LP    Surgical Weight Loss Center at Odessa Regional Medical Center   
4/12/2010    4/12/2020    Texas Odessa Regional Hospital, LP    Surgical Weight
Loss Center at Odessa Regional Medical Center    4/13/2010    4/13/2020   

Ector

County

Palms of Pasadena Homecare, Inc.    Palms Home Care (G07241900039)    8/29/2007
   12/31/2012    Florida Palms of Pasadena Hospital, LP    Palms Home Care
(G06257900032)    9/14/2006    12/31/2011    Florida Palms of Pasadena Hospital,
LP    Palms of Pasadena Hospital    9/29/2004    12/31/2011    Florida Palms of
Pasadena Hospital, LP    Palms of Pasadena Pain Management Clinic    11/13/2006
   12/31/2011    Florida Palms of Pasadena Hospital, LP    Park Place Medical   
2/10/2010    2/10/2015    Florida Palms of Pasadena Hospital, LP    The Balance
Center of Palms of Pasadena    10/8/2010    10/8/2015    Florida Physician Group
of Arizona, Inc.    AZ Center for Bone and Joint Disorders    7/10/2009   
7/10/2014    Arizona Physician Group of Arizona, Inc.    AZ Center for Hand &
Wrist Disorders    4/28/2010    4/28/2015    Arizona Physician Group of Arizona,
Inc.    Clinica de la Mujer St. Luke’s    3/12/2008    3/12/2013    Arizona
Physician Group of Arizona, Inc.    Foothills Village Primary Care    3/5/2010
   3/5/2015    Arizona Physician Group of Arizona, Inc.    Laveen Primary Center
   3/5/2010    3/5/2015    Arizona Physician Group of Arizona, Inc.    Lifestyle
Medical Solutions at Tempe St. Luke’s    4/24/2009    4/24/2014    Arizona
Physician Group of Arizona, Inc.    Mountain Vista Family Care    8/8/2008   
8/8/2013    Arizona

 

4



--------------------------------------------------------------------------------

ENTITY

  

ASSUMED NAMES

  

dba Filed Date

  

dba Expiration Date

  

dba Jurisdiction

Physician Group of Arizona, Inc.    Mountain Vista Family Care at Queen Creek   
10/15/2008    10/15/2013    Arizona Physician Group of Arizona, Inc.    Mountain
Vista Gastroenterology    8/8/2008    8/8/2013    Arizona Physician Group of
Arizona, Inc.    Mountain Vista Internal Medicine    8/8/2008    8/8/2013   
Arizona Physician Group of Arizona, Inc.    Mountain Vista Interventional
Radiology    6/18/2010    6/18/2015    Arizona Physician Group of Arizona, Inc.
   Mountain Vista Neurology and Sleep Disorders Center    7/10/2009    7/10/2014
   Arizona Physician Group of Arizona, Inc.    Mountain Vista Neurology Center
   11/24/2010    11/24/2015    Arizona Physician Group of Arizona, Inc.   
Mountain Vista Surgical Specialists    10/7/2008    10/7/2013    Arizona
Physician Group of Arizona, Inc.    Mountain Vista Women’s Care    1/8/2009   
1/8/2014    Arizona Physician Group of Arizona, Inc.    Mountain Vista Women’s
Care at Queen Creek    7/1/2009    7/1/2014    Arizona Physician Group of
Arizona, Inc.    Mountain Vista Women’s Wellness Center at Apache Junction   
2/20/2009    2/20/2014    Arizona Physician Group of Arizona, Inc.    Mountain
Vista Women’s Wellness Center at Queen Creek    2/20/2009    2/20/2014   
Arizona Physician Group of Arizona, Inc.    Phoenix Gastroenterology Specialists
   3/5/2010    3/5/2015    Arizona Physician Group of Arizona, Inc.    Phoenix
Neurology Specialists    3/5/2010    3/5/2015    Arizona Physician Group of
Arizona, Inc.    Physician Group of Arizona Radiology    2/11/2009    2/11/2014
   Arizona Physician Group of Arizona, Inc.    Sonoran Pain Management   
3/27/2009    3/27/2014    Arizona Physician Group of Arizona, Inc.    South
Mountain Primary Care    3/5/2010    3/5/2015    Arizona Physician Group of
Arizona, Inc.    St. Luke’s Family Care    8/8/2008    8/8/2013    Arizona
Physician Group of Arizona, Inc.    St. Luke’s Internal Medicine    8/8/2008   
8/8/2013    Arizona Physician Group of Arizona, Inc.    St. Luke’s Psychiatric
Specialists    11/10/2008    10/10/2013    Arizona Physician Group of Arizona,
Inc.    St. Luke’s Women’s Wellness Clinic    3/12/2008    3/12/2013    Arizona
Physician Group of Arizona, Inc.    Surgical Weight Loss Solutions at Tempe St.
Luke’s    4/7/2009    4/7/2014    Arizona Physician Group of Arizona, Inc.   
Tempe Internal Medicine Associates    3/29/2010    3/29/2016    Arizona
Physician Group of Arizona, Inc.    Tempe St. Luke’s Family Care    8/8/2008   
8/8/2013    Arizona Physician Group of Arizona, Inc.    Tempe St. Luke’s
Internal Medicine    8/8/2008    8/8/2013    Arizona Physician Group of Arizona,
Inc.    Tempe Surgical Specialists    8/27/2010    8/27/2015    Arizona
Physician Group of Arizona, Inc.    The Arizona Institute of Hand and Wrist
Disorders    1/28/2010    8/5/2013    Arizona Physician Group of Arizona, Inc.
   Women’s Care Center Clinic    3/9/2009    3/9/2014    Arizona

 

5



--------------------------------------------------------------------------------

ENTITY

  

ASSUMED NAMES

  

dba Filed Date

  

dba Expiration Date

  

dba Jurisdiction

Physician Group of Florida, Inc.    Ortho Tampa at Town and Country Hospital   
7/10/2009    7/10/2014    Florida Physician Group of Florida, Inc.    Palms
Family Practice    3/18/2010    3/18/2015    Florida Physician Group of Florida,
Inc.    Palms Internal Medicine    4/7/2010    4/7/2015    Florida Physician
Group of Florida, Inc.    Palms Urgent Care    9/14/2010    9/14/2015    Florida
Physician Group of Florida, Inc.    Surgical Bariatric Centers at Memorial
Hospital    7/10/2009    7/10/2014    Florida Physician Group of Florida, Inc.
   Tampa Internal Medicine    11/2/2010    11/2/2015    Texas Physician Group of
Florida, Inc.    Tampa Internal Medicine Associates    9/28/2010    9/28/2015   
Florida Physician Group of Florida, Inc.    Tampa Medical Associates   
11/2/2010    11/2/2015    Florida Physician Group of Florida, Inc.    Tampa
Neurology    3/8/2011    3/8/2016    Florida Physician Group of Florida, Inc.   
Westchase Neurology    5/20/2008    12/31/2013    Florida Physician Group of
Florida, Inc.    Westchase Surgical Associates    8/19/2009    8/19/2014   
Florida Physician Group of Louisiana, Inc.    Glenwood Medical Group at North
Monroe    8/16/2010    8/16/2020    Louisiana Physician Group of Louisiana, Inc.
   Glenwood Medical Group at Sterlington    6/21/2010    6/21/2020    Louisiana
Physician Group of Utah, Inc.    Associates in Orthopedic Surgery    1/16/2006
   1/24/2012    Utah Physician Group of Utah, Inc.    Center for Orthopedic and
Rehabilitation Excellence    8/12/2008    8/12/2011    Utah Physician Group of
Utah, Inc.    Comprehensive Neurology of Utah    11/24/2008    11/24/2011   
Utah Physician Group of Utah, Inc.    Copper Canyon Women’s Center    5/12/2008
   5/12/2011    Utah Physician Group of Utah, Inc.    Davis Comprehensive Health
   3/17/2009    3/17/2012    Utah Physician Group of Utah, Inc.    Davis
Internal Medicine    9/8/2008    9/8/2011    Utah Physician Group of Utah, Inc.
   Davis Mental Health Services    8/12/2010    8/12/2013    Utah Physician
Group of Utah, Inc.    Davis Orthopedics & Sports Medicine    5/9/2007   
5/9/2013    Utah Physician Group of Utah, Inc.    Davis Pulmonary and Sleep
Medicine    12/3/2009    12/3/2012    Utah Physician Group of Utah, Inc.   
Davis Wound Care Specialists    1/6/2010    1/6/2013    Utah Physician Group of
Utah, Inc.    Endocrinology of Utah    12/23/2010    12/23/2013    Utah
Physician Group of Utah, Inc.    Endurance Orthopedics and Sports Medicine   
2/28/2011    2/28/2014    Utah Physician Group of Utah, Inc.    Endurance
Orthopedics and Sports Medicine in Associate with Salt Lake Regional Medical
Center    2/28/2011    2/28/2014    Utah

 

6



--------------------------------------------------------------------------------

ENTITY

  

ASSUMED NAMES

  

dba Filed Date

  

dba Expiration Date

  

dba Jurisdiction

Physician Group of Utah, Inc.    Endurance Regenerative Medicine    2/28/2011   
2/28/2014    Utah Physician Group of Utah, Inc.    Internal Medicine Specialists
   11/2/2005    11/2/2011    Utah Physician Group of Utah, Inc.    Jordan Valley
Diagnostic Sleep Center    12/18/2008    12/18/2011    Utah Physician Group of
Utah, Inc.    Jordan Valley General Surgery    9/29/2005    9/29/2012    Utah
Physician Group of Utah, Inc.    Jordan Valley Hospitalists    8/29/2006   
8/29/2012    Utah Physician Group of Utah, Inc.    Jordan Valley Internal
Medicine    4/12/2010    4/12/2013    Utah Physician Group of Utah, Inc.   
Jordan Valley Neurology Associates    9/20/2010    9/20/2013    Utah Physician
Group of Utah, Inc.    Jordan Valley Surgical Specialists    8/29/2006   
8/29/2012    Utah Physician Group of Utah, Inc.    Jordan Valley Wound Care
Specialists    1/6/2010    1/6/2013    Utah Physician Group of Utah, Inc.   
Just Kids Pediatric and Adolescent Clinic    8/12/2008    8/12/2011    Utah
Physician Group of Utah, Inc.    Lakeside Comprehensive Health    6/18/2008   
6/18/2011    Utah Physician Group of Utah, Inc.    Legacy Point Family Medicine,
affiliated with Davis Hospital & Medical Center    3/26/2009    3/26/2011   
Utah Physician Group of Utah, Inc.    Legacy Point Women’s Center    9/16/2009
   9/16/2012    Utah Physician Group of Utah, Inc.    Neurology Associates, in
association with Jordan Valley Medical Center    12/18/2008    12/18/2011   
Utah Physician Group of Utah, Inc.    Physical Medicine and Rehabilitation at
Jordan Valley Medical Center    9/10/2009    9/10/2012    Utah Physician Group
of Utah, Inc.    Pioneer Valley Hospitalist    6/18/2008    6/18/2011    Utah
Physician Group of Utah, Inc.    Rock Run Medical    7/20/2005    7/20/2011   
Utah Physician Group of Utah, Inc.    Salt Lake Regional Cardiovascular Center
   3/5/2009    3/5/2012    Utah Physician Group of Utah, Inc.    Salt Lake
Regional Comprehensive Orthopedics & Sports Medicine    2/10/2011    2/10/2013
   Utah Physician Group of Utah, Inc.    Salt Lake Regional Family Practice &
Sports Medicine    10/15/2008    10/15/2011    Utah Physician Group of Utah,
Inc.    Salt Lake Regional Geropsych    7/14/2008    7/14/2011    Utah Physician
Group of Utah, Inc.    Salt Lake Regional Hospitalist    7/14/2008    7/14/2011
   Utah Physician Group of Utah, Inc.    Salt Lake Regional Women’s Center   
5/6/2009    5/6/2012    Utah Physician Group of Utah, Inc.    Salt Lake Senior
Clinic    7/14/2008    7/14/2011    Utah Physician Group of Utah, Inc.   
Solitude Ski Clinic    11/23/2010    11/23/2013    Utah

 

7



--------------------------------------------------------------------------------

ENTITY

  

ASSUMED NAMES

  

dba Filed Date

  

dba Expiration Date

  

dba Jurisdiction

Physician Group of Utah, Inc.    South Valley Urology    6/18/2008    6/18/2011
   Utah Physician Group of Utah, Inc.    Specialty Surgery of Utah    8/21/2008
   8/21/2011    Utah Physician Group of Utah, Inc.    Summit Family Medicine, an
affiliate of Davis Hospital & Medical Center    3/17/2009    3/17/2012    Utah
Physician Group of Utah, Inc.    Surgical Weight Loss Center of Utah   
8/12/2008    8/12/2011    Utah Physician Group of Utah, Inc.    Urology
Specialists of Utah    5/22/2009    5/22/2012    Utah Physician Group of Utah,
Inc.    Wasatch Brain & Spine Surgery    10/30/2008    10/30/2011    Utah Salt
Lake Regional Medical Center, LP    Center for Advanced Abdominal Surgery   
3/8/2011    3/8/2014    Utah Salt Lake Regional Medical Center, LP    Center for
Precision Joint Replacement at Salt Lake Regional    12/15/2010    12/15/2013   
Utah Salt Lake Regional Medical Center, LP    Deep Brain Stimulation Center of
Utah    6/21/2005    6/21/2011    Utah Salt Lake Regional Medical Center, LP   
Hyperbaric Medicine and Wound Treatment Center of Utah    11/13/2008   
11/13/2011    Utah Salt Lake Regional Medical Center    Joint Journey   
3/8/2011    3/8/2014    Utah Salt Lake Regional Medical Center, LP    Salt Lake
City Cyberknife    10/7/2009    10/7/2012    Utah Salt Lake Regional Medical
Center, LP    Salt Lake Regional Arthritis Center    9/20/2010    9/20/2013   
Utah Salt Lake Regional Medical Center, LP    Salt Lake Regional Commons   
3/7/2007    3/7/2013    Utah Salt Lake Regional Medical Center, LP    Salt Lake
Regional Medical Center    9/23/2008    9/23/2011    Utah Salt Lake Regional
Medical Center, LP    Ski Clinic at Solitude    9/5/2006    9/5/2012    Utah
Salt Lake Regional Medical Center, LP    Sports Medicine Center of Utah   
2/11/2011    2/11/2014    Utah Salt Lake Regional Medical Center, LP    Sports
Medicine Centers    8/20/2008    8/12/2011    Utah Salt Lake Regional Medical
Center, LP    The Urological Surgery Health Center    9/21/2004    9/21/2013   
Utah Salt Lake Regional Physicians, Inc.    Family Health Partners    5/2/2008
   4/28/2011    Utah Salt Lake Regional Physicians, Inc.    Intergroup Physician
Management    11/17/2005    11/17/2011    Utah Salt Lake Regional Physicians,
Inc.    Multispecialty Partners    11/23/2005    11/23/2011    Utah Southwest
General Hospital, LP    Occupational Custom Care Clinic    11/15/2001   
11/15/2011    Texas Southwest General Hospital, LP    Occupational Custom Care
Clinic    10/29/2001    10/29/2011    Bexar County TX Southwest General
Hospital, LP    Southwest Center for Wound Care    11/15/2001    11/15/2011   
Texas Southwest General Hospital, LP    Southwest Center for Wound Care   
11/15/2001    11/15/2011    Bexar County Southwest General Hospital, LP   
Southwest General Hospital    7/2/2009    7/2/2019    Texas

 

8



--------------------------------------------------------------------------------

ENTITY

  

ASSUMED NAMES

  

dba Filed Date

  

dba Expiration Date

  

dba Jurisdiction

Southwest General Hospital, LP    Southwest General Hospital    7/1/2009   
7/1/2019    Bexar County Southwest General Hospital, LP    Southwest MED Clinic
   3/24/2008    3/24/2018    Texas Southwest General Hospital, LP    Southwest
MED Clinic    3/24/2008    3/24/2018    Bexar County TX Southwest General
Hospital, LP    Southwest Medical Clinic    5/9/2008    5/9/2018    Texas
Southwest General Hospital, LP    Southwest Medical Clinic    3/21/2008   
3/21/2018    Bexar County TX Southwest General Hospital, LP    The Southwest
Center for Wound Care    11/15/2001    11/15/2011    Texas Southwest General
Hospital, LP    The Southwest Center for Wound Care    10/29/2001    10/29/2011
   Bexar County TX St. Luke’s Behavioral Hospital, LP    Northwest Outpatient
Clinic    8/27/2010    8/27/2015    Arizona St. Luke’s Behavioral Hospital, LP
   St. Luke’s Behavioral Health Center    1/8/2009    1/8/2014    Arizona St.
Luke’s Medical Center, LP    Acute Rehabilitation Hospital at St. Luke’s Medical
Center    11/1/2010    11/1/2015    Arizona St. Luke’s Medical Center, LP   
Advanced Sinus Surgery at Tempe ST. Luke’s Hospital    4/28/2010    4/28/2015   
Arizona St. Luke’s Medical Center, LP    Arizona Regional Credentialing Center
   6/18/2008    6/18/2013    Arizona St. Luke’s Medical Center, LP    Center for
Orthopedic Innovation at St. Luke’s Medical Center    11/1/2010    11/1/2015   
Arizona St. Luke’s Medical Center, LP    Dr. Tafur Generations Program   
12/16/2010    12/16/2015    Arizona St. Luke’s Medical Center, LP    Motion
Academy    2/28/2011    2/28/2016    Arizona St. Luke’s Medical Center, LP   
SeniorAdvantage at St. Luke’s Medical Center    9/19/2008    9/19/2013   
Arizona St. Luke’s Medical Center, LP    St. Luke’s Behavioral Health, on the
Campus of St. Luke’s Medical Center    7/5/2007    7/5/2012    Arizona St.
Luke’s Medical Center, LP    St. Luke’s Medical Center    9/24/2008    9/24/2013
   Arizona St. Luke’s Medical Center, LP    Tempe St. Luke’s Hospital, A Campus
of St. Luke’s Medical Center    7/5/2007    7/5/2012    Arizona St. Luke’s
Medical Center, LP    The Pain Center at Tempe St. Luke’s Hospital    6/8/2007
   6/8/2012    Arizona St. Luke’s Medical Center, LP    Weight Loss Center at
Tempe St. Luke’s    3/15/2007    3/15/2012    Arizona Tampa Bay Staffing
Solutions, Inc.    Tampa Home Health    11/8/2006    12/31/2011    Florida The
Medical Center of Southeast Texas, LP    Mid-Jefferson Hospital    6/26/2003   
6/26/2013    Texas The Medical Center of Southeast Texas, LP    Mid-Jefferson
Hospital    5/27/2009    5/27/2019   

Jefferson

County

The Medical Center of Southeast Texas, LP    Park Place Medical Center   
6/26/2003    6/26/2013    Texas The Medical Center of Southeast Texas, LP   
Park Place Medical Center    5/27/2009    5/27/2019    Jefferson County

 

9



--------------------------------------------------------------------------------

ENTITY

  

ASSUMED NAMES

  

dba Filed Date

  

dba Expiration Date

  

dba Jurisdiction

The Medical Center of Southeast Texas, LP    The Port Arthur Day Surgery Center,
an Outpatient Department of The Medical Center    5/27/2009    5/27/2019   
Jefferson County The Medical Center of Southeast Texas, LP    The Port Arthur
Day Surgery Center, an Outpatient Department of The Medical Center of Southeast
Texas    2/15/2008    2/15/2018    Texas Town & Country Hospital, LP    The
Florida Wound Healing Center    11/26/2003    12/31/2013    Florida Town &
Country Hospital, LP    The Heart & Vascular Imaging Center    12/1/2003   
12/31/2013    Florida Town & Country Hospital, LP    The Pavilion for Senior
Health    11/19/2009    11/19/2012    Florida Town & Country Hospital, LP   
Town and Country Hospital    12/20/2010    12/31/2015    Florida

Copyrights

UNITED STATES COPYRIGHTS:

Registrations:

 

OWNER

  

TITLE

  

REGISTRATION NUMBER

Pioneer Valley Hospital, Inc. 21    The Stork exchange: month 3.    TX0001705163

Patents

None.

Owned Material Computer Software

None.

 

21  Application to transfer ownership of copyright from Pioneer Valley Hospital,
Inc. to Jordan Valley Medical, LP is being drafted.

 

10



--------------------------------------------------------------------------------

LICENSED INTELLECTUAL PROPERTY

Copyright Licenses:

 

1. Software License and Equipment and Service Purchase Agreement, effective as
of April 26, 2004, between API Healthcare, a GE Healthcare company, f/k/a API
Software, Inc. and IASIS Healthcare LLC.

 

2. Information System Agreement No. C9902292, dated February 23, 2000, between
McKesson Information Solutions LLC f/k/a HBO & Company (“McKesson”) and the
Company, and those portions of Amendment No. 97194 dated September 30, 1998
between Tenet HealthSystem Medical, Inc. and McKesson which were subsequently
assigned to the Company in Partial Assignment and Assumption Agreement No.
P9903260 dated July 27, 2000, as amended.

 

3. Lawson Software Product License Agreement dated effective as of February 18,
2000, by and between Lawson Associates, Inc. d/b/a Lawson Software Inc., now
known as Infor (US), Inc. and the IASIS Healthcare LLC.

 

4. ScanREQ License Agreement between Omnicell, Inc. f/k/a BCX Technology, Inc.
and IASIS Healthcare Corporation executed February 2, 2003.

 

5. NDC ePremis Order Form (Turnkey) with an attached Terms and Conditions of Use
dated February 25, 2004 by and between RelayHealth, a division of McKesson
Technologies, Inc. f/k/a RelayHealth Corporation, f/k/a NDCHealth Corporation
and IASIS Healthcare Corporation.

 

6. Master Software License, Services and Support Agreement (“Agreement”) is made
and entered into as of the Effective Date (July 30th, 2010) by and between
Hyland Software, Inc. and IASIS Healthcare LLC.

 

7. Master License and Services Agreement is entered into as of this 31st day of
March, 2006, by and between Mediware Information Systems, Inc., and IASIS
Healthcare LLC.

 

8. The Microsoft Enterprise Agreement is entered into between Microsoft
Licensing, GP and IASIS Healthcare LLC as of December 21, 2005.

 

9. The Software Licenses and Services Agreement is made this December 18th, 2009
by and between NextGen Healthcare, a wholly owned subsidiary of Quality Systems,
Inc. f/k/a NextGen Healthcare Information Systems, Inc., a California
Corporation and IASIS Healthcare LLC., as amended.

 

10. The Application Service Provider Agreement is entered into as of this 16th
day of March, 2007 by and between Oracle America, Inc. f/k/a Taleo Corporate and
IASIS Healthcare LLC and describes the terms and conditions pursuant to which
Taleo will provide products and services to Customer.

 

11



--------------------------------------------------------------------------------

11. This Cerner Business Agreement (the “Agreement”) is made on October 2, 2015
(“Effective Date”), between IASIS Healthcare LLC and Cerner Corporation, a
Delaware corporation.

 

12. This Systems License Agreement is entered into this day of September 11,
2012 by MEDHOST, Inc. a Delaware corporation and IASIS Healthcare Corporation.,
as amended.

 

13. The Software Licenses and Services Agreement shall be effective as of
October 1, 2014 between 3M Company, together with its subsidiaries and
affiliates, (collectively referred to as “3M”) and IASIS Healthcare LLC., as
amended.

 

14. This MCN Healthcare ellucid Policy Manager and edept Learning Management
System Agreement is effective as of November 15, 2014 by and between Medical
Consultants Network Inc., DBA MCN Healthcare, a Colorado corporation and IASIS
Healthcare LLC.

 

15. This Healthcare Master Agreement, effective on November 30, 2011 by and
between Nuance Communications, Inc., a Delaware corporation and IASIS Healthcare
LLC., as amended.

 

16. IASIS Healthcare LLC and MedAssets Net Revenue Systems, LLC entered into a
Master Services Agreement to facilitate the use of the MedAssets Services dated
June 26, 2009, as amended.

Computer Software

 

Region    Application Title    Vendor    Located All    STAR    McKesson   
Corporate Data Center Arizona    HCLL Transfusion    Mediware    Corporate Data
Center All    Horizon Medical Imaging    McKesson    Corporate Data Center/Local
Hospitals All    Horizon Cardiology    McKesson    Corporate Data Center/Local
Hospitals ATZ/PTZ/MTZ/CTZ    Horizon Perinatal Care    McKesson    Corporate
Data Center All    Pathways Healthcare Scheduling    McKesson    Corporate Data
Center All    Horizon Surgical Manager    McKesson    Corporate Data Center All
   NWS/EDS Enterprise    New Wave    Corporate Data Center All    Horizon Admin
RX    McKesson    Corporate Data Center All    Horizon Expert Documentation   
McKesson    Corporate Data Center All    Horizon Care Alerts    McKesson   
Corporate Data Center All    Horizon Physician Portal    McKesson    Corporate
Data Center All    Horizon Order Management    McKesson    Corporate Data Center
All    Horizon Expert Orders    McKesson    Corporate Data Center All    Horizon
Expert Notes    McKesson    Corporate Data Center All    Zynx Order Sets   
Zynx(McKesson)    Corporate Data Center All    OPPS Grouper    3M    Corporate
Data Center All    ePremis    McKesson    Corporate Data Center ETZ/CTZ/ATZ/PTZ
   Transcription    OSI    Corporate Data Center All    Pathways Contract
Management    PCON    Corporate Data Center All    Horizon Patient Folder   
McKesson    Corporate Data Center All    Horizon Business Folder    McKesson   
Corporate Data Center All    Pathways Compliance Advisor    McKesson   
Corporate Data Center

 

12



--------------------------------------------------------------------------------

Region    Application Title    Vendor    Located All    Lawson Software   
Lawson    Corporate Data Center All    Payrollmation    API Software   
Corporate Data Center All    ActiveStaffer    API Software    Corporate Data
Center All    ScanREQ    Omnicell    Corporate Data Center All    Document
Express    MHC    Corporate Data Center All    GHX    GHX    Corporate Data
Center All    Reveal    OPIN    Corporate Data Center All    Hyperion Solutions
Analyzer/Budget/Planning    Hyperion    Corporate Data Center All    Risk and
Claims Management    CS STARS    Corporate Data Center All    Lotus Notes    IBM
   Corporate Data Center All    Tivoli Storage Manager    IBM    Corporate Data
Center All    Chargemaster Toolkit    3M    Corporate Data Center All   
DesignStudio    Bottomline    Corporate Data Center All    Communicator NXT   
Dialogic Communications Corp    Corporate Data Center All    Arcserver Tape
Backup    CA    Corporate Data Center All    Pathways Interface Manager   
McKesson    Corporate Data Center All    Horizon Clinical Infrastructure   
McKesson    Corporate Data Center All    Horizon Clinical Record    McKesson   
Corporate Data Center All    Automate    Unisyn    Corporate Data Center All   
c.support    GWI    Corporate Office All    Crystal Report    Seagate Software
   Corporate Data Center All    PCAnywhere    Symantec    Corporate Data Center
All    Symantec Antivirus    Symantec    Corporate Data Center All    Windows
Server    Microsoft    Corporate Data Center All    SQL Server    Microsoft   
Corporate Data Center All    Microsoft Project    Microsoft    Corporate Data
Center All    Visio    Microsoft    Corporate Data Center All    Office   
Microsoft    Corporate Data Center All    NetScreen    Juniper    Corporate Data
Center All    Citrix Access Suite    Citrix    Corporate Data Center All    Red
Hat Enterprise    Linux    Corporate Data Center All    DiskXtender    EMC   
Corporate Data Center MTZ    Practice Point Plus    McKesson    Corporate Data
Center All    NextGen EMR    NextGen    Corporate Data Center All    Horizon
Passport    McKesson    Corporate Data Center All    CuteFTP    GlobalScape   
Corporate Office All    Chargemaster Management    3M    Corporate Data Center
All    Risk Management Information Systems    CS STARS    Corporate Data Center
All    Krames on Demand    Krames Patient Education    Corporate Data Center All
   HazSoft MSDS    HazSoft    Corporate Data Center All    Compliance 360   
Compliance 360    Corporate Data Center All    Novo Innovations    Medicity   
Corporate Data Center All    OnBase    Hyland Software    Corporate Data Center
All    Intellicure    Intellicure, Inc.    Corporate Data Center All    Vergence
SSO    Sentillion    Corporate Data Center All    Taleo Enterprise Edition   
Taleo    Corporate Data Center

 

13



--------------------------------------------------------------------------------

SCHEDULE 1(b)(ii)

SUBSIDIARY EQUITY

 

    

Subsidiary

  

Jurisdiction of Organization

  

Direct Owner

  

% Ownership

  

Excluded Subsidiary

102.    Arizona Diagnostic & Surgical Center, Inc.    Delaware corporation   
IASIS Healthcare LLC    100%    103.    Aurora IASIS Health Partners LLC   
Delaware Limited Liability Company    IASIS Healthcare LLC    50%    Excluded
subsidiary          Aurora Health Care, Inc.    50%    104.    Beaumont Hospital
Holdings, Inc.    Delaware corporation    IASIS Healthcare LLC    100%    105.
   Biltmore Surgery Center Holdings, Inc.    Delaware corporation    IASIS
Healthcare LLC    100%    106.    Biltmore Surgery Center, Inc.    Arizona
corporation    Biltmore Surgery Center Holdings, Inc.    100%    107.    Brim
Healthcare of Colorado, LLC d/b/a Pikes Peak Regional Hospital    Colorado
limited liability company    Brim Holding Company, Inc.    100%    108.    Brim
Healthcare of Texas, LLC d/b/a Wadley Regional Medical Center    Delaware
limited liability company    Brim Holding Company, Inc.    74.12%    Excluded
subsidiary          Other Members    25.88%    109.    Brim Holding Company,
Inc.    Delaware corporation    IASIS Healthcare LLC    100%    110.    Brim
Physicians Group of Colorado, LLC    Colorado limited liability company    Brim
Holding Company, Inc.    100%    111.    Brim Physicians Group of Texas, LLC   
Delaware limited liability company    Brim Holding Company, Inc.    100%    112.
   Choice Care Clinic I, Inc.    Texas Non-Profit 5.01(a) corporation    IASIS
Healthcare Holdings, Inc.    100%    Excluded subsidiary 113.    Choice Care
Clinic II, Inc.    Texas Non-Profit 5.01(a) corporation    IASIS Healthcare
Holdings, Inc.    100%    Excluded subsidiary 114.    Choice Care Clinic III,
Inc.    Texas Non-Profit 5.01(a) corporation    IASIS Healthcare Holdings, Inc.
   100%    Excluded subsidiary 115.    Choice Care Clinic of Louisiana, Inc.   
Delaware corporation    IASIS Healthcare LLC    100%    116.    Choice Care
Clinic of Utah, Inc.    Delaware corporation    IASIS Healthcare LLC    100%   
117.    Davis Hospital & Medical Center, LP    Delaware limited partnership   
IASIS Healthcare Holdings, Inc.    0.85% GP interest             Davis Hospital
Holdings, Inc.    95.4% LP interest             Other limited partners    3.75%
LP interest   

 

1



--------------------------------------------------------------------------------

118.    Davis Hospital Holdings, Inc.    Delaware corporation    IASIS
Healthcare LLC    100%    119.    Davis Surgical Center Holdings, Inc.   
Delaware corporation    IASIS Healthcare LLC    100%    120.    Downtown Houston
Physician Hospital Organization    Texas Non-Profit Corporation    SJ Medical
Center, LLC    100%    Excluded subsidiary 121.    Glenwood Specialty Imaging,
LLC    Delaware limited liability company    IASIS Healthcare LLC    100%   
122.    Harpeth Insurance Limited    Bermuda company    IASIS Healthcare LLC   
100%    Excluded Subsidiary 123.    HC Essential Co.    Texas corporation   
IASIS Healthcare LLC    100%    Excluded subsidiary 124.    Health Choice
Arizona, Inc.    Delaware corporation    IASIS Healthcare LLC    100%   
Excluded subsidiary 125.    Health Choice Florida, Inc.    Florida corporation
   IASIS Healthcare LLC    100%    Excluded subsidiary 126.    Health Choice
Insurance Co.    Arizona corporation    IASIS Healthcare LLC    100%    Excluded
subsidiary 127.    Health Choice Integrated Care, LLC    Arizona limited
liability company    Health Choice Northern Arizona LLC    52%    Excluded
subsidiary          NARBHA    48%    128.    Health Choice Kentucky, Inc.   
Kentucky corporation    IASIS Healthcare LLC    100%    Excluded subsidiary 129.
   Health Choice Louisiana Accountable Care LLC    Delaware limited liability
company    Health Choice Management Co.    100%    Excluded subsidiary 130.   
Health Choice Louisiana, Inc.    Louisiana corporation    IASIS Healthcare LLC
   100%    Excluded subsidiary 131.    Health Choice Management Co.    Delaware
corporation    IASIS Healthcare LLC    100%    Excluded subsidiary 132.   
Health Choice Northern Arizona LLC    Delaware limited liability company   
IASIS Healthcare LLC    100%    Excluded subsidiary 133.    Health Choice
Preferred Accountable Care LLC    Delaware limited liability company    Health
Choice Management Co.    100%    Excluded subsidiary 134.    Health Choice
Preferred Arizona ACO LLC    Delaware limited liability company    IASIS
Healthcare LLC    50%    Excluded subsidiary          Health Choice Preferred
Arizona Physician Association LLC    50%    135.    Health Choice Preferred
Arizona Physician Association LLC    Delaware limited liability company   
Participating Physicians and Physician Groups    100%    Excluded subsidiary

 

2



--------------------------------------------------------------------------------

136.    Health Choice Preferred Louisiana ACO LLC    Delaware limited liability
company    IASIS Healthcare LLC    100%    Excluded subsidiary               
137.    Health Choice Preferred Louisiana Physician Association LLC    Delaware
limited liability company    IASIS Healthcare LLC    100%    Excluded subsidiary
138.    Health Choice Preferred Texas ACO – Alamo Region LLC    Delaware limited
liability company    IASIS Healthcare LLC    100%    Excluded subsidiary 139.   
Health Choice Preferred Texas ACO – Gulf Coast Region LLC    Delaware limited
liability company    IASIS Healthcare LLC    100%    Excluded subsidiary 140.   
Health Choice Preferred Texas Physicians Association – Alamo Region LLC   
Delaware limited liability company    IASIS Healthcare LLC    100%    Excluded
subsidiary 141.    Health Choice Preferred Texas Physicians Association – Gulf
Coast Region LLC    Delaware limited liability company    IASIS Healthcare LLC
   100%    Excluded subsidiary 142.    Health Choice Preferred Utah ACO LLC   
Delaware limited liability company    IASIS Healthcare LLC    50%    Excluded
subsidiary          Health Choice Preferred Utah Physician Association LLC   
50%    143.    Health Choice Preferred Utah Physicians Association LLC   
Delaware limited liability company    Participating Physicians and Physician
Groups    100%    Excluded subsidiary 144.    Health Choice Utah Accountable
Care LLC    Delaware limited liability company    Health Choice Management Co.
   100%    Excluded subsidiary 145.    Health Choice Utah, Inc.    Utah
corporation    IASIS Healthcare LLC    100%    Excluded subsidiary 146.    Heart
and Lung Institute of Utah, Inc.    Utah corporation    IASIS Healthcare LLC   
100%    147.    Heritage Technologies, LLC    Arizona limited liability company
   IASIS Healthcare LLC    70%             Other members    30%    148.    IASIS
Capital Corporation    Delaware corporation    IASIS Healthcare LLC    100%   
149.    IASIS Finance Texas Holdings, LLC    Delaware limited liability company
   IASIS Finance, Inc.    100%    150.    IASIS Finance, Inc.    Delaware
corporation    IASIS Healthcare LLC    100%   

 

3



--------------------------------------------------------------------------------

151.    IASIS Finance II LLC    Delaware limited liability company    IASIS
Healthcare LLC    100%    152.    IASIS Finance III LLC    Delaware limited
liability company    IASIS Healthcare LLC    100%    153.    IASIS Glenwood
Regional Medical Center, LP    Delaware limited partnership    IASIS Healthcare
LLC    99% LP interest             IASIS Healthcare Holdings, Inc.    1% GP
interest    154.    IASIS Healthcare Corporation    Delaware corporation   
IASIS Investment LLC    97.24%             Other stockholders    2.76%    155.
   IASIS Healthcare Foundation    Tennessee Non-Profit Corporation; 501(c)(3)   
IASIS Healthcare Corporation    100%    Excluded subsidiary 156.    IASIS
Healthcare Holdings, Inc.    Delaware corporation    IASIS Healthcare LLC   
100%    157.    IASIS Healthcare LLC    Delaware limited liability company   
IASIS Healthcare Corporation    100%    158.    IASIS Hospital Nurse Staffing
Company    Delaware corporation    IASIS Healthcare LLC    100%    159.    IASIS
Management Company    Delaware corporation    IASIS Healthcare LLC    100%   
160.    IASIS Physician Services, Inc.    Delaware corporation    IASIS
Healthcare LLC    100%    161.    IASIS Transco, Inc.    Delaware corporation   
IASIS Healthcare LLC    100%    162.    Indigent Care Services of Northeast
Louisiana, Inc.    Delaware corporation    IASIS Healthcare LLC    100%    163.
   Jordan Valley Hospital Holdings, Inc.    Delaware corporation    IASIS
Healthcare LLC    100%    164.    Jordan Valley Medical Center, LP    Delaware
limited partnership    Jordan Valley Hospital Holdings, Inc.    95.13% LP
interest             IASIS Healthcare Holdings, Inc.    0.84% GP interest      
      Other limited partners    4.03% LP interest    165.    MCS/AZ, Inc.   
Delaware corporation    IASIS Healthcare LLC    100%    166.    Mesa General
Hospital, LP    Delaware limited partnership    IASIS Healthcare LLC    99% LP
Interest             IASIS Healthcare Holdings, Inc.    1% GP Interest   

 

4



--------------------------------------------------------------------------------

167.    Mountain Point Holdings LLC    Delaware limited liability company   
Seaboard Development LLC    100%    Excluded subsidiary 168.    Mountain Vista
Medical Center, LP    Delaware limited partnership    IASIS Healthcare LLC   
92.61% LP Interest             IASIS Healthcare Holdings, Inc.    1.04% GP
Interest             Other Limited Partners    6.35% LP Interest    169.    MT
Transition LP    Delaware limited partnership    IASIS Healthcare Holdings, Inc.
   1% GP interest             IASIS Healthcare LLC    99% LP interest    170.   
NLV Healthcare Development, LP    Delaware limited partnership    IASIS
Healthcare LLC    32% LP interest    Excluded subsidiary          IASIS
Healthcare Holdings, Inc.    1% GP interest             Other LP (The Meadows
Hospital, LLC)    67% LP interest    171.    Odessa Fertility Lab, Inc.   
Delaware corporation    IASIS Healthcare LLC    100%    172.    Odessa Regional
Hospital, LP    Delaware limited partnership    IASIS Healthcare LLC    87.51%
LP interest             IASIS Healthcare Holdings, Inc.    0.85% GP interest   
         Other Limited Partners    11.65% LP interest    173.    Permian Basin
Clinical Services, Inc.    Texas Non-Profit 5.01(a) corporation    Odessa
Regional Hospital, LP    100%    Excluded subsidiary 174.    Permian Premier
Accountable Care LLC    Delaware limited liability company    Health Choice
Management Co.    100%    Excluded subsidiary 175.    Permian Premier Health
Services, Inc.    Texas Non-Profit 5.01(a) corporation    IASIS Healthcare
Holdings, Inc.    100%    Excluded subsidiary 176.    Physician Group of
Arizona, Inc.    Delaware corporation    IASIS Healthcare LLC    100%    177.   
Physician Group of Arkansas, Inc.    Delaware corporation    Brim Holding
Company, Inc.    100%    178.    Physician Group of Florida, Inc.    Delaware
corporation    IASIS Healthcare LLC    100%    179.    Physician Group of
Louisiana, Inc.    Delaware corporation    IASIS Healthcare LLC    100%    180.
   Physician Group of Utah, Inc.    Delaware corporation    IASIS Healthcare LLC
   100%   

 

5



--------------------------------------------------------------------------------

181.    Podiatric Physicians Management of Arizona, Inc.    Arizona corporation
   IASIS Healthcare LLC    80%             Other stockholders    20%    182.   
Podiatric Physicians of Arizona, Inc.    Arizona corporation    IASIS Healthcare
LLC    80%             Other stockholders    20%    183.    PP Transition LP   
Delaware limited partnership    IASIS Healthcare Holdings, Inc.    1% GP
interest             IASIS Healthcare LLC    99% LP interest    184.    PP
Transition, Inc.    Delaware corporation    IASIS Healthcare LLC    100%    185.
   Rocky Mountain Women’s Health Center, Inc.    Utah corporation    Physician
Group of Utah, Inc.    100%    186.    Salt Lake Regional Medical Center, LP   
Delaware limited partnership    IASIS Healthcare LLC    97.38% LP interest      
      IASIS Healthcare Holdings, Inc.    1% GP interest             Other
limited partners    1.62% LP interest    187.    Salt Lake Regional Physicians,
Inc.    Delaware corporation    IASIS Healthcare LLC    100%    188.    Seaboard
Development LLC    Utah limited liability company    IASIS Healthcare LLC   
100%    189.    Seaboard Development Port Arthur LLC    Delaware limited
liability company    IASIS Healthcare LLC    100%    190.    SJ Medical Center,
LLC d/b/a St. Joseph Medical Center    Texas limited liability company    IASIS
Healthcare LLC    79.58%    Excluded subsidiary          Other Members    20.42%
   191.    SJMC Physician Services    Texas Non-Profit 5.01(a) corporation   
IASIS Healthcare Holdings, Inc.    100%    Excluded subsidiary 192.    Southeast
Texas Health Services, Inc.    Texas Non-Profit 5.01(a) corporation    The
Medical Center of Southeast Texas, LP    100%    Excluded subsidiary 193.   
Southridge Plaza Holdings, Inc.    Delaware corporation    IASIS Healthcare LLC
   100%    194.    Southwest Accountable Care LLC    Delaware limited liability
company    Health Choice Management Co.    100%    Excluded subsidiary 195.   
Southwest General Hospital, LP    Delaware limited partnership    IASIS
Healthcare LLC    93.35% LP interest             IASIS Healthcare Holdings, Inc.
   1% GP interest             Other Limited Partners    5.65% LP interest   

 

6



--------------------------------------------------------------------------------

196.    St. Luke’s Behavioral Hospital, LP    Delaware limited partnership   
IASIS Healthcare Holdings, Inc.    99% LP                1% GP    197.    St.
Luke’s Medical Center, LP    Delaware limited partnership    IASIS Healthcare
Holdings, Inc.    99% LP                1% GP    198.    Texarkana Accountable
Care LLC    Delaware limited liability company    Health Choice Management Co.
   100%    Excluded subsidiary 199.    Texarkana Regional Healthcare Network   
Texas Non-Profit 5.01(a) corporation    IASIS Healthcare Holdings, Inc.    100%
   Excluded subsidiary 200.    The Medical Center of Southeast Texas, LP   
Delaware limited partnership    Beaumont Hospital Holdings, Inc.    8717% LP
interest             IASIS Healthcare Holdings, Inc.    0.93% GP interest      
      Other Limited Partners    11.89% LP Interest    201.    TNC Transition LP
   Delaware limited partnership    IASIS Healthcare Holdings, Inc.    1% GP
interest             IASIS Healthcare LLC    99% LP interest    202.    Utah
Transcription Services, Inc.    Delaware corporation    IASIS Healthcare LLC   
100%   

Each corporation that is a 100% owned Subsidiary, except IASIS Capital
Corporation, has authorized 1,000 shares of common stock, par value $.01 per
share, 100 shares of which are issued and outstanding and owned beneficially and
of record by the Borrower or a Subsidiary of the Borrower.

IASIS Capital Corporation has authorized, issued and outstanding 1,000 shares of
common stock, par value $.01 per share, of which 100% are owned beneficially and
of record by the Borrower or a Subsidiary of the Borrower.

 

7



--------------------------------------------------------------------------------

SCHEDULE 2(j)

PLEDGED INSTRUMENTS

Promissory Notes:

 

1. Third Amended and Restated Promissory Note in the amount of $25,922,027.76
between Davis Hospital & Medical Center, LP and Davis Hospital Holdings, Inc.,
and related Allonge attached thereto

 

2. Third Amended and Restated Promissory Note in the amount of $71,574,873.90
between Jordan Valley Medical Center, LP and IASIS Finance, Inc., and related
Allonge attached thereto

 

3. Third Amended and Restated Promissory Note in the amount of $20,083,961.68
between Jordan Valley Medical Center, LP and Jordan Valley Hospital Holdings,
Inc., and related Allonge attached thereto

 

4. Second Amended and Restated Promissory Note in the amount of $7,952,763.72
between Jordan Valley Medical Center, LP and IASIS Finance, Inc., and related
Allonge attached thereto

 

5. Third Amended and Restated Promissory Note in the amount of $5,752,064.73
between Jordan Valley Medical Center, LP and Jordan Valley Hospital Holdings,
Inc., and related Allonge attached thereto

 

6. Secured Promissory Note in the amount of $5,167,651.00 between The Meadows
Hospital LLC and IASIS Finance, Inc., and related Allonge attached thereto

 

7. Fourth Amended and Restated Promissory Note in the amount of $8,333,349.06
between The Medical Center of Southeast Texas, LP and Beaumont Hospital
Holdings, Inc., and related Allonge attached thereto

 

8. Second Amended and Restated Promissory Note in the amount of $9,578,149.04
between Mountain Vista Medical Center, LP and IASIS Finance, Inc., and related
Allonge attached thereto

 

9. Second Amended and Restated Promissory Note in the amount of $34,549,329.03
between Odessa Regional Hospital, LP and IASIS Finance Texas Holdings, LLC, and
related Allonge attached thereto

 

10. Third Amended and Restated Promissory Note in the amount of $17,354,578.66
between Odessa Regional Hospital, LP and IASIS Finance Texas Holdings, LLC, and
related Allonge attached thereto

 

1



--------------------------------------------------------------------------------

11. Third Amended and Restated Promissory Note in the amount of $4,828,934.92
between Odessa Regional Hospital, LP and IASIS Finance Texas Holdings, LLC, and
related Allonge attached thereto

 

12. Second Amended and Restated Promissory Note in the amount of $75,045,941.25
between Salt Lake Regional Medical Center, LP and IASIS Finance, Inc., and
related Allonge attached thereto

 

13. Promissory Note in the amount of $30,346,793.26 between Brim Healthcare of
Texas, LLC and IASIS Finance Texas Holdings, LLC, and related Allonge attached
thereto

 

14. Amended and Restated Promissory Note in the amount of $1,899,930.41 between
Brim Healthcare of Texas, LLC and IASIS Finance Texas Holdings, LLC, and related
Allonge attached thereto

 

15. Amended and Restated Intercompany Promissory Note in the amount of
$30,660,744 between IASIS Glenwood Regional Medical Center, LP and IASIS
Finance, Inc., and related Allonge attached thereto

 

16. Third Amended and Restated Promissory Note in the amount of $26,357,063.21
between Mountain Vista Medical Center, LP and IASIS Finance, Inc., and related
Allonge attached thereto

 

17. Amended and Restated Promissory Note in the amount of $10,628,782.02 between
Odessa Regional Hospital, LP and IASIS Finance Texas Holdings, LLC, and related
Allonge attached thereto

 

18. Promissory Note in the amount of $113,000,000.00 between SJ Medical Center,
LLC and IASIS Finance Texas Holdings, LLC, and related Allonge attached thereto

 

19. Amended and Restated Promissory Note in the amount of $12,627,519.62 between
SJ Medical Center, LLC and IASIS Finance Texas Holdings, LLC, and related
Allonge attached thereto

 

20. Amended and Restated Promissory Note in the amount of $112,386,031.42
between SJ Medical Center, LLC and IASIS Finance, Inc., and related Allonge
attached thereto

 

21. Amended and Restated Promissory Note in the amount of $26,581,771.62 between
Southwest General Hospital, LP and IASIS Finance Texas Holdings, LLC, and
related Allonge attached thereto

 

22. Third Amended and Restated Promissory Note in the amount of $38,789,383.14
between Southwest General Hospital, LP and IASIS Finance Texas Holdings, LLC,
and related Allonge attached thereto

 

2



--------------------------------------------------------------------------------

23. Amended and Restated Promissory Note in the amount of $3,028,717.25 between
Southwest General Hospital, LP and IASIS Finance Texas Holdings, LLC, and
related Allonge attached thereto

 

24. Amended and Restated Cash Management Revolving Line of Credit Note in the
amount of $2,500,000 between Davis Hospital & Medical Center, LP and IASIS
Healthcare LLC, and related Allonge attached thereto

 

25. Amended and Restated Cash Management Revolving Line of Credit Note in the
amount of $2,500,000 between Jordan Valley Medical Center, LP and IASIS
Healthcare LLC, and related Allonge attached thereto

 

26. Amended and Restated Cash Management Revolving Line of Credit Note in the
amount of $5,000,000 between The Medical Center of Southeast Texas, LP and IASIS
Healthcare LLC, and related Allonge attached thereto

 

27. Line of Credit Note in the amount of $1,260,000 between Shiloh Health
Services, Inc., Shiloh Health Services of Arkansas, Inc., Hope Medical Park
Hospital, LLC, Hope MSO, LLC and IASIS Finance, Inc., and related Allonge
attached thereto

 

28. Cash Management Revolving Line of Credit Note in the amount of $5,000,000
between IASIS Ouachita Community Hospital, LP and IASIS Healthcare LLC, and
related Allonge attached thereto

 

29. Cash Management Revolving Line of Credit Note in the amount of $10,000,000
between SJ Medical Center, LLC and IASIS Healthcare LLC, and related Allonge
attached thereto

 

30. Promissory Note in the amount of $36,563,557 between Beaumont Hospital
Holdings, Inc. and IASIS Finance, Inc., and related Allonge attached thereto

 

31. Promissory Note in the amount of $63,676,702 between Beaumont Hospital
Holdings, Inc. and IASIS Finance, Inc., and related Allonge attached thereto

 

32. Promissory Note in the amount of $55,932,261 between Davis Hospital
Holdings, Inc. and IASIS Finance, Inc., and related Allonge attached thereto

 

33. Promissory Note in the amount of $10,000,000 between Mountain Vista Medical
Center, LP and IASIS Healthcare LLC, and related Allonge attached thereto

 

34. Promissory Note in the amount of $5,000,000 between Odessa Regional
Hospital, LP and IASIS Healthcare LLC, and related Allonge attached thereto

 

35. Promissory Note in the amount of $586,753 between St. Luke’s Behavioral
Hospital, LP and IASIS Finance, Inc., and related Allonge attached thereto

 

3



--------------------------------------------------------------------------------

36. Promissory Note in the amount of $39,006,216 between St. Luke’s Medical
Center, LP and IASIS Finance, Inc., and related Allonge attached thereto

 

37. Promissory Note in the amount of $20,466,900 between St. Luke’s Medical
Center, LP and IASIS Finance, Inc., and related Allonge attached thereto

 

38. Promissory Note in the amount of $61,511,045.77 between IASIS Finance Texas
Holdings, LLC and IASIS Finance, Inc., and related Allonge attached thereto

 

39. Promissory Note in the amount of $51,903,149.00 between IASIS Finance Texas
Holdings, LLC and IASIS Finance, Inc., and related Allonge attached thereto

 

40. Promissory Note in the amount of $30,689,413.71 between IASIS Finance Texas
Holdings, LLC and IASIS Finance, Inc., and related Allonge attached thereto

 

41. Promissory Note in the amount of $7,837,327 between IASIS Finance Texas
Holdings, LLC and IASIS Finance, Inc., and related Allonge attached thereto

 

42. Promissory Note in the amount of $31,997,247 between IASIS Finance Texas
Holdings, LLC and IASIS Finance, Inc., and related Allonge attached thereto

 

43. Cash Management Revolving Line of Credit Note in the amount of $5,000,000
between Southwest General Hospital, LP and IASIS Healthcare LLC, and related
Allonge attached thereto

 

44. Promissory Note in the amount of $45,080,363.00 between Jordan Valley
Hospital Holdings, Inc., and IASIS Finance, Inc., and related Allonge attached
thereto

 

4



--------------------------------------------------------------------------------

SCHEDULE 3(a)

LEGAL NAMES AND JURISDICTIONS, ETC.

 

Legal Name

  

Type of Entity

  

Registered
Organization

(Yes/No)

  

Organization ID
Number22

  

Federal Employer

Identification

Number

  

Jurisdiction of

Organization

Arizona Diagnostic & Surgical Center, Inc.    Corporation    Yes    3119515   
62-1799439    Delaware Beaumont Hospital Holdings, Inc.    Corporation    Yes   
3106505    62-1796501    Delaware Biltmore Surgery Center Holdings, Inc.   
Corporation    Yes    3105819    62-1796499    Delaware Biltmore Surgery Center,
Inc.    Corporation    Yes    07878512    86-0837176    Arizona Brim Healthcare
of Colorado, LLC    Limited Liability Company    Yes    20061062033   
03-0582147    Colorado Brim Holding Company, Inc.    Corporation    Yes   
3814558    20-1249189    Delaware Brim Physicians Group of Colorado, LLC   
Limited Liability Company    Yes    20101432437    27-3297741    Colorado Brim
Physicians Group of Texas, LLC    Limited Liability Company    Yes    4687907   
27-0228346    Delaware Davis Hospital & Medical Center, LP    Limited
Partnership    Yes    3687724    68-0562507    Delaware Davis Hospital Holdings,
Inc.    Corporation    Yes    3095682    62-1795217    Delaware Davis Surgical
Center Holdings, Inc.    Corporation    Yes    3105817    62-1796493    Delaware
Glenwood Specialty Imaging, LLC    Limited Liability Company    Yes    4091932
   20-4166415    Delaware

 

22  If none, so state.

 

1



--------------------------------------------------------------------------------

Heart and Lung Institute of Utah, Inc.    Corporation    Yes    775762-0144   
87-0373083    Utah IASIS Capital Corporation    Corporation    Yes    3809048   
20-1278389    Delaware IASIS Finance Texas Holdings, LLC    Limited Liability
Company    Yes    3822938    20-1311933    Delaware IASIS Finance, Inc.   
Corporation    Yes    3115468    62-1797792    Delaware IASIS Glenwood Regional
Medical Center, LP    Limited Partnership    Yes    4193002    20-5249827   
Delaware IASIS Healthcare Corporation    Corporation    Yes    2439854   
76-0450619    Delaware IASIS Healthcare Holdings, Inc.    Corporation    Yes   
3101395    62-1798194    Delaware IASIS Healthcare LLC    Limited Liability
Company    Yes    3801993    20-1150104    Delaware IASIS Hospital Nurse
Staffing Company    Corporation    Yes    3105815    62-1796492    Delaware
IASIS Management Company    Corporation    Yes    3105765    62-1797795   
Delaware IASIS Physician Services, Inc.    Corporation    Yes    3132668   
62-1801974    Delaware IASIS Transco, Inc.    Corporation    Yes    3124235   
62-1801016    Delaware Indigent Care Services of Northeast Louisiana, Inc.   
Corporation    Yes    3105824    62-1796513    Delaware Jordan Valley Hospital
Holdings, Inc.    Corporation    Yes    3095679    62-1795215    Delaware Jordan
Valley Medical Center, LP    Limited Partnership    Yes    3624626    82-0588653
   Delaware MCS/AZ, Inc.    Corporation    Yes    3118714    62-1799433   
Delaware Mesa General Hospital, LP    Limited Partnership    Yes    3102001   
62-1795590    Delaware

 

2



--------------------------------------------------------------------------------

Mountain Vista Medical Center, LP    Limited Partnership    Yes    3863963   
20-2066363    Delaware MT Transition LP    Limited Partnership    Yes    3102047
   62-1795584    Delaware Odessa Fertility Lab, Inc.    Corporation    Yes   
3105821    62-1796497    Delaware Odessa Regional Hospital, LP    Limited
Partnership    Yes    3102066    62-1795574    Delaware Physician Group of
Arizona, Inc.    Corporation    Yes    4510879    26-2055034    Delaware
Physician Group of Arkansas, Inc.    Corporation    Yes    5170860    45-5503617
   Delaware Physician Group of Florida, Inc.    Corporation    Yes    3124410   
62-1801013    Delaware Physician Group of Louisiana, Inc.    Corporation    Yes
   4690908    27-0345822    Delaware Physician Group of Utah, Inc.   
Corporation    Yes    3132664    62-1801973    Delaware PP Transition LP   
Limited Partnership    Yes    3102056    62-1795583    Delaware PP Transition,
Inc.    Corporation    Yes    3115470    62-1797790    Delaware Salt Lake
Regional Medical Center, LP    Limited Partnership    Yes    3095685   
62-1795214    Delaware Salt Lake Regional Physicians, Inc.    Corporation    Yes
   3101922    62-1795211    Delaware Seaboard Development LLC    Limited
liability company    Yes    2055501-0160    62-1756039    Utah Southridge Plaza
Holdings, Inc.    Corporation    Yes    3105814    62-1796491    Delaware
Southwest General Hospital, LP    Limited Partnership    Yes    3102067   
62-1795572    Delaware St. Luke’s Behavioral Hospital, LP    Limited Partnership
   Yes    3102009    62-1795588    Delaware

 

3



--------------------------------------------------------------------------------

St. Luke’s Medical Center, LP    Limited Partnership    Yes    3102018   
62-1795587    Delaware The Medical Center of Southeast Texas, LP    Limited
Partnership    Yes    3661750    27-0060569    Delaware TNC Transition LP   
Limited Partnership    Yes    3102058    62-1795580    Delaware Utah
Transcription Services, Inc.    Corporation    Yes    3095959    62-1795212   
Delaware

 

4



--------------------------------------------------------------------------------

SCHEDULE 3(b)

TANGIBLE PERSONAL PROPERTY

 

Entity

  

Address

  

City

  

ST

  

ZIP

Arizona Diagnostic & Surgical Center, Inc.    117 Seaboard Lane, Bldg. E   
Franklin    TN    37067 Beaumont Hospital Holdings, Inc.    3050 39th Street   
Port Arthur    TX    77642 Beaumont Hospital Holdings, Inc.    117 Seaboard
Lane, Bldg. E    Franklin    TN    37067 Biltmore Surgery Center Holdings, Inc.
   117 Seaboard Lane, Bldg. E    Franklin    TN    37067 Biltmore Surgery
Center, Inc.    117 Seaboard Lane, Bldg. E    Franklin    TN    37067 Brim
Healthcare of Colorado, LLC d/b/a Pikes Regional Hospital    16420 W. Highway 24
   Woodland Park    CO    80863 Brim Healthcare of Colorado, LLC d/b/a Pikes
Regional Hospital    117 Seaboard Lane, Bldg. E    Franklin    TN    37067 Brim
Holding Company, Inc.    117 Seaboard Lane, Bldg E.    Franklin    TN    37067
Brim Holding Company, Inc.    2001 South Main    Hope    AR    71801 Brim
Holding Company, Inc.    302 E 20TH ST    Hope    AR    71801-8217 Brim
Physicians Group of Colorado, LLC    117 Seaboard Lane, Bldg E    Franklin    TN
   37067 Brim Physicians Group of Colorado, LLC    16222 W US HIGHWAY 24, Ste
200    Woodland Park    CO    80863-8763 Brim Physicians Group of Colorado, LLC
   720 W US HIGHWAY 24    Woodland Park    CO    80863-8968 Brim Physicians
Group of Texas, LLC    117 Seaboard Lane, Bldg E    Franklin    TN    37067
Choice Care Clinic of Louisiana, Inc.    117 Seaboard Lane, Bldg E    Franklin
   TN    37067 Choice Care Clinic of Utah, Inc.    117 Seaboard Lane, Bldg E   
Franklin    TN    37067 Davis Hospital & Medical Center, LP    117 Seaboard
Lane, Bldg. E    Franklin    TN    37067 Davis Hospital & Medical Center, LP   
1600 West Antelope Drive    Layton    UT    84041 Davis Hospital & Medical
Center, LP    1660 West Antelope Drive    Layton    UT    84041 Davis Hospital &
Medical Center, LP    1580 West Antelope Drive    Layton    UT    84041 Davis
Hospital Holdings, Inc.    117 Seaboard Lane, Bldg. E    Franklin    TN    37067
Davis Hospital Holdings, Inc.    1600 West Antelope Drive    Layton    UT   
84041 Davis Hospital Holdings, Inc.    1660 West Antelope Drive    Layton    UT
   84041 Davis Hospital Holdings, Inc.    1580 West Antelope Drive    Layton   
UT    84041 Davis Surgical Center Holdings, Inc.    117 Seaboard Lane, Bldg. E
   Franklin    TN    37067 Davis Surgical Center Holdings, Inc.    1544 West
Antelope Dr.    Layton    UT    84041 Glenwood Specialty Imaging, LLC    117
Seaboard Lane, Bldg E    Franklin    TN    37067 Heart and Lung Institute of
Utah, Inc.    117 Seaboard Lane, Bldg. E    Franklin    TN    37067

 

E-1



--------------------------------------------------------------------------------

Heart and Lung Institute of Utah, Inc.    5979 South Fashion Blvd.    Murray   
UT    84107 Heart and Lung Institute of Utah, Inc.    82 S 1100 E, Ste 103   
Salt Lake City    UT    84102-1889 Heritage Technologies, LLC    117 Seaboard
Lane, Bldg E    Franklin    TN    37067 Heritage Technologies, LLC    1492 S
MILL AVE, Ste 114    TEMPE    AZ    85281-5660 Heritage Technologies, LLC   
2307 S RURAL RD    TEMPE    AZ    85282-2424 Heritage Technologies, LLC    10238
E HAMPTON AVE, Ste 508    MESA    AZ    85209-3321 Heritage Technologies, LLC   
5656 S POWER RD, Ste 126    GILBERT    AZ    85295-8489 Heritage Technologies,
LLC    4425 E COTTON CENTER BLVD    PHOENIX    AZ    85040-8854 Heritage
Technologies, LLC    20928 E HERITAGE LOOP RD, Stes 106 & 1-7    QUEEN CREEK   
AZ    85142-3900 Heritage Technologies, LLC    840 E MCKELLIPS RD, 101    MESA
   AZ    85203-9654 IASIS Capital Corporation    117 Seaboard Lane, Bldg. E   
Franklin    TN    37067 IASIS Finance II LLC    117 Seaboard Lane, Bldg E   
Franklin    TN    37067 IASIS Finance III LLC    117 Seaboard Lane, Bldg E   
Franklin    TN    37067 IASIS Finance Texas Holdings, LLC    117 Seaboard Lane,
Bldg E    Franklin    TN    37067 IASIS Finance, Inc.    117 Seaboard Lane,
Bldg. E    Franklin    TN    37067 IASIS Glenwood Regional Medical Center, LP   
117 Seaboard Lane, Bldg. E    Franklin    TN    37067 IASIS Glenwood Regional
Medical Center, LP    503 McMillan Rd.    West Monroe    LA    71294 IASIS
Glenwood Regional Medical Center, LP    102 Thomas Rd., Ste 302    West Monroe
   LA    71291 IASIS Glenwood Regional Medical Center, LP    102 Thomas Rd., Ste
300B    West Monroe    LA    71291 IASIS Glenwood Regional Medical Center, LP   
3995 STERLINGTON RD, Ste B    Monroe    LA    71203 IASIS Glenwood Regional
Medical Center, LP    3995 STERLINGTON RD, Ste C    Monroe    LA    71203 IASIS
Glenwood Regional Medical Center, LP    128 RIDGEDALE DR    West Monroe    LA   
71291 IASIS Glenwood Regional Medical Center, LP    1275 GLENWOOD DR    West
Monroe    LA    71291 IASIS Healthcare Corporation    117 Seaboard Lane, Bldg. E
   Franklin    TN    37067 IASIS Healthcare Holdings, Inc.    117 Seaboard Lane,
Bldg. E    Franklin    TN    37067 IASIS Healthcare LLC    117 Seaboard Lane,
Bldg E    Franklin    TN    37067 IASIS Hospital Nurse Staffing Company    117
Seaboard Lane, Bldg. E    Franklin    TN    37067 IASIS Management Company   
117 Seaboard Lane, Bldg. E    Franklin    TN    37067

 

2



--------------------------------------------------------------------------------

IASIS Management Company    2031 MCDANIEL ST, Ste 200    NORTH LAS VEGAS    NV
   89030-6312 IASIS Management Company    7100 COMMERCE WAY    BRENTWOOD    TN
   37027-2829 IASIS Management Company    1600 W ANTELOPE DR    LAYTON    UT   
84041-1142 IASIS Management Company    406 W SOUTH JORDAN PKWY, Ste 500    SOUTH
JORDAN    UT    84095-3945 IASIS Management Company    3580 W 9000 S    WEST
JORDAN    UT    84088-8812 IASIS Management Company    3000 N TRIUMPH BLVD   
LEHI    UT    84043 IASIS Management Company    3460 PIONEER PKWY    WEST VALLEY
CITY    UT    84120-2049 IASIS Management Company    1050 E South Temple    SALT
LAKE CITY    UT    84102-1507 IASIS Management Company    1800 E VAN BUREN ST   
PHOENIX    AZ    85006-3742 IASIS Management Company    1800 E VAN BUREN ST   
PHOENIX    AZ    85006-3742 IASIS Management Company    1500 S MILL AVE    TEMPE
   AZ    85281-6699 IASIS Management Company    1000 PINE STREET    TEXARKANA   
TX    75501-5170 IASIS Management Company    520 E 6TH ST    ODESSA    TX   
79761-4527 IASIS Management Company    2555 JIMMY JOHNSON BLVD    PORT ARTHUR   
TX    77640-2007 IASIS Management Company    7400 BARLITE BLVD    SAN ANTONIO   
TX    78224-1308 IASIS Management Company    1401 ST JOSEPH PKWY    HOUSTON   
TX    77002-8301 IASIS Management Company    1301 S CRISMON RD    MESA    AZ   
85209-3767 IASIS Management Company    16420 W US HIGHWAY 24    WOODLAND PARK   
CO    80863-8760 IASIS Management Company    503 MCMILLAN RD    WEST MONROE   
LA    71291-5327

 

3



--------------------------------------------------------------------------------

IASIS Management Company    4801 E WASHINGTON ST, Ste 200    PHOENIX    AZ   
85034-2019 IASIS Management Company    406 W SOUTH JORDAN PKWY, Ste 500    SOUTH
JORDAN    UT    84095-3945 IASIS Management Company    555 N 18TH ST, Ste 107   
PHOENIX    AZ    85006-3759 IASIS Management Company    410 N 44TH ST    PHOENIX
   AZ    85008-7605 IASIS Management Company    3109 W DR MARTIN LUTHER KING JR
BLVD    TAMPA    FL    33607-6260 IASIS Physician Services, Inc.    117 Seaboard
Lane, Bldg. E    Franklin    TN    37067 IASIS Transco, Inc.    117 Seaboard
Lane, Bldg. E    Franklin    TN    37067 Indigent Care Services of Northeast
Lousiana, Inc.    117 Seaboard Lane, Bldg. E    Franklin    TN    37067 Jordan
Valley Hospital Holdings, Inc.    117 Seaboard Lane, Bldg. E    Franklin    TN
   37067 Jordan Valley Hospital Holdings, Inc.    3580 West 9000 South 117   
West Jordan    UT    84088 Jordan Valley Medical Center, LP    117 Seaboard
Lane, Bldg. E    Franklin    TN    37067 Jordan Valley Medical Center, LP   
3580 West 9000 South    West Jordan    UT    84088 Jordan Valley Medical Center,
LP    3460 South Pioneer Parkway    West Valley City    UT    84120 Jordan
Valley Medical Center, LP    3000 N TRIUMPH BLVD    Lehi    UT    84043 Jordan
Valley Medical Center, LP    4052 South Pioneer Parkway    West Valley    UT   
84120 Jordan Valley Medical Center, LP    4100 South Pioneer Parkway    West
Valley    UT    84120 Jordan Valley Medical Center, LP    3336 South Pioneer
Parkway    West Valley    UT    84120 Jordan Valley Medical Center, LP    4054 W
3390 South Pioneer Valley    West Valley    UT    84120 MCS/AZ, Inc.    117
Seaboard Lane, Bldg. E    Franklin    TN    37067 Mesa General Hospital, LP   
117 Seaboard Lane, Bldg. E    Franklin    TN    37067 Mountain Vista Medical
Center, LP    117 Seaboard Lane, Bldg. E    Franklin    TN    37067 Mountain
Vista Medical Center, LP    1301 S. Crimson Road    Mesa    AZ    85209 MT
Transition LP    117 Seaboard Lane, Bldg. E    Franklin    TN    37067 Odessa
Fertility Lab, Inc.    117 Seaboard Lane, Bldg. E    Franklin    TN    37067
Odessa Fertility Lab, Inc.    520 East 6th Street    Odessa    TX    79761
Odessa Regional Hospital, LP    117 Seaboard Lane, Bldg. E    Franklin    TN   
37067 Odessa Regional Hospital, LP    520 East 6th Street    Odessa    TX   
79761 Odessa Regional Hospital, LP    420 East 6th Street, Ste 206    Odessa   
TX    79761 Odessa Regional Hospital, LP    515 North Adams Street    Odessa   
TX    79761 Odessa Regional Hospital, LP    900 East 4th Street    ODESSA    TX
   79761 Odessa Regional Hospital, LP    703 N HANCOCK AVE    Odessa    TX   
79761 Physician Group of Arizona, Inc.    117 Seaboard Lane, Bldg E    Franklin
   TN    37067

 

4



--------------------------------------------------------------------------------

Physician Group of Arizona, Inc.    1800 E VAN BUREN ST    PHOENIX    AZ   
85006-3742 Physician Group of Arizona, Inc.    2122 E HIGHLAND AVE, Ste 300   
PHOENIX    AZ    85016-4744 Physician Group of Arizona, Inc.    555 N 18TH ST,
Ste 300    PHOENIX    AZ    85006-3759 Physician Group of Arizona, Inc.    525 N
18th ST, Ste 304    PHOENIX    AZ    85006-3734 Physician Group of Arizona, Inc.
   4530 E RAY RD, Ste 190    PHOENIX    AZ    85044-6098 Physician Group of
Arizona, Inc.    1331 N 7TH ST, Ste 190    PHOENIX    AZ    85006-2701 Physician
Group of Arizona, Inc.    5251 W CAMPBELL AVE, Ste 206    PHOENIX    AZ   
85031-1719 Physician Group of Arizona, Inc.    3340 W SOUTHERN AVE, Ste 131   
PHOENIX    AZ    85041-4308 Physician Group of Arizona, Inc.    16100 N 71ST ST,
Ste 100    SCOTTSDALE    AZ    85254-2225 Physician Group of Arizona, Inc.   
2970 N LITCHFIELD RD, Ste 110    GOODYEAR    AZ    85395-7831 Physician Group of
Arizona, Inc.    230 S 3RD ST    PHOENIX    AZ    85004 Physician Group of
Arizona, Inc.    1800 E VAN BUREN ST    PHOENIX    AZ    85006-3742 Physician
Group of Arizona, Inc.    1492 S MILL AVE, Ste 113    TEMPE    AZ    85281-5660
Physician Group of Arizona, Inc.    1492 S MILL AVE, Ste 114    TEMPE    AZ   
85281-5660 Physician Group of Arizona, Inc.    1492 S MILL AVE, Ste 307    TEMPE
   AZ    85281-5676 Physician Group of Arizona, Inc.    10238 E HAMPTON AVE, Ste
402    MESA    AZ    85209-3319 Physician Group of Arizona, Inc.    10238 E
HAMPTON AVE, Ste 404    MESA    AZ    85209-3319 Physician Group of Arizona,
Inc.    10238 E HAMPTON AVE, Ste 416    MESA    AZ    85209-3320 Physician Group
of Arizona, Inc.    4135 S POWER RD, Ste 113    MESA    AZ    85212-3625

 

5



--------------------------------------------------------------------------------

Physician Group of Arizona, Inc.    10238 E HAMPTON AVE, Ste 301C    MESA    AZ
   85209-3322 Physician Group of Arizona, Inc.    10238 E HAMPTON AVE, Ste 301A
   MESA    AZ    85209-3322 Physician Group of Arizona, Inc.    10238 E HAMPTON
AVE, Ste 301B    MESA    AZ    85209-3322 Physician Group of Arizona, Inc.   
4915 E BASELINE RD, Ste 104    GILBERT    AZ    85234-2966 Physician Group of
Arizona, Inc.    10238 E HAMPTON AVE, Ste 212    MESA    AZ    85209-3318
Physician Group of Arizona, Inc.    4801 E WASHINGTON ST, Ste 200    PHOENIX   
AZ    85034-2019 Physician Group of Arizona, Inc.    555 N 18TH ST, Ste 107   
PHOENIX    AZ    85006-3759 Physician Group of Arizona, Inc.    455 E 6TH ST,
Ste 100    MESA    AZ    85203-7118 Physician Group of Arkansas, Inc.    117
Seaboard Lane, Bldg E    Franklin    TN    37067 Physician Group of Arkansas,
Inc.    302 BILL CLINTON DR, Ste A    HOPE    AR    71801-8661 Physician Group
of Arkansas, Inc.    302 BILL CLINTON DR, Ste B    HOPE    AR    71801-8628
Physician Group of Arkansas, Inc.    302 BILL CLINTON DR, Ste 301    HOPE    AR
   71801-8661 Physician Group of Florida, Inc.    117 Seaboard Lane, Bldg E   
Franklin    TN    37067 Physician Group of Louisiana, Inc.    117 Seaboard Lane,
Bldg E    Franklin    TN    37067 Physician Group of Louisiana, Inc.    503
MCMILLAN RD    WEST MONROE    LA    71291-5327 Physician Group of Louisiana,
Inc.    102 THOMAS RD, Ste 106    WEST MONROE    LA    71291-5546 Physician
Group of Louisiana, Inc.    128 RIDGEDALE DR    WEST MONROE    LA    71291
Physician Group of Louisiana, Inc.    102 THOMAS RD, Ste 104    WEST MONROE   
LA    71291-7365 Physician Group of Louisiana, Inc.    102 THOMAS RD, Ste 107   
WEST MONROE    LA    71291-7365 Physician Group of Louisiana, Inc.    102 THOMAS
RD, Ste 202    WEST MONROE    LA    71291-7365

 

6



--------------------------------------------------------------------------------

Physician Group of Louisiana, Inc.    102 THOMAS RD, Ste 203    WEST MONROE   
LA    71291-7365 Physician Group of Louisiana, Inc.    122 PROFESSIONAL DR   
WEST MONROE    LA    71291-5332 Physician Group of Louisiana, Inc.    102 THOMAS
RD, Ste 408    WEST MONROE    LA    71291-5549 Physician Group of Louisiana,
Inc.    3101 CYPRESS ST, Stes 8 and 9    WEST MONROE    LA    71291-5286
Physician Group of Louisiana, Inc.    3101 KILPATRICK BLVD    MONROE    LA   
71201-5157 Physician Group of Louisiana, Inc.    3106 CYPRESS ST    WEST MONROE
   LA    71291-5203 Physician Group of Louisiana, Inc.    102 THOMAS RD, Ste 111
   WEST MONROE    LA    71291-7365 Physician Group of Louisiana, Inc.    102
THOMAS RD, Ste 201    WEST MONROE    LA    71291-7365 Physician Group of
Louisiana, Inc.    1107 GLENWOOD DR    WEST MONROE    LA    71291-5503 Physician
Group of Louisiana, Inc.    501 MCMILLAN RD    WEST MONROE    LA    71291-5327
Physician Group of Utah, Inc.    117 Seaboard Lane, Bldg E    Franklin    TN   
37067 Physician Group of Utah, Inc.    1600 W ANTELOPE DR    LAYTON    UT   
84041-1142 Physician Group of Utah, Inc.    1492 W ANTELOPE DR, Ste 203   
LAYTON    UT    84041-1141 Physician Group of Utah, Inc.    2132 N 1700 W, Ste
100    LAYTON    UT    84041-7059 Physician Group of Utah, Inc.    2132 N 1700
W, Ste 230    LAYTON    UT    84041-7060 Physician Group of Utah, Inc.    3110 W
300 N, Ste A    WEST POINT    UT    84015-7481 Physician Group of Utah, Inc.   
124 S FAIRFIELD RD, Ste 203    LAYTON    UT    84041-7105 Physician Group of
Utah, Inc.    1401 N 1075 W    FARMINGTON    UT    84025-2745 Physician Group of
Utah, Inc.    3590 W 9000 S, Ste 240    WEST JORDAN    UT    84088-8864

 

7



--------------------------------------------------------------------------------

Physician Group of Utah, Inc.    3584 W 9000 S, Ste 304    WEST JORDAN    UT   
84088-4775 Physician Group of Utah, Inc.    3584 W 9000 S, Ste 401    WEST
JORDAN    UT    84088-5712 Physician Group of Utah, Inc.    3584 W 9000 S, Ste
405    WEST JORDAN    UT    84088-5712 Physician Group of Utah, Inc.    3590 W
9000 S, Ste 120    WEST JORDAN    UT    84088-8858 Physician Group of Utah, Inc.
   3570 W 9000 S, Ste 100    WEST JORDAN    UT    84088-8874 Physician Group of
Utah, Inc.    3590 W 9000 S, Ste 105    WEST JORDAN    UT    84088-8858
Physician Group of Utah, Inc.    5746 W 13400 S, Ste 200    HERRIMAN    UT   
84096-6907 Physician Group of Utah, Inc.    8706 S 700 E, Ste 105    SANDY    UT
   84070-1808 Physician Group of Utah, Inc.    3584 W 9000 S, Ste 103    WEST
JORDAN    UT    84088-4773 Physician Group of Utah, Inc.    6415 S 3000 E, Ste
230    HOLLADAY    UT    84121-3544 Physician Group of Utah, Inc.    13348 S
MARKET CENTER DR, Ste 120    RIVERTON    UT    84065-8017 Physician Group of
Utah, Inc.    13348 S MARKET CENTER DR, Ste 210    RIVERTON    UT    84065-8011
Physician Group of Utah, Inc.    3570 W 9000 S, Ste 140    WEST JORDAN    UT   
84088-8839 Physician Group of Utah, Inc.    3584 W 9000 S, Ste 240    WEST
JORDAN    UT    84088-5711 Physician Group of Utah, Inc.    3000 N TRIUMPH BLVD
   LEHI    UT    84043 Physician Group of Utah, Inc.    3460 PIONEER PKWY   
WEST VALLEY CITY    UT    84120-2049 Physician Group of Utah, Inc.    3336
PIONEER PKWY, Ste 102    WEST VALLEY CITY    UT    84120-2072 Physician Group of
Utah, Inc.    3336 PIONEER PKWY, Ste 306    WEST VALLEY CITY    UT    84120-2045
Physician Group of Utah, Inc.    3336 S 4155 W, Ste 301    WEST VALLEY CITY   
UT    84120-2073

 

8



--------------------------------------------------------------------------------

Physician Group of Utah, Inc.    5255 S 4015 W, Ste 206    TAYLORSVILLE    UT   
84129-4259 Physician Group of Utah, Inc.    3336 S 4155 W, Ste 204    WEST
VALLEY CITY    UT    84120-2014 Physician Group of Utah, Inc.    82 S 1100 E,
Ste 204    SALT LAKE CITY    UT    84102-1889 Physician Group of Utah, Inc.   
82 S 1100 E, Ste 103    SALT LAKE CITY    UT    84102-1889 Physician Group of
Utah, Inc.    1050 E SOUTH TEMPLE, 2nd Floor    SALT LAKE CITY    UT   
84102-1507 Physician Group of Utah, Inc.    1002 E SOUTH TEMPLE, Ste 207    SALT
LAKE CITY    UT    84102-1595 Physician Group of Utah, Inc.    24 S 1100 E, Ste
304    SALT LAKE CITY    UT    84102-1594 Physician Group of Utah, Inc.    12000
BIG COTTONWOOD CYN    BRIGHTON    UT    84121-9710 Physician Group of Utah, Inc.
   82 S 1100 E, Ste 303    SALT LAKE CITY    UT    84102-1891 Physician Group of
Utah, Inc.    9350 S 150 E, Ste 150    SANDY    UT    84070-2703 Physician Group
of Utah, Inc.    82 S 1100 E, Ste 305    SALT LAKE CITY    UT    84102-1686
Physician Group of Utah, Inc.    2645 E PARLEYS WAY, Ste 200    SALT LAKE CITY
   UT    84109-1636 Physician Group of Utah, Inc.    2376 N 400 E, Ste 203   
TOOELE    UT    84074-3413 Physician Group of Utah, Inc.    2645 E PARLEYS WAY,
Ste 5    SALT LAKE CITY    UT    84109-1636 Physician Group of Utah, Inc.    24
S 1100 E, Ste 302    SALT LAKE CITY    UT    84102-1563 Podiatric Physicians
Management of Arizona, Inc.    117 Seaboard Lane, Bldg E    Franklin    TN   
37067 Podiatric Physicians of Arizona, Inc.    117 Seaboard Lane, Bldg E   
Franklin    TN    37067 Podiatric Physicians of Arizona, Inc.    2122 E HIGHLAND
AVE, Ste 300    PHOENIX    AZ    85016-4744 Podiatric Physicians of Arizona,
Inc.    1620 S STAPLEY DR, Ste 132    MESA    AZ    85204-6655 PP Transition LP
   117 Seaboard Lane, Bldg. E    Franklin    TN    37067

 

9



--------------------------------------------------------------------------------

PP Transition, Inc    117 Seaboard Lane, Bldg. E    Franklin    TN    37067
Rocky Mountain Women’s Health Center, Inc.    117 Seaboard Lane, Bldg E   
Franklin    TN    37067 Rocky Mountain Women’s Health Center, Inc.    3110 W 300
N, Ste B    WEST POINT    UT    84015-7481 Rocky Mountain Women’s Health Center,
Inc.    1580 W ANTELOPE DR, Ste 290    LAYTON    UT    84041-1179 Salt Lake
Regional Medical Center, LP    117 Seaboard Lane, Bldg. E    Franklin    TN   
37067 Salt Lake Regional Medical Center, LP    1050 East South Temple    Salt
Lake City    UT    84102 Salt Lake Regional Medical Center, LP    1002 E. South
Temple    Salt Lake City    UT    84102 Salt Lake Regional Medical Center, LP   
S. Temple Parking Terrace    Salt Lake City    UT    84102 Salt Lake Regional
Medical Center, LP    East Parking Terrace    Salt Lake City    UT    84102 Salt
Lake Regional Medical Center, LP    59 South 11th East    Salt Lake City    UT
   84102 Salt Lake Regional Medical Center, LP    57 South 11th East    Salt
Lake City    UT    84102 Salt Lake Regional Medical Center, LP    24 South 1100
East    Salt Lake City    UT    84102 Salt Lake Regional Medical Center, LP   
12000 Big Cottonwood Canyon    Brighton    UT    84121 Salt Lake Regional
Physicians, Inc.    117 Seaboard Lane, Bldg. E    Franklin    TN    37067 Salt
Lake Regional Physicians, Inc.    1050 East South Temple    Salt Lake City    UT
   84102 Seaboard Development LLC    117 Seaboard Lane, Bldg. E    Franklin   
TN    37067 Seaboard Development Port Arthur LLC    117 Seaboard Lane, Bldg E   
Franklin    TN    37067 Southridge Plaza Holdings, Inc.    117 Seaboard Lane,
Bldg. E    Franklin    TN    37067 Southwest General Hospital, LP    117
Seaboard Lane, Bldg. E    Franklin    TN    37067 Southwest General Hospital, LP
   7400 Barlite Avenue    San Antonio    TX    78224 Southwest General Hospital,
LP    2317 SW Military Drive    San Antonio    TX    78224 Southwest General
Hospital, LP    7500 Barlite Boulevard    San Antonio    TX    78224 Southwest
General Hospital, LP    326 West Houston Street    San Antonio    TX    78205
Southwest General Hospital, LP    1701 N LOOP 250    Midland    TX    79707 St.
Luke’s Behavioral Hospital, LP    117 Seaboard Lane, Bldg. E    Franklin    TN
   37067 St. Luke’s Behavioral Hospital, LP    1800 East Van Buren    Phoenix   
AZ    85006 St. Luke’s Medical Center, LP    117 Seaboard Lane, Bldg. E   
Franklin    TN    37067 St. Luke’s Medical Center, LP    1800 East Van Buren   
Phoenix    AZ    85006 St. Luke’s Medical Center, LP    2222 East Highland
Avenue, Suite 100    Phoenix    AZ    85016 St. Luke’s Medical Center, LP   
2432 West Peoria    Phoenix    AZ    85029 St. Luke’s Medical Center, LP    4512
North 40th Street, Suite 301    Phoenix    AZ    85006 St. Luke’s Medical
Center, LP    460 North Mesa Drive, Suite 110    Mesa    AZ    85201 St. Luke’s
Medical Center, LP    525 North 18th Street    Phoenix    AZ    85006 St. Luke’s
Medical Center, LP    1500 South Mill Avenue    Tempe    AZ    85281

The Medical Center of Southeast Texas, LP

   117 Seaboard Lane, Bldg. E    Franklin    TN    37067

 

10



--------------------------------------------------------------------------------

The Medical Center of Southeast Texas, LP    2555 Jimmy Johnson Road    Port
Arthur    TX    77642 The Medical Center of Southeast Texas, LP    6025
METROPOLITAN DR    Beaumont    TX    77706 TNC Transition LP    117 Seaboard
Lane, Bldg. E    Franklin    TN    37067 Utah Transcription Services, Inc.   
117 Seaboard Lane, Bldg. E    Franklin    TN    37067

 

11



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

OPINION OF ROPES & GRAY LLP –

NEW YORK COUNSEL TO LOAN PARTIES

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF DRAG-ALONG RIGHTS AGREEMENT

DRAG ALONG RIGHTS AGREEMENT, dated as of                  , 20     (as amended,
restated, modified and/or supplemented from time to time, this “Agreement”),
among each of the undersigned (each a “Direct Investor” and, collectively, the
“Direct Investors”), in favor of JPMORGAN CHASE BANK, N.A., not in its
individual capacity, but solely as Administrative Agent for the benefit of the
Secured Creditors (as defined below). Except as otherwise defined herein, terms
used herein and defined in the Credit Agreement (as defined below) shall be used
herein as therein defined.

W I T N E S S E T H:

WHEREAS, IASIS HEALTHCARE LLC (the “Borrower”), IASIS HEALTHCARE CORPORATION,
various financial institutions from time to time party thereto (the “Lenders”)
and JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), Swing Line Lender and L/C Issuer (together with the
Lenders, the “Lender Creditors”) have entered into the Revolving Credit
Agreement, dated as of February 17, 2016, providing for the making of Loans to
the Borrower and the issuance of, and participation in, Letters of Credit for
the account of the Borrower as contemplated therein (as amended and restated and
as the same may be further amended, restated, modified, extended, renewed,
replaced, supplemented, restructured and/or refinanced from time to time, and
including any agreement extending the maturity of, refinancing or restructuring
(including, but not limited to, the inclusion of additional borrowers thereunder
that are Subsidiaries of the Borrower and whose obligations are guaranteed by
the Borrower and/or the Guarantors thereunder or any increase in the amount
borrowed) all, or any portion of, the Indebtedness under such agreement or any
successor agreements, the “Credit Agreement”);

WHEREAS, the Borrower may from time to time enter into one or more Secured Hedge
Agreements and/or Cash Management Obligations with JPMorgan Chase Bank, N.A. in
its individual capacity (“JPMorgan”), any Lender or a syndicate of financial
institutions organized by JPMorgan or any such Lender, or an affiliate of
JPMorgan or any such Lender (JPMorgan, any such Lender or Lenders or affiliate
or affiliates of JPMorgan or such Lender or Lenders (even if JPMorgan or any
such Lender thereafter ceases to be a Lender under the Credit Agreement for any
reason) and any such institution that participates in such Secured Hedge
Agreements or Cash Management Obligations, and in each case their subsequent
successors and assigns, collectively, the “Other Creditors”, and together with
the Lender Creditors, the “Secured Creditors”);

WHEREAS, the equity interests of Subsidiaries of the Borrower owned by the
Borrower are required to be pledged to the Administrative Agent for the benefit
of the Secured Creditors pursuant to security documents entered into pursuant to
the Credit Agreement (such security documents as they may be amended, modified,
replaced, refinanced or restructured from time to time, the “Security
Documents”);

WHEREAS, each Direct Investor has acquired certain shares (the “Shares”) of
[NAME OF COMPANY] (the “Company”) pursuant to a sale or issuance of the
Company’s equity interests;

WHEREAS, it is a condition precedent to the Company selling or issuing its
equity interests to the Direct Investors that each Direct Investor shall have
either (i) pledged its Shares to the Administrative Agent or (ii) executed and
delivered to the Administrative Agent this Agreement; and

 

I-1



--------------------------------------------------------------------------------

WHEREAS, each Direct Investor desires to enter into this Agreement in order to
satisfy the condition described in the preceding paragraph;

NOW, THEREFORE, in consideration of the benefits accruing to each Direct
Investor, the receipt and sufficiency of which are hereby acknowledged, each
Direct Investor hereby makes the following representations and warranties to the
Administrative Agent and hereby covenants and agrees with the Administrative
Agent as follows:

SECTION 1. DRAG ALONG RIGHTS. In the event that the Administrative Agent sells
the shares it owns in the Company pursuant to the exercise of its rights under
the Security Documents (each a “Sale”), each Direct Investor hereby agrees that
upon the Administrative Agent’s request, it shall sell, transfer and deliver, or
cause to be sold, transferred and delivered to the purchaser thereof (the
“Purchaser”) all (but not less than all) of the Shares owned by such Direct
Investor at the same price per share and on the same terms and conditions as are
applicable to the shares held by the Administrative Agent, provided that no
Direct Investor shall be required to make any representation or warranty or
agreement with the Purchaser other than representations, warranties and
agreements regarding such Direct Investor and its ownership of the Shares to be
sold in such Sale.

SECTION 2. CONSIDERATION. The consideration to be received by each Direct
Investor for the Shares shall be the same consideration per share to be received
by the Administrative Agent, and the terms and conditions of such sale by each
Direct Investor shall be the same as those upon which the Administrative Agent
sells its shares. A pro rata portion of the consideration payable to such Direct
Investor in connection with such Sale may be subject to an escrow agreement on
the same basis as the other Persons participating in such Sale.

SECTION 3. PROCEDURES.

(a) If requested by the Administrative Agent upon the occurrence and during the
continuance of an Event of Default under the Credit Agreement, each Direct
Investor shall deliver to the Administrative Agent, to be held for sale, or
return in the event the Sale is not consummated, upon the terms of this Section
3, the Shares held by such Direct Investor, duly endorsed, together with a
power-of-attorney authorizing the Administrative Agent to sell or otherwise
dispose of such shares pursuant to such Sale and to take all actions necessary,
and to execute and deliver all documents necessary, to sell or otherwise dispose
of the shares to be sold pursuant to such Sale.

(b) Each Direct Investor hereby agrees to cooperate in consummating the Sale,
including, without limitation, by becoming a party to the sale agreement and all
other appropriate related agreements, delivering any instruments for the Shares,
duly endorsed for transfer, free and clear of all liens and encumbrances, and
voting or consenting in favor of such transaction (to the extent a vote or
consent is required) and taking any other necessary or appropriate action in
furtherance thereof, including the execution and delivery of any other
appropriate agreements, certificates, instruments and other documents.

(c) Promptly after the consummation of the sale of shares of the Administrative
Agent and each Direct Investor pursuant to this Section 3, the Administrative
Agent (x) shall give notice thereof to each Direct Investor and (y) shall remit
to each Direct Investor the total sales price of the Shares of such Direct
Investor sold pursuant thereto (after deduction of each Direct Investor’s
proportionate share of (i) the expenses associated with such sale, (ii) amounts
paid into escrow or held back, in the reasonable determination of the
Administrative Agent, for indemnification or post-closing expenses, and (iii)
amounts subject to post-closing purchase price adjustments, based on the number
of Shares sold by each Direct Investor in relation to the total number of shares
being sold pursuant to this Section 3). Notwithstanding anything contained in
this Section 3, in the event that all or a portion of the purchase price of the
shares

 

I-2



--------------------------------------------------------------------------------

being sold pursuant to the Sale consists of non-cash consideration, the
Administrative Agent may, at its option, cause to be delivered to each Direct
Investor, in lieu of such non-cash consideration allocable to the shares being
sold pursuant to the Sale, cash in an amount equal to the fair market value of
such non-cash consideration, as reasonably determined by the Administrative
Agent; provided, that if such non-cash consideration allocable to the shares
being sold pursuant to the Sale may not in the opinion of the Administrative
Agent be transferred lawfully without a Direct Investor effecting regulatory
compliance procedures (including, without limitation, preparation, registration
or pre-registration of disclosure documentation), the fair market value of such
non-cash consideration, as determined in good faith by Company’s Board of
Directors or equivalent, shall be paid to such Direct Investor in lieu of such
non-cash consideration.

SECTION 4. COVENANTS OF THE DIRECT INVESTOR. Each Direct Investor covenants and
agrees that it will not sell or otherwise dispose of, grant any option with
respect to, or pledge or otherwise encumber the Shares to any transferee or any
interest therein except in accordance with the terms of this Agreement, unless
(i) the Administrative Agent is notified in writing 30 days prior to such
transfer, (ii) such transferee agrees in a writing which is reasonably
satisfactory to the Administrative Agent to be bound by the terms hereof and
assumes the obligations and restrictions imposed hereby and (iii) the written
agreement referred to in the preceding clause (ii) is delivered to the
Administrative Agent prior to such transfer.

SECTION 5. LEGEND. At the request of the Administrative Agent, each Direct
Investor shall deliver each certificate representing the Shares to the Company
to be stamped or otherwise imprinted with a legend in substantially the
following form:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE DRAG ALONG RIGHTS
AGREEMENT, DATED AS OF                  , 20    , AMONG EACH OF THE DIRECT
INVESTORS PARTY THERETO AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT,
AS THE SAME MAY BE AMENDED FROM TIME TO TIME, PURSUANT TO THE TERMS OF WHICH THE
TRANSFER OF SUCH SHARES IS RESTRICTED. SUCH AGREEMENT ALSO PROVIDES FOR VARIOUS
OTHER LIMITATIONS AND OBLIGATIONS, AND ALL OF THE TERMS THEREOF ARE INCORPORATED
BY REFERENCE HEREIN.

SECTION 6. TERMINATION. This Agreement shall terminate on the date upon
termination of the Aggregate Commitments and payment in full of all Obligations
(other than (x) obligations under Secured Hedge Agreements not yet due and
payable, (y) Cash Management Obligations not yet due and payable and (z)
contingent indemnification obligations not yet accrued and payable), the
expiration or termination of all Letters of Credit and any other obligation
(including a guarantee that is contingent in nature).

SECTION 7. WAIVER. No failure on the part of the Administrative Agent to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power or privilege under this Agreement, the Credit Agreement or any
other Collateral Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege under this
Agreement, the Credit Agreement or any other Collateral Document preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The remedies provided herein are cumulative and not exclusive of any
remedies provided by law.

 

I-3



--------------------------------------------------------------------------------

SECTION 8. NOTICES, ETC. All notices and other communications hereunder shall be
in writing and shall be delivered or mailed by first class mail, postage
prepaid, addressed:

 

  (i) if to the Administrative Agent at:

JPMorgan Chase Bank, N.A.

[●]

[●]

[●]

   Attention: [●]    Tel:    [●]    Fax:    [●]

 

  (ii) if to a Direct Investor at the address specified for such Direct Investor
opposite its signature hereto;

or at such address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.

SECTION 9. AMENDMENTS, ETC. Except as otherwise expressly provided in this
Agreement, any provision of this Agreement may be amended or modified only by an
instrument in writing signed by each Direct Investor and the Administrative
Agent.

SECTION 10. SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

SECTION 11. SURVIVAL. All representations and warranties made by each of the
Direct Investors herein or in any certificate or other instrument delivered by
it or on its behalf under this Agreement shall be considered to have been relied
upon by the Administrative Agent and shall survive the Sale of the Shares
regardless of any investigation made by or on behalf of the Administrative
Agent. All representations and warranties made by the Administrative Agent
herein shall be considered to have been relied upon by the Direct Investors and
shall survive the Sale of the Shares.

SECTION 12. SPECIFIC PERFORMANCE. Damages in the event of breach of this
Agreement by any Direct Investor or the Administrative Agent would be difficult,
if not impossible, to ascertain, and it is therefore agreed that each Direct
Investor and the Administrative Agent, in addition to and without limiting any
other remedy or right it may have, will have the right to an injunction or other
equitable relief in any court of competent jurisdiction, enjoining any such
breach, and enforcing specifically the terms and provisions hereof, and each
Direct Investor and the Administrative Agent hereby waives any and all defenses
it may have on the ground of lack of jurisdiction or competence of the court to
grant such an injunction or other equitable relief. The existence of this right
will not preclude any Direct Investor or the Administrative Agent from pursuing
any other rights and remedies at law or in equity which such Direct Investor or
the Administrative Agent may have.

SECTION 13. CAPTIONS. The captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

SECTION 14. COUNTERPARTS. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart signature page or counterpart.

 

I-4



--------------------------------------------------------------------------------

SECTION 15. MISCELLANEOUS. This Agreement shall remain in full force and effect,
subject to termination as set forth in Section 6. In the event that any
provision of this Agreement shall prove to be invalid or unenforceable, such
provision shall be deemed to be severable from the other provisions of this
Agreement which shall remain binding on all parties hereto.

SECTION 16. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE.

(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH DIRECT INVESTOR HEREBY IRREVOCABLY ACCEPTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH DIRECT INVESTOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT
OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
EACH DIRECT INVESTOR AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH
SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH DIRECT INVESTOR
HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT
UNDER THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE DIRECT INVESTOR IN
ANY OTHER JURISDICTION.

(b) TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH DIRECT INVESTOR HEREBY
IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE
(a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM
IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

SECTION 17. WAIVER OF JURY TRIAL. To the extent permitted by applicable law,
each party hereto hereby irrevocably waives all right to a trial by jury in any
action, proceeding or counterclaim arising out of or relating to this Agreement
or the transactions contemplated hereby.

SECTION 18. EFFECTIVENESS. This Agreement shall become effective when each
Direct Investor and the Administrative Agent shall have signed a counterpart
hereof (whether the same or different counterparts).

[Remainder of page intentionally left blank]

 

I-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Direct Investor and the Administrative Agent have cause
for this Agreement to be executed by their duly elected officers, duly
authorized as of the date first above written.

 

 

    [NAME OF DIRECT INVESTOR]

 

    Attention:  

 

    Tel:  

 

    By:  

 

Fax:  

 

      Name:       Title:

 

    [NAME OF DIRECT INVESTOR]

 

    Attention:  

 

    Tel:  

 

    By:  

 

Fax:  

 

      Name:       Title:

 

    [NAME OF DIRECT INVESTOR]

 

    Attention:  

 

    Tel:  

 

    By:  

 

Fax:  

 

      Name:       Title:

 

    [NAME OF DIRECT INVESTOR]

 

    Attention:  

 

    Tel:  

 

    By:  

 

Fax:  

 

      Name:       Title:

 

    [NAME OF DIRECT INVESTOR]

 

    Attention:  

 

    Tel:  

 

    By:  

 

Fax:  

 

      Name:       Title:

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent By:  

 

  Name:   Title:

 

I-6



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF UNITED STATES TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN LENDERS THAT ARE NOT PARTNERSHIPS (OR DISREGARDED ENTITIES) FOR
U.S. FEDERAL INCOME TAX PURPOSES)

Reference is hereby made to the Revolving Credit Agreement, dated as of February
17, 2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among IASIS Healthcare LLC (the “Borrower”), IASIS
Healthcare Corporation, JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), Swing Line Lender and L/C Issuer,
and each lender from time to time party thereto. Capitalized terms used herein
but not defined shall have the meanings assigned to such terms in the Credit
Agreement.

Pursuant to the provisions of Section 3.01(c)(2) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (v) no payments in
connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN-E or W-8BEN, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent in writing and (2)
the undersigned shall furnish the Borrower and the Administrative Agent a
properly completed and currently effective certificate in either the calendar
year in which payment is to be made by the Borrower or the Administrative Agent
to the undersigned, or in either of the two calendar years preceding such
payment.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:                    ,         

 

J-1



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF UNITED STATES TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN LENDERS THAT ARE PARTNERSHIPS (OR DISREGARDED ENTITIES) FOR U.S.
FEDERAL INCOME TAX PURPOSES)

Reference is hereby made to the Revolving Credit Agreement, dated as of February
17, 2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among IASIS Healthcare LLC (the “Borrower”), IASIS
Healthcare Corporation, JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), Swing Line Lender and L/C Issuer,
and each lender from time to time party thereto. Capitalized terms used herein
but not defined shall have the meanings assigned to such terms in the Credit
Agreement.

Pursuant to the provisions of Section 3.01(c)(2) of the Credit Agreement, the
under-signed hereby certifies (with respect to its direct or indirect
partners/members that are claiming the portfolio interest exemption) that (i) it
is the sole record owner of the Loan(s) (as well as any Note(s) evidencing such
Loan(s)) in respect of which it is providing this certificate, (ii) its direct
or indirect partners/members are the sole beneficial owners of such Loan(s) (as
well as any Note(s) evidencing such Loan(s)), (iii) neither the undersigned nor
any of its direct or indirect partners/members is a “bank” within the meaning of
Section 881(c)(3)(A) of the Code (iv) none of its direct or indirect
partners/members is a 10-percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) or 881(c)(3)(B) of the Code, (v) none of its direct or
indirect partners/members is a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) no payments
in connection with any Loan Document are effectively connected with a U.S. trade
or business conducted by the undersigned or its direct or indirect
partners/members.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or W-8BEN, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E or W-8BEN, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent in
writing with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payment, after the occurrence of
any event requiring a change in the most recent form, certificate or evidence
previously delivered by it to the Borrower and the Administrative Agent and from
time to time thereafter if reasonably requested by the Borrower or the
Administrative Agent.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:                    ,         

 

J-2



--------------------------------------------------------------------------------

EXHIBIT J-3

FORM OF UNITED STATES TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN PARTICIPANTS THAT ARE NOT PARTNERSHIPS (OR DISREGARDED ENTITIES)
FOR U.S. FEDERAL INCOME TAX PURPOSES)

Reference is hereby made to the Revolving Credit Agreement, dated as of February
17, 2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among IASIS Healthcare LLC (the “Borrower”), IASIS
Healthcare Corporation, JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), Swing Line Lender and L/C Issuer,
and each lender from time to time party thereto. Capitalized terms used herein
but not defined shall have the meanings assigned to such terms in the Credit
Agreement.

Pursuant to the provisions of Section 3.01(c)(2) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (v) no payments in
connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Foreign Lender with a
certificate of its non-U.S. person status on IRS Form W-8BEN-E or W-8BEN, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the participating Foreign Lender in writing and (2) the
undersigned shall furnish the participating Foreign Lender a properly completed
and currently effective certificate in either the calendar year in which payment
is to be made by the participating Foreign Lender to the undersigned, or in
either of the two calendar years preceding such payment.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  ,        

 

J-3



--------------------------------------------------------------------------------

EXHIBIT J-4

FORM OF UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships (Or Disregarded Entities) For
U.S. Federal Income Tax Purposes)

Reference is hereby made to the Revolving Credit Agreement, dated as of February
17, 2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among IASIS Healthcare LLC (the “Borrower”), IASIS
Healthcare Corporation, JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), Swing Line Lender and L/C Issuer,
and each lender from time to time party thereto. Capitalized terms used herein
but not defined shall have the meanings assigned to such terms in the Credit
Agreement.

Pursuant to the provisions of 3.01(c)(2) of the Credit Agreement, the
under-signed hereby certifies (with respect to its direct or indirect
partners/members that are claiming the portfolio interest exemption) that (i) it
is the sole record owner of the Loan(s) (as well as any Note(s) evidencing such
Loan(s)) in respect of which it is providing this certificate, (ii) its direct
or indirect partners/members are the sole beneficial owners of such Loan(s) (as
well as any Note(s) evidencing such Loan(s)), (iii) neither the undersigned nor
any of its direct or indirect partners/members is a “bank” within the meaning of
Section 881(c)(3)(A) of the Code (iv) none of its direct or indirect
partners/members is a 10-percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members is a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (vi) no payments in
connection with any Loan Document are effectively connected with a U.S. trade or
business conducted by the undersigned or its direct or indirect
partners/members.

The undersigned (or its owner for U.S. federal income tax purposes, as
applicable) has furnished its participating Foreign Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) IRS Form W-8BEN-E or W-8BEN,
as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E or
W-8BEN, as applicable, from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the participating
Foreign Lender and (2) the undersigned shall have at all times furnished the
participating Foreign Lender in writing with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payment, after the occurrence of any event requiring a change in the most recent
form, certificate or evidence previously delivered by it to the participating
Foreign Lender and from time to time thereafter if reasonably requested by the
participating Foreign Lender.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  ,         

 

J-4



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF

FIRST LIEN INTERCREDITOR AGREEMENT

[SEE ATTACHED]

 

K-1



--------------------------------------------------------------------------------

FIRST LIEN INTERCREDITOR AGREEMENT

Among

IASIS HEALTHCARE, LLC,

IASIS HEALTHCARE CORPORATION,

the other Grantors party hereto,

JPMORGAN CHASE BANK, N.A.,

as Revolving Credit Agreement Agent for the Revolving Credit Agreement Secured
Parties,

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Term Loan Credit Agreement Agent for the Term Loan Credit Agreement Secured
Parties,

and

each Additional Pari Debt Agent from time to time party hereto

dated as of [            ], 2016

 



--------------------------------------------------------------------------------

FIRST LIEN INTERCREDITOR AGREEMENT, dated as of [            ], 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, this “Agreement”), among IASIS HEALTHCARE LLC, a Delaware limited
liability company (the “Borrower”), IASIS HEALTHCARE CORPORATION, a Delaware
corporation (“Holdings”), the other Grantors (as defined below) from time to
time party hereto, JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as collateral agent
and administrative agent for the Revolving Credit Agreement Secured Parties (as
defined below) (in such capacity and together with its successors in such
capacity, the “Revolving Credit Agreement Agent”), Wilmington Trust, National
Association (“Wilmington”), as collateral agent and administrative agent for the
Term Loan Credit Agreement Secured Parties (as defined below) (in such capacity
and together with its successors in such capacity, the “Term Loan Credit
Agreement Agent”), each Additional Pari Debt Agent from time to time party
hereto for the other Additional Pari Debt Secured Parties of the Series (as
defined below), with respect to which it is acting in such capacity.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Revolving Credit Agreement Agent (for itself and on behalf of
the Revolving Credit Secured Parties), the Term Loan Credit Agreement Agent (for
itself and on behalf of the Term Loan Credit Agreement Secured Parties) and each
Additional Pari Debt Agent (for itself and on behalf of the Additional Pari Debt
Secured Parties of the applicable Series) agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreements (as defined
below) or, if defined in the New York UCC, the meanings specified therein. As
used in this Agreement, the following terms have the meanings specified below:

“Additional Grantor” has the meaning assigned to such term in Section 5.17.

“Additional Pari Debt Agent” means each collateral agent for the Additional Pari
Debt Secured Parties named as such in any Joinder Agreement, together with its
successors and assigns.

“Additional Pari Debt Documents” means, with respect to any Series of Additional
Senior Class Debt and any Refinancing of such debt, the notes, indentures,
security documents and other operative agreements evidencing or governing such
indebtedness and liens securing such indebtedness, including the Additional Pari
Security Documents and each other agreement entered into for the purpose of
securing any Series of Additional Senior Class Debt; provided that, in each
case, the Indebtedness thereunder has been designated as Additional Pari Debt
Obligations pursuant to Section 5.13 hereto.

“Additional Pari Debt Obligations” means all amounts owing to any Additional
Pari Debt Secured Party pursuant to the terms of any Pari Debt Document,
including, without limitation, all amounts in respect of any principal, premium,
interest (including any interest accruing subsequent to the commencement of an
Insolvency or Liquidation Proceeding at the rate provided for in the respective
Pari Debt Document, whether or not such interest is an allowed claim under any
such proceeding or under applicable state, federal or foreign law), penalties,
fees, expenses, indemnifications, reimbursements, damages and other liabilities,
and guarantees of the foregoing amounts.

“Additional Pari Debt Secured Party” means the holders of any Additional Pari
Debt Obligations and each Additional Pari Debt Agent with respect thereto.

 



--------------------------------------------------------------------------------

“Additional Pari Security Documents” means any collateral agreement, security
agreement or any other document now existing or entered into after the date
hereof that create Liens on any assets or properties of any Grantor to secure
the Additional Pari Debt Obligations.

“Additional Senior Class Debt” has the meaning assigned to such term in
Section 5.13.

“Additional Senior Class Debt Parties” has the meaning assigned to such term in
Section 5.13.

“Additional Senior Class Debt Representative” has the meaning assigned to such
term in Section 5.13.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Applicable Collateral Agent” means (i) until the earlier of (x) the Discharge
of Credit Agreement Debt and (y) the Non-Controlling Collateral Agent
Enforcement Date, the Revolving Credit Agreement Agent and/or the Term Loan
Credit Agreement Agent acting pursuant to Section 2.02 and (ii) from and after
the earlier of (x) the Discharge of Credit Agreement Debt and (y) the
Non-Controlling Collateral Agent Enforcement Date, the Additional Pari Debt
Agent representing the largest then outstanding Series of Additional Pari Debt
Obligations.

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Collateral” means all assets and properties subject to any Lien created
pursuant to any Pari Debt Security Document to secure one or more Series of Pari
Debt Obligations.

“Collateral Agent” means, (i) in the case of any Revolving Credit Agreement
Debt, the Revolving Credit Agreement Agent, (ii) in the case of any Term Loan
Credit Agreement Debt, the Term Loan Credit Agreement Agent, and (iii) in the
case of any Series of Additional Pari Debt Obligations, the Additional Pari Debt
Agent of such Series.

“Controlling Secured Parties” means, with respect to any Shared Collateral,
(i) at any time when the Revolving Credit Agreement Agent and/or the Term Loan
Credit Agreement Agent is/are the Applicable Collateral Agent(s), the Revolving
Credit Agreement Secured Parties and the Term Loan Credit Agreement Secured
Parties, and (ii) at any other time, the Series of Additional Pari Debt Secured
Parties whose Additional Pari Debt Agent is the Applicable Collateral Agent for
such Shared Collateral.

“Credit Agreements” means the Revolving Credit Agreement and the Term Loan
Credit Agreement.

“Credit Agreement Agents” means the Revolving Credit Agreement Agent and the
Term Loan Credit Agreement Agent.

 

-2-



--------------------------------------------------------------------------------

“Credit Agreement Collateral Documents” means the Revolving Credit Agreement
Collateral Documents and the Term Loan Credit Agreement Collateral Documents.

“Credit Agreement Debt” means the Revolving Credit Agreement Debt and the Term
Loan Credit Agreement Debt.

“Credit Agreement Secured Parties” means the Revolving Secured Parties and the
Term Loan Credit Agreement Secured Parties.

“Credit Agreement Security Agreements” means the Revolving Credit Agreement
Security Agreement and the Term Loan Credit Agreement Security Agreement.

“Defaulting Creditor” has the meaning assigned to such term in Section 5.16(c).

“Discharge” means, with respect to any Shared Collateral and any Series of Pari
Debt Obligations, the date on which such Series of Pari Debt Obligations is no
longer secured (or deemed to be secured) by such Shared Collateral. The term
“Discharged” shall have a corresponding meaning.

“Discharge of Credit Agreement Debt” means, with respect to any Shared
Collateral, the Discharge of the Credit Agreement Debt with respect to such
Shared Collateral; provided that the Discharge of Credit Agreement Debt shall
not be deemed to have occurred in connection with a Refinancing of such Credit
Agreement Debt with Additional Pari Debt Obligations secured by such Shared
Collateral under an Additional Pari Debt Document which has been designated in
writing by the Collateral Agent for the Credit Agreement so Refinanced to each
other Collateral Agent as the “Revolving Credit Agreement” (in the case of a
Refinancing of the Revolving Credit Agreement) or the “Term Loan Credit
Agreement” (in the case of a Refinancing of the Term Loan Credit Agreement) for
purposes of this Agreement.

“Eligible Purchaser” has the meaning assigned to such term in Section 5.16(a).

“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Secured Credit Document.

“Grantors” means Borrower, Holdings, and each other Subsidiary of Borrower that
has granted a security interest pursuant to any Pari Debt Security Document to
secure any Series of Pari Debt Obligations. The Grantors existing on the date
hereof are set forth in Annex I hereto.

“Holdings” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Impairment” has the meaning assigned to such term in Section 1.03.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against the Borrower or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Borrower or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Borrower or any other Grantor or any similar case or proceeding
relative to the Borrower or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

 

-3-



--------------------------------------------------------------------------------

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Borrower or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Borrower or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).

“Joinder Agreement” means a joinder to this Agreement in the form of Annex II
hereto required to be delivered by an Additional Pari Debt Agent to each
Collateral Agent pursuant to Section 5.13 hereof in order to establish an
additional Series of Additional Pari Debt Obligations and add Additional Pari
Debt Secured Parties hereunder.

“JPMorgan” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided that in no event shall an operating
lease be deemed a Lien.

“Majority Credit Agreement Lenders” means, as of any date of determination,
Credit Agreement Secured Parties having more than 50% of the sum of the then
total outstanding Revolving Credit Agreement Debt and Term Loan Credit Agreement
Debt (excluding, for all purposes of this definition, Credit Agreement Debt in
respect of Swap Agreements and Cash Management Services).

“Major Non-Controlling Collateral Agent” means, with respect to any Shared
Collateral, the Additional Pari Debt Agent of the Series of Additional Pari Debt
Obligations that constitutes the largest outstanding principal amount of any
then outstanding Series of Pari Debt Obligations with respect to such Shared
Collateral.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Non-Conforming Plan of Reorganization” shall mean any Plan of Reorganization
that does not provide for payments and distributions pursuant to such Plan of
Reorganization in respect of the Pari Debt Obligations to be made in accordance
with the priority specified in Section 2.01 and that has not been approved by
(i) the Revolving Secured Parties holding more than 50% of Revolving Credit
Agreement Debt, to the extent that the Revolving Secured Parties will receive
payments pursuant to such Plan of Reorganization on a basis relative to any
other Series of Pari Debt Obligations that is less than that provided in Section
2.01, and (ii) the Non-Revolving Secured Parties holding more than 50% of each
other Series of Pari Debt Obligations that will receive payments pursuant to
such Plan of Reorganization on a basis relative to any other Series of Pari Debt
Obligations that is less than that provided in Section 2.01; provided that if
two or more Series of Pari Debt Obligations (other than the Revolving Credit
Agreement Debt) are affected in a similar manner with respect to such payments
and distributions, then such Plan of Reorganization shall have been deemed
approved for purposes of this Agreement by the Secured Parties holding more than
50% of the aggregate amount of such two or more Series of Pari Debt Obligations
voting as a single class.

 

-4-



--------------------------------------------------------------------------------

“Non-Controlling Collateral Agent” means, at any time with respect to any Shared
Collateral, any Collateral Agent that is not the Applicable Collateral Agent at
such time with respect to such Shared Collateral, it being understood for the
avoidance of doubt that at any time clause (i) of the definition of the
Applicable Collateral Agent is in effect, none of the Credit Agreement Agents
shall be Non-Controlling Collateral Agents.

“Non-Controlling Collateral Agent Enforcement Date” means, with respect to any
Non-Controlling Collateral Agent, the date which is 90 days (throughout which
90-day period such Non-Controlling Collateral Agent was the Major
Non-Controlling Collateral Agent) after the occurrence of both (i) an Event of
Default (under and as defined in the Additional Pari Debt Document under which
such Non-Controlling Collateral Agent is the Additional Pari Debt Agent) and
(ii) each other Collateral Agent’s receipt of written notice from such
Non-Controlling Collateral Agent certifying that (x) such Non-Controlling
Collateral Agent is the Major Non-Controlling Collateral Agent and that an Event
of Default (under and as defined in the Additional Pari Debt Document under
which such Non-Controlling Collateral Agent is the Additional Pari Debt
Agent) has occurred and is continuing and (y) the Additional Pari Debt
Obligations of the Series with respect to which such Non-Controlling Collateral
Agent is the Additional Pari Debt Agent are currently due and payable in full
(whether as a result of acceleration thereof or otherwise) in accordance with
the terms of the applicable Additional Pari Debt Document; provided that the
Non-Controlling Collateral Agent Enforcement Date shall be stayed and shall not
occur (1) at any time prior to the occurrence thereof, any Applicable Collateral
Agent or any Controlling Secured Party has commenced and is diligently pursuing
any enforcement action with respect to such Shared Collateral or (2) at any time
the Grantor that has granted a security interest in such Shared Collateral is
then a debtor under or with respect to (or otherwise subject to) any Insolvency
or Liquidation Proceeding.

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the Pari Debt Secured Parties which are not Controlling Secured Parties with
respect to such Shared Collateral, it being understood for the avoidance of
doubt that at any time clause (i) of the definition of the Applicable Collateral
Agent is in effect, none of the Credit Agreement Secured Parties shall be
Non-Controlling Secured Parties.

“Non-Revolving Secured Parties” means the Pari Debt Secured Parties other than
the Revolving Secured Parties.

“Pari Debt Documents” means, collectively, (i) the Credit Agreements and Credit
Agreement Collateral Documents and (ii) the Additional Pari Debt Documents and
the Additional Pari Security Documents.

“Pari Debt Obligations” means, collectively, (i) the Credit Agreement Debt and
(ii) each Series of Additional Pari Debt Obligations.

“Pari Debt Secured Parties” means (i) the Credit Agreement Secured Parties and
(ii) the Additional Pari Debt Secured Parties with respect to each Series of
Additional Pari Debt Obligations.

“Pari Debt Security Documents” means the Credit Agreement Collateral Documents
and the Additional Pari Security Documents.

 

-5-



--------------------------------------------------------------------------------

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement or restructuring
proposed in or in connection with any Insolvency or Liquidation Proceeding.

“Possessory Collateral” means any Shared Collateral in the possession of a
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction. Possessory Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments and Chattel Paper, in
each case, delivered to or in the possession of the Collateral Agent under the
terms of the Pari Debt Documents.

“Priority Payment Obligations” means the Revolving Credit Agreement Debt
(excluding any Revolving Credit Agreement Debt consisting of obligations arising
under Swap Agreements); provided that the aggregate principal amount of loans
and reimbursement obligations in respect of letters of credit under the
Revolving Credit Agreement (but excluding, for the avoidance of doubt,
obligations in respect of Cash Management Services (as defined in the Revolving
Credit Agreement on the date hereof)) pursuant to this clause constituting
“Priority Payment Obligations” shall not at any time exceed $375,000,000.

“Proceeds” has the meaning assigned to such term in Section 2.01(a).

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Revolving Agent Enforcement Date” means the date which is 30 days after the
occurrence of both (i) an Event of Default (under and as defined in the
Revolving Credit Agreement) and (ii) the Term Loan Credit Agreement Agent’s
receipt of written notice from the Revolving Credit Agreement Agent certifying
(x) such Event of Default has occurred and is continuing and (y) the Revolving
Credit Agreement Debt under the Revolving Credit Agreement is currently due and
payable in full (whether as a result of acceleration thereof or otherwise);
provided that the Revolving Agent Enforcement Date shall be stayed and shall not
occur if (1) at any time prior to the occurrence thereof, the Term Loan Credit
Agreement Agent has commenced and is diligently pursuing any enforcement action
with respect to a material portion of Shared Collateral or (2) at any time the
Grantor that has granted a security interest in such Shared Collateral is then a
debtor under or with respect to (or otherwise subject to) any Insolvency or
Liquidation Proceeding.

“Revolving Credit Agreement” means that certain Revolving Credit Agreement,
dated as of [            ], 2016 (as amended, restated, amended and restated,
extended, renewed, replaced, refinanced, supplemented or otherwise modified in
writing from time to time) among Borrower, Holdings, the lenders and LC Issuers
from time to time party thereto (collectively, the “Revolving Lenders”) and
JPMorgan, as administrative agent.

“Revolving Credit Agreement Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Revolving Credit Agreement Collateral Documents” means the Revolving Credit
Agreement Security Agreement, the other Collateral Documents (as defined in the
Revolving Credit Agreement) and each other agreement entered into in favor of
the Revolving Credit Agreement Agent for the purpose of securing any Revolving
Credit Agreement Debt.

 

-6-



--------------------------------------------------------------------------------

“Revolving Credit Agreement Debt” means all “Obligations” as defined in the
Revolving Credit Agreement.

“Revolving Credit Agreement Security Agreement” means that certain Security and
Pledge Agreement, dated as of [            ], 2016, among Borrower, Holdings,
the other Grantors party thereto and the Revolving Credit Agreement Agent, as
amended, restated, amended and restated, extended, renewed, replaced,
refinanced, supplemented or otherwise modified from time to time.

“Revolving Lenders” has the meaning assigned to such term in the definition of
Revolving Credit Agreement.

“Revolving Secured Parties” means the “Secured Parties” as defined in the
Revolving Credit Agreement.

“Secured Credit Document” means (i) the Revolving Credit Agreement and each Loan
Document (as defined in the Revolving Credit Agreement), (ii) the Term Loan
Credit Agreement and each Loan Document (as defined in the Term Loan Credit
Agreement) and (iii) each Additional Pari Debt Document.

“Secured Parties” means the Credit Agreement Secured Parties and the Additional
Pari Debt Secured Parties.

“Series” means (a) with respect to the Pari Debt Secured Parties, each of
(i) the Revolving Credit Agreement Secured Parties (in their capacities as
such), (ii) Term Loan Credit Agreement Secured Parties (in their capacities as
such) and (iii) the Additional Pari Debt Secured Parties (in their capacities as
such) that become subject to this Agreement after the date hereof that are
represented by a common Additional Pari Debt Agent (in its capacity as such for
such Additional Pari Debt Secured Parties), and (b) with respect to any Pari
Debt Obligations, each of (i) the Revolving Credit Agreement Debt, (ii) Term
Loan Credit Agreement Debt and (iii) the Additional Pari Debt Obligations
incurred pursuant to any Additional Pari Debt Document, which pursuant to any
Joinder Agreement are to be represented hereunder by a common Additional Pari
Debt Agent (in its capacity as such for such Additional Pari Debt Obligations).

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of Pari Debt Obligations hold a valid and perfected security
interest at such time; provided that, so long as any Priority Payment
Obligations are outstanding, the Priority Payment Obligations shall be deemed to
be secured by a valid and perfected security interest in all Collateral for all
purposes of this Agreement. If more than two Series of Pari Debt Obligations are
outstanding at any time and the holders of less than all Series of Pari Debt
Obligations hold (or are deemed to hold) a valid and perfected security interest
in any Collateral at such time, then such Collateral shall constitute Shared
Collateral for those Series of Pari Debt Obligations that hold (or are deemed to
hold) a valid security interest in such Collateral at such time and shall not
constitute Shared Collateral for any Series which does not hold (and is not
deemed to hold) a valid and perfected security interest in such Collateral at
such time.

“Term Lenders” has the meaning assigned to such term in the definition of Term
Loan Credit Agreement.

 

-7-



--------------------------------------------------------------------------------

“Term Loan Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of May 3, 2011, as amended as of February 20, 2014, as
further amended as of September 12, 2014 and as further amended as of
[            ], 2016 (as amended, restated, amended and restated, extended,
renewed, replaced, refinanced, supplemented or otherwise modified in writing
from time to time) among Borrower, Holdings, the lenders from time to time party
thereto (the “Term Lenders”), and Wilmington, as administrative agent.

“Term Loan Credit Agreement Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Term Loan Credit Agreement Collateral Documents” means the Term Loan Credit
Agreement Security Agreement, the other Collateral Documents (as defined in the
Term Loan Credit Agreement) and each other agreement entered into in favor of
the Term Loan Credit Agreement Agent for the purpose of securing any Term Loan
Credit Agreement Debt.

“Term Loan Credit Agreement Debt” means all “Obligations” as defined in the Term
Loan Credit Agreement.

“Term Loan Credit Agreement Secured Parties” means the “Secured Parties” as
defined in the Term Loan Credit Agreement.

“Term Loan Credit Agreement Security Agreement” means that certain Second
Amended and Restated Security and Pledge Agreement, dated as of [            ],
2016, among Borrower, Holdings, the other Grantors party thereto and the Term
Loan Credit Agreement Agent, as amended, restated, amended and restated,
extended, renewed, replaced, refinanced, supplemented or otherwise modified from
time to time.

“Wilmington” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

SECTION 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, and
(vi) the term “or” is not exclusive.

 

-8-



--------------------------------------------------------------------------------

SECTION 1.03 Impairments. Subject to the provisions set forth below with respect
to Priority Payment Obligations, it is the intention of the Pari Debt Secured
Parties of each Series that the holders of Pari Debt Obligations of such Series
(and not the Pari Debt Secured Parties of any other Series) bear the risk of
(i) any determination by a court of competent jurisdiction that (x) any of the
Pari Debt Obligations of such Series are unenforceable under applicable law or
are subordinated to any other obligations (other than another Series of Pari
Debt Obligations), (y) any of the Pari Debt Obligations of such Series do not
have an enforceable security interest in any of the Collateral securing any
other Series of Pari Debt Obligations and/or (z) any intervening security
interest exists securing any other obligations (other than another Series of
Pari Debt Obligations) on a basis ranking prior to the security interest of such
Series of Pari Debt Obligations but junior to the security interest of any other
Series of Pari Debt Obligations or (ii) the existence of any Collateral for any
other Series of Pari Debt Obligations that is not Shared Collateral (any such
condition referred to in the foregoing clause (i) or (ii) with respect to any
Series of Pari Debt Obligations, an “Impairment” of such Series). In the event
of any Impairment with respect to any Series of Pari Debt Obligations (other
than Priority Payment Obligations), the results of such Impairment shall be
borne solely by the holders of such Series of Pari Debt Obligations (other than
the Priority Payment Obligations), and the rights of the holders of such Series
of Pari Debt Obligations (including, without limitation, the right to receive
distributions in respect of such Series of Pari Debt Obligations pursuant to
Section 2.01) set forth herein shall be modified to the extent necessary so that
the effects of such Impairment are borne solely by the holders of the Series of
such Pari Debt Obligations subject to such Impairment. Notwithstanding anything
herein to the contrary, with respect to the Priority Payment Obligations, the
Revolving Secured Parties shall be entitled to the payments in accordance with
Section 2.01 notwithstanding the date, time, manner or order of filing or
recordation of any document or instrument or grant, attachment or perfection of
any Liens granted to any Non-Revolving Secured Parties on the Shared Collateral
or of any Liens granted to any Revolving Secured Party on the Shared Collateral
(or any actual or alleged defect in any of the foregoing) and notwithstanding
any provision of the UCC, any applicable law, any Secured Debt Document or any
other circumstance whatsoever, including whether or not such Liens securing or
purporting to secure any Priority Payment Obligations are subordinated to any
Lien securing any other obligation of the Borrower, any Grantor or any other
Person or otherwise unperfected, subordinated, voided, avoided, invalidated or
lapsed. The Non-Revolving Secured Parties’ hereby acknowledge and agree to turn
over to the Revolving Secured Parties amounts otherwise received or receivable
by them to the extent necessary to effectuate the intent of the preceding
sentence, even if such turnover has the effect of reducing the claim or recovery
of the Non-Revolving Secured Parties. Additionally, in the event the Pari Debt
Obligations of any Series are modified pursuant to applicable law (including,
without limitation, pursuant to Section 1129 of the Bankruptcy Code), any
reference to such Pari Debt Documents or the Pari Debt Obligations governing
such Pari Debt Obligations shall refer to such obligations or such documents as
so modified.

 

-9-



--------------------------------------------------------------------------------

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01 Priority of Claims.

(a) Anything contained herein or in any of the Secured Credit Documents to the
contrary notwithstanding (but subject to Section 1.03), if an Event of Default
has occurred and is continuing, and any Applicable Collateral Agent or any Pari
Debt Secured Party is taking action to enforce rights in respect of any Shared
Collateral, or any distribution of any cash or other property is made in respect
of or on account of any Shared Collateral in any Insolvency or Liquidation
Proceeding of the Borrower or any other Grantor (in each case, whether as a
consequence of the exercise of such remedies or as a distribution out of any
Insolvency or Liquidation Proceeding including payments in respect of “adequate
protection” for the use of Collateral during such proceeding or under any Plan
of Reorganization or on account of any liquidation of any Grantor) or any Pari
Debt Secured Party receives any payment of any cash or other property pursuant
to any intercreditor agreement (other than this Agreement) with respect to any
Shared Collateral, the proceeds of any sale, collection or other liquidation of
any such Collateral by any Pari Debt Secured Party or received by the Applicable
Collateral Agent or any Pari Debt Secured Party pursuant to any such
intercreditor agreement with respect to such Shared Collateral and proceeds of
any such distribution (subject, in the case of any such payment or distribution,
to the sentence immediately following) to which the Pari Debt Obligations are
entitled under any intercreditor agreement (other than this Agreement) (all such
distributions, payments and all proceeds of any sale, collection or other
liquidation of or other amount received on account of any Collateral,
collectively referred to as “Proceeds”) shall be applied (i) FIRST, to the
payment of all amounts owing to each Collateral Agent (in its capacity as
such) pursuant to the terms of any Secured Credit Document (for the avoidance of
doubt, including any fees, indemnities and other amounts payable to each
Collateral Agent in its capacity as collateral agent or administrative agent
under the applicable Secured Credit Document); (ii) SECOND, to the payment in
full of any Priority Payment Obligations (including any post-petition interest,
fees, and expenses with respect thereto, whether or not a claim therefor is
allowed or allowable in any Insolvency or Liquidation Proceeding) and with
respect to any outstanding letters of credit that, if drawn, would give rise to
Priority Payment Obligations, to the cash collateralization thereof, in each
case in accordance with the Revolving Credit Agreement; (iii) THIRD, after
payment of all the Priority Payment Obligations (if applicable) and subject to
Section 1.03, to the payment in full of fees, indemnities and other amounts
(other than principal, interest and obligations arising under Swap Agreements
but including Cash Management Obligations) payable to the Pari Debt Secured
Parties (in their capacities as such) (including attorney costs payable under
the terms of any Pari Debt Documents and amounts payable under Article III of
the Term Loan Credit Agreement or under any similar provisions relating to yield
protection or capital adequacy under any Additional Pari Debt Documents),
ratably among them in proportion to the amounts described in this clause Third
payable to them (irrespective of when such amounts were incurred or accrued or
whether any such amounts are allowed or allowable in any Insolvency or
Liquidation Proceeding); (iv) FOURTH, after payment of all the Priority Payment
Obligations (if applicable) and subject to Section 1.03, to the payment in full
of accrued interest on all other Pari Debt Obligations of each Series (other
than any obligations arising under Swap Agreements) on a ratable basis
(irrespective of when such amounts were incurred or accrued or whether any such
amounts are allowed or allowable in any Insolvency or Liquidation Proceeding);
(v) FIFTH, after payment of all the Priority Payment Obligations (if applicable)
and all interest described in clause Fourth, subject to Section 1.03, to the
payment in full of all other Pari Debt Obligations of each Series constituting
principal and obligations arising under Swap Obligations on a ratable basis as
among the different Series of Pari Debt Obligations, with such Proceeds to be
applied to the Pari Debt Obligations of a given Series in accordance with (and
pursuant to such priority rules as may be specified in) the applicable Secured
Credit Documents; and (vi) SIXTH, after payment of all the Priority Payment
Obligations (if applicable) and all interest described in clause Fourth and all
payments described

 

-10-



--------------------------------------------------------------------------------

under clause Fifth, subject to Section 1.03, to the payment of all other Pari
Debt Obligations payable under the terms of any Pari Debt Documents (and with
respect to any outstanding letters of credit not subject to clause Second above,
to the cash collateralization thereof pursuant to the terms of each applicable
Secured Credit Document, but in any event, not in excess of 103% of the undrawn
amount); and (vii) SEVENTH, after payment of all Pari Debt Obligations, to the
Borrower and the other Grantors or their successors or assigns, as their
interests may appear, or to whosoever may be lawfully entitled to receive the
same, or as a court of competent jurisdiction may direct; provided that (x) if
any Proceeds are not in the form of cash, then the amount of such securities or
other property applied to each of clauses First through Sixth above shall be an
amount with a fair market value equal to the stated amount required to be
applied pursuant to each such clause and (y) if any letter of credit for which
cash collateral has been provided pursuant to clause Second or clause Fifth
expires without such cash collateral being applied to reimburse drawings
thereunder, the amount of such remaining cash collateral for such letter of
credit shall be turned over to the Applicable Collateral Agent for distribution
in the order set forth in clauses First through Sixth above. Notwithstanding the
foregoing, with respect to any Shared Collateral upon which a third party (other
than a Pari Debt Secured Party) has a lien or security interest that is junior
in priority to the security interest of the Priority Payment Obligations or any
Series of Pari Debt Obligations but senior (as determined by appropriate legal
proceedings in the case of any dispute) to the security interest of any other
Series of Pari Debt Obligations (such third party, an “Intervening Creditor”),
the value of any Shared Collateral or Proceeds which are allocated to such
Intervening Creditor shall be deducted on a ratable basis solely from the Shared
Collateral or Proceeds to be distributed in respect of the Series of Pari Debt
Obligations with respect to which such Impairment exists (other than the
Priority Payment Obligations).

(b) It is acknowledged that the Pari Debt Obligations of any Series may, subject
to the limitations set forth in the then extant Secured Credit Documents, be
increased, extended, renewed, replaced, restated, supplemented, restructured,
repaid, refunded, Refinanced or otherwise amended or modified from time to time,
all without affecting the priorities set forth in Section 2.01(a) or the
provisions of this Agreement defining the relative rights of the Pari Debt
Secured Parties of any Series.

(c) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of Pari Debt Obligations granted
on the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, any applicable real estate laws, or any
other applicable law or the Secured Credit Documents or any defect or
deficiencies in the Liens securing the Pari Debt Obligations of any Series or
any other circumstance whatsoever (but, in each case, subject to Section 1.03,
Section 2.01(a), Section 2.02(a) and Section 2.02(d)), each Pari Debt Secured
Party hereby agrees that the Liens securing each Series of Pari Debt Obligations
on any Shared Collateral shall be of equal priority.

(d) Notwithstanding anything in this Agreement or any other Pari Debt Documents
to the contrary, Collateral consisting of cash and cash equivalents pledged to
secure Revolving Credit Agreement Debt held by the Revolving Credit Agreement
Agent pursuant to Section 2.03(f) of the Revolving Credit Agreement (or any
equivalent successor provision) shall be applied as specified in the Revolving
Credit Agreement and will not constitute Shared Collateral.

SECTION 2.02 Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.

(a) Subject to paragraph (b), only the Applicable Collateral Agent shall act or
refrain from acting with respect to any Shared Collateral (including with
respect to any intercreditor agreement with respect to any Shared Collateral).

 

-11-



--------------------------------------------------------------------------------

(b) At any time when both Credit Agreement Agents are the Applicable Collateral
Agent, the Term Loan Credit Agreement Agent acting pursuant to the instructions
of the Majority Credit Agreement Lenders shall have the sole right to exercise
remedies with respect to any Shared Collateral, including (i) to enforce any
rights and exercise any remedies with respect to any Shared Collateral available
under the applicable Secured Credit Documents or applicable law, including any
right of set-off and in connection therewith make any determinations regarding
the release of Liens on, or any sale, transfer or other disposition of, any
Shared Collateral, or any other rights or remedies available to a secured
creditor under the Uniform Commercial Code of any jurisdiction, the Bankruptcy
Code or any other Bankruptcy Law, or (ii) to commence any action or proceeding
with respect to such rights or remedies (including any foreclosure action or
proceeding or any Insolvency or Liquidation Proceeding); provided that the Term
Loan Credit Agreement Agent shall not have the right to complete any sale,
transfer or other disposition of any Shared Collateral that does not result in
the payment in full of all Priority Payment Obligations (including any
post-petition interest, fees, and expenses with respect thereto, whether or not
a claim therefor is allowed or allowable in any Insolvency or Liquidation
Proceeding) and with respect to any outstanding letters of credit that, if
drawn, would give rise to Priority Payment Obligations, the cash
collateralization thereof in accordance with the Revolving Credit Agreement,
without a written consent of the Revolving Credit Agreement Agent (acting at the
direction of the Revolving Lenders holding more than 50% of the outstanding
Revolving Credit Agreement Debt), unless such transaction is of less than all or
substantially all of the Shared Collateral and in the reasonable determination
of the Revolving Credit Agreement Agent, there is a substantial certainty that
the realizable net proceeds of any remaining Shared Collateral will be
sufficient to pay any remaining Priority Payment Obligations in full and to cash
collateralize in accordance with the Revolving Credit Agreement any outstanding
letters of credit that, if drawn, would give rise to Priority Payment
Obligations. At any time when both Credit Agreement Agents are the Applicable
Collateral Agent, the Revolving Credit Agreement Agent shall have the sole right
to exercise remedies with respect to any Shared Collateral after the occurrence
of the Revolving Agent Enforcement Date. Any such exercise of rights and
remedies by the Revolving Credit Agreement Agent may be made in such order and
in such manner as the Revolving Credit Agreement Agent may, subject to the
provisions of the Revolving Credit Documents, determine in its sole discretion.
Each Credit Agreement Agent, on behalf of itself and its Credit Agreement
Secured Parties, agrees that, prior to the commencement of any enforcement of
rights or any exercise of remedies with respect to any Shared Collateral by such
Credit Agreement Agent or such Credit Agreement Secured Parties, such Credit
Agreement Agent or such Credit Agreement Secured Party, as the case may be,
shall provide prior written notice thereof to each other Credit Agreement Agent,
such notice to be provided as far in advance of such commencement as reasonably
practicable, and shall consult with each other Credit Agreement Agent on a
regular basis in connection with such enforcement or exercise. Each Credit
Agreement Agent agrees, on behalf of itself and its Credit Agreement Secured
Parties, that such Credit Agreement Agent and its Credit Agreement Secured
Parties shall cooperate in a commercially reasonable manner with each other
Credit Agreement Agent and its Credit Agreement Secured Parties in any
enforcement of rights or any exercise of remedies with respect to any Shared
Collateral.

(c) At any time when any Credit Agreement Agent is the Applicable Collateral
Agent, no Additional Pari Debt Secured Party shall, or shall instruct any
Collateral Agent to, commence any judicial or non-judicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession
of, exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its security interest in or realize upon, or take any other
action available to it in respect of, any Shared Collateral (including with
respect to any intercreditor agreement with respect to any Shared Collateral),
whether under any Additional Pari Security Document, applicable law or
otherwise, it being agreed that only a Credit Agreement Agent, acting in
accordance with Section 2.02(b), shall be entitled to take any such actions or
exercise any such remedies with respect to Shared Collateral at such time.

 

-12-



--------------------------------------------------------------------------------

(d) With respect to any Shared Collateral at any time when any Additional Pari
Debt Agent is the Applicable Collateral Agent, (i) the Applicable Collateral
Agent shall not follow any instructions with respect to such Shared Collateral
(including with respect to any intercreditor agreement with respect to any
Shared Collateral) from any Non-Controlling Collateral Agent (or any other Pari
Debt Secured Party other than the Controlling Secured Parties) and (ii) no
Non-Controlling Collateral Agent or other Pari Debt Secured Party (other than
the Applicable Collateral Agent or the Controlling Secured Parties) shall, or
shall instruct the Applicable Collateral Agent to, commence any judicial or
non-judicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce its security interest in or realize
upon, or take any other action available to it in respect of, any Shared
Collateral (including with respect to any intercreditor agreement with respect
to any Shared Collateral), whether under any Pari Debt Security Document,
applicable law or otherwise, it being agreed that only the Applicable Collateral
Agent, acting in accordance with the applicable Pari Debt Security Documents,
shall be entitled to take any such actions or exercise any such remedies with
respect to Shared Collateral.

(e) Notwithstanding the equal priority of the Liens securing each Series of Pari
Debt Obligations, the Applicable Collateral Agent may deal with the Shared
Collateral as if such Applicable Collateral Agent had a senior Lien on such
Collateral. No Non-Controlling Collateral Agent or Non-Controlling Secured Party
will contest, protest or object to any foreclosure proceeding or action brought
by the Applicable Collateral Agent or the Controlling Secured Party in
accordance with this Agreement or any other exercise by the Applicable
Collateral Agent or the Controlling Secured Party of any rights and remedies
relating to the Shared Collateral in accordance with this Agreement, or to cause
the Applicable Collateral Agent to do so. The foregoing shall not be construed
to limit the rights and priorities of any Pari Debt Secured Party or any
Collateral Agent with respect to any Collateral not constituting Shared
Collateral.

(f) Each of the Pari Debt Secured Parties agrees that it will not (and hereby
waives any right to) question or contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity, attachment or enforceability of
a Lien held by or on behalf of any of the Pari Debt Secured Parties on all or
any part of the Collateral, or the provisions of this Agreement; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
any Collateral Agent to enforce this Agreement.

SECTION 2.03 No Interference; Payment Over.

(a) Each Pari Debt Secured Party agrees that (i) it will not (and shall be
deemed to have waived any right to) challenge, contest, or question, or support
any other Person in challenging, contesting, or questioning, in any proceeding
(including any Insolvency or Liquidation Proceeding) the validity or
enforceability of any Pari Debt Obligations of any Series or any Pari Debt
Security Document or the validity, attachment, perfection or priority of any
Lien under any Pari Debt Security Document or the validity or enforceability of
the priorities, rights or duties established by or other provisions of this
Agreement, (ii) it will not take or cause to be taken any action the purpose or
intent of which is, or could be, to interfere, hinder or delay, in any manner,
whether by judicial proceedings or otherwise, any sale, transfer or other
disposition of the Shared Collateral by the Applicable Collateral Agent,
(iii) except as provided in Section 2.02, it shall have no right to (A) direct
the Applicable Collateral Agent or any other Pari Debt Secured Party to exercise
any right, remedy or power with respect to any Shared Collateral (including
pursuant to any intercreditor agreement) or (B) consent to the exercise by the
Applicable Collateral Agent or any other Pari Debt Secured Party of any right,
remedy or power with respect to any Shared Collateral, (iv) it will not
institute any suit or assert in any suit, bankruptcy, insolvency or other
proceeding any claim against the Applicable Collateral Agent or any other Pari
Debt Secured Party

 

-13-



--------------------------------------------------------------------------------

seeking damages from or other relief by way of specific performance,
instructions or otherwise with respect to any Shared Collateral, and none of the
Applicable Collateral Agent or any other Pari Debt Secured Party shall be liable
for any action taken or omitted to be taken by the Applicable Collateral Agent
or other Pari Debt Secured Party with respect to any Shared Collateral in
accordance with the provisions of this Agreement, (v) it will not seek, and
hereby waives any right, to have any Shared Collateral or any part thereof
marshalled upon any foreclosure or other disposition of such Collateral and
(vi) it will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of the Applicable Collateral Agent or any other
Pari Debt Secured Party to enforce this Agreement.

(b) Each Pari Debt Secured Party hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any proceeds or payment in
respect of any such Shared Collateral, pursuant to any Pari Debt Security
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement, other than this
Agreement) or otherwise in contravention of this Agreement, at any time prior to
the Discharge of each of the Pari Debt Obligations, then it shall hold such
Shared Collateral, proceeds or payment in trust for the other Pari Debt Secured
Parties and promptly transfer such Shared Collateral, proceeds or payment, as
the case may be, to the Applicable Collateral Agent, to be distributed in
accordance with the provisions of Section 2.01.

SECTION 2.04 Automatic Release of Liens.

(a) If at any time the Applicable Collateral Agent forecloses upon or otherwise
exercises remedies against any Shared Collateral resulting in a sale or
disposition thereof, then (whether or not any Insolvency or Liquidation
Proceeding is pending at the time) the Liens in favor of the other Collateral
Agents for the benefit of each Series of Pari Debt Secured Parties upon such
Shared Collateral will automatically be released and discharged as and when, but
only to the extent, such Liens of the Applicable Collateral Agent on such Shared
Collateral are released and discharged; provided that any proceeds of any Shared
Collateral realized therefrom shall be applied pursuant to Section 2.01.

(b) Each Collateral Agent agrees to execute and deliver (at the sole cost and
expense of the Grantors) all such authorizations and other instruments as shall
reasonably be requested by the Applicable Collateral Agent to evidence and
confirm any release of Shared Collateral provided for in this Section.

SECTION 2.05 Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

(a) This Agreement shall continue in full force and effect notwithstanding the
commencement of any Insolvency or Liquidation Proceeding, including any
proceeding under the Bankruptcy Code or any other Bankruptcy Law by or against
the Borrower or any of its Subsidiaries. Without limiting the generality of the
foregoing, it is acknowledged and agreed that this Agreement constitutes a
“subordination agreement” within the meaning of both New York law and
Section 510(a) of the Bankruptcy Code or any equivalent provision of any other
Bankruptcy Law, including with respect to the provisions of this Article II, and
all references to “Grantor” shall include any Grantor as debtor and debtor in
possession (and any receiver, trustee, or other estate representative for such
Grantor, as the case may be) in any Insolvency or Liquidation Proceeding.

(b) In furtherance of the provisions of this Agreement, no Pari Debt Secured
Party shall propose, support, vote in favor of, or otherwise agree to any
Non-Conforming Plan of Reorganization.

 

-14-



--------------------------------------------------------------------------------

SECTION 2.06 Reinstatement. In the event that any of the Pari Debt Obligations
shall be paid in full and such payment or any part thereof shall subsequently,
for whatever reason (including an order or judgment for disgorgement or
avoidance of a preference or fraudulent transfer under the Bankruptcy Code, or
any similar law, or the settlement of any claim in respect thereof), be required
to be returned or repaid, then such Pari Debt Obligation shall be reinstated to
the extent of such payment, and the terms and conditions of this Agreement shall
be fully applicable thereto until all such Pari Debt Obligations shall again
have been paid in full in cash.

SECTION 2.07 Insurance. As between the Pari Debt Secured Parties, the Applicable
Collateral Agent acting in accordance with Section 2.02 shall have the right to
adjust or settle any insurance policy or claim covering or constituting Shared
Collateral in the event of any loss thereunder and to approve any award granted
in any condemnation or similar proceeding affecting the Shared Collateral.

SECTION 2.08 Refinancings. The Pari Debt Obligations of any Series may be
Refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is otherwise required to permit the Refinancing
transaction under any Secured Credit Document of such debt being Refinanced) of,
any Pari Debt Secured Party of any other Series, all without affecting the
priorities provided for herein (including, without limitation, the priority in
right of payment of the Priority Payment Obligations (if applicable)) or the
other provisions hereof; provided that the Collateral Agent of the holders of
any such Refinancing indebtedness shall have executed a Joinder Agreement on
behalf of the holders of such Refinancing indebtedness.

SECTION 2.09 Possessory Collateral Agent as Gratuitous Bailee for Perfection.

(a) The Possessory Collateral shall be delivered to the Revolving Credit
Agreement Agent and the Revolving Credit Agreement Agent agrees to hold any
Shared Collateral constituting Possessory Collateral that is part of the
Collateral in its possession or control (or in the possession or control of its
agents or bailees) as gratuitous bailee for the benefit of each other Pari Debt
Secured Party and any assignee solely for the purpose of perfecting the security
interest granted in such Possessory Collateral, if any, pursuant to the
applicable Pari Debt Documents, in each case, subject to the terms and
conditions of this Section 2.09; provided that at any time the Revolving Credit
Agreement Agent is not the Applicable Collateral Agent (including as a result of
the occurrence of a Non-Controlling Collateral Agent Enforcement Date), the
Revolving Credit Agreement Agent shall, at the request of the Applicable
Collateral Agent, promptly deliver all Possessory Collateral to the Applicable
Collateral Agent together with any necessary endorsements (or otherwise allow
the applicable Additional Pari Debt Agent to obtain control of such Possessory
Collateral). The Borrower shall take such further action as is required to
effectuate the transfer contemplated hereby and shall indemnify each Collateral
Agent for loss or damage suffered by such Collateral Agent as a result of such
transfer except for loss or damage suffered by such Collateral Agent as a result
of its own willful misconduct, gross negligence or bad faith.

(b) The Applicable Collateral Agent agrees to hold, in accordance with the
applicable Pari Debt Documents, any Shared Collateral constituting Possessory
Collateral, from time to time in its possession, as gratuitous bailee for the
benefit of each other Pari Debt Secured Party and any assignee, solely for the
purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable Pari Debt Documents, in each
case, subject to the terms and conditions of this Section 2.09.

 

-15-



--------------------------------------------------------------------------------

(c) The duties or responsibilities of each Collateral Agent under this
Section 2.09 shall be limited solely to holding any Shared Collateral
constituting Possessory Collateral as gratuitous bailee for the benefit of each
other Pari Debt Secured Party for purposes of perfecting the Lien held by such
Pari Debt Secured Parties thereon.

(d) In furtherance of the foregoing, each Grantor hereby grants a security
interest in the Shared Collateral to each Collateral Agent that controls Shared
Collateral for the benefit of all Pari Debt Secured Parties which have been
granted a Lien on the Shared Collateral controlled by such Collateral Agent.

SECTION 2.10 [Reserved].

SECTION 2.11 Acknowledgement of Liens. The Borrower and all other Grantors, each
Collateral Agent and each Pari Debt Secured Party agrees and acknowledges that
(i) the grants of Liens pursuant to the Secured Credit Documents constitute
separate and distinct grants of Liens and (ii) because of, among other things,
their differing rights in the Collateral or all other collateral, the Revolving
Credit Agreement Debt is fundamentally different from the Term Loan Credit
Agreement Debt and the Pari Debt Obligations (if any) and must be separately
classified in any Plan of Reorganization proposed, confirmed, or adopted in any
proceeding under any Bankruptcy Law. To further effectuate the intent of the
parties as provided in the immediately preceding sentence, if it is held that
the claims of the Revolving Secured Parties with respect to Priority Payment
Obligations and any Non-Revolving Secured Parties in respect of the Collateral
constitute only one class of secured claims (rather than separate classes of
senior and junior secured claims in the manner provided herein), then the
Revolving Secured Parties shall be entitled to receive, in addition to amounts
distributed to them from, or in respect of, the Collateral in respect of
principal, pre-petition interest, and other claims, all amounts owing in respect
of post-petition interest, fees, costs, expenses, premiums, and other charges
with respect to the Priority Payment Obligations, irrespective of whether a
claim for such amounts is allowed or allowable in such proceeding under any
Bankruptcy Law, before any distribution from, or in respect of, any Collateral
is made in respect of the claims held by the Non-Revolving Secured Parties, with
the Non-Revolving Secured Parties hereby acknowledging and agreeing to turn over
to the Revolving Secured Parties amounts otherwise received or receivable by
them to the extent necessary to effectuate the intent of this sentence, even if
such turnover has the effect of reducing the claim or recovery of the
Non-Revolving Secured Parties.

ARTICLE III

Existence and Amounts of Liens and Obligations

SECTION 3.01 Determinations with Respect to Amounts of Liens and
Obligations. Whenever a Collateral Agent shall be required, in connection with
the exercise of its rights or the performance of its obligations hereunder, to
determine the existence or amount of any Pari Debt Obligations of any Series, or
the Shared Collateral subject to any Lien securing the Pari Debt Obligations of
any Series, it may request that such information be furnished to it in writing
by each other Collateral Agent and shall be entitled to make such determination
or not make any determination on the basis of the information so furnished;
provided, however, that if a Collateral Agent shall fail or refuse reasonably
promptly to provide the requested information, the requesting Collateral Agent
shall be entitled to make any such determination by such method as it may,

 

-16-



--------------------------------------------------------------------------------

in the exercise of its good faith judgment, determine, including by reliance
upon a certificate of the Borrower. Each Collateral Agent may rely conclusively,
and shall be fully protected in so relying, on any determination made by it in
accordance with the provisions of the preceding sentence (or as otherwise
directed by a court of competent jurisdiction) and shall have no liability to
any Grantor, any Pari Debt Secured Party or any other Person as a result of such
determination.

ARTICLE IV

The Applicable Collateral Agent

SECTION 4.01 Authority.

(a) Notwithstanding any other provision of this Agreement, nothing herein shall
be construed to impose any duty on any Applicable Collateral Agent to any
Non-Controlling Secured Party or give any Non-Controlling Secured Party the
right to direct any Applicable Collateral Agent, except that each Applicable
Collateral Agent shall be obligated to distribute proceeds of any Shared
Collateral in accordance with Section 2.01. Additionally, notwithstanding any
other provision of this Agreement, nothing herein shall be construed to impose
any duty on the Revolving Credit Agreement Agent to any Term Loan Credit
Agreement Secured Party or on the Term Loan Credit Agreement Agent to any
Revolving Credit Agreement Secured Party or give any Term Loan Credit Agreement
Secured Party the right to direct the Revolving Credit Agreement Agent or give
any Revolving Credit Agreement Secured Party the right to direct the Term Loan
Credit Agreement Agent, except that each such Collateral Agent shall be
obligated to distribute proceeds of any Shared Collateral in accordance with
Section 2.01.

(b) In furtherance of the foregoing, each Secured Party acknowledges and agrees
that the Applicable Collateral Agent shall be entitled, for the benefit of the
Pari Debt Secured Parties, to sell, transfer or otherwise dispose of or deal
with any Shared Collateral as provided herein and in the Pari Debt Documents, as
applicable, pursuant to which the Applicable Collateral Agent is the collateral
agent for such Shared Collateral, without regard to any rights to which the
Secured Parties would otherwise be entitled as a result of the Pari Debt
Obligations held by such Non-Controlling Secured Parties. Without limiting the
foregoing, each Secured Party agrees that none of the Applicable Collateral
Agent or any other Pari Debt Secured Party shall have any duty or obligation
first to marshal or realize upon any type of Shared Collateral (or any other
Collateral securing any of the Pari Debt Obligations), or to sell, dispose of or
otherwise liquidate all or any portion of such Shared Collateral (or any other
Collateral securing any Pari Debt Obligations), in any manner that would
maximize the return to the Secured Parties, notwithstanding that the order and
timing of any such realization, sale, disposition or liquidation may affect the
amount of proceeds actually received by the Secured Parties from such
realization, sale, disposition or liquidation. Each of the Pari Debt Secured
Parties waives any claim it may now or hereafter have against any Collateral
Agent or any other Pari Debt Secured Party of any other Series arising out of
(i) any actions which any Collateral Agent or the Pari Debt Secured Parties take
or omit to take (including actions with respect to the creation, perfection or
continuation of Liens on any Collateral, actions with respect to the foreclosure
upon, sale, release or depreciation of, or failure to realize upon, any of the
Collateral and actions with respect to the collection of any claim for all or
any part of the Pari Debt Obligations from any account debtor, guarantor or any
other party) in accordance with the Pari Debt Documents or any other agreement
related thereto or to the collection of the Pari Debt Obligations or the
valuation, use, protection or release of any security for the Pari Debt
Obligations, (ii) any election by any Collateral Agent or any holders of Pari
Debt Obligations, in any proceeding instituted under the Bankruptcy Code, of the
application of Section 1111(b) of the Bankruptcy Code or (iii) subject to
Section 2.05, any borrowing by, or grant of a security interest or
administrative expense priority under Section 364 of the Bankruptcy Code or any
equivalent provision of any other Bankruptcy Law, the Borrower or any of its
Subsidiaries, as

 

-17-



--------------------------------------------------------------------------------

debtor-in-possession. Notwithstanding any other provision of this Agreement, the
Applicable Collateral Agent shall not accept any Shared Collateral in full or
partial satisfaction of any Pari Debt Obligations pursuant to Section 9-620 of
the Uniform Commercial Code of any jurisdiction, without the consent of each
Collateral Agent representing holders of Pari Debt Obligations for which such
Collateral constitutes Shared Collateral.

ARTICLE V

Miscellaneous

SECTION 5.01 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to the Revolving Credit Agreement Agent:

[                    ]

(b) if to the Term Loan Credit Agreement Agent:

Wilmington Trust, N.A.

50 South Sixth Street, Suite 1290

Minneapolis, Minnesota 55402

Attention: Josh James, Vice President

Telephone: 612-217-5637

Facsimile: 612-217-5651

Electronic mail: jjames@wilmingtontrust.com

with a copy to:

Duane Morris LLP

222 Delaware Avenue, 16th Floor

Wilmington, Delaware 19801

Attention: Christopher M. Winter, Esq.

Telephone: 302-657-4904

Facsimile: 302-397-2455

Electronic mail: cmwinter@duanemorris.com

(c) if to any Grantor:

c/o IASIS Healthcare LLC

Dover Centre, Building E

117 Seaboard Lane

Franklin, Tennessee 37067

Attention: Eric S. Descher, Vice President, Financial Reporting

Telephone: 615-467-1294

Facsimile: 615-846-3006

(d) if to any other Collateral Agent, to it at the address set forth in the
applicable Joinder Agreement.

 

-18-



--------------------------------------------------------------------------------

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date three Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this
Section 5.01. As agreed to in writing among each Collateral Agent from time to
time, notices and other communications may also be delivered by e-mail to the
e-mail address of a representative of the applicable Person provided from time
to time by such Person.

SECTION 5.02 Waivers; Amendment; Joinder Agreements.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by Section 5.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No notice or demand on any party hereto in any
case shall entitle such party to any other or further notice or demand in
similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement) except
pursuant to an agreement or agreements in writing entered into by each
Collateral Agent (and with respect to any such termination, waiver, amendment or
modification which by the terms of this Agreement requires the Borrower’s
consent or which increases the obligations or reduces the rights of the Borrower
or any other Grantor, with the consent of the Borrower).

(c) Notwithstanding the foregoing, without the consent of any Pari Debt Secured
Party, any Additional Pari Debt Agent may become a party hereto by execution and
delivery of a Joinder Agreement in accordance with Section 5.13 and upon such
execution and delivery, such Additional Pari Debt Agent and the Additional Pari
Debt Secured Parties and Additional Pari Debt Obligations of the Series for
which such Additional Pari Debt Agent is acting shall be subject to the terms
hereof and the terms of the Additional Pari Security Documents applicable
thereto.

(d) Notwithstanding the foregoing, without the consent of any other Pari Debt
Secured Party, the Collateral Agents may effect amendments and modifications to
this Agreement to the extent necessary to reflect any incurrence of any
Additional Pari Debt Obligations in compliance with the Credit Agreements and
the other Secured Credit Documents.

SECTION 5.03 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Pari Debt Secured Parties, all of which are
intended to be bound by, and to be third party beneficiaries of, this Agreement.

 

-19-



--------------------------------------------------------------------------------

SECTION 5.04 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 5.05 Counterparts. This Agreement may be executed in e or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart hereof.

SECTION 5.06 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 5.07 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 5.08 Submission to Jurisdiction Waivers; Consent to Service of
Process. Each Collateral Agent, on behalf of itself and the Pari Debt Secured
Parties of the Series for which it is acting, irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Pari Debt Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the courts of the State of New York located in The Borough of Manhattan, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Collateral Agent) at the address set forth in Section 5.01;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any Pari Debt Secured Party) to effect service of process in any other
manner permitted by law or shall limit the right of any party hereto (or any
Pari Debt Secured Party) to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.

 

-20-



--------------------------------------------------------------------------------

SECTION 5.09 WAIVER OF JURY TRIAL. EACH PARTY (ON BEHALF OF ITSELF, ANY PERSON
CLAIMING BY, ON BEHALF, OR THROUGH SUCH PARTY, OR ANY PERSON ON WHOSE BEHALF
SUCH PARTY IS ACTING) HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.

SECTION 5.10 Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 5.11 Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the Pari Debt
Documents or any of the other Secured Credit Documents, the provisions of this
Agreement shall control.

SECTION 5.12 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the Pari Debt Secured Parties in relation to one another. None of the
Borrower, any other Grantor or any creditor thereof shall have any rights or
obligations hereunder, except as expressly provided in this Agreement (provided
that nothing in this Agreement (other than Section 2.04, 2.05, 2.08, 2.09 or
Article V) is intended to or will amend, waive or otherwise modify the
provisions of the Credit Agreements or any Additional Pari Debt Documents), and
none of the Borrower or any other Grantor may rely on the terms hereof (other
than Sections 2.04, 2.05, 2.08, 2.09 and Article V). Nothing in this Agreement
is intended to or shall impair the obligations of any Grantor, which are
absolute and unconditional, to pay the Pari Debt Obligations as and when the
same shall become due and payable in accordance with their terms.

SECTION 5.13 Additional Senior Debt. To the extent, but only to the extent,
permitted by the provisions of the Credit Agreements and the Additional Pari
Debt Documents, the Borrower may incur additional indebtedness after the date
hereof that is permitted by the Credit Agreements and the Additional Pari Debt
Documents to be incurred and secured on an equal and ratable basis by the Liens
securing the Pari Debt Obligations (such indebtedness referred to as “Additional
Senior Class Debt”). Any such Additional Senior Class Debt may be secured by a
Lien and may be Guaranteed by the Grantors on a senior basis, in each case under
and pursuant to the Additional Pari Debt Documents, if and subject to the
condition that the Additional Pari Debt Agent of any such Additional Senior
Class Debt (each an “Additional Senior Class Debt Representative”), acting on
behalf of the holders of such Additional Senior Class Debt (such Additional Pari
Debt Agent and holders in respect of any Additional Senior Class Debt being
referred to as the “Additional Senior Class Debt Parties”) becomes a party to
this Agreement by satisfying the conditions set forth in clauses (i) through
(iv) of the immediately succeeding paragraph.

In order for an Additional Senior Class Debt Representative to become a party to
this Agreement,

(i) such Additional Senior Class Debt Representative, each Collateral Agent and
each Grantor shall have executed and delivered an instrument substantially in
the form of Annex II (with such changes as may be reasonably approved by such
Collateral Agent and Additional Senior Class Debt Representative, and, to the
extent such changes increase the obligations or reduce the rights of a Grantor,
by such Grantor) pursuant to which such Additional Senior Class Debt
Representative becomes an Additional Pari Debt Agent hereunder and the
Additional Senior

 

-21-



--------------------------------------------------------------------------------

Class Debt in respect of which such Additional Senior Class Debt Representative
is the Additional Pari Debt Agent and the related Additional Senior Class Debt
Parties become subject hereto and bound hereby;

(ii) the Borrower shall have (x) delivered to each Collateral Agent true and
complete copies of each of the Additional Pari Debt Documents relating to such
Additional Senior Class Debt, certified as being true and correct by a
Responsible Officer of the Borrower, and (y) identified in a certificate of an
authorized officer the obligations to be designated as Additional Pari Debt
Obligations and the initial aggregate principal amount or face amount thereof;
and

(iii) the Additional Pari Debt Documents, as applicable, relating to such
Additional Senior Class Debt shall provide that each Additional Senior Class
Debt Party with respect to such Additional Senior Class Debt will be subject to
and bound by the provisions of this Agreement in its capacity as a holder of
such Additional Senior Class Debt.

Each Collateral Agent acknowledges and agrees that upon execution and delivery
of a Joinder Agreement substantially in the form of Annex II by an Additional
Senior Class Debt Representative and each Grantor in accordance with this
Section 5.13, Additional Pari Debt Agent shall act in its capacity as Additional
Pari Debt Agent on behalf of the Additional Pari Debt Secured Parties.

SECTION 5.14 Agent Capacities. Except as expressly provided herein or in the
Revolving Credit Agreement Collateral Documents, JPMorgan is acting in the
capacity of Revolving Credit Agreement Agent solely for the Revolving Credit
Agreement Secured Parties. Except as expressly provided herein or in the Term
Loan Credit Agreement Collateral Documents, Wilmington is acting in the capacity
of Term Loan Credit Agreement Agent solely for the Term Loan Credit Agreement
Secured Parties. Except as expressly set forth herein, none of the Revolving
Credit Agreement Agent, the Term Loan Credit Agreement Agent or any Additional
Pari Debt Agent shall have any duties or obligations in respect of any of the
Collateral, all of such duties and obligations, if any, being subject to and
governed by the applicable Secured Credit Documents. Furthermore, for the
avoidance of doubt, it is understood and agreed that Wilmington is entering into
this Agreement in its capacity as Administrative Agent under the Term Loan
Credit Agreement and the provisions of the Term Loan Credit Agreement, including
Article IX and Section 10.04 and 10.05, are applicable to Wilmington as Term
Loan Credit Agreement Agent hereunder to the same extent that they are
applicable to Wilmington as Administrative Agent thereunder.

SECTION 5.15 Integration. This Agreement together with the other Secured Credit
Documents and the Pari Debt Documents represents the agreement of each of the
Grantors and the Pari Debt Secured Parties with respect to the subject matter
hereof and there are no promises, undertakings, representations or warranties by
any Grantor, the Credit Agreement Agents or any other Pari Debt Secured Party
relative to the subject matter hereof not expressly set forth or referred to
herein or in the other Secured Credit Documents or the Pari Debt Documents.

SECTION 5.16 Replacement of Revolving Lenders under Certain Circumstances.

(a) Any of the Term Lenders (each an “Eligible Purchaser”) shall have the right
to purchase by way of assignment, at any time during the exercise period
described in Section 5.16(c) below, all, but not less than all, of the
outstanding Revolving Credit Loans and Revolving Credit Commitments of the
Revolving Lenders (including, without duplication, Unreimbursed Amounts drawn in
respect

 

-22-



--------------------------------------------------------------------------------

of Letters of Credit, but excluding the undrawn amount of the then outstanding
Letters of Credit) including all principal of and accrued and unpaid interest
and fees on and all prepayment or acceleration penalties and premiums in respect
of such Obligations outstanding at the time of purchase. Upon receipt of a
notice in accordance with Section 5.16(b) from an Eligible Purchaser, the Term
Loan Credit Agreement Agent will promptly notify each other Term Lender of the
contents of such notice. Each such Term Lender may elect to participate in such
purchase of the outstanding loans and commitments of the Revolving Lenders by
providing written notice to the Term Loan Credit Agreement Agent no later than
5:00 p.m. (New York time) three (3) Business Days after the date of such Term
Lender’s receipt of notice from the Term Loan Credit Agreement Agent regarding
such purchase. Unless otherwise agreed to by the Eligible Purchasers, the
obligations to be purchased shall be allocated among the participating Eligible
Purchasers ratably on the basis of the relative amount of the sum of each
participating Eligible Purchaser’s (a) Total Outstandings (as defined in the
Term Loan Credit Agreement) and (b) aggregate unused Term Commitments (as
defined in the Term Loan Credit Agreement). Any purchase pursuant to this
Section 5.16(a) shall be made as follows:

(i) for a purchase price equal to the sum of (A) in the case of all Credit
Extensions that constitute outstanding Revolving Credit Loans and Revolving
Credit Commitments of the Revolving Lenders (including, without duplication,
Unreimbursed Amounts drawn in respect of Letters of Credit, but excluding the
undrawn amount of then outstanding Letters of Credit), 100% of the principal
amount thereof and all accrued and unpaid interest thereon through the date of
purchase (including any acceleration prepayment penalties or premiums), plus (B)
all accrued and unpaid fees, expenses, indemnities and other amounts through the
date of purchase;

(ii) with the purchase price described in preceding clause (a)(i) payable in
cash on the date of purchase;

(iii) with all amounts payable in respect of the assignments described above to
be distributed to them by the Revolving Credit Agreement Agent ratably among the
Revolving Lenders in proportion to the respective amounts described in Section
5.16(a)(i) held by them; and

(iv) with such purchase to be made pursuant to an Assignment and Assumption; it
being understood and agreed that the Revolving Lender shall retain all rights to
indemnification as provided in the relevant Loan Documents for all periods prior
to any assignment by them pursuant to the provisions of this Section 5.16.

(b) The right to purchase the outstanding Revolving Credit Loans and Revolving
Credit Commitments of the Revolving Lenders as described in this Section 5.16
may be exercised (by giving the irrevocable written notice described below)
during each of the periods that (1) begins on the date first to occur of (x) the
exercise of remedies provided for in Section 8.02 of the Revolving Credit
Agreement (or upon the Loans automatically becoming immediately due and payable
and the L/C Obligations having automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02 of the Revolving
Credit Agreement), (y) the occurrence of the final maturity of the Loans under
the Revolving Credit Agreement or (z) the occurrence of an Event of Default
pursuant to Section 8.01(f) of the Revolving Credit Agreement and (2) ends on
the 30th day after the start of the applicable period described above.

(c) The obligations of the Revolving Lenders to sell their respective loans and
commitments under this Section 5.16 are several and not joint and several. To
the extent any Revolving Lender (a “Defaulting Creditor”) breaches its
obligation to sell its loans and commitments under this

 

-23-



--------------------------------------------------------------------------------

Section 5.16, nothing in this Section 5.16 shall be deemed to require the
Revolving Credit Agreement Agent or any other Revolving Lender to purchase such
Defaulting Creditor’s Revolving Credit Loans and Revolving Credit Commitments
for resale to the participating Eligible Purchasers and in all cases, the
Revolving Credit Agreement Agent and each Revolving Lender complying with the
terms of this Section 5.16 shall not be deemed to be in default of this
Agreement or the Credit Agreements or otherwise be deemed liable for any action
or inaction of any Defaulting Creditor.

(d) The right to exercise the purchase option described in Section 5.16(a) above
shall be exercisable and legally enforceable upon at least ten (10) Business
Days’ irrevocable prior written notice of exercise (which notice, once given,
shall be irrevocable and fully binding on the respective Eligible Purchaser or
Eligible Purchasers) given to the Revolving Credit Agreement Agent by an
Eligible Purchaser. Neither the Revolving Credit Agreement Agent nor any
Revolving Lender shall have any disclosure obligation to any Eligible Purchaser
in connection with any exercise of such purchase option.

(e) If the Term Loan Credit Agreement Agent shall timely deliver the irrevocable
written notice described above, upon the purchase date specified in such notice,
the applicable Term Lenders shall furnish cash collateral to the Revolving
Credit Agreement Agent in such amounts as the Revolving Credit Agreement Agent
determines is reasonably necessary to secure the Revolving Credit Agreement
Agent and the Revolving Lenders in respect of any issued and outstanding Letters
of Credit (but not in any event in an amount greater than the aggregate undrawn
amount of such Letters of Credit).

Each Loan Party irrevocably consents to any assignment effected to one or more
Eligible Purchasers pursuant to this Section 5.16 for purposes of all Loan
Documents and hereby agrees that no further consent from such Loan Party shall
be required.

SECTION 5.17 Additional Grantors. The Grantors agree that, if any Person shall
become a “Grantor” after the date hereof (“Additional Grantor”), the other
Grantors will promptly cause such Additional Grantor to become party hereto by
executing and delivering a supplement in the form of Annex III. Upon such
execution and delivery, such Person will become a Grantor hereunder with the
same force and effect as if originally named as a Grantor herein. The execution
and delivery of such supplement shall not require the consent of any other party
hereunder. The rights and obligations of each Grantor hereunder shall remain in
full force and effect notwithstanding the addition of any new Grantor as a party
to this Agreement.

SECTION 5.18 Drag Along Rights Agreement. Each Grantor and each Secured Party
agree that the Term Loan Credit Agreement Agent shall act as agent for all
Secured Parties with respect to all Drag Along Rights Agreements existing as of
the date hereof. In the event of any exercise of remedies by any Collateral
Agent in accordance with Section 2.02 with respect to any Shared Collateral
subject to the Drag-Along Rights Agreements existing on the date hereof, the
Term Loan Credit Agreement Agent at the written request of such Collateral Agent
and subject to receipt of any indemnity requested by the Term Loan Credit
Agreement Agent in connection therewith shall take all actions requested by such
Collateral Agent to afford to such Collateral Agent the benefits of the
applicable Drag-Along Rights Agreement.

 

-24-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

JPMORGAN CHASE BANK, N.A., as Revolving Credit Agreement Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

Signature Page



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Term Loan Credit Agreement Agent By:
 

 

  Name:   Title: By:  

 

  Name:   Title:

 

-26-



--------------------------------------------------------------------------------

IASIS HEALTHCARE LLC By:  

 

  Name:   Title: IASIS HEALTHCARE CORPORATION By:  

 

  Name:   Title: [GRANTORS]23 By:  

 

  Name:   Title:

 

23  Ropes to update.

 

Signature Page



--------------------------------------------------------------------------------

ANNEX I

Grantors24

 

24  Ropes to update.

 

ANNEX-I



--------------------------------------------------------------------------------

ANNEX II

[FORM OF] JOINDER NO. [                    ] dated as of [            ],
20[    ] to FIRST LIEN INTERCREDITOR AGREEMENT, dated as of
[                    ], 2016 (the “First Lien Intercreditor Agreement”), among
IASIS HEALTHCARE LLC, a Delaware limited liability company (the “Borrower”),
IASIS HEALTHCARE CORPORATION, a Delaware corporation (“Holdings”), certain
subsidiaries and affiliates of the Borrower, JPMORGAN CHASE BANK, N.A., as
Revolving Credit Agreement Agent for the Revolving Credit Agreement Secured
Parties (in such capacity, the “Revolving Credit Agreement Agent”), WILMINGTON
TRUST, NATIONAL ASSOCIATION, as Term Loan Credit Agreement Agent for the Term
Loan Credit Agreement Secured Parties (in such capacity, the “Term Loan Credit
Agreement Agent”), and the Additional Pari Debt Agents from time to time a party
thereto.25

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the First Lien Intercreditor Agreement.

B. As a condition to the ability of the Borrower to incur Additional Pari Debt
Obligations and to secure such Additional Senior Class Debt with the liens and
security interests created by the Additional Pari Security Documents, the
Additional Senior Class Debt Representative in respect of such Additional Senior
Class Debt is required to become an Additional Pari Debt Agent, and such
Additional Senior Class Debt and the Additional Senior Class Debt Parties in
respect thereof are required to become subject to and bound by the First Lien
Intercreditor Agreement. Section 5.13 of the First Lien Intercreditor Agreement
provides that such Additional Senior Class Debt Representative may become an
Additional Pari Debt Agent, and such Additional Senior Class Debt and such
Additional Senior Class Debt Parties may become subject to and bound by the
First Lien Intercreditor Agreement, upon the execution and delivery by the
Senior Debt Class Representative of an instrument in the form of this Joinder
Agreement and the satisfaction of the other conditions set forth in Section 5.13
of the First Lien Intercreditor Agreement. The undersigned Additional Senior
Class Debt Representative (the “New Representative”) is executing this Joinder
Agreement in accordance with the requirements of the First Lien Intercreditor
Agreement and the Pari Debt Documents.26

Accordingly, each Collateral Agent, each Additional Pari Debt Agent and the New
Representative agree as follows:

SECTION 1. In accordance with Section 5.13 of the First Lien Intercreditor
Agreement, the New Representative by its signature below becomes an Additional
Pari Debt Agent under, and the related Additional Senior Class Debt and
Additional Senior Class Debt Parties become subject to and bound by, the First
Lien Intercreditor Agreement with the same force and effect as if the New
Representative had originally been named therein as an Additional Pari Debt
Agent and the New Representative, on its behalf and on behalf of such Additional
Senior Class Debt Parties, hereby agrees to all the terms and provisions of the
First Lien Intercreditor Agreement applicable to it as Additional Pari Debt
Agent and to

  

 

25  In the event of the Refinancing of the Credit Agreement Obligations, revise
to reflect joinder by a new Credit Agreement Collateral Agent.

26  Add Additional Pari Debt agent, if applicable.

 

ANNEX II-1



--------------------------------------------------------------------------------

the Additional Senior Class Debt Parties that it represents as Additional Pari
Debt Secured Parties. Each reference to a “Collateral Agent” and “Additional
Pari Debt Agent” in the First Lien Intercreditor Agreement shall be deemed to
include the New Representative. The First Lien Intercreditor Agreement is hereby
incorporated herein by reference.

SECTION 2. The New Representative represents and warrants to each Collateral
Agent and the other Pari Debt Secured Parties, individually, that (i) it has
full power and authority to enter into this Joinder, in its capacity as [agent]
[trustee] under [describe new facility], (ii) this Joinder has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, and
(iii) the Additional Pari Debt Documents relating to such Additional Senior
Class Debt provide that, upon the New Representative’s entry into this Joinder
Agreement, the Additional Senior Class Debt Parties in respect of such
Additional Senior Class Debt will be subject to and bound by the provisions of
the First Lien Intercreditor Agreement as Additional Pari Debt Secured Parties.

SECTION 3. This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when each Collateral Agent
shall have received a counterpart of this Joinder that bears the signatures of
the New Representative. Delivery of an executed signature page to this Joinder
by facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Joinder.

SECTION 4. Except as expressly supplemented hereby, the First Lien Intercreditor
Agreement shall remain in full force and effect.

SECTION 5. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this Joinder
should be held invalid, illegal or unenforceable in any respect, no party hereto
shall be required to comply with such provision for so long as such provision is
held to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein and in the First
Lien Intercreditor Agreement shall not in any way be affected or impaired. The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First Lien Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at its address set forth below its signature hereto.

SECTION 8. The Borrower agrees to reimburse each Collateral Agent for its
reasonable and documented out-of-pocket expenses in connection with this
Joinder, including the reasonable and documented fees, other charges and
disbursements of counsel, in each case as and to the extent provided in each
applicable Secured Credit Document.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative has duly executed this Joinder to the
First Lien Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE], as [             ] for the holders of
[                    ], By:  

 

  Name:   Title:

 

Address for notices:

 

 

attention of:  

 

Telecopy:  

 

 

-3-



--------------------------------------------------------------------------------

Acknowledged by: JPMORGAN CHASE BANK, N.A., as the Revolving Credit Agreement
Agent for the Revolving Credit Agreement Secured Parties, By:  

 

  Name:   Title: WILMINGTON TRUST, NATIONAL ASSOCIATION, as the Term Loan Credit
Agreement Agent for the Term Loan Credit Agreement Secured Parties, By:  

 

  Name:   Title:

 

-4-



--------------------------------------------------------------------------------

[OTHER AUTHORIZED REPRESENTATIVES] IASIS HEALTHCARE LLC, as Borrower By:  

 

  Name:   Title: IASIS HEALTHCARE CORPORATION, as Holdings By:  

 

  Name:   Title: THE OTHER GRANTORS LISTED ON SCHEDULE I HERETO, By:  

 

  Name:   Title:

 

-5-



--------------------------------------------------------------------------------

Schedule I to the

Supplement to the

First Lien Intercreditor Agreement

Grantors

 



--------------------------------------------------------------------------------

[FORM OF] SUPPLEMENT NO. dated as of                    , to the [FORM OF]
JOINDER NO. [            ] dated as of [            ], 20[    ] to FIRST LIEN
INTERCREDITOR AGREEMENT, dated as of [            ], 2016 (the “First Lien
Intercreditor Agreement”), among IASIS HEALTHCARE LLC, a Delaware limited
liability company (the “Borrower”), IASIS HEALTHCARE CORPORATION, a Delaware
corporation (“Holdings”), certain subsidiaries and affiliates of the Borrower,
JPMORGAN CHASE BANK, N.A., as Revolving Credit Agreement Agent for the Revolving
Credit Agreement Secured Parties (in such capacity, the “Revolving Credit
Agreement Agent”), WILMINGTON TRUST, NATIONAL ASSOCIATION, as Term Loan Credit
Agreement Agent for the Term Loan Credit Agreement Secured Parties (in such
capacity, the “Term Loan Credit Agreement Agent”) and the additional Additional
Pari Debt Agent from time to time a party thereto.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the First Lien Intercreditor Agreement.

B. The Grantors have entered into the First Lien Intercreditor
Agreement. Section 5.17 of the First Lien Intercreditor Agreement provides that
any Additional Grantor may become party to the First Lien Intercreditor
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned (the “New Grantor”) is executing this Supplement in
accordance with the requirements of the First Lien Intercreditor Agreement.

Accordingly, the New Grantor agrees as follows:

SECTION 1. In accordance with Section 5.17 of the First Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
First Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the First Lien Intercreditor Agreement applicable to
it as a Grantor thereunder. Each reference to a “Grantor” in the First Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The First
Lien Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants to each Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and subject to general principles of
equity.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when each Collateral
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Grantor. Delivery of an executed signature page to this
Supplement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the First Lien Intercreditor
Agreement shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the First Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First Lien Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at its address set forth below its signature hereto.

SECTION 8. The Borrower agrees to reimburse each Collateral Agent for its
reasonable and documented out-of-pocket expenses in connection with this
Supplement, including the reasonable and documented fees, other charges and
disbursements of counsel, in each case as and to the extent provided in each
applicable Secured Credit Document.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor has duly executed this Supplement to the
First Lien Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW GRANTOR], By  

 

 

Name:

Title:

 

-3-